                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

                                               )
Future Claimants’ Representative,              )
Tort Claimants’ Committee, and                 )
Coalition of Abused Scouts for Justice,
                                               )
                  Petitioners,                 )   Civil Action No. 21-392-RGA
                                               )
       v.                                      )   Bankruptcy Case No. 20-10343 (LSS)
                                               )
Boy Scouts of America and Delaware BSA, LLC,   )
                                               )
                  Respondents.
                                               )
                                               )


APPENDIX TO DEBTORS’ ANSWERING BRIEF IN OPPOSITION TO THE FUTURE
   CLAIMANTS’ REPRESENTATIVE, THE OFFICIAL COMMITTEE OF TORT
  CLAIMANTS, AND THE COALITION OF ABUSED SCOUTS FOR JUSTICE’S
  MOTION FOR ENTRY OF AN ORDER, PURSUANT TO 28 U.S.C. § 157(d) AND
     BANKRUPTCY RULE 5011(a), WITHDRAWING THE REFERENCE OF
PROCEEDINGS INVOLVING THE ESTIMATION OF PERSONAL INJURY CLAIMS
                                              TABLE OF CONTENTS


Description                                                                                                            Pages

Transcript of Hearing, February 17, 2021 [Bankr. D.I. 2240] .................................. A001-A0271

Transcript of Telephonic Omnibus Hearing, March 17, 2021

   [Bankr. D.I. 2407] .............................................................................................. A0272-A0335

Transcript of Status Conference, April 12, 2021 [Bankr. D.I. 2589] ..................... A0336-A0372
                                                                  1


1                      UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF DELAWARE
2
                                       .    Chapter 11
3    IN RE:                            .
                                       .    Case No. 20-10343 (LSS)
4
     BOY SCOUTS OF AMERICA and         .
5    DELAWARE BSA, LLC,                .
                                       .    Courtroom No. 2
6                                      .    824 North Market Street
                                       .    Wilmington, Delaware 19801
7
                 Debtors.            .      February 17, 2021
8    . . . . . . . . . . . . . . . . .      10:00 A.M.

9                          TRANSCRIPT OF HEARING
              BEFORE THE HONORABLE LAURIE SELBER SILVERSTEIN
10                    UNITED STATES BANKRUPTCY JUDGE
11
     APPEARANCES:
12
     For the Debtor:             Derek C. Abbott, Esquire
13                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                 1201 North Market Street, 16th Floor
14                               Wilmington, Delaware 19899

15                               - and -

16                               Jessica Lauria, Esquire
                                 WHITE & CASE
17                               1221 Avenue of the Americas
                                 New York, New York 10020
18
     For First State Insurance
19     Company and Hartford
       Accident and Indemnity
20     Company:                James Ruggeri, Esquire
                               SHIPMAN & GOODWIN LLP
21
                               1875 K Street, NW, Suite 600
22                             Washington, DC 20003

23   Audio Operator:             Brandon McCarthy

24

25




                                                                A0001
                                                             2


1    Transcription Company:   Reliable
                              1007 N. Orange Street
2                             Wilmington, Delaware 19801
                              (302)654-8080
3                             Email: gmatthews@reliable-co.com
4
     Proceedings recorded by electronic sound recording;
5    transcript produced by transcription service.

6

7
     TELEPHONIC APPEARANCES (Continued):
8

9    For Century Indemnity:   Tancred Schiavoni, Esquire
                              Brad Elias, Esquire
10                            O’MELVENY
                              7 Times Square
11                            New York, New York 10036
12   For Tort Claimants:      James Stang, Esquire
                              PACHULSKI STANG ZIEHL JONES LLP
13
                              919 North Market Street, 17th Floor
14                            Wilmington, Delaware 19801

15
     For Coalition of the     Eric Goodman, Esquire
16     Abused Scouts for      D. Cameron Moxley, Esquire
       Justice:               BROWN RUDNICK
17                            601 Thirteenth Street, NW
                              Washington, DC 20005
18
     For Andrew Vanarsdale
19    & Timothy Kosnoff:      David Wilks, Esquire
                              WILKS LAW, LLC
20
                              Wilmington, Delaware
21
     For Napoli Shkolnik:     Brett Bustamante, Esquire
22                            NAPOLI SHKOLNIK PLLC
                              360 Lexington Avenue
23                            New York, New York 10017

24

25




                                                           A0002
                                                              3


1    TELEPHONIC APPEARANCES (Continued):

2
     For Hartford Financial:   Philip Anker, Esquire
3                              WILMERHALE
                               250 Greenwich Street
4
                               New York, New York 10007
5
     For The Church of Jesus   Adam J. Goldberg, Esquire
6      Christ of Latter-Day-   LATHAM & WATKINS LLP
       Saints:                 885 Third Avenue
7                              New York, New York 10022
     For Bailey Cowan
8      Heckaman PLLC:          Connor Bifferato, Esquire
                               THE BIFFERATO FIRM
9                              800 N. King Street
                               Wilmington, Delaware 19801
10
     For James Harris Law:     James Harris, Esquire
11
                               JAMES HARRIS LAW, PLLC
12
     For 55101:                Melanie Muhlstock, Esquire
13                             PARKER WAICHMAN LLP
                               59 Maiden Lane, 6th Floor
14                             New York, New York 10038

15   For Slater Slater
       Schulman LLP:           Scott Cousins, Esquire
16                             COUSINS LAW LLC
                               1521 Concord Pike
17                             Wilmington, Delaware
18
                               - and -
19
                               Joel Taylor, Esquire
20                             KAGEN CASPERSEN
                               757 3rd Avenue, 20th Floor
21                             New York, New York 10017

22   For Eisenberg Rothweiler
       Winkler, Eisenberg &
23     Jeck, P.C.:            Daniel Hogan, Esquire
                              HOGAN MCDANIEL
24                            1311 Delaware Avenue
                              Wilmington, Delaware 19806
25




                                                            A0003
                                                                 4


1    TELEPHONIC APPEARANCES (Continued):

2
     For Mark Bern/Partners:   William Sullivan, Esquire
3                              SULLIVAN HAZELTINE ALLINSON LLC
                               919 North Market Street
4
                               Wilmington, Delaware 19801
5
     For Michael O’Malley:     Walter Gouldsbury, Esquire
6                              CIARDI Gouldsboro ASTIN
                               52 Haddonfield-Berlin Road
7                              Cherry Hill, New Jersey 08034

8    For John Doe 59969:       Carmen Durso, Esquire
                               LAW OFFICE OF CARMEN DURSO
9                              175 Federal Street
                               Boston, Massachusetts 02110
10
     For AIG:                  Susan Gummow, Esquire
11
                               FORAN GLENNON PALANDECH PONZI RUDLOFF
12                             222 North LaSalle Street
                               Chicago, Illinois 60601
13
     For Andrews Thornton,
14     ASK LLP:                Lawrence Robbins, Esquire
                               ROBBINS RUSSELL ENGLERT ORSECK
15                               UNTEREINER SAUBER LLP
                               2000 K Street NW, 4th Floor
16                             Washington, DC 20006
17   For Junell & Assoc.:      John Thomas, Esquire
                               HICKS THOMAS LLP
18
                               700 Louisiana Street
19                             Houston, Texas 77002

20   For D Miller & Assoc.:    Stephanie Levick, Esquire
                               WALDEN MACHT HARAN
21                             250 Vesey Street, 27th Floor
                               New York, New York 10281
22

23

24

25




                                                              A0004
                                                             5


1    TELEPHONIC APPEARANCES (Continued):

2
     For Claimants 18867,
3      43995, 50263:          Ryan Hicks, Esquire
                              SCHNEIDER WALLACE COTTRELL KONECKY
4
                              2000 Powell Street, Suite 1400
5                             Emeryville, California 94608

6    For Babin Law:           Joseph Pickens, Esquire
                              TAFT STETTINIUS HOLLISTER
7                             94 N. Sandusky Street, Suite 101
                              Delaware, Ohio 43015
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                          A0005
                                                             6


1                                INDEX

2    #3) [SEALED] Hartford and Century’s Motion for an Order (I)
     Authorizing Certain Rule 2004 Discovery and (II) Granting
3    Leave from Local Rule 3007-1(f) to Permit the Filing of
     Substantive Omnibus Objections (D.I. 1971, Filed 1/22/21).
4

5    #4) [SEALED] Insurers’ Motion for an Order Authorizing Rule
     2004 Discovery of Certain Proofs of Claims (D.I. 1974, Filed
6    1/22/21).

7    #5) Insurers’ Motion for Entry of an Order Authorizing Filing
     Under Seal Portions of Certain Documents Relating to
8    Insurers’ Motion for an Order Authorizing Rule 2004 Discovery
     of Certain Proofs of Claim (D.I. 1976, Filed 1/22/21).
9
     #6) Hartford Accident and Indemnity Company, First State
10   Insurance Company and Twin City Fire Insurance Company’s
     Motion to Compel Abused in Scouting and Kosnoff Law PLLC to
11
     Submit Rule 2019 Disclosures (D.I. 2028, Filed 2/3/21).
12
     #7) Century’s Motion to Compel Ichor Consulting, LLC to
13   Submit the Disclosures Required by Federal Rule of Bankruptcy
     Procedure 2019 (D.I. 2029, Filed 2/3/21)
14
     #8) Century’s Motion to Compel Abused In Scouting, Kosnoff
15   Law PLLC, and the Coalition to Submit the Disclosures
     Required by Federal Rule of Bankruptcy Procedure 2019 (D.I.
16   2030, Filed 2/3/21).
17   #9) Motion of Andrews & Thornton, Attorneys at Law and ASK
     LLP for Entry of an Order Authorizing Filing under Seal of
18
     their Objection to Insurers’ Rule 2004 Motion (D.I. 2083,
19   Filed 2/5/21).

20   #10) Motion of the Coalition of Abused Scouts for Justice to
     File Sur-Reply to Insurers’ Reply Brief in Support of Motion
21   for an Order Authorizing Rule 2004 Discovery of Certain
     Proofs of Claim (D.I. 2196, Filed 2/15/21).
22
     #11) Timothy D. Kosnoff, Esquire’s Motion to Strike Insurers’
23   Reply Brief in Support of Motion for an Order Authorizing
     Rule 2004 Discovery of Certain Proofs of Claim [D.I. 2180]
24   (D.I. 2204, Filed 2/16/21).
25




                                                          A0006
                                                               7


1    #12) Insurers’ Motion for Entry of an Order Authorizing
     Filing Under Seal Certain Documents Relating to Insurers’
2    Reply Brief in Support of Motion for an Order Authorizing
     Rule 2004 Discovery of Certain Proofs of Claim [D.I. 1974,
3    Revised Public Version D.I. 2022] (D.I. 2211, Filed 2/16/21).
4
     Ruling: Matters taken under advisement
5

6    #13) Third Interim Fee Application Hearing. [Exhibit A]

7        Debtors’ Professionals
         Alvarez & Marsal North America, LLC
8        Bates White, LLC
         Haynes and Boone, LLP
9        KCIC, LLC
         Morris, Nichols, Arsht & Tunnell LLC
10       Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
         PricewaterhouseCoopers LLP
11
         Quinn Emanuel Urquhart & Sullivan, LLP
12       Sidley Austin LLP
         White & Case LLP
13
         Tort Committee’s Counsel
14       Pachulski Stang Ziehl & Jones LLP
         Pasich LLP
15       Berkeley Research Group, LLC

16       Official Committee of Unsecured Creditors
         AlixPartners, LLP
17       Kramer Levin Naftalis & Frankel LLP
18
         Future Claimant’s Representatives
19       Ankura Consulting Group, LL
         Gilbert, LLP
20       James L. Patton, Jr. and Young Conaway Stargatt & Taylor

21

22   HARTFORD’S WITNESS(s)

23   DENISE NEUMANN MARTIN
24       Direct Examination by Mr. Ruggeri           22
25
         Cross Examination by Mr. Moxley             29




                                                          A0007
                                                                8


1        Redirect Examination by Mr. Ruggeri            58

2
     CENTURY’S WITNESS(s)
3
     PAUL HINTON
4

5        Direct Examination by Mr. Elias                150

6        Cross Examination by Mr. Robbins               162

7        Cross Examination by Mr. Sullivan              170

8        Cross Examination by Mr. Taylor                172

9        Cross Examination by Mr. Goodman               180
10       Redirect Examination by Mr. Elias              182
11

12   EXHIBITS                               I.D.   REC’D

13   Declaration of Joshua Weinberg                18

14   Declaration of Todd Mercier                   19

15   Declaration of Dr. Denise Neumann Martin      21

16   Declaration of Andrew Kirschenbaum            141
17   Declaration of Sergei Zaslavsky               142
18
     Declaration of Paul Hinton                    148
19
     Declaration of Erich Speckin                  149
20

21

22

23

24

25




                                                              A0008
                                                                  9


1        (Proceedings commenced at 10:13 a.m.)

2               THE COURT:    Good morning, counsel, this is Judge

3    Silverstein.   We’re here in the Boy Scouts of America case;

4    case number 20-10343.

5               Brandon, can you please remind everyone of the

6    protocol for the hearing.

7               THE CLERK:    Yes, good morning.

8               It is very important that you put your phones on

9    mute when you are not speaking.       When speaking, please do not

10   have your phones on speaker as it creates feedback and

11   background noise which makes it very difficult to hear you

12   clearly.

13              Also, it is important that you state your name

14   each time you speak for an accurate record.      Your cooperation

15   in this matter is appreciated.     Thank you.

16              THE COURT:    Thank you.

17              I’m going to turn this over to debtors’ counsel

18   and I’m assuming that I’m going to get an update on where we

19   are and I would like to have that, please.

20              MR. ABBOTT:    Yes, Your Honor.    Thank you.   Derek

21   Abbott from Morris Nichols here with my colleagues from White

22   & Case, counsel for the debtors.

23              Your Honor, before we jump into that, may I make

24   one suggestion regarding the agenda, Your Honor?

25              THE COURT:    Yes.




                                                                A0009
                                                                    10


1               MR. ABBOTT:    The last item on the agenda is

2    interim fee apps.   Your Honor, we have a lot on the court’s

3    plate today.   And I know there may be a number of

4    professionals who were on the phone for that.    My hunch, Your

5    Honor, was that you might not get to that today.     But if

6    that’s accurate, I wonder if we might just announce that and

7    let those folks be excused so we’re not, you know, burning

8    their time and our money.

9               THE COURT:     Yes, thank you, Mr. Abbott.   Your

10   hunch is correct. We are not going to get to that today.

11              So if that’s the matter that you are on for, then

12   you are excused.

13              MR. ABBOTT:    Thanks very much, Your Honor.    I will

14   now turn it over to Ms. Boelter for a quick update on status,

15   and then we’ll return to the agenda after that.

16              THE COURT:     Thank you.

17              Ms. Boelter.

18              MS. LAURIA:    Thank you, Your Honor and I now --

19   Jessica Lauria, formerly Boelter, with White & Case for the

20   debtors.   I will be brief, Your Honor, because I am cognizant

21   of the fact that you do have a very full agenda this morning.

22              We have not appeared in front of the court since

23   November, that was shortly after our bar date.     And that, I

24   think, is good news in the sense that we’ve managed to

25   resolve contested issues without the need to appear before




                                                               A0010
                                                                   11


1    the court. And, frankly, it saved the estate quite a bit of

2    money not pulling us altogether.

3                  What have we been doing since November?   We have

4    been, Your Honor, engaged in very intense mediations. We now

5    have twenty-two mediation parties which are keeping our three

6    mediators extremely busy.     The mediation sessions at this

7    point are dailies, sometimes several times a day, involving

8    one-on-one with a singular mediation party and the mediator,

9    sometimes a collection of mediation parties and the mediator.

10                 We are making very good progress in the

11   mediations.     But we do have a lot of work in front of us

12   still.    That said, Your Honor, as I reported in November, it

13   is still the debtor’s intention to emerge from Chapter 11 by

14   the end of summer 2021, so by the end of this upcoming

15   summer.

16                 In order to do that, we need to have a disclosure

17   statement hearing late spring.     We’re targeting the April

18   timeframe, and I believe Mr. Abbott and his colleagues have

19   been in touch with chambers in terms of understanding Your

20   Honor’s schedule and securing those dates.

21                 To make that happen, the debtors will need to file

22   an amended plan and disclosure statement, as well as a

23   solicitation procedures motion in the next few weeks. And we

24   look forward to discussing those documents with you in April.

25                 So that’s where we’re at today, Your Honor.   If




                                                              A0011
                                                                  12


1    you have any questions, I’m happy to answer them, but,

2    otherwise, I think we can hand things back over to Mr. Abbott

3    to kick off today’s agenda.

4               THE COURT:    Okay.   Thank you.   No, I don’t have

5    any questions.    That was helpful.

6               Let me remind everyone who is not speaking to mute

7    your phones.    I am hearing some paper rustling and some

8    background noise.

9               Mr. Abbott.

10              MR. ABBOTT:    Thanks, Your Honor.   My apologies to

11   Ms. Lauria for failing to keep up with the times.

12              Your Honor, items 1 and 2 on the agenda --

13              THE COURT:    And congratulations.

14              MR. ABBOTT:    Indeed, Your Honor.

15              Items 1 and 2 on the agenda, Your Honor, have been

16   submitted under certificate of no objection which brings us

17   to number 3 which is the first matter that I think is going

18   forward, unless the court has questions about 1 or 2?

19              THE COURT:    No, I don’t think I have questions

20   about 1 or 2.    I’ll take a look at them after the hearing.

21              MR. ABBOTT:    Thank you very much, Your Honor.

22              Number 3 is Century’s motion, Your Honor, so I

23   will cede the microphone to Century’s counsel.

24              THE COURT:    Thank you.

25              MR. SCHIAVONI:   Your Honor, I believe we have two




                                                              A0012
                                                                      13


1    2004 motion before the court.         They’re kind of bookends to

2    each other.    One of them seeks discovery which with respect

3    to the claimants and the other one seeks -- and it also seeks

4    very importantly limited relief from the local rule allowing

5    omnibus objections to be heard.

6                  The other motion seeks some very targeted

7    discovery of specific plaintiff’s lawyers who signed large

8    numbers of proofs of claim.          This is sort of two ends of the

9    pipe, sort of what on the one end of the process on how the

10   claims were prepared, and on the other end issues about the

11   kinds of claims that came out on the backend.

12                 And I would just suggest, Your Honor, that we

13   address, first, the motion for claimant discovery and the

14   corresponding relief from the omnibus to allow omnibus

15   objections to be addressed.          And I would turn that over to

16   Hartford to give the main presentation.

17                 I would ask to be heard at the end of that briefly

18   on the omnibus objection issue because it’s so important to

19   just address one of the Supreme Court cases that deal with

20   that issue.

21                 THE COURT:     Okay.    Now who is going to be taking

22   the lead on this?

23                 MR. RUGGERI:     Good morning, Your Honor, James

24   Ruggeri for Hartford.        I will grab the one end of the pipe

25   that Mr. Schiavoni has extended to me.




                                                                  A0013
                                                                14


1                Your Honor, I’d like to start with what we believe

2    is some good news.

3                Through our meet and confer effort in regard to

4    our motion, 2004 motion for leave to serve discovery, we met

5    and conferred with claimants and counsel over the past few

6    weeks. We actually have been able to resolve our differences

7    with ninety-four of the claimants, so those ninety-four

8    claimants have been removed from the list of claimants as to

9    which we’ve asked the court to grant us relief or permission

10   to serve discovery.

11               And last night, we filed at Docket Number 2224 of

12   filings that shows the amended Exhibit C to our motion which

13   shows 1,304 claimants as to which we have current discovery

14   disputes.

15               Your Honor, now I’d like to turn to the

16   declaration --

17               THE COURT:   Let me ask, Mr. Ruggeri, let me ask

18   what was the general nature of the resolutions that have been

19   reached?

20               MR. RUGGERI:   There was a wide range, Your Honor.

21   Some of the claimants agreed to meet our discovery request.

22   A lot of them did actually and to respond in full to the

23   eleven interrogatories and eight document requests we served.

24               Others, Your Honor, we went through the proof of

25   claim form and they told us they had nothing further to add.




                                                            A0014
                                                                15


1    And they were in those few open window states, if you will,

2    with regard to the statute of limitation.   And so we said, so

3    long as you’re affirming that this is the information that

4    this is the information that you have to support your claim,

5    we will accept that representation.

6               And, again, so long as they weren’t in a discovery

7    rule statute of limitation state, which is different than the

8    open window states as the court knows, we were satisfied that

9    the proofs of claim forms and the information support

10   supplied met the obligation that we thought we needed them to

11   meet.   So we were able to resolve those.

12              So it was as bit of a mix bag, Your Honor.     But it

13   did take place over a period of weeks and, as I said, we’re

14   pleased that we were able to resolve with regard to ninety-

15   four of the claimants.   None of the claimants, whom we

16   resolved, said this discovery is crazy and you shouldn’t have

17   the right to propound it or anything like that. We were able

18   to work through the substance, if you will, of the discovery

19   dispute.

20              And, again, they either said yes, we will

21   supplement what we provided or this is all that we have and

22   we don’t have anything more to add and we’re not in a

23   discovery rule state.    So that was the nature of the

24   resolution, Judge.

25              THE COURT:    Thank you.




                                                              A0015
                                                                  16


1               MR. RUGGERI:     Your Honor, we submitted three

2    declarations in support of our motion.     I would like to admit

3    them into evidence or move to have them admitted into

4    evidence at this time.

5               The first one was a declaration of Joshua Weinberg

6    and that’s found at the docket at Number 1972-5.     Mr.

7    Weinberg offered a declaration that attached to it a number

8    of emails that we received from debtor’s counsel. Those

9    exhibits, Your Honor, were filed under seal because they

10   contained claimant specific information.     And we would move

11   the court to admit Mr. Weinberg’s declaration into evidence.

12              THE COURT:     Is there any objection?

13         (No verbal response)

14              MR. MOXLEY:     Your Honor, this is Cameron Moxley on

15   behalf of the Coalition of Abused Scouts for Justice from the

16   law firm of Brown Rudnick.

17              Your Honor, it may be appropriate now for us to

18   make this objection, Your Honor, generally.

19              We would ask the court to actually give no weight

20   and to strike the declarations that were filed with the

21   insurer’s reply submission.

22              There were no declarations filed, Judge, in

23   connection with the objection, so those declarations were

24   submitted in response to nothing.    And some of them were

25   filed less than twenty-four hours before this hearing began.




                                                                A0016
                                                                   17


1                Judge, we believe the approach that’s been taken

2    with respect to these declarations, particularly the late

3    filed ones to the reply submission is a tactic that was

4    designed to not allow for meaningful consideration of

5    testimony and of examination of those witnesses.

6                And we would note that debtor’s counsel

7    highlighted for the court at the beginning there is

8    tremendous ongoing constructive work in connection with the

9    mediation that the hope of which (indiscernible) plan.        And

10   (indiscernible) tactics are a distraction.

11               So, Judge, I want to (indiscernible) outset as Mr.

12   Ruggeri noted going to go through the declaration but that’s

13   our objection to the declarations that are submitted late in

14   connection with the reply.

15               Thank you, Your Honor.

16               THE COURT:     Okay.   Well, I’ll deal with those when

17   I get to those declarations.       But my question is, is there

18   any objection to the entry into evidence of the declaration

19   of Joshua Weinberg that was executed on January 21st of 2021?

20         (No verbal response)

21               THE COURT:     Okay.   I hear none.   It’s admitted

22   without objection.

23         (Declaration of Joshua Weinberg, received into

24   evidence)

25               MR. RUGGERI:    Your Honor, the second declaration




                                                                A0017
                                                                  18


1    I’d like to address is the declaration of Todd Mercier.      Mr.

2    Mercier is a vice president of investigations at HUB

3    Engineering or HUB Enterprises, Inc.    That’s an investigation

4    firm that we have retained to help us review the proofs of

5    claims themselves.   As I said, he is an assistant vice

6    president there.

7               This declaration also was filed timely and Mr.

8    Mercier, in connection with his deposition, provided the

9    results of his firm’s investigation into twenty-one of the

10   claimants, as with the Weinberg exhibits, Your Honor.

11              We filed Mr. Mercier’s exhibit under seal because

12   they also disclose and dealt with claimant specific

13   information.

14              We would move the court to admit the Mercier

15   declaration into evidence.

16              THE COURT:    Is there any objection to the entry

17   into evidence of Mr. Mercier’s declaration that was executed

18   on January 21st, 2021?

19         (No verbal response)

20              THE COURT:    I hear none.

21              It’s admitted without objection.

22         (Declaration of Todd Mercier, received into evidence)

23              THE COURT:    And I didn’t ask this question with

24   respect to Mr. Weinberg but I should have, and I’ll ask it

25   for both Weinberg and Mercier.    Is there going to be any




                                                             A0018
                                                                    19


1    cross-examination of these witnesses?

2          (No verbal response)

3                 THE COURT:     I do not hear a request.   Okay.

4                 MR. RUGGERI:    Thank you, Your Honor.

5                 Your Honor, that brings us to the declaration of

6    Denise Neumann-Martin which also was timely submitted and can

7    be found at docket at Number 2007-1.       Dr. Martin has a Ph.D.

8    from Harvard University and is a managing director with NERA

9    Economic Consulting which is a firm specializing in the

10   application of economics and statistics.

11                Your Honor, I think there’s no doubt that Dr.

12   Martin is an expert.      She is, but that’s not why we submitted

13   her declaration in connection with our 2004 motion.

14                We did that to show the court how we identify the

15   1400 claimants on whom we seek to serve discovery.        We’re not

16   offering expert opinion testimony from Dr. Martin today on

17   any inferences or extrapolation from that group of 1400

18   claimants.   She doesn’t have the data.     We don’t have the

19   discovery yet from which she could do that.

20                The Coalition did ask us to make Dr. Martin

21   available for cross-examination. She is on the line but my

22   point today is this really isn’t about Dr. Martin today.

23   Today is about our right as creditors and parties in interest

24   to take discovery, Rule 2004 discovery into the debtor’s

25   principal liabilities which are the, obviously, the




                                                                A0019
                                                                  20


1    underlying sex abuse claims.

2               I would proceed by, again, offering the

3    declaration of Dr. Martin into evidence and making her

4    available for cross-examination, if there is any.

5               THE COURT:    Is there any objection to the entry

6    into evidence of the declaration of Dr. Martin which was

7    executed on January 22nd, 2021?

8               MR. MOXLEY:    Your Honor, again, it’s Cameron

9    Moxley from Brown Rudnick for the Coalition.

10              We have no objection to the admission into

11   evidence. We do request the opportunity today, Judge, to

12   question Dr. Martin.

13              THE COURT:    Very good.   You will have that

14   opportunity.

15              Is there anyone else who is going to want to

16   question Dr. Martin?

17         (No verbal response)

18              THE COURT:     Okay.   I hear no one else.

19              Mr. Ruggeri, in terms of your affirmative case,

20   other than the three declarations, is there any other

21   evidence that you’re going to be presenting in support of the

22   motion?

23              MR. RUGGERI:     There’s not, Your Honor.

24              THE COURT:     Okay.   Then let’s proceed with Dr.

25   Martin’s testimony.




                                                                A0020
                                                                       21


1                  Mr. Ruggeri, do you have any opening questions or

2    are we right into cross?

3                  MR. RUGGERI:     Your Honor, I think that we could

4    ask a couple of questions to acquaint the court with Dr.

5    Martin.     It seems appropriate.        We could start there, Your

6    Honor.

7                  THE COURT:     Okay.   Then, Dr. Martin, I need to

8    swear you in.     Can you please raise your right hand?

9                   DENISE NEUMANN-MARTIN, WITNESS, SWORN

10                 THE WITNESS:     I will.

11                 THE COURT:     Please state your full name and spell

12   your last name for the record?

13                 THE WITNESS:     Denise Neumann-Martin; M-A-R-T-I-N.

14                 THE COURT:     Thank you.

15                 Mr. Ruggeri.

16                 MR. RUGGERI:     Thank you, Your Honor.

17                              DIRECT EXAMINATION

18   BY MR. RUGGERI:

19   Q        Good morning, Dr. Martin.

20   A        Good morning.

21   Q        I think I found you on the screen.        It’s hard to do

22   this by Zoom.    There are lots of faces there.

23            Dr. Martin, where are you currently employed?

24   A        I work for NERA Economic Consulting.       I’ve been

25   managing director and I’ve been with the firm for about




                                                                     A0021
                                                                  22


1    thirty years now.

2    Q       And would you tell the court a little bit about what

3    NERA does and what you do there as a managing director?

4    A       Sure. We’re a firm of about 500 consulting economists

5    in offices around the world.    We apply the tools of

6    statistics and microeconomics to problems that arise in

7    litigation in a bankruptcy.

8    Q       Would you tell the court a little bit about your

9    education background, Dr. Martin?

10   A       Yes, I have a Bachelors Degree in Economics from

11   Wellesley College and a Master’s and a Ph.D. in Economics

12   from Harvard University.

13   Q       And how about your education in the area of statistics,

14   specifically.    Can you tell the court a little bit about

15   that?

16   A       Sure.   I followed a number of courses in statistics,

17   both undergraduate and graduate level.     They include topics

18   (indiscernible) speaking such as probability theory and

19   hypothesis testing.    Probability theory tells us likelihood

20   that events are going to occur by chance alone where, you

21   know, (indiscernible) of the coin flip.     If I took a

22   (indiscernible) coin probability theory helps with

23   understanding what’s the likelihood I’m going to get exactly

24   five heads.

25           And then hypothesis testing lets us go further than




                                                               A0022
                                                                 23


1    that.   It says, you know, how unlikely I’ll receive certain

2    events.   So if I had a no hypothesis, for example, that a

3    coin is fair so it’s going to give sustain probability of

4    guessing ahead as in the tail.    It’s about the test.    I can

5    slip that coin ten times and if I find I get nine heads, the

6    probability theory and hypothesis testing let me conclude

7    that I can reject the (indiscernible).    That’s not a fair

8    coin.   It’s disproportionately likely to give (indiscernible)

9    a head rather than a tail.

10           That’s just a very basic example but that’s the kind of

11   statistics that I have been trained in, in a (indiscernible)

12   deep level.

13   Q       And, again, Dr. Martin, sticking with your background

14   have you ever taught any classes, coursework in the area of

15   statistics?

16   A       Yes, after I completed my statistic training at

17   Harvard, I was a teaching fellow.    There will be a full

18   professor who’s teaching the main course and then I taught

19   weekly sections of statistics in one circumstance to Harvard

20   Business School students.

21   Q       And the area of sample (indiscernible) is that an area

22   with which you’re familiar, Dr. Martin?

23   A       Sure that’s another area that I received training in at

24   both undergraduate and graduate level.    And it’s something

25   that I use, techniques that I use routinely in my work at




                                                               A0023
                                                                 24


1    NERA.

2    Q       And in connection with your work in this case, we know

3    that you offered a declaration, correct?

4    A       That’s right.

5    Q       And can you tell the court what was your assignment in

6    regard to the declaration?

7    A       Sure.   I had two assignments.   The first was to design

8    and pull a sample of the abused claims that would allow

9    statistical inferences to be made at it’s called a

10   subpopulation level.    I was asked to look at six

11   subpopulations.    And then at the level of the population as a

12   whole, so that was one assignment.

13           And another was to generate using a full database of

14   the abuse claims to generate certain statistics that have

15   been requested by counsel.

16   Q       And with regard to the six populations, who provided

17   those subpopulations to you?

18   A       They were provided to me by counsel. They were

19   subpopulations of particular interest to them and they asked

20   me to design a sample that would allow inferences to be made

21   about those subpopulations.    And then they requested about

22   the population altogether.

23   Q       Does the fact that counsel identified those

24   subpopulations, Dr. Martin, effect the integrity of the

25   sample that you drew?




                                                              A0024
                                                                  25


1    A     No, not at all.    It’s what’s called a stratified sample

2    and it’s used in cases when you want to investigate

3    particular subgroups of interest.    Right, you have a

4    particular interest in understanding what the particular

5    characteristic would be in a subpopulation.    And so, you

6    stratify your sample.    You sample within these buckets for

7    strata to make sure you get enough, make sure you get enough

8    observations of each of the subsamples to be able to say

9    something statistically meaningful about those subsamples.

10   Q     Now you drew claims for not only the six subpopulations

11   but for a seventh population too, correct?

12   A     That’s right.

13   Q     And what was the seventh subpopulation or population,

14   depending on how you refer to it?

15   A     I would call it all other.    You had the sixth

16   population that counsel asked me to sample from. And then my

17   assignment was to be able to say something also about a

18   population as a whole.   So I needed to sample from the

19   seventh subpopulation, those that are not any of the sixth,

20   to enable me to do that extrapolation.

21   Q     And how many claims did you draw for each of the seven

22   populations?

23   A     I drew two hundred claims within each of the

24   subpopulations.

25   Q     And who arrived at the number two hundred for those




                                                              A0025
                                                                     26


1    subpopulations?

2    A       I did use those accepted statistical formulas. They let

3    us, that we conclude that pulling a sample of two hundred

4    claims from each of the subpopulations would allow me with 95

5    percent confidence to estimate proportion, for example, with

6    a margin of error of plus or minus 7 percent within the -- at

7    that most was my 7 percent was within the subpopulation.         And

8    then to extrapolate up to a population as a whole that would

9    yield a margin of error at most plus or minus 4 percent.

10                   THE COURT:     I’m sorry, doctor, I didn’t hear that

11   last part.      It would be for the population as a whole, it’s

12   what?

13                   THE WITNESS:    The margin of error would be plus or

14   minus 4 percent.       I have more observations in the 1400 than I

15   do in the 200, so I put all of it together, I can estimate

16   margin of error that’s smaller, estimated an estimate with a

17   smaller margin of error around it.

18   BY MR. RUGGERI:

19   Q       Can you briefly tell the court how you went about

20   drawing the two hundred claims for each of the seven

21   subpopulations and the group that you considered to populate

22   those subpopulations?

23   A       Sure.    And, again, I don’t know if they’ll let you go

24   through each of the six subpopulations, but maybe that would

25   help the explanation.




                                                                  A0026
                                                                 27


1            The first subpopulation was claimants who alleged

2    abuse, at least, one year of abuse in the period from 1971 to

3    1975.   So we identified all those -- again, relying on the

4    omni database which is the database that comes from the proof

5    of claims.     And so, we identified all claims that identified,

6    at least, one year of abuse in that four-year, five-year

7    period.     We sorted them randomly and then we picked the first

8    two hundred, so that was our first subsample was from that,

9    that subpopulation.

10           Then we moved onto the next subpopulation which had no

11   scouting affiliation.    Again, that came right from the new

12   database.    There’s a scout affiliation field.   But we looked

13   for cases with that with zero.

14           And we also, though, before pulling that sample, we

15   made sure those there was no scouting affiliation.     We’re not

16   also in the first subpopulation.

17           One of the things that’s important for extrapolation is

18   that the sample be mutually exclusive.    So I want to make

19   sure there’s no overlap between the different subsamples.        So

20   my second subsample was two hundred claims from those who did

21   not indicate any scouting affiliation, that were not also in

22   the first group, and I’ve seen seventy-one to seventy-five.

23           And then I really just proceeded from there.   You know,

24   we also pulled two hundred in some claimants who provided no

25   indication of identifying their abuser from claimants who did




                                                             A0027
                                                                        28


1    not allege any physical abuse and claimants who did allege

2    any impact associated with the alleged abuse.          And then,

3    finally, from claimants who had sought counseling.

4    Q     Dr. Martin, in your declaration you don’t share any

5    inferences or extrapolations that you’ve made from the sample

6    you designed and drawn.       Why not?

7    A     We haven’t gotten there yet, right?         All I’ve done so

8    far is draw sample, and I’ve drawn it so that it will enable

9    me to make (indiscernible) inferences at the subpopulation

10   level and the full population level.         But to do that, we have

11   to get the additional discovery data, get the assignment of

12   what we’re trying to classify, characterize, and then we’ll

13   get estimates.    And then we can extrapolate those estimates

14   to the populations.

15   Q     Thank you, Dr. Martin.

16                 MR. RUGGERI:     Your Honor, that’s all I have for

17   the direct.

18                 THE COURT:     Thank you.

19                 Mr. Moxley, cross.

20                 MR. MOXLEY:     Thank you, Your Honor.

21                               CROSS-EXAMINATION

22   BY MR. MOXLEY:

23   Q     Good morning, Dr. Martin.

24   A     I’m trying to find you.        Okay.   I got you right here.

25   Q     Can you see me now, doctor?




                                                                  A0028
                                                                   29


1    A        I can.     Thank you.

2    Q        Terrific.     Great.

3             Dr. Martin, my name is Cameron Moxley.   I’m from the

4    law firm of Brown Rudnick on behalf of the Coalition of Abuse

5    Scouts for Justice.

6             Dr. Martin, you talked about your curriculum vitae as

7    well that you have a Ph.D. and a master’s degree from Harvard

8    in economics and a Bachelors Degree in economics and

9    (indiscernible), correct?

10   A        That’s right.

11   Q        Dr. Martin, are you a medical doctor?

12   A        I’m not.

13   Q        Are you a psychologist?

14   A        I’m not.

15   Q        Do you have any degrees in psychology, Dr. Martin?

16   A        I do not.

17   Q        In a professional capacity, have you ever treated a

18   victim of sexual abuse?

19   A        No.

20   Q        In a professional capacity, have you ever counseled a

21   victim of sexual abuse?

22   A        No.

23   Q        Dr. Martin, have you published any articles on sexual

24   abuse?

25   A        I have not.




                                                              A0029
                                                               30


1    Q     Has anyone assisting you at NERA on this engagement

2    published any articles on sexual abuse?

3    A     No, I don’t believe so.

4    Q     Dr. Martin, do you know anyone has published articles

5    on sexual abuse?

6    A     I’m sorry; excuse me?

7    Q     Dr. Martin, the question was do you know anyone who has

8    published articles on sexual abuse?

9    A     I don’t think so.

10   Q     Have you read any qualitative studies regarding

11   childhood sexual abuse?

12   A     Yeah, I worked on the case alleging abuse in the

13   Catholic Church and so I may have, at that time, read some

14   studies, although I’m not like following any particular ones

15   sitting here today.

16   Q     Is there any study that you could name that you’ve read

17   about childhood sexual abuse?

18   A     No.

19   Q     Dr. Martin, can you name any journals that frequently

20   publish articles involving childhood sexual abuse?

21   A     No, not offhand I can’t.

22   Q     Dr. Martin, you’re aware of the categories of sexual

23   abuse that are identified on the claim forms in this matter,

24   correct?

25   A     Of the physical abuse categories, yes.




                                                             A0030
                                                                31


1    Q     Okay.   Are you aware, Dr. Martin how the term sexual

2    abuse is defined in literature discussing sexual abuse

3    issues?

4    A     (indiscernible) differently than in the clinical claim

5    forms, no I don’t have information about that.

6    Q     Are you familiar with an organization called Child USA?

7    A     I don’t believe so, no.

8    Q     Are you familiar, Dr. Martin, with any think tank that

9    studied childhood sexual abuse?

10   A     Again, I may have seen articles from that kind of

11   organization in my work with abuse claims in the Catholic

12   Church but I don’t remember a particular one sitting here.

13   Q     Dr. Martin, are you familiar with studies on delay

14   disclosure in the sexual abuse context?

15   A     Not in a professional capacity, no.

16   Q     Okay. Do you know what the -- strike that.

17         Do you know what delay disclosure means in the sexual

18   abuse context?

19   A     Again, my lay understanding would be that disclosures,

20   you know, sometime after the alleged abuse occurred.

21   Q     Do you know if the delayed disclosure is common among

22   sexual abuse survivors?

23   A     Again, I may have seen statistics on that but I’m not

24   surely not using them for the purposes of the affidavit that

25   I have prepared for the court and for purposes of drawing the




                                                            A0031
                                                                 32


1    sample which relies on my expertise as a statistician solely.

2    Q     Are you familiar, Dr. Martin, any estimates of the

3    percentage of child sexual abuse victims is not

4    (indiscernible) that child sexual abuse that they experienced

5    before adulthood?

6    A     I missed a couple of words --

7               MR. RUGGERI:    Objection, Your Honor.

8               Your Honor, beyond the scope in relevance.

9               As I said, we’re not talking about inferences and

10   extrapolation today.    We’re actually talking about the

11   assignment that she performed.

12              THE COURT:    I’m going to permit the questions.       I

13   think, Mr. Moxley, you’re making your point so I don’t know

14   how many more questions along these lines you have, but I

15   think it’s fair to explore her background relative to sexual

16   abuse, given that that’s what the proofs of claim involve.

17              MR. MOXLEY:    And, Judge, I will keep these

18   questions as brief as possible.

19              THE COURT:    Okay.

20   BY MR. MOXLEY:

21   Q     Dr. Martin, the question, just to repeat again, was I

22   think you said you didn’t hear me, so let me just ask the

23   question again, if I could.

24         Are you familiar with any estimate of the percentage of

25   child sexual abuse victims who purposely (indiscernible)




                                                               A0032
                                                                33


1    disclose the child sexual abuse they experienced before

2    adulthood?

3    A       Again, I may have seen those statistics, but I’m not --

4    I don’t know them sitting here today and I’m not using that

5    for purposes of preparing the affidavit.     I don’t need to use

6    them for purposes of preparing the affidavit.

7    Q       Do you know the average age of a victim of child sexual

8    abuse at the time that victim first reports the abuse?

9    A       I don’t.

10   Q       Dr. Martin, do you know the percentage of child sexual

11   abuse that goes unreported altogether based on U.S.

12   Department of Justice data?

13   A       I’m not familiar with that statistic, no.

14   Q       Do you know, Dr. Martin, if most sexual abuse survivors

15   typically disclose the abuse they suffered all at once or

16   overtime?

17   A       Again, I’m not familiar with that.

18   Q       Dr. Martin, when child sexual abuse is detected during

19   the victim’s childhood, what the study shows the most likely

20   manner of protection?

21   A       I don’t know the answer to that. Again, it’s not

22   necessary for the report that I’m submitting to the court

23   here.

24   Q       Dr. Martin, are you aware of whether child sexual abuse

25   experts generally believe that even when reports are delayed




                                                             A0033
                                                                 34


1    or are inconsistent that we should not consider them to be

2    unreliable?

3    A     I’m sorry.     You’re a little muffled.

4    Q     Dr. Martin, can you hear me better now?

5    A     Uh-huh.

6    Q     Okay.   Are you aware of whether child sexual abuse

7    experts generally believe that even when reports are delayed

8    or inconsistent, we should not consider them to be

9    unreliable?

10   A     Again, I’m not familiar with that one way or the other.

11   Q     Do you know, Dr. Martin, if child sexual abuse experts

12   generally expect new disclosures of child sexual abuse from

13   senior citizens in light of attitudinal shifts in society

14   over the last two generations?

15   A     I am not familiar with that one way or the other.

16   Q     And do you know, Dr. Martin, what empirical evidence

17   demonstrates with respect to the likelihood of people to

18   engage in harmful behavior such as criminal activity the

19   person that’s sexually abused as a child?

20   A     No, I don’t.     And, again, this is not -- that’s not my

21   area of expertise.    It’s not the area of expertise that I

22   have used to design and pull the sample of these claimants

23   which is a purely statistical exercise in my statistical

24   expertise.

25   Q     Do you consider yourself to be an expert in child




                                                             A0034
                                                                35


1    sexual abuse claims?

2    A     In the sense that I am able to and have draw a sample

3    of claims in each of these populations that will allow me to

4    make statistical inferences about the proportion of those

5    claimants that satisfy some criteria, for example, in

6    (indiscernible) with statistical precision.

7    Q     Dr. Martin, you recall that last week I had the

8    opportunity to take your deposition, do you recall that?

9    A     Yes.

10   Q     You recall, Dr. Martin, I asked you whether or not if

11   you were to replace on the claim form the different

12   categories of sexual abuse with what is the claimant’s

13   favorite color.   And if you were asked to analyze that data

14   would you bring anything different to bear to your analysis.

15   Do you recall I asked you that question?

16   A     I do recall that, yes.

17   Q     And what was your response, if you recall?

18   A     That it’s functionally equivalent.   It really doesn’t

19   matter what the subject area is.   What the expertise I am

20   bringing is how to draw a sample such that whatever the

21   population that they’re already studying it’s large enough

22   that I can draw statistically significant inferences about

23   population characteristics.

24   Q     You’re not bringing or purporting to bring any

25   expertise of your own with respect to sexual abuse claimants




                                                             A0035
                                                                     36


1    to the statistical analysis by your undertaking, is that

2    right?

3    A        That’s right.    Again, it’s not necessary for me to, you

4    know, pull the sample and then analyze the information from

5    the sample when we get there and extrapolate up to the

6    population.       Those are really relying on the kinds of

7    statistical techniques that I was talking about when Mr.

8    Ruggeri was asking me questions.

9    Q        Dr. Martin, in your declaration you cited to two

10   specific sources, one of which was the reference manual on

11   scientific evidence.          And specifically, in that manual, the

12   chapter that was entitled, “Reference to (indiscernible)

13   Statistics,” is that correct?

14   A        Yes.

15   Q        And we look at that reference guide at your deposition

16   and do you recall that when we looked at that guide at page

17   241 discuss the step of developing statistical model.          And

18   the reference guide discussed the need for the model to

19   “suit” the occasion in order to allow for inferences to be

20   drawn.    Do you recall that?

21   A        I don’t recall that specifically, but I’ll take your

22   word for it.

23   Q        Well, let’s take a look at your deposition transcript

24   which I think you have in front of you.

25                   MR. MOXLEY:    And for the record, Your Honor, the




                                                                  A0036
                                                                      37


1    transcript is Exhibit 10 to the supplement to objection.

2    BY MR. MOXLEY:

3    Q        Do you have your transcript in front of you from the

4    deposition?

5    A        I do, yes.

6    Q        Okay.   Let’s look at page 71 of that transcript.       Are

7    you able to flip there with me?         We don’t have the ability

8    today, Dr. Martin, to bring it on the screen.        If you can

9    look at the hard copy in front of you.

10   A        I (indiscernible).      I have a (indiscernible) from

11   (indiscernible).

12   Q        Okay. Great.   Great.

13            Dr. Martin, if you look at page 71 of your transcript,

14   line 17, you’ll see there’s a question that begins couple of

15   steps down, do you see that?

16   A        Yes.

17   Q        And I asked you a couple of stepdown, there’s a bullet

18   for “Developing Statistical Model,” and it describes the need

19   for statistical models that “suit the occasion and allow for

20   inferences actually to be drawn from the sample,” is that

21   right?     And your answer was, “yes,” correct?

22   A        Right, exactly.

23   Q        So you’re bringing nothing different to bear here then

24   if you were analyzing the claimant’s favorite colors, right?

25   A        The statistical model here is both allows me to




                                                                 A0037
                                                                38


1    estimate a proportion, for example, of each subsample and to

2    estimate that such that I know what the margin of error is

3    around that.   And also, statistical model lets me know that I

4    can extrapolate that out to the population as a whole. And,

5    again, put a margin of error around that so that the model

6    that I’m proposing to use here or that I referenced is a

7    statistical model, right.   And that I aptly have expertise in

8    that area all the time.

9    Q     But areas so just to confront has any subject matter

10   expertise, subject matter expertise in child sexual abuse

11   conformed your work in the case so far?

12   A     No, again, that’s not my area of expertise.     My area of

13   expertise is statistics and economics.

14   Q     Now in that reference guide, Dr. Martin, that we looked

15   at, at your deposition, we looked at that guide which stated

16   that cases involving statistical evidence frequently are or

17   should be two expert cases of interlocking testimony with one

18   of those two experts being an expert of the subject matter

19   expertise, correct?

20   A     I remember looking at that, yes.

21   Q     Dr. Martin, are you familiar with using benchmarks in

22   statistical analyses?

23   A     Again, I know we also talked about this at my

24   deposition; yes, I’m aware of that, that can occur.

25   Q     Do you recall that when I first asked you about that at




                                                             A0038
                                                                 39


1    your deposition, your first response was I’m not sure what

2    you mean by that, right?

3    A     I just wanted to make sure we were talking about the

4    same thing, clarifying your question.

5    Q     And, Dr. Martin, after pointing you to the discussion

6    of the importance of using appropriate benchmarks in

7    presenting the results of statistical analyses from the

8    reference guide that you cited in your declaration, you

9    testified at the deposition that using benchmarks was a

10   technique that you had seen used when you compare results

11   generated.   Do you recall that?

12   A     Yes.

13   Q     And as of last week at your deposition, Dr. Martin, you

14   had not yet determined one way or the other whether you would

15   use benchmarks in your analyses here, correct?

16   A     I don’t know what the questions are yet, right.     What I

17   was asked to do so far is draw a sample and draw a sample

18   that would allow me to make, again, statistical inferences,

19   draw statistical inference about the subpopulation and the

20   population as a whole with statistical precision.   Now I

21   can’t possibly think about benchmarks or any other aspects of

22   the assignment until I know more detail about what that

23   assignment is.

24         What I can do is draw a sample and tell you this sample

25   is big enough that I can reach conclusions about




                                                             A0039
                                                               40


1    subpopulations and the populations as a whole and do it with

2    a -- and tell the court the margin of error around my

3    estimates.   But until I know what, you know, counsel wants me

4    to estimate I can’t possibly go further than that in my

5    explanation.

6    Q     Dr. Martin, counsel, as you testified, selected the

7    first six subcategories that are identified in your

8    declaration, correct?

9    A     Counsel selected those -- they asked me to investigate

10   those, yeah.

11   Q     And who asked you to draw the seven, the seventh

12   category that you drew?

13   A     They didn’t ask me to draw that, but the assignment was

14   to be able to say something in a statistical sense about each

15   of those six subpopulations and then also about the

16   population as a whole.    And so, without that seventh subgroup

17   which I determined we should sample, we’d be missing a

18   portion of the population.   So it would not be possible to

19   extrapolate up to the full population.

20   Q     And the only reason, Dr. Martin, that you are analyzing

21   the sixth, the first six subpopulations is because counsel

22   asked you to do that, correct?

23   A     I’m not sure what the only reason -- the only means in

24   that sentence.   Yes, my assignment was to develop a sample

25   that would allow an investigation of those six subpopulations




                                                             A0040
                                                                41


1    and the population as a whole.

2    Q     Is there any reason other than that counsel asked you

3    to analyze those six subcategories that you picked those

4    subcategories?

5    A     No, again, I didn’t pick them.     Counsel picked them.     I

6    was asked just to provide a sample doing that instruction.

7    Q     Dr. Martin, is it customary in your work for the

8    attorney to define the categories of statistical analysis?

9    A     Sure. It can be, right.    With (indiscernible) sampling

10   does is it lets you investigate subpopulations, right.     You

11   have to know what the subpopulation of interests are. And,

12   here, they indicated that the subpopulations were the six

13   that we went through before.

14   Q     Did Hartford counsel explain to you why those six

15   categories were chosen?

16   A     Not in any detail, no.

17   Q     What generally did they tell you?

18              MR. RUGGERI:    Your Honor, that goes beyond the

19   scope of permissible inquiry into conversations between a

20   witness and counsel.

21              MR. MOXLEY:     But, Your Honor -- I’m sorry, Judge.

22              THE COURT:     Go ahead.

23              MR. MOXLEY:    Thank you, Your Honor.

24              Your Honor, Rule 26 and I could point the court to

25   the subsection 26(b)(4)(c)(2) and (3) provide that




                                                             A0041
                                                                 42


1    communications between the party’s attorney and an expert

2    witness are only protected except when the communication

3    identifies facts or data the party’s attorney provided and

4    that the expert consider in forming the opinions to be

5    expressed; or identify assumptions that the party’s attorney

6    provided and the expert relied on in forming the opinion to

7    be expressed.

8                Dr. Martin has unequivocally testified both today

9    and at deposition that the only reason she is analyzing the

10   six subcategories identified in her declaration is because

11   counsel asked her to do that.

12               So I think, Judge, we’re entitled to discover what

13   Dr. Martin was told by counsel in connection with the facts

14   or data to be considered in analyzing those six subcategories

15   or what assumptions they asked her to make.

16               MR. RUGGERI:    And, Your Honor, the rule is very

17   careful.   It allows counsel to ask about the assumptions that

18   the expert was requested to make.      It does not allow you to

19   get asked that issue.      That would throw the privilege out the

20   window, Your Honor.

21               Dr. Martin has said what assumptions that she was

22   asked to take into account and the assumptions that she

23   relied on and that’s the scope in a permissible inquiry under

24   Rule 26, Your Honor.

25               MR. MOXLEY:     Your Honor, if I may, that is the




                                                              A0042
                                                                    43


1    very question I just asked Dr. Martin there was an objection

2    interposed.

3                  My question and I’ll rephrase it if counsel would

4    like and if the court would like, but my question to Dr.

5    Martin is simply what did counsel tell Dr. Martin as to

6    assumptions she should make or facts or data she should

7    consider in connection with those six subcategories.       We want

8    to understand what her understanding is from counsel as to

9    why those six subcategories are the ones she should be

10   analyzing.

11                 MR. RUGGERI:    Your Honor, I have no objection to

12   the question as rephrased which is different than the one he

13   asked.

14                 THE COURT:    Yes, let’s go with the rephrased

15   question and why don’t you repeat it for Dr. Martin.

16                 MR. MOXLEY:    Of course.   Thank you, Your Honor.

17   BY MR. MOXLEY:

18   Q     Dr. Martin, the question is -- strike that.

19         The question, Dr. Martin, is you’ve testified that the

20   six subcategories are categories that were identified by

21   counsel.   My question is what assumption were you asked to

22   make about those six subcategories and what facts or data did

23   counsel tell you about why they were asking you to analyze

24   those six subcategories?

25                 MR. RUGGERI:    The why question, Your Honor, he




                                                                A0043
                                                                 44


1    tagged it onto the end again, that’s the problem that he gets

2    invading the privilege, Your Honor.

3                  THE COURT:   Let’s not ask a compound question,

4    first of all.    Let’s just ask her the pieces of it so that we

5    can make sure it’s within the bound.

6    BY MR. MOXLEY:

7    Q     Dr. Martin, what assumptions were you asked to make by

8    counsel with respect to the six subcategories that are

9    identified in paragraph five of your declaration?

10   A     No assumption at all.

11   Q     Okay.     What facts were you told by counsel with respect

12   to those six subcategories?

13   A     The only fact I can think of is that 1971 to 1975 is

14   the period of the Hartford coverage insurance lock.

15   Q     Do you recall any other facts that you were told by

16   counsel?

17   A     I don’t believe so, no.

18   Q     What data, if any, did counsel provide you with respect

19   to those subcategories that are identified in your

20   declaration?

21   A     I was provided with -- I guess we downloaded the omni

22   database which is, you know, the proof of claims information.

23   And I think I explained earlier about the -- mostly just took

24   -- mostly subcategories are only in that database.     I had a

25   couple of cases.    We had to do additional sort of filtering




                                                              A0044
                                                                   45


1    or refining to parsing to populate to know which claimants

2    fell into each of the subcategories.

3    Q     Dr. Martin, how did you communicate with Hartford’s

4    counsel regarding the identification of the six

5    subcategories?

6                 MR. RUGGERI:    Objection to form.   I don’t

7    understand the question, but to the extent it invades

8    privilege, I object on that ground.

9                 MR. MOXLEY:    I’ll clarify the question.

10   BY MR. MOXLEY:

11   Q     Dr. Martin, by what method, meaning telephone, email,

12   text messages, other methods, did you utilize in

13   communicating with Hartford’s counsel about the six

14   subcategories you were asked to analyze?

15   A     It probably was in both emails at time and phone calls

16   at times.    I certainly, for example, submitted a draft of our

17   -- sample draft of my affidavit which talks about those six

18   subpopulations.    And I would invite (indiscernible) to talk

19   on the phone, yeah.

20   Q     And, Dr. Martin, I believe at your deposition we talked

21   a little bit about the fact that (indiscernible) or assisted

22   in making a document production in connection with this

23   matter, correct?

24   A     Yes.

25   Q     Did you produce any of the emails with counsel about




                                                                 A0045
                                                                      46


1    the facts or assumptions that you were provided by counsel

2    with respect to the sixth subcategories that are identified

3    in paragraph five of your declaration?

4    A     Again, there are no -- I was asked not make no

5    assumptions about those.       There wouldn’t be any emails or

6    phone calls about assumptions I was asked to make.         The only

7    facts I can think of is the ’71 to ’75 coverage block.           And I

8    don’t believe that would have been the subject of an email

9    either.

10   Q     Dr. Martin, if the insurers get the discovery they seek

11   in the motion, will you be able to tell the court if 96,000

12   sexual abuse claims are valid or not?

13                 MR. RUGGERI:    Objection; calls for speculation,

14   Your Honor.    We’re not there yet.

15                 THE COURT:     Overruled.   Let her answer the

16   question.

17   BY MR. MOXLEY:

18   A     Again, my area of expertise is not in sexual abuse, not

19   particularly, and it would be up to the court to decide, you

20   know, at the end whether claims are valid or not.

21         What I will be able to tell the court is whether these

22   subpopulations or that they share certain characteristics,

23   and I can say that, I can measure that with statistical

24   precision.    I can measure that with, you know, margin of

25   error between 4 and 7 percent.




                                                                    A0046
                                                                  47


1          And then, you know, I leave it to counsel and the court

2    to decide whether that means they’re valid or invalid.      I

3    don’t have any opinion about that.    I have statistical

4    opinion.

5    Q     Dr. Martin, in your declaration at paragraph five, it’s

6    for the court’s benefit and for the record is, is at Docket

7    Number 1972-6.   Dr. Martin, you state at paragraph five the

8    sample you have drawn, “would be a sufficient size to allow

9    statistically significant inferences to be drawn about

10   population parameters,” correct?

11   A     Yes.

12   Q     What is a statistically significant inference?

13   A     The one that’s likely to be issued here is I can

14   estimate for each subpopulation what proportion of the

15   population has some characteristic.    And I don’t know if

16   those characteristics are going to be yet.    But I can

17   estimate that using the two hundred claim sample.

18         And then suppose I find it 50 percent what statistics

19   lets me tell you is that that’s my best estimate of what it

20   is for the population or the subpopulation that 50 percent

21   share that characteristic.   And there’s a margin of error

22   around that in the subpopulation of plus or minus 7 percent.

23   So go from 43 percent up to 57 percent.

24         And then -- yeah, so I’m 95 percent confident that if I

25   pulled another two hundred claims, different two hundred, my




                                                               A0047
                                                                  48


1    result would fall in that same band.      My result would fall

2    between 43 percent and 57 percent.      And then when I get to

3    the population as a whole, if I extrapolate up, and I’ll

4    develop an estimate for the population as a whole, so that’s

5    50 percent.     What I can tell the court is that that’s my best

6    estimate.

7          And if I redid the whole exercise again, that would

8    range from 46 percent up to 54 percent.       So I can tell the

9    court what proportions are and how confident I am that I have

10   measured them accurately and what the margin of error is

11   around those.

12   Q     And with respect to what you’ll be able to share with

13   the court as you just described it, will that allow the court

14   from reading your explanation of inferences you’re able to

15   draw, will that allow the court to determine whether even a

16   single one of these proofs of claim is valid or not?

17   A     Again, I don’t know what the --

18                 MR. RUGGERI:   Objection to form.   He’s asking the

19   witness what the court is going to do with the information

20   and I think that’s not appropriate.

21                 THE COURT:   Sustained.   The way the question was

22   phrased.

23   BY MR. MOXLEY:

24   A     Dr. Martin, in presenting your statistically

25   significant inferences at the end of your analysis, do you




                                                               A0048
                                                                  49


1    intend to provide opinion as to whether or not any particular

2    proof of claim is valid or not?

3    A      No, first of all, it’s not going to my opinion.

4    Generally, I’m not a determiner of validity.    What I am

5    determiner of is which claimant share -- what proportion of

6    claimants share a piece of that characteristic.

7    (indiscernible) looking at any individual claimant saying

8    that claimant has or doesn’t have the characteristic.       But

9    it's saying in this population as a whole what proportion of

10   claimants do I expect statistically would share this

11   characteristic and how sure am I that that’s the right

12   number.

13   Q      Dr. Martin, just to confirm you don’t have, as you sit

14   here today, a statistical model yet, correct?

15   A      I know we spent a long time on this in the deposition

16   and I haven’t generated for the court yet an estimate of

17   population parameters because I haven’t been asked to do that

18   yet.   We haven’t gotten the discovery information yet.     We

19   haven’t done any additional analysis yet.

20          What I have done is design the sample so that when that

21   work is done (indiscernible) the kind of extrapolation that I

22   was referencing earlier.

23   Q      Dr. Martin, to try to be as efficient as possible, let

24   me just go through and list what your six subcategories are,

25   just so that we’re all talking about the same thing.     These




                                                              A0049
                                                                50


1    are in paragraph five of your declaration.

2          The six subcategories are: allege abuse in 1971 to

3    1975; no scouting affiliation; no abuser identification; no

4    physical abuse alleged; sought counseling; no impact alleged;

5    is that correct?

6    A     Yeah.

7    Q     Okay.     Is it fair then to say, Dr. Martin, there are

8    potentially six subcategories that you’re analyzing where the

9    proof of claim is perceived to be deficient in some way,

10   (indiscernible) identify information of any given category;

11   is that fair?

12   A     Again, I’m not making any assumptions about that.     I

13   don’t have any opinion about that.    All I was asked to do is

14   sample from those subcategories.

15   Q     Your seventh category was pulled from a pool of proofs

16   of claim that didn’t fall into any of the six subcategories,

17   correct?

18   A     That’s right.

19   Q     In your deposition I asked you if you knew what the

20   size of that pool from which that seventh category was drawn.

21   And I can point you to your testimony, but you didn’t know

22   specifically what the number was.     I asked you if you would

23   estimate it at tens of thousand and you said you thought it

24   was probably around there.    Do you recall that?

25   A     Yes.




                                                             A0050
                                                                51


1    Q     Is that still your view that it was probably around

2    tens of thousands of proofs of claim that the two hundred in

3    the seventh category were pulled from?

4    A     Actually, since you asked that question, I went back

5    and looked and it’s about 30,000 claims in that seventh

6    category.

7    Q     Dr. Martin, in all of your conversations with counsel,

8    did you have any idea what you are actually going to be

9    analyzing or are you just right now looking at the sample and

10   pulling the sample?

11   A     Just right now looking at the sample and pulling the

12   sample.

13   Q     Dr. Martin, how does including the two hundred claims

14   from that seventh category that don’t fall into the first

15   six, how will that effect the way you may develop your

16   statistical model?

17   A     Again, if I were asked to extrapolate up, we could

18   investigate the same population characteristics of

19   (indiscernible), each of the seven subpopulations and then

20   because I have that seventh one, I would be able to compare

21   it, compare with those who share none of this six to ones

22   that do and/or extrapolate up to the population as a whole.

23   But having that seventh bucket lets me say something about

24   those (indiscernible) populations; if I’m asked to do that.

25   Q     As you sit here today, do you know if you will be asked




                                                          A0051
                                                                52


1    to do that?

2    A       I don’t know.

3    Q       Something about the (indiscernible)?

4    A       I don’t know.   My assignment was to allow that to be

5    done, so I think may be asked to do that, but I haven’t been

6    given any additional information about my assignment other

7    than to design a statistically valid sample.

8    Q       Dr. Martin, there’s some overlap among six

9    subcategories meaning that some proofs of claim fall within

10   multiple subcategories, right?

11   A       Yes.

12   Q       And you acknowledged that in paragraph five and six of

13   your declaration, correct?

14   A       Yes.

15   Q       How much overlap is there?   Are you able to determine

16   that?

17   A       Sure.   You can filter the database and, you know, have

18   it see how often its one, for example, allege abuse in the

19   1971, ’75 period and no scouting affiliations.

20   Q       You referenced earlier about how you may be able to use

21   that seventh subcategory to extrapolate up about and draw

22   inferences about the total population in the omni database.

23   How would you do that?     Can you explain that?

24   A       It’s not may.   I mean if you wanted to extrapolate up

25   to the full population, you would need to use all of the




                                                             A0052
                                                                 53


1    subpopulation.   That’s what we’re doing.   And (indiscernible)

2    talk you through the formula that is used.

3          First, we’re going to get the estimate for each of the

4    subpopulations or whatever characteristic we’re interested

5    in.   From that, we can calculate the variance for each of the

6    subpopulations, you know, how tightly we’re measuring that,

7    that estimate in the subsample.

8          And then what extrapolation is, is taking those, you

9    know, different sample estimates and variances and putting

10   them together (indiscernible) the population as a whole.

11   That involves adjusting for the weak (ph) of each

12   subpopulation.   So the weak is the number of claims in the

13   subsample, divided by the total population of claims -- I’m

14   sorry; total population.   So the number of claims in the

15   population that’s been sampled to have that characteristic

16   divided by the total amount of the claim.     That’s the weak

17   and that’s a factor that goes into extrapolation.

18         And then also the likelihood of the selection.    So the

19   two hundred, I’m selecting two hundred for each bucket, at

20   each of the strata.   And then you divide that by the total

21   number in the subpopulation as a whole.     So both of those get

22   -- multiplied by the variance and then that allows us to

23   estimate the -- sample estimate and the margin of error

24   around it for the population as a whole.

25   Q     Dr. Martin, do you have any understanding as to why




                                                             A0053
                                                                  54


1    each of the six subcategories that you’re analyzing are part

2    of your analysis?

3    A     I think we went through this earlier and I was not

4    given any explanation of the particular buckets.   And I can

5    (indiscernible) that the ’71 to ’75 wanted -- I know that’s a

6    Hartford period so I could understand that being a

7    subcategory.   I don’t know the reasons why they elected to --

8    I mean I can speculate, but I wasn’t given any information

9    about the reason that they asked for the other five

10   categories.

11   Q     In connection with the analysis that you will undertake

12   and that you (indiscernible), Dr. Martin, have you ever

13   considered talking to a claimant in this case about the abuse

14   they suffered as a child?

15   A     Again, it’s not for purposes of selecting statistically

16   representative sample.    I mean that’s what I’ve been asked to

17   do so far.    I’ve been asked to generate sample that were

18   going to allow me to make inferences about population --

19   about quantitative metrics, right, about population

20   parameters.    But you don’t need to talk to anybody,

21   (indiscernible) talk to a claimant to be able to do that.

22   That’s just -- it’s just statistics.

23   Q     And what about excess of drawing inferences about the

24   population from the sample in connection with that next step,

25   have you ever considered talking to a claimant in this case




                                                             A0054
                                                                  55


1    about the abuse they suffered as a child?

2    A     Again, I haven’t been asked to do anything else yet, so

3    I really don’t know what the assignment would be and I have

4    to know what that is before I can talk about what I might do

5    or never did.

6    Q     I appreciate that, Dr. Martin.    My question is a little

7    bit different.   My question is have you ever considered --

8    you’re the expert undertaking this analysis -- have you ever

9    considered talking to a claimant in this case about the abuse

10   they suffered as a child?

11              MR. RUGGERI:     Your Honor, I object.   Yeah, asked

12   and answered.    We’re well beyond the scope.   She said she

13   hasn’t been asked to take on any additional assignments.

14              THE COURT:     Sustained.

15              MR. MOXLEY:     If I might just be heard briefly.

16              Your Honor, Dr. Martin has -- Dr. Martin’s

17   declaration submitted.     According to the brief that was

18   submitted by the insurers specifically for the purpose of

19   being able to draw statistical inferences from a sample of

20   claimants if they get the discovery they’re seeking.

21              My question is to understand if Dr. Martin

22   actually would find it useful to hear from a claimant.       And I

23   think that goes to the heart of whether or not her analysis

24   will provide anything useful to the court.

25              I can rephrase the question if the court would




                                                              A0055
                                                                        56


1    like.

2                 THE COURT:     I think it’s asked and answered.       She

3    hasn’t gotten to the next step yet.

4                 MR. MOXLEY:     Thank you, Your Honor.

5    BY MR. MOXLEY:

6    Q       Dr. Martin, in thinking about the statistical analysis

7    that you say in your declaration that you will be able to

8    undertake having drawn these samples, would anything that a

9    claimant in this case might have to say affect your analysis?

10                MR. RUGGERI:     Same objection, Your Honor.    Not

11   there yet.

12                MR. MOXLEY:     Judge, respectfully, the purpose of

13   the declaration, you can look at the brief, was saying that

14   this discovery will allow inferences to be drawn.          I’m asking

15   the expert will the discovery allow her to draw inferences.

16                THE COURT:     Isn’t that an argument?     Isn’t this

17   part of your argument?

18                MR. MOXLEY:     I apologize, Your Honor.    I was just

19   responding to Mr. Ruggeri’s objection stating the basis for

20   the question.

21                THE COURT:     Well, no, I understand that.     But

22   isn’t that part of your argument?       I mean I think you’re

23   trying to make your argument through your questions but I’m

24   going to sustain the objection.       You can argue what you want

25   to argue with respect to that.




                                                                  A0056
                                                                    57


1                   MR. MOXLEY:     Thank you, Your Honor.

2                   Dr. Martin, thank you very much for your time

3    today.    I have no further questions.

4                   THE COURT:     Thank you.

5                   Any redirect?

6                   MR. RUGGERI:     Your Honor, very briefly.

7                            REDIRECT EXAMINATION

8    BY MR. RUGGERI:

9    Q        Dr. Martin, as a statistician was expertise in the area

10   of sexual abuse claims needed for the assignment that you

11   performed for me?

12   A        No.   It’s just purely statistical exercise.

13   Q        And can you elaborate what you mean by that and explain

14   to the court a little bit more why this subject matter

15   expertise was not necessary for the assignment that you

16   performed?

17   A        All I know from the perspective of statistics about a

18   sample to, you know, pull one effectively, one that will

19   allow me to make statistical inferences is information about

20   the size of -- the identity of the subcategories, the size of

21   the subcategories, the level of precision that I want to have

22   attend to the results, the margin of error that I’m willing

23   to tolerate essentially.

24            And then it’s -- they’re just statistical formulas,

25   right.     You plug the information into the formulas and it




                                                                 A0057
                                                                   58


1    spits out an end.   In this case, the end was like a 196.      We

2    rounded it out to two hundred.     It doesn’t matter to the

3    formulas whether you’re talking about, you know, sexual abuse

4    claims or asbestos claims.     I’ve done a (indiscernible) where

5    I’ve used a lot of statistical sampling is asbestos personal

6    injury claim, right.     And I’m not a subject matter expert in

7    asbestos.   You know, I’m not a medical doctor, but I can pull

8    a representative sample of asbestos personal injury claims

9    for additional investigation.

10         And I’ve done that, you know, throughout the last

11   probably fifteen years in my working there. So it’s not about

12   the subject.    It’s really about having the expertise in

13   statistics to design the sample properly.

14   Q     You anticipated my next question.

15               MR. RUGGERI:     And that’s all I have, Your Honor,

16   for redirect.

17               THE COURT:     Thank you.

18               Thank you, Dr. Martin.      You’re excused.

19         (Witness excused)

20               THE WITNESS:     Thank you.

21               THE COURT:     Thank you.

22               Mr. Ruggeri.

23               MR. RUGGERI:     Yes, Your Honor, that completes the

24   evidentiary portion of our presentation.       I think we’re at

25   the point of counsel making arguments.




                                                               A0058
                                                                   59


1               THE COURT:     Okay.

2               MR. RUGGERI:     May I proceed?

3               THE COURT:     You may.

4               MR. RUGGERI:     Your Honor, and thank you for the

5    time that you gave us this morning to present the evidentiary

6    record that we sought to present.

7               We have a problem in this case, and I think we all

8    know that there’s a problem.      And I think the problem starts

9    with the numbers.

10              Prior to the date the petition was filed on

11   February 18th, 2020, Boy Scouts which was a long-time tort

12   defendant have been named in a grand total of 275 lawsuits,

13   and they told us it was aware of another 1400 claims.       And

14   that was after decades in the tort system.        And that was as

15   of February 18th, 2020.

16              Then, Boy Scouts filed a petition.        It asked the

17   court to set a bar date which the court did.       Now, we have

18   more than 95,000 claims that have been filed.       That, Your

19   Honor, is an unprecedented fifty-five (indiscernible)

20   explosion in claims.    I’ve never seen anything like it in the

21   context of mass tort bankruptcies, and my experience goes all

22   the way back to the Celotex bankruptcy in the 1990s.

23              Your Honor, bankruptcy is not supposed to be used

24   to increase the debtor’s liabilities.        It’s supposed to be

25   used to distribute the assets fairly for those liabilities.




                                                                A0059
                                                                 60


1    We don’t believe this court can or should ignore the

2    explosion in claims and we don’t think this court can or

3    should ignore the circumstances surrounding the explosion of

4    claims.

5               This explosion of claims, Your Honor, and the

6    circumstances surrounding it including the unprecedented

7    attorney advertisements, we believe points squarely in favor

8    of Rule 2004 discovery.   We seek discovery regarding the

9    debtor’s liabilities.   That is, no one can dispute, a

10   legitimate goal of Rule 2004 discovery.

11              But Your Honor’s opinion in Millennium Lab, you

12   know, the analysis there, when Your Honor was deciding

13   whether to allow the trustee to pursue discovery from banks.

14   You talked about the legitimate purposes of 2004 discovery.

15              We cited Your Honor to In re Subpoena Duces Tecum.

16   This isn’t the first time that a party in interest has sought

17   a 2004 discovery into the validity of proofs of claims that

18   have been filed.

19              If the proof of claim process is tainted, Your

20   Honor, it affects the integrity of this entire proceeding.

21   And we shouldn’t have to just accept, at this stage, Your

22   Honor, what the claimants say or don’t say in support of the

23   proofs of claim.   We should be able, allowed, given time, an

24   opportunity to drill down, drill down deeper for, at least,

25   all we’re asking for is about 1.5 percent of the claimants to




                                                              A0060
                                                                     61


1    find out what evidence do they have to support their claim.

2                  And I don’t know that the court has focused on

3    this issue.     But the majority of states in this country still

4    have discovery rules that apply to time bar issues.

5                  The proof of claim form, my recollection, is we

6    ask the court to include some questions that would give us

7    answers to those questions.       That information isn’t even

8    provided by the proof of claim form.       We don’t have

9    information gleaned or elicited from the proof of claim form

10   that allows us to apply statute of limitations in the

11   majority of discovery rule statute of limitation states.

12   It’s not in the proof of claim form.

13                 THE COURT:     Let me ask you about that particular,

14   and I want to understand what information you think you’re

15   going to get and how it’s going to be used.        How it can be

16   used.

17                 But on the statute of limitations, for example,

18   isn’t that a very facts and circumstances determination based

19   on a particular state law and particular facts?

20                 MR. RUGGERI:    You know, Your Honor, it is based on

21   particular facts but we could ask the facts to let us make

22   decisions, frankly, for example, on whether to object to the

23   claim.   If I know facts surrounding the claimant recovery of

24   a repressed memory.    If I have an opportunity to elicit that

25   information, either through document discovery or through the




                                                                A0061
                                                                    62


1    depositions that we seek to take, or if I’m entitled to ask

2    the claimant, okay.   When did you connect your injuries to

3    the alleged sexual abuse?      Those are point question that

4    we’re seeking to ask through this discovery and that we would

5    seek to ask through the depositions that seek to take that

6    will enable us to apply and make determinations on whether to

7    assert objections based on statute of limitations for those

8    claimants.    We’re in the blind right now really where we’re

9    having to make assumptions.

10                THE COURT:     I understand that but since you raised

11   that as the particular issue you want to explore, and you

12   raised it first in your argument, I guess I don’t understand

13   that one consistent with how I read the motion which is you

14   want to be able to bring omnibus objections.

15                MR. RUGGERI:    We do.

16                THE COURT:     Explain to me how you would bring an

17   omnibus objection on a statute of limitation issues and how

18   any information you could get through whatever second step

19   Dr. Martin might take relates to that?

20                MR. RUGGERI:    I think we have a little bit of the

21   cart before the horse in terms of whatever step Dr. Martin

22   might take, right.    I have not asked her to analyze the time

23   bar issue.   That would be a legal determination that we could

24   make.

25                I haven’t asked her to extrapolate for that issue.




                                                               A0062
                                                                    63


1    The sixth categories you’ll recall none of the subpopulations

2    is the time bar question.       Okay.

3                 THE COURT:     Okay.

4                 MR. RUGGERI:     So we aren’t -- with regard to

5    making omnibus objection, it could very well be that we could

6    do it.   We offer, I think her declaration does offer the

7    court the number of states in Florida, in New Mexico, for

8    example, that claims that arise out of those.      That may be an

9    instance where it would have to be claimant by claimant or it

10   may be subject to an omnibus objection.

11                If there’s no evidence in support of any discovery

12   rule exception to the applicability of the statute of

13   limitations, I just don’t know what facts or information that

14   the claim can rely on.      If the court recalls that the proof

15   of claim forms invites people to make claims even if their

16   time barred.

17                We’re trying to get some information for us to

18   distinguish the potentially time barred from the time barred

19   claim.   It may lead to objections that we may file.     I don’t

20   know if we would do those objections one by one or through an

21   omnibus.   I don’t have the information yet.     I haven’t

22   categorized those claimants, Your Honor, to see if they are

23   susceptible to an omnibus objection.      I just don’t know at

24   this point because we’re still at the frontend of seeking the

25   discovery.




                                                               A0063
                                                                    64


1                  THE COURT:     Well isn’t that important?   And I ask

2    it because I’d like to make sure I understand what you would

3    intend to use the Rule 2004 discovery for because -- and

4    maybe I’ve linked it incorrectly to the omnibus objections

5    but I think actually it’s linked in the motion to the omnibus

6    objections.

7                  And if one of the grounds -- if you can’t use

8    information generated from a to be analyzed discovery

9    scenario for an omnibus objection then doesn’t that undercut

10   the discovery you’re seeking?        Because you’re not sitting

11   here saying I’m going to take a deposition of every single

12   96,000 claimants. So there has to be a way to use this and

13   I’m trying to figure out exactly what you want to use it for.

14                 MR. RUGGERI:    Your Honor, I think to the extent

15   that we’re seeking to reserve the right to ask Dr. Martin to

16   extrapolate to allow us to draw inferences, it does go to the

17   sub-populations that we have asked her to draw the claims

18   for.   So I think that is the answer.

19                 The fact is that with regard to a lot of the

20   claimants we believe there is no evidentiary support that

21   they have provided to take advantage of a discovery rule in

22   those states that still apply the statute of limitations.            So

23   we will be looking at that information.       Whether that

24   information is susceptible to extrapolation I don’t know

25   sitting here today.    We don’t have that information. It may




                                                                  A0064
                                                                65


1    or may not be.

2                To the extent that we could object on the grounds

3    that these claims fall within discovery rule states and none

4    of them supports any evidence in support of a recovery of a

5    repressed memory, or the cause of connection, or, you know,

6    that sort of stuff.    I just don’t know.   That is why we’re

7    asking these folks to provide support, but the proof of claim

8    form did invite people to file claims even if they were time

9    barred.   So we are trying to wrestle with that issue.

10               Your Honor, I don’t know.   The information,

11   depending on how we get it, it may or may not allow us to

12   extrapolate.   It may or may not, you know, invite us to ask

13   the court to allow us to take some additional discovery.     It

14   may or may not allow us to ask the court to make sure that it

15   imposes safeguards along the lines of what Judge Carey,

16   former Judge Carey, did in the Maremont case to protect the

17   recoveries of legitimate claims against the taking away by

18   illegitimate claims.

19               We’re not at the point, right now, where we know

20   what we are going to do because we don’t have the

21   information.   And it would be premature for me to sit here

22   today and tell you what I am going to be able to do, you

23   know, if we get the information.

24               We’re not asking for a lot here.   I mean we are

25   trying to get to the bottom of the liabilities against the




                                                              A0065
                                                                66


1    debtors on the time table that has been imposed on us

2    pursuant to Rule 2004 which, again, is a legitimate 2004

3    interest that we have.    And I will say that the other point I

4    would make in regard to our discovery request is this isn’t,

5    you know, a question of discovery that we’re making without

6    any evidentiary support.    We know and the court now knows

7    from the record there are invalid and factually unsupported

8    claims.

9               The record is undisputed.    We attached emails from

10   mothers and brothers who have said the claimants were lying.

11   We attached the HUB Report that identified, you know,

12   claimants who are fraudsters, convicted of fraud crimes, and

13   --

14              THE COURT:    I’m not sure what to do with that, but

15   okay.

16              MR. RUGGERI:    We also had claimants who told us

17   they want to withdraw their claims now that we have

18   identified them as part of the (indiscernible).   Just

19   yesterday, Your Honor, we got an email from Boy Scouts

20   counsel about another claimant who said -- another person who

21   said claimant X is lying, he is trying to ruin the life of

22   the person he has identified as an abuser, and he is trying

23   to steal money from the real victims.

24              So that is the circumstance, the context in which

25   we are before the court asking for leave to take discovery on




                                                              A0066
                                                                67


1    1.5 percent of the claimants who have made --

2               THE COURT:   I understand that.    So explain to me -

3    - I want to make sure I understand why you think these fixed

4    categories of claims of subgroups that were identified, the

5    sub-populations, what do they tell me?

6               MR. RUGGERI:   At the end, you know -- Your Honor,

7    what I am trying to find out at the end of the day is are we

8    dealing with a lot of invalid claims.    So I am saying, in the

9    first instance, within the Hartford policy periods are we

10   dealing with a lot of invalid claims within that population.

11   Are we seeing something that causes concern?

12              The other categories, Your Honor, are categories

13   that we believe are indicia of needing more information.    We

14   have -- there are 81,000 claimants -- 85,000 claimants who

15   don’t identify any affiliation with scouting, okay.    That is

16   the second category.    Well that looks to me like that is a

17   potential problem because, obviously, they need to state a

18   cognizable claim against the Boy Scouts or Local Councils,

19   right, but the Boy Scouts here, this is the debtors, the Boy

20   Scouts.

21              So I can’t tell you.    From those, my presumption

22   is they are invalid because they haven’t shown any connection

23   between their claim and Boy Scouts.     So that is an example

24   where let us dig a little deeper, let us look at the 200

25   claims, let us see if that is indicative of invalid filings.




                                                             A0067
                                                               68


1    That is what we are trying to find out.   No abuser

2    identification, okay.

3               There are 6,400 claimants who provide no

4    information about alleged abusers.   Another, that to me is

5    indicia of a presumptively invalid claim and, again, let me

6    take discovery.   Again, 1,400 -- the Coalition says you’re

7    wrong, Jim, you’re wrong Hartford, that your assumption is

8    incorrect that it is a very small, if any, percentage claims.

9    We don’t know, but I think we’re entitled to find out.   I

10   mean that is what we’re trying to do is we’re just trying to

11   get the information to find out.

12              I think, based on my looking at the numbers, a

13   significant percent of the claims are invalid; invalid either

14   because they can’t show a connection to Boy Scouts, invalid

15   either because they have no support of their claims, invalid

16   because, as we’ve seen from the emails we received, people

17   are making it up and they’re doing it because they sought as

18   a way to make quick money.

19              Yesterday, Your Honor, I think the court saw we

20   had a claimant submit a letter to the court complaining that

21   a plaintiff’s lawyer hadn’t shown up at his jail to do a town

22   hall with the inmates on the claimant.    He was complaining

23   because the plaintiff lawyer didn’t show up to give him the

24   education on that.   I mean those cause alarms to go off in my

25   head and say, you know what, this is exactly what this 2004




                                                            A0068
                                                                  69


1    discovery is when we’re trying to get to the bottom of the

2    liabilities of the debtor.

3                This is the biggest liability that it has.    These

4    are the abuse liabilities and you can’t just turn a blind

5    eye, I don’t believe we should, when we have, you know,

6    evidence that the proof of claim process in this case may be

7    tainted.   I think we should be allowed to go a little deeper.

8                The other point, you know, the claimants, Your

9    Honor, right, these are folks who have interjected themselves

10   into this proceeding.    They didn’t have to make claims, but

11   they chose to put in proofs of claim here.    I mean I think

12   legitimately the court said, you know, if you want perfection

13   why not seek discovery for all 95,000.    Well that is not

14   practical, right.    It’s not practical to do that.

15               I think what we’re trying to do here is ease the

16   burden on the claimants as a whole, on the court, on the

17   parties by saying let us look at 1,400.    Let us see what we

18   see. Let’s start there and figure out where it goes.     I will

19   be able to tell from that population --

20               THE COURT:   Okay.   What -- tell me this, this is -

21   - what I am trying to figure out is if what you want is going

22   to get anywhere.    So when I look at the interrogatories what

23   in the interrogatories wasn’t in the proof of claim form?

24               MR. RUGGERI:   Your Honor, one, whether -- even if

25   there is a statement in support of a proof of claim, if I ask




                                                              A0069
                                                                70


1    for additional information, if I can sit down and talk with

2    someone -- and I have had experience doing this in a

3    different arena in the (indiscernible) bankruptcy, this was

4    years ago, where the court let me sit down and talk with some

5    claimants and depose the claimants in connection with the

6    bankruptcy proceeding there.   It was something else.    I mean

7    it was in the context of abuse where I sat down and talked

8    with a claimant who said that she would support it with a

9    diagnosis of a doctor and the first thing I heard from her

10   mouth is I’ve never seen a doctor, and I was like really.

11              So, I’ve been through this exercise before.     I

12   think the manner in which these claims were put together

13   these interrogatories are intended to illicit information

14   from people who didn’t provide it in the first instance and

15   to give them an opportunity to substantiate the claims from

16   those who did.   Then for a hundred I would have the

17   opportunity to sit down with them, under oath, and ask

18   pointed questions about the information we have about their

19   claims to allow us to make a determination on whether we

20   believe it, you know, valid or invalid.   We submit that we

21   think we are going to see that a lot of these are patently

22   invalid.

23              So the categories are really broken down into

24   three that I am asking for.

25              The first category is the details of the alleged




                                                             A0070
                                                                 71


1    abuse.    You know, tell me information about the acts of

2    abuse, tell me the details of the alleged abuser, tell me the

3    details about the alleged abuser’s relationship to scouting.

4                 I will tell you, Judge, that when we initially

5    drafted the discovery those questions had to the extent not

6    already provided by your proof of claim form give me all the

7    details about this.    The Coalition, in the course of our meet

8    and confer process, said that would be confusing to the

9    claimants and asked us to strike that preamble; so we did, so

10   we did.    We weren’t trying to make make-work, but that was

11   being responsive to the process and the Coalition.

12                The second group of questions, Your Honor, relates

13   to the application of the discovery rule, the

14   interrogatories.    And those go into, you know, the repressed

15   memory beginning at interrogatories five, six, seven, eight

16   and nine; those go to when did you recover your memory, when

17   did you, you know, put your injuries together and realize

18   that those injuries were caused by the abuse.

19                The last two, Your Honor, go to prior claims that

20   the claimants have made against Boy Scouts or Local Councils

21   in prior recoveries which, obviously, goes to the validity of

22   claims that they could be making now.    It’s not a small

23   number there, Your Honor.    Its thousands of claims that fall

24   into that bucket too based on our initial paths.

25                The one I missed, Your Honor, is three and four




                                                            A0071
                                                                 72


1    goes to the relationship of the abuser to Scouting and the

2    relationship of the claimant to Scouting.    We talked about

3    that earlier.   Those would be interrogatories three and four.

4               So those are the categories of information.      It’s

5    pretty pointed.   It’s pretty focused, Your Honor, of the

6    information that we are seeking.   We talked about 100

7    depositions.    That is less then point one percent of all the

8    claimants who have made these claims.   We’re just asking the

9    court’s permission let us to the 1,400.   Let us identify, you

10   know, 100 of those, up to 100.

11              Mr. Anker, his firm, my firm, Mr. Schiavoni; we’re

12   committed to working as fast and as efficiently as we can.       I

13   think with a little bit of cooperation we could complete

14   those depositions by the end of May or possibly early June.

15   It is consistent with a time table that the debtor is seeking

16   to impose on us, Your Honor.

17              Then, you know, I don’t know, it probably bears

18   pointing that the court has seen a raft of objections filed

19   in response to the motion.   It didn’t see objections from the

20   tort claimants’ committee and it didn’t see objections from

21   the Boy Scouts.   They said nothing in regard to these

22   motions, but neither one of them stood up and objected.

23              There was an argument about our absence of meet

24   and conferring.   We did meet and confer, Your Honor. I had a

25   team of people spend weeks meeting and conferring with




                                                              A0072
                                                                 73


1    lawyers and claimants.    The TCC told us it couldn’t speak for

2    the individual council and invited us to meet and confer with

3    individual council.    We did that.   We met and confer with the

4    pro se claimants with regard to the Coalition.    And I

5    appreciate it.

6               Mr. Goodman sort of cut us off at the path by

7    telling us that, you know, unless discovery were reciprocal

8    on some basis then we were sort of at our end.    So that did,

9    although we offered to meet and confer with anyone who wanted

10   to, that did, sort of, stunt the meet and confer process

11   there.

12              Your Honor, we talked a little bit about Local

13   Rule 3007-1.   I invite Mr. Anker if he has additional words

14   or Mr. Schiavoni to talk about that.    Again, given the nature

15   of the beast that we are wrestling with here I do think it

16   may be that omnibus objections are appropriate.    And we saw

17   in the local rule 150 two times a month, that really doesn’t

18   get us to where I think the court wants to get us or where

19   debtor wants to get us on the schedule that it seems to

20   impose.

21              Judge, just wrapping up this case is unprecedented

22   sadly for Your Honor perhaps or maybe you find it fun, but we

23   need this discovery.    I think the court needs this discovery.

24   The legitimate claimants should welcome this discovery.      We

25   want to make sure dollars are paid to those who deserve it.




                                                               A0073
                                                                    74


1    We know there are invalid claims.      It is a purpose that falls

2    right in the sweet spot of Rule 2004 when we’re talking about

3    the examination of the debtors’ liabilities.       And, you know,

4    for all the reasons we talked about today I would ask the

5    court to grant the motion and allow us to serve the

6    discovery.

7                 I would say that with regard to the document

8    requests, Your Honor -- actually, the interrogatories, if you

9    look closely we did have typos in interrogatories nine and

10   eleven.   They cross-reference the wrong numbers.      Nine should

11   cross-reference interrogatory eight.       And eleven should

12   cross-reference interrogatory ten, but we would clean those

13   up before they were served, Your Honor.

14                THE COURT:     And so how am I supposed to use

15   information, and I recognize Dr. Martin hasn’t done the

16   second step, but its -- and I guess can’t yet.        What I am

17   still having a hard time understanding and what I don’t think

18   I got any testimony from Dr. Martin about, and I’m not

19   criticizing that because she hasn’t been asked to do anything

20   further, is what -- is she going to be able to make

21   statistically significant inferences about something that’s

22   relevant to whether or not a claim is valid --

23                MR. RUGGERI:    Your Honor, I think --

24                THE COURT:     -- and then if she -- okay.   Go ahead.

25                MR. RUGGERI:    I was going to say the answer is




                                                                A0074
                                                                    75


1    yes, but their probably, I think, assuming that the expert

2    statistician is going to be making that qualitative

3    determination and she won’t.

4                  THE COURT:     That’s right.   So I don’t have anybody

5    who tells me that what she is going to be able to give me is

6    relevant to whether a particular claimant or group of

7    claimants has been abused.

8                  MR. RUGGERI:    I think, Your Honor, what she will

9    be able to tell you is based on the sample, if I accept as

10   true, that 100 of the 200 claimants who fall into that sub-

11   population do not have invalid claims as told to me, my

12   counsel, as the statistician I can extrapolate from there to

13   the entire group of that sub-population; for example, those

14   who don’t identify any affiliation with Scouting.

15                 That is where the statistics comes into play, but

16   she would not be the one making that qualitative judgment on

17   the validity of that claim.       That may, indeed, be an

18   assumption that she would share with the court that she was

19   asked to assume and explain the specifics around that

20   assumption.    That is the nature of how this exercise would

21   work from a lay person (indiscernible) perspective, but what

22   she was saying is hers is formulaic; statistics is formulaic.

23                 So I think there are two reasons:

24                 One, I think we would have the right to depose 1.5

25




                                                                 A0075
                                                                   76


1    percent of the claimants in a circumstance where we have real

2    questions about the proof of claim process and the, you know,

3    gaining of these claims in support and given the evidentiary

4    record we put in there.     Frankly, I think that warrants

5    investigation by itself independent of any reliant and

6    extrapolation. I think we got to see where we are.

7                  All we are asking for is 1.5 percent of the

8    claims.   Then let’s figure out what the next steps are.      I

9    think that we’re seeking to anticipate where this goes. I

10   don’t know where this goes at this point.     All I am asking is

11   please give me the discovery that I believe I am entitled to

12   under the precedent in this jurisdiction.     And on this

13   court’s analysis for 1,400, which is a small sub-population,

14   1.5 percent of claimant who elected to participate in this

15   proceeding.

16                 We think it is entirely appropriate for this court

17   to make sure that this proceeding is not overrun by abuse of

18   the proof of claim process.     It is my duty to assist the

19   court, if you will, in trying to flesh out the facts.        So I

20   don’t think it is right to bootstrap and anticipate where we

21   necessarily have to go to a statistician’s testimony.        We are

22   not there yet.    It is just 1.5 percent and point one percent

23   of claimants for deposition; that’s it.

24                 THE COURT:   Well to make that argument I’m not

25   even sure you needed a statistician.




                                                              A0076
                                                                77


1               So I am trying to figure out -- I am trying to

2    figure out where we end up because if, in fact, we end up

3    measuring factors that have no correlation, and I’m using

4    that word not in a scientific way, if we end up analyzing

5    factors that don’t correlate to presumptively invalid claims

6    then what have we accomplished.

7               MR. RUGGERI:   Your Honor, I think that what you

8    probably looked at, at a minimum, is based on the sample of -

9    - based on the 1,400.   The reason why I presented the

10   declaration of Denise Martin was just to tell Your Honor --

11   explain to Your Honor where this list of 1,400 claimants came

12   from; that was it.   I was -- I said (indiscernible) the sub-

13   populations and she told me what would be adequate numbers to

14   put in those sub-populations to extrapolate if we wanted to.

15   That is how she came up with 200 for each of the stratified

16   sub-populations.   That was the extent of why she was put on

17   the stand today.

18              I have offered to the court, there are thousands

19   and thousands of claims that fall into these different sub-

20   populations. I think it probably doesn’t surprise the court

21   to know that I am suspicious where someone says there’s not

22   Scouting affiliation.   My working presumption is that that is

23   a presumptively invalid claim and now we’re in a situation

24   where, you know, 502 says unless objected to the proof of

25   claim is presumptively valid.   We have gone round and round




                                                              A0077
                                                                  78


1    on that.

2               So I am trying to avoid a situation where I have

3    to object to every one of these claims.    Some of them may be

4    valid.

5               THE COURT:     But wouldn’t you actually have to --

6    and maybe I don’t need to decide that for today.    The

7    procedure -- the concept that you are using of extrapolating

8    to a group, isn’t that more relevant to some kind of group

9    estimation, some sort of global estimation of claims because

10   that is how you would use these to extrapolate, right.       I

11   don’t know where we are going in this case. I have nothing in

12   front of me in terms of a plan, or how we’re going to vote,

13   or what we’re going to do.    So, I don’t know where we’re

14   going.

15              Just because one person who wasn’t or half of the

16   group who says they have no affiliation with Scouting does

17   that mean I get to disallow somebody’s claim who also says

18   that where they said, I’m making it up, my brother was a

19   scout and I went to camp so and so with him.    I mean I can’t

20   do that.   I don’t think I can do that.

21              So that is what I am trying to figure out, what

22   can we accomplish here.

23              MR. RUGGERI:    Your Honor, I think your, sort of,

24   thoughts and statement about you don’t know where we’re going

25   I don’t either.   I don’t think an estimation would be proper




                                                               A0078
                                                                79


1    here. I don’t know if that is in the cards for us here, but

2    certainly if one were to ask the court to estimate the

3    liabilities for some purpose then this information will be

4    highly relevant to that, I would imagine.

5               Then the question is with regard to voting.     I

6    mean in many cases we see mass tort claims where each

7    claimant gets a dollar vote.    I don’t think it’s appropriate

8    if our discovery in these 1,400 claims shows that the proofs

9    of claims are ripe with invalid filings.    I think that would

10   be inappropriate.

11              I don’t think, and you’re aware, we provided the

12   court with the public tweeting out there about who said what

13   to whom about how they are going to control this.    That is a

14   real concern in this case.     I mean the integrity of this case

15   is at issue.   We have got to get to the bottom of it. I don’t

16   think the court can have a working assumption that every one

17   of these claimants presents a claim eligible to vote in light

18   of the circumstances of this case which are well-known not

19   only in this courtroom, but not outside the courtroom.

20              So I think that this case cries out for this

21   discovery and I know the court would like all the questions

22   answered about where it leads us.    I don’t think we have all

23   the questions that -- the information or the ability to

24   answer those questions because you and I, you more then I,

25   don’t control where this case is going.     All I know is it’s a




                                                             A0079
                                                                  80


1    possibility that I’m going to ask the court to estimate.

2    Well there is going to be some sort of vote and do we allow

3    this proceeding to be overtaken, and voted on, and controlled

4    by claimants who I think, if we’re entitled to some

5    discovery, may show, you know what, they don’t have valid

6    claims.

7                  So from the perspective of being able to

8    extrapolate, you heard Dr.    Martin, you can extrapolate based

9    on the subgroups.    For what purpose you want to extrapolate,

10   what is the assignment at the end of the day, for what

11   purpose is she being asked that is information that I would

12   have to provide her and an assumption to make, right, to

13   allow that to happen, but I don’t think we’re there yet, Your

14   Honor.    I don’t think we need to be there yet.

15                 I think that the request here is, frankly, a

16   pretty small one as to complete it in a matter of a few

17   months.    I mean our meet and confers were successful, you

18   know, when people -- this is not information that is

19   impossible to provide particularly claimants who are

20   participating in this proceeding made the decision to

21   participate in this proceeding.

22                 1.5 percent doesn’t seem to be a lot to ask from,

23   Your Honor.    I mean that is -- like I said, we probably could

24   have said all 95,000. You probably would have said, okay,

25   this is a short hearing, Mr. Ruggeri.    We are trying to do it




                                                              A0080
                                                                       81


1    more efficiently.

2                 THE COURT:    Thank you.

3                 Okay.   Let me hear a response.

4                 MR. RUGGERI:    Your Honor, I don’t know if Mr.

5    Schiavoni -- he asked to be heard on this motion too.

6                 THE COURT:    Mr. Schiavoni?

7                 MR. SCHIAVONI:    Your Honor, there is a second

8    component to this motion; it’s the omnibus objection that I

9    think Mr. Ruggeri was going to have Mr. Anker address that

10   for him.    I wanted to just address the Supreme Court decision

11   on that.    So if Mr. Anker wants to be heard I would ask to

12   pass to him and then just let me address the Supreme Court

13   decision.

14                THE COURT:     Okay.    We will pass the ball.

15                Mr. Anker, do you have anything to add?

16                MR. ABBOTT:    Your Honor, Derek Abbott.     May I just

17   interrupt for a moment?

18                Your Honor, I apologize.       I have received several

19   requests from folks in the audience about a potential break

20   for just a few minutes if that is possible.

21                THE COURT:    Yes.     If we have a request that’s

22   fine.   Let’s take ten minutes.

23                MR. ABBOTT:    Thank you, Your Honor.

24                THE COURT:    Thank you.     12:10.

25           (Recess taken at 12:00 p.m.)




                                                                   A0081
                                                                    82


1          (Proceedings resumed at 12:10 p.m.)

2                 MR. ANKER:   I was about to say good morning, Your

3    Honor, but I think its good afternoon.    For the record Philip

4    Anker, Wilmer Cutler Pickering Hale & Dorr.    We are co-

5    counsel with Mr. Ruggeri’s firm for Hartford.

6                 I am going to do my darn best to be brief.    I

7    often say that and don’t fulfill my promise, but I will do my

8    very, very best. I want to make two points.

9                 One is just to try to answer the question you were

10   asking.   And I appreciate that question.   How can one take

11   discovery of a sample of claimants and draw then inferences

12   about others.   And I think the question, Your Honor, may come

13   down to, with respect to claim objections, what one means by

14   an influx.

15                Let me just give a concrete example.   Imagine that

16   we were to take this discovery and conclude that all of those

17   claimants within the sample who did not show any affiliation

18   on their proof of claim form with Scouting they, in fact,

19   didn’t have any affiliation with Scouting.    I certainly think

20   that would give us a good faith basis to file an omnibus

21   objection.

22                I am not suggesting, Your Honor, it would give you

23   a basis on an ex parte to deny those claims.     The claimants

24   would get notice, the other claimants would object to, and

25   they would have an opportunity to say, well, that might have




                                                               A0082
                                                                83


1    been true about everyone else in the sample, but it wasn’t

2    true about me.

3                As Your Honor knows from business bankruptcy cases

4    omnibus objections are routinely filed without any discovery

5    at all.   A debtor says all the following claimants and

6    asserted claims in our books and records show nothing.    The

7    claimant can come in and say, well, actually you do owe me

8    money.    We could have done that here.   Frankly, we thought

9    the responsible thing to do was to do some discovery first.

10   We thought it was better to ask questions and shoot later,

11   not shoot first and ask questions thereafter.

12               The only other point I would make on that is I

13   don’t think the only end game here is mass claim objections

14   all done before confirmation.   As Mr. Ruggeri noted in other

15   cases, including in this district, Judge Carey in Maremont

16   where there have been, on a sample, some showing of invalid

17   claims that has informed the court’s judgement when it came

18   to trust distribution procedures, confirmation, what they

19   need to provide.

20               I am about to give an alternative to

21   (indiscernible), Your Honor, but maybe the answer at the end

22   of the day -- imagine we take the sample and it turns out the

23   overwhelming majority of the claims are invalid, maybe there

24   will then be an argument that, you know, Your Honor needs to

25   take a look at these claims even if as is often the case in




                                                             A0083
                                                                  84


1    bankruptcy the claim objection process in court occurs post-

2    confirmation not pre-confirmation.      That is, after all -- I

3    see your smiling, I know it’s not something that may thrill

4    you, but it may be what happens here.

5                  THE COURT:   Actually, it won’t thrill the District

6    Court, I think, is who it won’t thrill.

7                  MR. ANKER:   I hear you on that as well.   And it

8    may be that it ends up there.

9                  Your Honor, I will just end with this and then

10   move to the 3007 issue, it can’t be that anyone in this room

11   including people representing valid claimants who don’t want

12   to have their clients be diluted for us to put our head in

13   the sands and simply ignore a potential problem.     That isn’t

14   the responsible thing for me to do as officer to the court

15   and I know it’s not what Your Honor is going to do.

16                 On the Rule 3007 point I would just make the basic

17   point we have to be practical here.     We have to deal with the

18   real world.    I hear Ms. Lauria when she says we, BSA, need to

19   get out of bankruptcy by the summer.     That may be right or it

20   may not be right, but I take that point at face value for the

21   moment.   If we are going to be practical here we have to

22   bring on, have relief from those rules and the rules

23   absolutely allow Your Honor to grant that relief in a

24   practical way.

25                 Again, I am not asking that we be able to file




                                                               A0084
                                                                85


1    omnibus objections, Your Honor, without giving any notice to

2    the claimant simply disallows their claim.   They will be able

3    to come into court and put -- you’re going to give a due

4    process, but if we going to be practical here we need relief.

5    And as Your Honor knows, in addition to the practical point

6    that that relief is often granted where you have exigent

7    circumstances, the whole Rules Enabling Act starts with the

8    proposition, I think it’s really the first section in the

9    statute, that says,

10              “While courts can make rules, and make federal

11   rules, or local rules, those rules cannot abridge the

12   substantive right.”

13              Here there is a substantive right to object to

14   claims by parties in interest. If you don’t give relief, for

15   all intents and purposes, we’re not going to be able to

16   object certainly, certainly before confirmation of a plan.

17   Then the scenario where you said it may not thrill the

18   District Court may become a fait accompli.

19              So I would urge the court and I would urge all the

20   parties let’s be practical and work for a solution that

21   allows for due process but also allows us to accomplish

22   something that is beneficial.

23              Thank you, Your Honor.

24              THE COURT:   Thank you.

25              Mr. Schiavoni?




                                                             A0085
                                                                  86


1                  MR. SCHIAVONI:   Your Honor, just briefly.   I will

2    tell you, Your Honor, I think this may be among the most

3    important decisions that you may in the entire case.       You

4    heard us in the contested hearing about whether or not the

5    bar date order should be entered.     Your Honor, pointedly made

6    the point to me that this is how Congress drafted the statute

7    and that did we want to go back and amend the statute.       We

8    took what came from that, Your Honor’s ruling about how the

9    proofs of claim were to be signed.

10                 This is, I think, no matter how one looks at it,

11   having mass torts addressed, you know very complicated

12   individual personal industry claims addressed through 502 is

13   putting a square peg in a round hole.      The statute wasn’t

14   really meant for this, but I am not making my appeal to

15   Congress now.

16                 What I am saying is that Your Honor has told us,

17   in essence, this is not Congress and we should take the rule

18   as drafted.    The rule as drafted allows these are the

19   protections -- like the bad end of it for us, in some

20   respects was, respectfully, the bar date order what came from

21   that, these are the protections that flow from it.     These are

22   the protections that were built into this statutory scheme

23   that we would get an opportunity to object to the claims and

24   that we would be able to use 2004 to collect basic evidence

25   in order to advance those objections.




                                                                A0086
                                                              87


1                It cannot be that Congress intended 502 to simply

2    turn all of American jurisprudence on its head and deal --

3    and make all claims submitted in a complicated negligence

4    action into strict liability, make them all deemed presumed

5    allowed, make them everything confidential about them and not

6    allow any challenge or inquiry into them.   If that really was

7    what Congress intended if a license just to print money --

8    and I think when we get to the next motion you will see that

9    there are people that think this and that for profit

10   businesses have jumped into to try to take advantage of this

11   and its created a huge problem.

12               On the specifics of this Mr. Anker has it right.

13   He -- your question earlier about would we use this discovery

14   to extrapolate to disallow the claim and, respectfully, as he

15   said that is not really the issue.   What we were looking for

16   with Hartford and -- look, I have to tell you, on the side,

17   it’s not so easy always to get along with Phil, and Jim, and

18   everything, but we worked very hard to reach consensus here

19   because what we were looking for was a responsible

20   conservative careful approach to go forward with how to deal

21   with these claims.

22               What you heard Mr. Ruggeri present, his motion, it

23   presents the best thinking of our two companies about just

24   that.   I think we were entitled to, basically, go ahead with

25   objections as is, but we recognize the type of case this is




                                                            A0087
                                                                 88


1    and we wanted to present the court with something that

2    allowed us to, in good faith, look at the claims harder.     We

3    told you during the bar date argument that the questions,

4    respectfully, weren’t adequate in our view to set out all the

5    elements of the claims in fifty states.    You know, we had our

6    say.

7                We are now where we are and this is the vehicle

8    for us.   And we think the process that we have set out that

9    we take this narrow discovery of, you know, one percent of

10   the claimant population and that based on the results of that

11   we, Hartford, Century, and others try to make informed

12   decisions about what we have to make a good faith decision

13   about what objections to advance.

14               In some respects that is what we did in the tort

15   system when the claims were defended.     We -- like we weeded

16   out the good claims from the bad claims. That was what the

17   whole thing was about.   And, you know, having some basic

18   information about the claimants was absolutely essential to

19   that.

20               Our people -- when you go back to our claims

21   people, when I go back to them and tell them that something

22   like 80 percent of the claimants don’t show an affiliation

23   with Scouting then I check with the Boy Scouts and I don’t

24   get a different kind of number from them, and then in the

25   nature of this type of terrible misconduct to have such large




                                                             A0088
                                                                  89


1    numbers of claimants unable to identify the perpetrators.

2               To be clear, there will be claimants who have very

3    sound reasons not to be able to identify their perpetrator,

4    but what everybody is telling us, including our experience

5    from dealing with the claims, is that by its nature these

6    are, sort of, misconduct of a grooming nature where the

7    perpetrators often times got to know the abused.    To have

8    such large numbers of claimants who are unable to identify

9    them it’s an issue.     Its developed huge problems on our end

10   on how to deal with this.

11              The notion that what we have come to you with

12   this, sort of, narrow vehicle to try to take discovery on

13   these to get a handle on what is going on because, Your

14   Honor, you have to understand the situation here.    We are not

15   even -- the proofs of claim in the confidentiality order that

16   is put in place we’re not able to go out and speak to the

17   claimants informally.    We are not able to speak to their

18   witnesses informally.    We are not able to speak to anybody,

19   really, about them informally. So there is no way to get to

20   the bottom of this without, in some ways, going forward with

21   some basic discovery.

22              When we were before the court on September 9th on

23   the -- and I think then was when this problem was really,

24   sort of, or the problem we perceive about the proofs of claim

25   was manifesting itself with this explosion of claims. I think




                                                             A0089
                                                                90


1    when we were before you then on the advertising motion and

2    what was being brought out the debtors’ counsel told the

3    court that he,

4                “Shared Century’s and the insurers concerns” on

5    how the claims are generated, of course, issues related to

6    the State Court ethics.”

7               Then he went onto say that he,

8               “Believed that these issues could be resolved

9    potentially through 2004 discovery.”

10              Debtors’ counsel, I think that was Mr. Andolina,

11   what he was eluding to then was exactly, exactly what we are

12   here for now; a, sort of, targeted discovery that allows us

13   to try to make, together with Hartford, some informed

14   decisions about the nature of the objections we bring and how

15   extensive they bring.

16              The parallel issue, I would just ask you to -- you

17   know, this is part of the second point, but it goes along the

18   same lines as far as dealing with our request, our motion to

19   modify the local rule which, I have to say, is absolutely --

20   like no matter what you do on the discovery this is

21   absolutely essential to us.   It’s vital to the case for us is

22   we would respectfully ask you to look at the Supreme Court

23   case Tennessee Student Assistance Corp., v. Hood, 541 US 440,

24   it’s a 2004 case and it addresses Section 2075 of the Code.

25              In that case what the Supreme Court held was that




                                                             A0090
                                                                91


1    allowing the bankruptcy rules “to preclude a party from

2    exercising their statutory rights” under the provision of the

3    bankruptcy code “would give the rules an impermissible

4    effect.”   In other words, that was a case where the Supreme

5    Court looked at the application of the rules and was dealing

6    with when a court, in essence, had to override the rules in

7    favor of the statute of the code.   And that, we believe, is

8    exactly the situation you have before you.

9               Normally, to the issue of how to grant relief

10   under the local rules is an issue of, sort of, discretion.       I

11   would suggest to you, Your Honor, in this case it’s not

12   discretionary because under the Rules Enabling Act, you heard

13   Mr. Anker refer to, Congress only granted authority to

14   promulgate bankruptcy rules. It did grant that authority, but

15   in doing so, under 28 U.S.C. 278, what Congress did was it

16   mandated that such rules shall not abridge, enlarge, or

17   modify any substantive right.

18              Here, that is exactly what is at issue because

19   here 502 grants the parties a statutory right to object.       As

20   a practical matter here there was no way the parties can

21   meaningfully exercise that right without relief from what

22   Local Rule 3007(1)(f).   There’s just too many claims.    If

23   (indiscernible) to be followed is too little time.   We have

24   no -- we lose the substantive right to object at all if we

25   don’t have relief from the local rule.




                                                              A0091
                                                                   92


1                  Under those circumstances, under what I believe to

2    be Supreme Court authority, it would be, in essence, an abuse

3    of discretion not to grant us authority to modify the rules

4    to allow us to object.     In effect, be robbed of any ability

5    to object to claims here at all.      That would have the

6    catastrophic effect on our clients, but also on the case in

7    general.    It would really just turn the case into a, sort of,

8    machine to manufacture claims and manufacture pay-outs.

9                  There would be -- every (indiscernible) our hands

10   are tied three times from Tuesday to even investigate the

11   claims.    The questions are very limited.   They do not address

12   all the elements in the fifty states.     The manner in which

13   they go out you have seen in some of the declarations that

14   are submitted, not even the questions that were presented are

15   filled out.    We received many proofs of claim that are,

16   basically, mostly blank or contain huge gaps of information

17   in them.

18                 So the proofs of claim, like if they’re just

19   deemed allowed and they don’t give us any information, and

20   then everything is deemed confidential it leads to just an

21   absolute sending this case off the rails.

22                 So, Your Honor --

23                 THE COURT:   I see those blank proofs of claim, but

24   I have also seen, and a couple of objectors submitted the

25   proofs of claim that are fulsomely filled out.     I think under




                                                                 A0092
                                                                  93


1    almost any standard would have prima facie validity.      Now

2    that doesn’t mean that the claim is ultimately allowed.      That

3    means, though, that it has prima facie validity and there

4    could be an objection, then the claimant will have the burden

5    of persuasion to show that the claim is valid.

6               So I have seen both of them in the submissions,

7    quite frankly.   That is one of the things I am struggling

8    with in connection with this motion because for some of the

9    objectors who did submit a claim I look at that claim and

10   think, okay.

11              I will tell you this, and I will read the case, I

12   am not familiar with it; although, I don’t see how a rule

13   could abridge the code, but the -- or change the code, have

14   the effect of changing the code, but omnibus objections, as a

15   practitioner, I found them difficult and as a judge I find

16   them more difficult, quite frankly.    So it depends on what

17   the omnibus objection is.

18              Quite frankly, we look at every proof of claim in

19   my Chambers, every one.    We’re looking for whether or not the

20   claim, I can tell what it is.    It looks prima and it gets

21   prima facie validity.     Now I don’t know.   Everybody tells me

22   these claims are different, right.     That is what I keep

23   hearing, these claims are different.    My proof of claim form

24   that says basis for claim has, you know, a three inch line to

25   put your basis of claim, breach of contract, you know,




                                                              A0093
                                                                    94


1    employee claim, wages.     And I look at that and I say, okay,

2    it’s an employee who is owed wages; prima facie valid, they

3    signed it, it’s under oath.

4                  It may or may not ultimately be allowed, but that

5    is what I am trying to get a handle on; what are these

6    objections going to do if they are omnibus, are they truly

7    omnibus in the sense that how I would think of it is that --

8    well, some you are saying matter of law.      Matter of law is

9    actually maybe that can be omnibus in some fashion, but

10   particular facts are always an issue with omnibus claims.

11                 So I struggle with omnibus claims because we still

12   have to look at each one of them.     We still have to make a

13   determination on each one of them even if people don’t

14   respond.    So I am not sure how that works in this case.      I

15   will read your case.    I don’t know. I hear the argument. I

16   don’t know what to do, quite frankly.       And I will ask others

17   how I am supposed to address this and get their thoughts to

18   consider.

19                 I hear what you are saying.   I don’t know what to

20   do with it.

21                 MR. SCHIAVONI:   Your Honor, all I can say is,

22   first of all, I appreciate you considering it and in my mind

23   it’s always a good thing when a judge is open-minded and

24   thinking about the issues.     So I thank you for that.

25                 I would ask you to consider on the issue of how a




                                                               A0094
                                                                95


1    rule could possible abridge a substantive right.    Here 502

2    gives us a substantive right to object, but if there is

3    95,000 claims and we have more than 150 objections, and the

4    local rule prevents us from filing more than that number of

5    objections, we have lost the substantive right to

6    substantively address the volume of claims we’re dealing with

7    here. I think it’s that, sort of, straight-forward under the

8    practical effect in this particular case.

9               You know, there are many claims here that, like,

10   idiosyncratically there’s an obvious problem with including

11   just the ones that are, in fact, completely blank, okay, that

12   we’d go through 150 all by itself.   So that is one thing I’d

13   ask you to consider.

14              The other is as far as how the evidence carries

15   forward it’s that, you know, it’s like we’re kind of jumping

16   the gun.   Yes, you can evaluate the omnibus objections when

17   you get them and deem them one way or the other, but like us

18   to lose that right without having any ability to inquire

19   about any of the claims at all.

20              I mean I’m not sure if the issue here is the court

21   doesn’t think our interrogatories are specific enough.     We

22   thought by making them as general as they were that it was

23   actually better to draw out whether there was additional

24   information.   The pool of deponents we picked was, you know,

25   intended to allow us to, in some way, explore why these




                                                            A0095
                                                               96


1    issues are the way they are, why it is that so many of them,

2    you know, are deficient in one way or the other.

3               In the real world, in the tort system world these

4    claims they’re not dealt with by someone serving a complaint

5    with little information and then paid on that basis.    Almost

6    all of the people in the real world are subject to some sort

7    of, in this particular kind of tort, sit down either

8    deposition or, in many cases, a kind of under oath private

9    kind of, you know, questioning with counsel present because

10   we’re dealing here with claims that are difficult to

11   corroborate, you know.   That type of inquiry -- like

12   virtually all the cases that were settled were settled in

13   that manner.

14              Then just the last point I’d make I hear you that

15   you have looked at some of the proofs of claim and you have

16   made some assessments that it looks like a fair claim or what

17   not, but, Your Honor, it’s like each of the fifty states have

18   their own body of case law about -- it’s like it’s easy to

19   look at these claims and immediately collapse them into what

20   would be liability for the perpetrator so that if there is

21   abuse alleged and the perpetrator was -- you know, against

22   the perpetrator was liability.

23              In many, many states there isn’t respondeat

24   superior, you’re not automatically liable for any illegal act

25   done by your employee so that the laws vary in the different




                                                             A0096
                                                                   97


1    states about what needs to be brought out in the particular

2    cases both for liability, but also on the statute of

3    limitations.   It’s a wide variance.

4                You could easily look at a (indiscernible) proof

5    of claim and say, well, there it is.    Someone says they are a

6    Boy Scout and they’re abused by a perpetrator; end of story.

7    It’s like you actually have to have like a handle on what the

8    law is in the fifty states on both liability and the statute

9    of limitations.

10               THE COURT:   Well that is fair enough.   And that is

11   why I said I don’t know if the claimant is ultimately

12   allowed.   I am looking at it for have they stated a proof of

13   claim for prima facie validity which is nothing to do with

14   whether it’s ultimately allowed, but I hear you.

15               MR. SCHIAVONI:    Your Honor, cases where -- in

16   these sexual abuse cases the objections have been pursued in

17   some of the diocesan cases.    They’re very different because

18   they’re just much smaller, but insurers have filed proofs of

19   -- objections to proofs of claim and there’s been back and

20   forth.

21               Frankly, that has been extraordinarily helpful in

22   bringing about resolution of the cases.    You know, I can’t

23   reveal, obviously, sort of where the mediation is, but, you

24   know, it’s not -- you know, we are at a point where this case

25   is not very different from Imerys as between how much




                                                             A0097
                                                                  98


1    progress has been made between, you know, parties that are

2    being asked to fund and otherwise.

3                  Now some basic discovery here it’s like we face an

4    enormous problem in trying to resolve this case; just

5    enormous.    The gap is just unbelievable because it’s a

6    difference between one group of parties thinking that the

7    entire set of claims are all going to be allowed by them, you

8    know, and that there needs to be some actual adjudication of

9    the claims.

10                 Cases where they’re not abuse cases, but cases

11   where there has been discovery of the claims themselves, you

12   know, W.R. Grace, famously the Garlock case, USG, and G-I

13   Holdings, In Re Silica Products; we put those cases in our

14   briefs.     All of them involve, you know, discovery that was

15   used to, sort of, narrow the parties on the claims

16   themselves.    I would be the first to say that in those cases

17   there weren’t proofs of claim.     They’re generally not used in

18   a lot of the mass torts, but here they have been used.

19                 Thank you, Your Honor.

20                 THE COURT:   Thank you.

21                 Okay.   Let me hear from the objectors.   I’ll start

22   with the Coalition.

23                 MR. GOODMAN:   Good afternoon, Your Honor.   Eric

24   Goodman, Brown Rudnick, counsel for the Coalition of Abused

25   Scouts for Justice.




                                                                A0098
                                                                   99


1                 Can you hear me okay?

2                 THE COURT:    I can.

3                 MR. GOODMAN:    Good.   Your Honor, there is a time

4    and a place for everything in a bankruptcy case.      This is not

5    the time and this is not the place for 96,000 personal injury

6    claims to be liquidated.     It may be that a proceeding is

7    commenced shortly seeking estimation under Section 502(c) of

8    the Bankruptcy Code, and given that these are personal injury

9    claims it may be that the District Court will need to be

10   involved.   We are not there yet at this point in time, but

11   that is a possibility.

12                There are five key points that I want to make in

13   response to Century and Hartford’s Rule 2004 motion seeking

14   discovery on 1,400 abuse survivors.

15                The first point, that I don’t think anyone has

16   even mentioned today, is that the insurers already have

17   robust data.   Hartford and Century have been the debtors’

18   insurers of choice for decades.      Hartford and Century already

19   know about every reported claim for sexual abuse against the

20   debtors.    They already know about every known abuser in the

21   history of Scouting.      And they also have the same information

22   for other institutions with liabilities for sexual abuse.

23                They are insurance companies.    I will say that

24   again, they are here almost acting as if they are the

25   debtors, they are the insurance companies.      Their job is to




                                                               A0099
                                                                  100


1    assess risk.      If you start with a logical assumption that the

2    debtors have complied with their reporting obligations to

3    their insurers it is evident that Century and Hartford

4    already have substantial information.     They won’t share any

5    of it.    It is a closely guarded secret.

6                 The question I ask, which is a starting point, is

7    why do parties that may have the most data and the most

8    information get to go out and depose over 100 survivors and

9    take discovery on 1,400 individuals.     How is that

10   proportionate to the needs of these cases.

11                The insurers try to brush this aside, but this is

12   really discovery 101.     The proportionality requirements under

13   Civil Rule 26 are every bit as applicable under Bankruptcy

14   Rule 2004.    Good cause cannot exist if the discovery is

15   unduly burdensome or disproportionate to the needs of the

16   case.    And --

17                THE COURT:    Well let me ask you this, Mr. Goodman,

18   why is that the Coalition’s argument?       The Coalition isn’t

19   providing the discovery.     So why is the proportionality

20   argument the Coalition’s argument?

21                MR. GOODMAN:    Your Honor, I think it really has to

22   do with understanding what process, if employed here, would

23   provide the most benefit at the least cost to the estate.

24   And in the interest of wanting to move these cases forward we

25   are interested in, what I would describe as, meaningful




                                                               A0100
                                                                       101


1    discovery; discovery that would get us some place, that would

2    advance the case forward.

3                  THE COURT:     So are you offering something?

4                  MR. GOODMAN:     Your Honor, during the meet and

5    confer process we attempted to make multiple offers to the

6    other side.    They were all similarly rejected.      In fact, we

7    were in the midst of discussions when they went and filed

8    their motion. It caught us a bit off guard, in fact, but we

9    were amenable to certain limited depositions being taken as

10   long as they were done on a voluntary basis.        And there were

11   discussions about providing additional information regarding

12   the claim forms.     The insurers did not take us up on that

13   offer and they elected to come to court instead.

14                 THE COURT:     Okay.   I am just -- I am a little

15   confused and it may be more in connection with the next

16   motion then this one about the Coalition’s role.         And since

17   it is not the subject of discovery what it should be

18   advancing here.

19                 MR. GOODMAN:    Fair question, Your Honor.   I mean

20   we do represent the collective interests of over 10,000

21   individual abuse victims before the court based on our 2019

22   disclosures.    So it is in that capacity that I am

23   representing the court today.

24                 THE COURT:   How many of those 10,000 are in the

25   1,400 that the insurers want to depose, or the 100, I guess,




                                                                   A0101
                                                                    102


1    insurers want to depose, or the 1,400 they want to seek

2    discovery from?    Do you know?

3                  MR. GOODMAN:   I don’t have that number off hand,

4    Your Honor.    So I can’t answer that question.

5                  THE COURT:   Okay.

6                  MR. GOODMAN:   The point I would make is that if

7    you were to envision a discovery process in normal litigation

8    or even in bankruptcy litigation I think that you would want

9    to first identify which parties have the most meaningful

10   information, which parties have the data, and what is the

11   cost of obtaining that.      And if one side is sitting on a

12   mountain of information that is relevant and could be used to

13   answer a lot of questions in this case you start there.        You

14   don’t run out and start deposing 100 individual abuse

15   survivors.

16                 Again, you will hear this, I think, again in the

17   future, but there is a lot of information that we want.        I

18   will come back and echo Mr. Ruggeri’s statement.      When they

19   did approach us we said we were interested in exchanging

20   information, but we wanted it to be reciprocal.      The

21   insurance companies are not interested in a reciprocal

22   process.   And I think that is not how discovery is supposed

23   to work.

24                 Second point, Your Honor, of my five points I

25   would like to make I believe that this is premature.       Putting




                                                                A0102
                                                                 103


1    aside the fact that the parties are supposed to be in

2    mediation the insurers’ pleadings, I think, make it fairly

3    clear that this is aimed at plan litigation.   The debtors are

4    revising their plan.    We don’t know what it’s going to look

5    like yet.

6                You heard Ms. Lauria state at the beginning of our

7    proceeding today that the debtors are looking to get a plan

8    and a disclosure statement on file soon and potentially have

9    that before the court in April.   Right now, sitting here

10   today, we don’t know if the debtors are willing to propose a

11   plan that will impact the insurers’ rights in any way.      We

12   don’t know if the insurers will fund anything.   We don’t know

13   if Hartford or Century will even need to fund anything.

14   Every indication is that they will not fund a plan no matter

15   what.

16               I take the world as I find it, Your Honor.    We

17   have here two insurance companies that are intent on throwing

18   up a lot of roadblocks in this case.   When this issue was

19   first presented to us we asked a very simple question; what

20   will this accomplish?   How is this helpful?   How will this

21   advance the cases?    I have been asking that same question for

22   two months and I haven’t gotten an answer that makes any

23   sense to me at all.

24               If we ever do get to a specific plan that has a

25   chance of being approved by the majority of survivors, let




                                                              A0103
                                                                 104


1    alone the super majority of survivors necessary for third-

2    party releases, what discovery is appropriate in that context

3    will happen, but we are not there yet.   The debtors are not

4    asking for discovery on victims of sexual abuse.   The

5    official committee of tort claimants has not filed a Rule

6    2004 motion seeking discovery from survivors, neither has the

7    FCR or the UCC.   The debtors are not before the court saying

8    that they need this discovery to formulate a plan of

9    reorganization.

10              How can there be good cause to conduct what is

11   classic plan discovery before there is even a plan.      There is

12   no plan yet.   This is entirely premature.

13              Third point, Your Honor, I believe that the

14   prejudice outweighs --

15              THE COURT:    Well I don’t hear -- let me ask you,

16   Mr. Goodman, what is the response to the argument that this

17   isn’t necessarily for plan purposes, but for objections to

18   claims?

19              MR. GOODMAN:   Well I think as a threshold matter,

20   Your Honor, the insurance companies, I know that this has

21   been discussed and we will continue to discuss it, are not

22   parties in interest within the bankruptcy code definition.

23   They are not creditors in this case.   They filed about the

24   most bare bone claims imaginable. I don’t know that it would

25   be considered prima facie valid.    We asked them if they would




                                                              A0104
                                                                 105


1    admit that they had coverage obligations.      They refused to

2    admit that.

3                  So what we have here are insurance companies that

4    do not fit within the definition of party in interest under

5    1102(b) and they have not acknowledged, in these proceedings,

6    that they actually do have coverage obligations at this

7    point.   Obviously, we think that they do, but as insurers I

8    don’t believe that they would have standing to file a claim

9    objection in this case.

10                 In fact, the Third Circuit has dealt with this

11   issue on multiple occasions in the context of standing to

12   object to the confirmation of a plan.     And if the plan is

13   insurance neutral and does not impact the insurers’ rights in

14   any way I believe under Third Circuit precedent they would

15   not have standing to object to plan confirmation.     If they

16   don’t have standing to object to plan confirmation how are

17   they in this case filing substantive claim objections.     This

18   isn’t something that they could --

19                 THE COURT:   Do you want me to make a decision --

20   you want me to make a decision now?     How do I make a decision

21   now that the insurance companies don’t have standing?

22                 MR. GOODMAN:   I don’t know that the court even

23   needs to get to that question today, Your Honor, because the

24   issue before the court is have they presented good cause

25   under Rule 2004 to go forward with this discovery.      I believe




                                                              A0105
                                                                106


1    that that is actually a very narrow issue, but I was trying

2    to be responsive to the court’s question.

3               You know, my answer is do insurers have the

4    ability to go out and launch hundreds of claim objections

5    against tort victims in cases.     I guess my response to that

6    is show me one case where that has happened before.    In fact,

7    they can’t even do this in State Court, Your Honor.    This is

8    not something that an insurer could do in a State Court

9    proceeding is come in and conduct themselves in this way.

10              THE COURT:   I suppose the insurers would say that

11   there would be one claim at a time, not 95,000.

12              MR. GOODMAN:    We’ll get there when we get there.

13   I guess my point is we’re not there yet.

14              THE COURT:   Okay.    So you want me to -- to you

15   this is premature.   You want me to wait until a plan is

16   filed, we will see what it says, and then if the insurers are

17   entitled to discovery it will start in May.    And you think we

18   will confirm a plan by August?

19              MR. GOODMAN:    I think if discovery is taking place

20   in the context of litigation over a plan you would have a

21   contested matter under 9014. If discovery is taking place in

22   the context of an estimation proceeding under 502(c) you’d

23   have a contested matter.   Then we would have a fair fight.

24   We would go after all of the information that they have.       We

25   would serve them with discovery requests.    They would take




                                                             A0106
                                                                      107


1    the discovery that they are seeking.      It would have meaning.

2    It would have consequence, Your Honor.

3                  Right now we are just not there yet.     We don’t

4    even know what the litigation in this case is or is not going

5    to involve.    I come back to my point that I believe that that

6    is why this is all very premature.

7                  THE COURT:    What about the issue -- maybe you will

8    get to it, but go ahead and make your three more points.

9                  MR. GOODMAN:    Thank you, Your Honor.   Keeping

10   track.   Two down, three to go.

11                 Third point, Your Honor, I believe the prejudice

12   outweighs the value.       Again, we’re not talking here about

13   discovery from the debtors.      We are talking about information

14   that -- we’re not talking about information that the debtors

15   have already assembled and have produced to the FCR or

16   someone else in the case.       We are talking about 1,400 abuse

17   victims, 100 depositions, and that is probably just the tip

18   of the iceberg.

19                 If the insurers had said they want to then launch

20   substantive claim objections completely free of any

21   restrictions set forth in the local rules the magnitude of

22   this would take months and months which I believe is the

23   point.

24                 Based on the testimony that we heard from Mr.

25   Martin, both the deposition and today, it’s not clear that




                                                                A0107
                                                                 108


1    the information the insurers are seeking will even be

2    meaningful.    If the insurers were serious about conducting a

3    meaningful study here they would have someone with subject

4    matter expertise involved.    That is what the text books that

5    Dr. Martin cites to say, that if you want to do this the

6    right way you have a subject matter expert and a

7    statistician.    We don’t have that here, Your Honor.

8                  We have Mr. Ruggeri identifying subcategories.

9    This is completely lawyer driven.    They don’t have a

10   statistical model yet and the samples that they have proposed

11   appear, on their face, to be gerrymandered in favor of claims

12   that the insurers have already flagged in their system as

13   somehow deficient.

14                 They’re starting with the claims that they think

15   are bad and they want to take discovery on those claims.

16   This is not a situation where if they just had the data all

17   of our questions would be magically answered.    And, in fact,

18   I don’t even know what a party in this case would say if

19   someone showed up on their doorstep and said I’m objecting to

20   your claim based on a statistical sample.    I don’t think that

21   gets us anywhere.

22                 Again, I don’t believe that this is about

23   interposing discovery or extensive litigation that really

24   advances these cases.    Rather, I think there is a clear

25   danger to permitting Rule 2004 to be used in this way.      If




                                                               A0108
                                                                109


1    the insurers are successful here this court’s decision will

2    be cited for the proposition that discovery in a mass tort

3    bankruptcy can begin with insurance companies going after

4    tort victims before a plan is even proposed.   I cannot locate

5    a single case or anything close to this that has ever been

6    proposed or has ever been permitted.

7               THE COURT:   Well let me ask you -- let me ask you

8    the context here so far you haven’t addressed.   Are you going

9    to address the context in which we have claims that start at

10   less than 2,000 prepetition and end up at 95,000 because that

11   is a context in which we are.   You may have different

12   explanations or want to suggest a different explanation, but

13   that is where we are.

14              MR. GOODMAN:   Well, I guess, a couple points that

15   I go back to on that point, Your Honor.

16              The first is if you look at the number of known

17   abusers set forth in news articles in the Boy Scout system

18   the number of known abusers, if you consider the number of

19   victims an abuser will typically have 95,000 is actually not

20   outside the realm of what you would likely expect here.     We

21   are talking about a national organization with, I believe,

22   close to 8 or 9,000 known abusers.   Again, that is just known

23   abusers, Your Honor.

24              If you consider the decades, the decades of abuse

25   in which this, you know, occurred and you also factor in the




                                                              A0109
                                                                110


1    number of states where the statute of limitations has opened

2    up.   I can also, you know, layer into this, I think, changes

3    in societal views on people disclosing sexual abuse.   If you

4    put all of this together I don’t really believe that 95,000

5    is outside the realm of possibility.   In fact, I think the

6    number may actually be significantly higher than that, Your

7    Honor.

8                In terms of the, you know, growth in claims filed

9    its not just Boy Scouts.   Look at Purdue, look at PG&E, look

10   at the claims that had been filed in most mass tort cases;

11   they almost all come into bankruptcy with a couple thousand

12   claims and by the time you’re done with a bar date noticing

13   program and a bar date has been set it forces people to make

14   decisions and come forward.

15               So, you know, again the insurers are trying as

16   hard as they can to paint this picture as if something wrong

17   has happened.   You know, yes, something wrong happened.

18   There was sexual abuse on a substantial scale and that is why

19   we are here today.

20               Fourth point, Your Honor, I think this court has

21   actually heard these arguments before.    In Imerys Johnson &

22   Johnson moved for discovery under Rule 2004.   Johnson &

23   Johnson was arguably, I’m sure they would dispute this,

24   obligated to indemnify the debtors.    Given this Johnson &

25   Johnson argued that the TCC and the FCR would eventually seek




                                                            A0110
                                                                111


1    to recover from them on the talc claims.   Johnson & Johnson

2    claimed that it could be asked to fund a trust for talc

3    claims and that this gave them a key interest at

4    understanding the size of the claim pool and that such issues

5    could arise in the context of a plan. So they demanded

6    discovery under Rule 2004 so they would have adequate time,

7    you know, to process the information.

8                Hartford and Century are making almost the same

9    arguments today.   Hartford and Century say that they have

10   coverage obligations for abuse claims.   Again, we actually

11   asked them to admit this and they refused.   So, technically,

12   Hartford and Century are standing before the court seeking

13   discovery without even admitting that they have coverage

14   obligations.

15               Putting that aside they argue that the TCC, the

16   FCR and the Coalition could ask them to write a check to fund

17   a plan.   That is what they say in their motion.   They are not

18   saying that they would have to write a check, just that they

19   may be asked to.   And they argue that this gives them a keen

20   interest in reducing the size of the claim pool, and this

21   will eventually spill into plan confirmation so they should

22   get discovery under Rule 2004 now.

23               This court denied Johnson & Johnson’s Rule 2004

24   motion.   So the question I ask is have Century and Hartford

25   made a stronger showing of good cause as Johnson & Johnson




                                                            A0111
                                                                112


1    did?    Johnson & Johnson wanted discovery from the debtors.

2    Hartford and Century want discovery from 1,400 abuse victims.

3    Johnson & Johnson had co-liability with the debtors as an

4    indemnitor.    Hartford and Century have co-liability with the

5    debtors as insurers.

6                  Johnson & Johnson claimed that they may be asked

7    to fund a plan.    Hartford and Century claimed that they may

8    be asked to fund a plan.    Johnson & Johnson said that they

9    need to understand the size of the claim pool of talc claims.

10   Hartford and Century claimed that they need to understand the

11   size of the pool of abuse claims.     Imerys was still

12   formulating a plan.    The Boy Scouts are still formulating a

13   plan.   Johnson & Johnson already had substantial information

14   as a co-defendant in litigation with the debtors.    Hartford

15   and Century already have substantial information as the

16   insurers for decades and decades.

17                 Johnson & Johnson was trying to confirm that the

18   debtors had not shared protected communications.    Hartford

19   and Century are trying to invade the attorney/client

20   privilege of abuse victims.    Johnson & Johnson was seeking

21   information that had already been collected and could have

22   been easily turned over.    Hartford and Century want to go out

23   collect data from 1,400 survivors, have an economist with no

24   subject matter expertise at all analyze it which may or may

25   not amount to anything other than several months of delay in




                                                              A0112
                                                                  113


1    this case.

2                 I will add, Your Honor, that your ruling in Imerys

3    was obviously correct.

4                 THE COURT:   Obviously.

5                 MR. GOODMAN:   Obviously.

6                 Fifth and last point, Your Honor, we need to focus

7    on what is at stake here.    As I was preparing for this

8    hearing I kept going back to Claimant No. 2432. He has a name

9    and based on the email that the insurers filed he was abused

10   over sixty years ago.     He may be seventy years old today.

11                Like so many victims, Claimant No. 2432 never

12   sought professional counseling or treatment.    In fact,

13   studies of sexual abuse in America support the proposition

14   that sexual abuse is a grossly underreported crime.    There

15   are many reasons for this failure to disclose, but the

16   predominant one is shame.

17                We don’t know if Claimant No. 2432 felt safe

18   enough to tell his parents.     We do know that he mustered the

19   courage to file a proof of claim without the aid of an

20   attorney.    Then came a call from one of Hartford’s attorneys

21   requesting a meet and confer over the detailed

22   interrogatories.   He apparently read them and concluded that

23   since he did not seek professional help that he should

24   withdraw his claim.

25                From the way the insurers use this email and talk




                                                             A0113
                                                                    114


1    about the numbers in this case it’s almost as if they view

2    this as some kind of victory.      “Rejoice”, one less claim we

3    may have to pay.    Your Honor, that is not a victory.    That is

4    sad.   That is just sad.    And it shows, in my view, what the

5    insurers are trying to do in these cases is not appropriate.

6                 At a minimum, the rules need to be followed here.

7    After spending years of my life in cases like Takata, PG&E,

8    and now Boy Scouts I don’t understand why some parties seem

9    to think that when it comes to tort victims the rules can

10   just be cast aside.

11                There is no good cause here just like there was no

12   good cause in Imerys.      We don’t have to check our humanity at

13   the door.    Look at the claims.    Look at the descriptions of

14   the sexual abuse.    Read objections like the one filed by John

15   Doe No. 59969.     The key to moving these cases forward is to

16   not lose sight of what happened.       Look at what happened and

17   what is at stake. These motions should never have been filed,

18   never in this court.      They should have tried to work with us

19   and they chose not to.

20                I have nothing further, Your Honor, unless you

21   have questions for me.

22                THE COURT:    No.   I don’t have any questions.

23                Mr. Stang, your hand has been up, I think, for a

24   long time.    I’m not sure that I saw a filing by the tort

25   claimants committee, but I will give you an opportunity to




                                                               A0114
                                                                 115


1    address me if you want to before I go to the individual

2    objectors.

3                 MR. STANG:   Thank you, Your Honor.   James Stang

4    for the official tort claimants committee.

5                 My hand was up just to let you know that we

6    thought it was the right time that I’d like to say something.

7                 THE COURT:   That’s fine.

8                 MR. STANG:   The tort claimants committee did not

9    file an objection.    The tort claimants committee, of course,

10   does not represent these individual survivors, but we have

11   (indiscernible) overall purposes of this discovery and that

12   it’s appropriate.

13                As several of the targets of the discovery, as

14   disclosed by Mr. Ruggeri, responded, had meet and confers.

15   They may not have been timely, but they had their meet and

16   confers, and objections were withdrawn.    People handled their

17   claim discovery as if it was just (indiscernible) discovery.

18                I don’t want our silence to be taken as some kind

19   of siding with the carriers.    One should not make that

20   presumption.   What we are -- we’re getting back to this

21   actual motion and going back a little bit from the overviews

22   today the discovery request does not ask you to determine

23   that these subgroups are valid subgroups for statistical

24   purposes.    They don’t ask you to find that Dr. Martin’s 200

25   per category is, in fact, the correct sampling.




                                                              A0115
                                                                 116


1                 And if they filed objections, either omnibus or

2    otherwise, and they present some kind of statistical analysis

3    that they think supports their objection every survivor

4    should be able to respond to that without some kind of

5    (indiscernible) being made today if you did approve the Rule

6    2004 exam.   And the TCC, at that point, seeing what the

7    insurers are actually trying to do with this information

8    undoubtedly will be heard or (indiscernible) on whether or

9    not it’s appropriate to use the devices to support their

10   objection.

11                So I wanted to try to bring some clarity, at

12   least, to whether Dr. Martin’s work is somehow being approved

13   by the court if they were granted the 2004 exam as being

14   something that cannot be questioned down the road.    And I

15   don’t think you are saying that.   I don’t even think Mr.

16   Ruggeri is saying that.

17                There has been a lot of discussion in cross

18   examination about her qualifications.   I am not sure at this

19   point that is necessary to get into.    If you, in fact, say,

20   hey, I am going to grant this discovery, but I’m not making

21   any finding as to how it is used and the relevance of it at

22   all to an individual claim objection.   If it comes up in an

23   estimation hearing we will take it up then.   Allowing the

24   discovery should not be some kind of blessing that what she’s

25   done cannot be revisited or even visited for the first time.




                                                            A0116
                                                                 117


1               Thank you, Your Honor.

2               THE COURT:   Thank you.

3               Okay.    We had a response from the Church of Jesus

4    Christ of Latter-day Saints.    Does their counsel have

5    anything to say?

6               MR. GOLDBERG:    Good afternoon, Your Honor.    Adam

7    Goldberg of Latham & Watkins on behalf of the Church of Jesus

8    Christ of Latter-day Saints.    Thank you for the opportunity

9    to be heard this morning.

10              Your Honor, as stated in our statement on the

11   record we do not have a positon on whether or not relief

12   should be granted on the motion.     We would simply rise to

13   emphasize that if discovery is granted it would be relevant

14   to, particularly, all of the mediation parties in this case

15   and we would request that the church, in particular, be

16   granted access to those discovery materials.

17              THE COURT:   Thank you.

18              MR. GOLDBERG:    Thank you, Your Honor.

19              THE COURT:   Bailey Cowan Heckaman?    Mr. Bifferato,

20   do you have anything to add?

21              MR. BIFFERATO:    Your Honor, I apologize.   This is

22   Connor Bifferato.

23              Nothing to add in addition to counsel from Brown

24   Rudnick’s comments.

25              Thank you, Your Honor.




                                                               A0117
                                                                 118


1               THE COURT:    Thank you.

2               James Harris Law, PLLC Law Firm.

3               MR. HARRIS:    This is Jim Harris, Your Honor.

4               Nothing to add from the Coalition’s objection.

5               THE COURT:    Thank you.

6               There was a joinder by Eisenberg, Rothweiler,

7    Winkler, et cetera, anything to add?     Mr. Hogan?

8               MR. HOGAN:    Good afternoon, Your Honor.   Daniel

9    Hogan of Hogan McDaniel on behalf of Eisenberg, Rothweiler,

10   Winkler, Eisenberg & Jeck, P.C.

11              Your Honor, I have nothing more to add.     And we

12   will rest on the submissions together with the arguments made

13   by co-counsel, Mr. Goodman.

14              Thank you.

15              THE COURT:    Thank you, Mr. Hogan.

16              The Webster Law Firm filed an objection on behalf

17   of Claimant No. 40573.    Did Mr. Webster have anything to add?

18         (No verbal response)

19              THE COURT:    Okay.   I hear nothing.

20              There was an objection filed by Mr. Swenson of

21   Swenson & Shelley.   Does Mr. Swenson have anything to add on

22   behalf of his clients?

23         (No verbal response)

24              THE COURT:    I hear nothing.

25              There was a joinder filed by Conway Legal, LLC.




                                                             A0118
                                                                     119


1    Mr. Conway and Mr. Kraus [phonetic], do either of you have

2    anything to add?

3          (No verbal response)

4                  THE COURT:   I hear nothing.

5                  Mr. Conway and Ms. Muhlstock filed an objection on

6    behalf of Claimant No. 55101.     Do either of you have anything

7    to add?

8                  MS. MUHLSTOCK:   No, Your Honor.   This is Ms.

9    Muhlstock.     We join in Mr. Goodman’s arguments and have

10   nothing further.

11                 THE COURT:   Thank you.

12                 MS. MUHLSTOCK:   Thank you.

13                 THE COURT:   Junell & Associates also filed a

14   joinder.     Mr. Cousins or Mr. Thomas?

15                 MR. COUSINS:   Good afternoon, Your Honor.   Scott

16   Cousins on behalf of Junell & Associates.

17                 We covered our points in our joinder.    And we

18   thank the court for considering our evidence.

19                 THE COURT:   Thank you.

20                 There was an objection filed by the law firm of

21   Schneider Wallace Cottrell Konecky on behalf of various

22   claimants.

23                 MR. HICKS:   Your Honor, Ryan Hicks here from

24   Schneider Wallace.

25                 Can you hear me okay?




                                                                A0119
                                                                   120


1                 THE COURT:   Yes.

2                 MR. HICKS:   If I may, and I apologize for not

3    being on the Zoom. I am Houston and have been without power a

4    couple of days.    I just have a brief couple of things to add.

5                 THE COURT:   Yes.   Please go forward.

6                 MR. HICKS:   Your Honor, we have three of these

7    1,400 claimants.    We are not part of the Coalition.   We are

8    not a firm that is the subject of the second motion.     We

9    raised this objection separately as these three proofs of

10   claim were, I believe, as the court characterized some of

11   them earlier, fulsomely filled     out, they were signed by the

12   claimants.

13                Earlier counsel stated something along the lines

14   that this discovery is designed to illicit information from

15   people who didn’t provide it and differentiate them from

16   those who did.     We provided information regarding the abuser,

17   the relation to Scouting, information about whether anyone

18   was told of the abuse, discussion of prior claims.

19                So, simply, we are objecting on the basis that

20   this is duplicative and that these claims are

21   (indiscernible), and provide the requested information

22   already.

23                THE COURT:   Thank you.

24                I’ll get a response to this after I have gone

25   through all of the objections and we see what else there is.




                                                             A0120
                                                                        121


1                 The PCVA Claimants filed an objection.      Mr.

2    Clauder or Mr. Bo [phonetic]?

3                 MR. STANG:    Your Honor, this is Mr. Stang.      I

4    believe Mr. Amala [phonetic] of that law firm is on.

5                 THE COURT:    Mr. Amala.   Thank you.   Anything

6    further to add?

7                 MR. RUGGERI:    Your Honor, that objection was

8    withdrawn.   James Ruggeri for Hartford.

9                 THE COURT:    Okay.   I’ve got another objection by

10   Schneider Wallace Cottrell & Konecky.      I am not sure if it’s

11   different claims or not, but I will ask again is there anyone

12   from that firm that wishes to address the court?

13                MR. HICKS:    Your Honor, Ryan Hicks from Schneider

14   Wallace.   Nothing to add on that particular joinder.

15                THE COURT:    Thank you.

16                Napoli Shkolnik filed an opposition.

17                MR. BUSTAMANTE:    Your Honor, this is Brett

18   Bustamante from Napoli Shkolnik.

19                The only thing I think with respect to this motion

20   is we’d just like to point out that the insurers used a

21   series of misrepresentations and ad hominem attacks

22   specifically on our firm and other firms.

23                In our opposition we took issue with the fact that

24   the insurers accused Mr. Napoli’s father of improperly

25   signing claim forms.      In response the insurers, in their




                                                                 A0121
                                                                    122


1    reply, state that Mr. Napoli also (indiscernible) insurers

2    for accusing his father of impropriety, but the insurers do

3    not mention Joseph Napoli anywhere in their brief.        So the

4    accusation is hard to understand.

5                  In our opposition we not only cite to the very

6    place where they do that, we also provided them with the

7    exact quote.    We just believe this goes beyond mere

8    negligence because in our citation the fact that we gave them

9    a citation -- they are suggesting that they reviewed the

10   documents and nothing turned up.        So they are directly

11   misrepresenting to the court what they wrote in their own

12   papers.   So we believe that it is just really incumbent on

13   the insurers to explain why it’s okay to make such

14   misrepresentations to the court.

15                 Additionally, they also accuse Paul Napoli of

16   misconduct.    We pointed out in our opposition that the case

17   that they cited to actually exonerated Paul Napoli.        They did

18   not follow-up in their reply.      So I assume that issue is

19   moot.

20                 THE COURT:   Thank you.

21                 There’s an objection filed by Crew Janci.

22                 MR. RUGGERI:   Your Honor, James Ruggeri for

23   Hartford.     That objection has been withdrawn.

24                 THE COURT:   Thank you.

25                 Mr. Kosnoff?




                                                                A0122
                                                                  123


1               MR. WILKS:     Good afternoon, Your Honor.   David

2    Wilks for Tim Kosnoff.

3               We are content, Your Honor, to rest on the

4    arguments that have been made.

5               Thank you.

6               THE COURT:    Thank you, Mr. Wilks.

7               Babin Law filed an objection.

8               MR. PICKENS:    Good afternoon, Your Honor.     Joe

9    Pickens on behalf of Babin Law.

10              We do not have anything additional and support Mr.

11   Goodman’s arguments.

12              Thank you.

13              THE COURT:    Thank you.

14              There was an objection filed by Ms. Liakas from

15   Liakas Law on behalf of multiple claimants.

16         (No verbal response)

17              THE COURT:    I do not hear Ms. Liakas.

18              A joinder filed by Marc J. Bern & Partners.

19              MR. SULLIVAN:     Good afternoon, Your Honor.    Bill

20   Sullivan on behalf of Marc J. Bern & Partners.

21              We filed a joinder to the written objection filed

22   by the Coalition and we also join in the arguments presented

23   to Your Honor today by the Coalition, but we don’t have

24   anything further to add.

25              THE COURT:    Thank you, Mr. Sullivan.




                                                                A0123
                                                                   124


1               Merson Law Claimant’s joinder, they joined the

2    PCVA Claimant’s objections.     Does the Ciardi Firm or Mr.

3    Merson have anything to add?

4               MR. GOULDSBURY:     Your Honor, this is Walter

5    Gouldsbury for Ciardi Ciardi & Astin.

6               We have nothing further to add to the arguments

7    that were made today.

8               THE COURT:   Thank you.

9               MR. STANG:   Your Honor, this is Mr. Stang.

10              I would just like to interject that as to the

11   objections that were withdrawn they were withdrawn pursuant

12   to a meet and confer process that included modifications not

13   withdrawn at the discovery requests.     So I didn’t want these

14   two law firms that did withdrawn their objections have

15   clients on the TCC. So I have been in regular contact with

16   them, not to say I am not in contact with others.

17              I didn’t want you to come away with the impression

18   that there was simply withdraw of the objection as opposed to

19   a result in the meet and confer process that modified both

20   sides’ rights.

21              THE COURT:   I took that from Mr. Ruggeri’s intro.

22              MR. STANG:   Thank you, Your Honor.

23              THE COURT:   Thank you.

24              There’s a joinder in the Coalition’s objection by

25   Porter & Malouf, P.A.   Ms. Harris or Mr. Porter?




                                                              A0124
                                                                    125


1            (No verbal response)

2                  THE COURT:   I hear no one.

3                  I think I got an objection last night that went to

4    this motion.    I don’t see it off hand.

5                  If there is anyone else -- I’ve gone through all

6    the objections I have.     If there is anyone else who is on

7    either the Zoom cast or the phone who would like to be heard?

8                  MR. DURSO:   Your Honor, Carmen Durso.

9                  THE COURT:   Mr. Durso, I think yours was the

10   objection I saw, yes.

11                 MR. DURSO: Yes, Your Honor.   Its John Doe No.

12   5969.   Mr. Goodman has already referenced that objection, but

13   I do want to make a few additional points if I may.

14                 THE COURT:   Yes.

15                 MR. DURSO:   The process that the insurers have

16   used here, it seems to me, is a result of the 90,000 number.

17   I just want to say to the court that that should not be a

18   significant consideration even though it’s an enormously

19   large number in terms of this kind of case.

20                 Counsel referred to the statistics that one sees

21   when you read studies about perpetrators indicating that they

22   have, on average, institutional perpetrators have upwards of

23   100 victims.    It was already mentioned to you the 8 or 9,000

24   of perpetrators that have been identified with regard to the

25   Boy Scouts.    You start multiplying those numbers out you come




                                                              A0125
                                                                  126


1    out with victims far in excess of anything that we’re talking

2    about in this particular matter.

3                 When I started doing this kind of work over thirty

4    years ago the average victim I was seeing was a male in his

5    mid-40’s.    That has consistently come done through the years

6    and part of the reason it’s come down is because it’s become

7    somehow more acceptable for people to talk about these kinds

8    of things.   So my victims are getting younger and younger all

9    the time.

10                The other thing is that when there is well

11   publicized matter like this particular case it gives

12   permission to males who ordinarily would rather die than tell

13   anybody else that another male has touched them sexually.         It

14   gives them permission to say, yeah, it happened to me too and

15   I need to do something about it.    So it’s not remarkable that

16   you’ve got 90,000 people coming forward in this case.

17                The Boy Scouts are the only institution, really,

18   of any size that you see with treating young men throughout

19   the -- treating young boys throughout the country.     The

20   catholic church have all been segmented because the

21   institutional diocese are independent corporations and no one

22   has ever been successful in making the argument that they

23   should be all dealt with as one national organization or that

24   the Vatican should be involved.    So that is the reason why

25   you don’t see larger numbers in other cases that have come




                                                               A0126
                                                                127


1    forward.

2                The idea that the people who come forward are so

3    much less detailed then you would see in other type of tort

4    cases also is not remarkable.   You’re talking about boys,

5    young clueless boys who are having what is, arguably, their

6    first sexual experience at the hands of a trusted individual,

7    a very confusing thing that they don’t know how to deal with.

8    The male on male part of it makes it clearly something they

9    can’t talk about, can’t deal with and getting through to the

10   point in their life where they can do that, as I have

11   indicated, is simply just can take them forever.    Some people

12   go to their graves without ever talking about it.

13               So I think the court should not allow itself to be

14   taken in by the idea that because there is a large number of

15   people and because there is vagueness in letters of a lot of

16   these people therefore, automatically it must be something

17   that is fraudulent or, in fact, it’s a commonplace to find

18   people who have difficulty coming up with the kind of detail

19   that you would have with any other kind of tort claim.

20               In this particular claim, as has been pointed out,

21   there is no indicia of any kind that this is a fraudulent

22   claim.   I haven’t seen the other claims. I have seven claims

23   and I have just one claim of the 1,400.   I can’t imagine a

24   claim that would have more detail about the incident and

25   documentation then this particular claim.   There are eighteen




                                                             A0127
                                                                128


1    pages of documentation from the time period when the claim

2    occurred.   There are official records from the Boy Scouts

3    about the perpetrator.    There is correspondence with the Boy

4    Scouts organization.   There is an indication that parents

5    contacted the Boy Scouts and gave them details about what had

6    happened.   There is a letter from the perpetrator indicating

7    to some degree his admission of his conduct.

8                Why a claim like this would end up picked out by

9    that full proof statistical process of being something that

10   indicates there is widespread fraud I can’t imagine.     I’m

11   thinking nobody ever read it, Your Honor, frankly.

12               I did talk to counsel for the insurers and I said,

13   you know, if you have read this    you have got to know that

14   the big thing that is driving you right now for this motion,

15   the fraud simply doesn’t apply here.    They said, well, you

16   know, statute of limitations.   I have a great deal of

17   difficulty understanding whatever they might be able to say

18   about that statistical process for rooting out fraud, how

19   that could apply to a statute of limitations situation.

20               There are, actually there’s more than fifty

21   states, there is additional jurisdictions where there are

22   statute of limitations.   In most of the jurisdictions there

23   are separate statutes of limitations for perpetrators and for

24   non-perpetrators.   Case law has developed with regard to both

25   of those things.




                                                              A0128
                                                               129


1               There is a case in the First Circuit that just

2    came down after I filed my objection and if the court gives

3    me permission I will send a copy to you.   Judge Lipez, in the

4    First Circuit, wrote a very interesting decision in which he

5    differentiated between a discovery rule as applied to claim

6    against a perpetrator and a discovery rule as applied as to a

7    non-perpetrator.   He says you don’t determine in the same way

8    and statutes of limitations can run differently between one

9    or the other.

10              I say this to you because the point I want to make

11   is that I can’t imagine what a statistical study can do to

12   show how statute of limitations issues with regard to any one

13   case can be a predictor of what will happen in any other case

14   particularly with regard to the discovery rule.   The

15   discovery rules determinations are fact based.    You cannot

16   say because I picked out a particular case and I showed that

17   the factual basis there indicates to me that this case might

18   be one we can win it tells you nothing about what would

19   happen in another fact based case.

20              Indeed, I reference in my papers that one of the

21   things that our courts have said, which you look at to

22   determine whether or not there a survivor has made an

23   appropriate determination about an appropriate discovery of

24   the harm which he suffered is that the discovery was

25   triggered by what it calls a watershed event.    Now that is




                                                             A0129
                                                                 130


1    what our courts have said in Massachusetts.    In other states

2    they say very different things.    The state of Washington they

3    look at the mental state of the survivor only.

4                So there is such a variety of ways in which

5    statutes of limitations can be determined, how they can be

6    applied, that looking at a particular case and saying this

7    gives us some information by which we can figure out what we

8    can do with regard to defeating the claims because of the

9    statute of limitations just doesn’t work.

10               The last thing that they could possibly do has

11   been determined by a statistical determination.    I listened

12   to the testimony of the young woman who was explaining her

13   process.   I thought about asking her questions, but really I

14   know what the answers are going to be.    She clearly has no

15   legal background.    She does not know how many states have

16   discovery rules.    She does not know how the discovery rules

17   work and how they differ from each other, and how one set of

18   facts can be determined.

19               Now I suppose one of the things that might be

20   asked is well, look, all we really want you to do is to

21   answer a few questions.    The short answer is that that is not

22   really accurate.    What they want to do is to get you to

23   answer a series of questions so that they can then take a

24   deposition and then they can move to dismiss it.    In that

25   process you are going to have to spend a lot of time, money




                                                            A0130
                                                                   131


1    and effort into feeding that.

2                I want to say, respectfully, that I am always

3    willing to engage in that kind of process where opposing

4    counsel has some purpose that will be worthwhile.      The only

5    purpose that would be worthwhile will be to attack my

6    client’s particular case and it does not help the court with

7    regard to what happens or should happen in any other case

8    that have statute of limitations issues.

9                THE COURT:    Thank you.

10               Is there anyone else to be heard on this motion?

11               MS. GUMMOW:    Your Honor, this is Susan Gummow.

12               THE COURT:    Ms. Gummow?

13               MS. GUMMOW:    Thank you.   I represent the AIG

14   Company.   We filed a joinder with regard to Century and

15   Hartford’s motion.

16               If there is information with regard to invalid or

17   fraudulent claims I think it’s important for the debtors to

18   know that, for the court to know that, and for purposes of

19   objecting to claims.

20               With regard to the insurers the policies only pay

21   valid covered claims.     So if there is information regarding

22   invalid or fraudulent claims then that goes to the exposure

23   analysis that is being done by the insurance carriers.        And

24   given that we are currently in the process of mediating these

25   issues I think it’s important to have any information with




                                                              A0131
                                                                        132


1    regard to invalid or fraudulent claims sooner rather than

2    later to assist the parties in having beneficial ongoing

3    mediation discussions.

4                 That’s all I have, Your Honor.

5                 THE COURT:     Thank you.

6                 I will permit anyone else who has filed a joinder

7    to the insurance companies’ position to add any comments they

8    have.

9            (No verbal response)

10                THE COURT:   Okay. I hear no one.

11                Mr. Ruggeri?

12                MR. RUGGERI:    Yes, Your Honor.   Thank you.

13                Well I think we can start off on something that

14   Mr. Goodman and I agree on and that’s the standard.          The

15   court agrees on it too because you have written on it.         Have

16   the insurers provided good cause to go forward with

17   discovery.    We have demonstrated that we believe that we

18   have.   We don’t dispute the standard.

19                Mr. Goodman accused us of gerrymandering the sub-

20   populations, if you will, because those are the ones that are

21   most likely to draw questionable invalid claims, if you will.

22   Okay.   There are tens of thousands of those.     That is what we

23   are trying to test, Your Honor, is if we draw from those

24   groups are we seeing high percentage of invalid claims

25   filings.   That then would be what one could extrapolate if we




                                                                  A0132
                                                                  133


1    did that which would, in turn, enable us to make objections

2    if we feel that appropriate.     And, again, shifting the burden

3    over to the person who is filing the claim.

4                So I think that there is no surprise there and

5    there shouldn’t be any surprise there.     That is what we are

6    trying to determine.     One of the things were trying to

7    determine --

8                THE COURT:     Isn’t that the question whether the

9    sub-populations that counsel has chosen will give us relevant

10   information with respect to fraud.

11               MR. RUGGERI:    Your Honor, I think -- I wrote it

12   down.   The samples appear gerrymandered for the claims that

13   are defective.   Those words were used by Mr. Goodman.      So I

14   took that as, you know, an indication that he knows why we

15   have identified these sub-populations and articulated those,

16   but I don’t deny, Judge, that included in these sub-

17   populations are claims that we believe presumptively are

18   invalid.   That is, sort of, what we are trying to find out

19   through the discovery that we are seeking.

20               So I thought we had joinder on that issue and it

21   would be helpful to the court.     My thought is that’s right.

22   That’s exactly right.      Your Honor --

23               THE COURT:    How do I know?   How do I know that

24   these six sub-populations correlate to claims that are likely

25   to be fraudulently filed?




                                                              A0133
                                                                  134


1                 MR. RUGGERI:    I don’t think you know anything more

2    than those are the sub-populations that we designed or

3    requested.     That was the reaction from the Coalition’s

4    counsel in response to those sub-populations.      So an

5    indication that those are the sub-populations where one would

6    expect to find problematic claims.     Again, I thought that was

7    helpful that we, sort of, joined that issue.

8                 Time and place, trying to go through what Mr.

9    Goodman mentioned, this is the right time and place. I think

10   the court heard Ms. Lauria this morning lay out her schedule,

11   amended plan filed at the end of this month, disclosure

12   statement hearing in April, need to emerge by the end of

13   summer.   This is the time and place for us to take the

14   discovery so, frankly, we get it by May or early June.       We

15   need this information to evaluate the claims for voting

16   purposes and to exercise our right to object to claims as we

17   deem appropriate.

18                Your Honor, Mr. Goodman says we have this

19   information.    We don’t have this information.   We don’t have

20   anything more about these claims then the proofs of claims

21   that were filed.     We don’t have this information.   That is

22   why we are seeking it.      With regard to the historical, the

23   alleged abusers, all we have is information that is publicly

24   available.   We don’t have anymore information then he has on

25   those issues, Your Honor.     So it’s just wrong to say that.




                                                                A0134
                                                                 135


1                  When he says we have turned our back to Hartford

2    and Century turned our backs on these claims that is also

3    wrong.   We have handled these claims in the tort system for

4    decades.    That is what we did before Boy Scouts filed for

5    bankruptcy.    So it is just wrong for him to say that we

6    turned our backs and we’re the bad insurance companies who

7    said we’re not going to pay claims that are covered by our

8    policy period.    That is not what either one of us has said

9    ever.

10                 Standing, Your Honor, I think that the court made

11   it clear that you don’t really need to get into the standing

12   issue today.    In fact, Hartford is more than a party in

13   interest.   Were a legitimate creditor.   We actually filed a

14   claim as a creditor based on our indemnity right against Boy

15   Scouts which is partially liquidated.

16                 And then in terms of standing, insurers standing,

17   we believe that the lead case is GIT which made it pretty

18   darn clear that when you have a situation where the

19   liabilities that the insurers are going to be asked to cover

20   is increased then there is standing for the insurers to

21   participate in the bankruptcy process.

22                 Prejudice, Your Honor, we’re asking for 1.5

23   percent of the claimants to give us information that they

24   would have to provide if they were making a claim in the tort

25   system, actually less than that.     But that is what we are




                                                             A0135
                                                                   136


1    asking from them.    They have elected to participate in this

2    proceeding and I don’t believe just because the bankruptcy

3    proceeding it immunizes a claimant who has come forward to

4    participate in this proceeding from participating as we need

5    that claimant to participate.

6                  Imerys, I don’t know that I should tell you about

7    Imerys, Your Honor, but you, obviously better then I,

8    understand the differences between this case and Imerys.        And

9    J&J was demanding debtors to produce all of the materials

10   that they provided to the TCC and the FCR in the course of

11   negotiating the plan.      Your Honor ruled that is not something

12   they were entitled to for a number of reasons including that

13   wasn’t legitimate Rule 2004 discovery.      That was plan

14   discovery, not 2004 discovery.

15                 We talked about this morning I think that

16   discovery we’re seeking today falls right within the

17   wheelhouse of 2004 discovery.      There is no adversary

18   proceeding.    There is no plan.    There is no contested

19   proceeding.     We’re in a situation where we’re trying to

20   examine the liabilities of the debtor.      The most significant

21   liability of the debtor in this case is sex abuse claims and

22   that falls within the wheelhouse, we believe, of 2004, Your

23   Honor.

24                 Thank you for your time, Your Honor.

25                 THE COURT:   Thank you.




                                                                 A0136
                                                                   137


1                  MR. SCHIAVONI:   Your Honor, if I could just add

2    one point to that.    Mr. Ruggeri (indiscernible).

3                  The one point I would just like to add is you

4    asked how could you tell that these requests could lead to

5    something.    I do suggest to you the nature of the topics, the

6    subcategories, you know, it’s like one is people who on the

7    proofs of claim have no affiliation with Scouting.

8                  Another is that they can’t identify the abuser.

9    It’s like these are not -- it doesn’t require a huge amount

10   of inquiry to see that, you know, these are definitely

11   relevant issues that go right to the heart of what anyone

12   would check in evaluating claims here.      The large numbers

13   drive this.

14                 Thank you, Your Honor.

15                 THE COURT:   Thank you.

16                 I did have, earlier in this case, a subject matter

17   expert testify about the bar date.      I recall that.   And it

18   just strikes me that a subject matter expert who would tell

19   me that, in fact, these categories correlate or don’t to

20   fraudulently filed claims or likely to would be helpful.

21                 I don’t know if I need it.   I am going to think

22   about it, but I’m prompted by any objections that question

23   popped into my mind from the beginning.      That is what I have

24   been listening too and, therefore, of course, asking

25   questions about.    I want to give consideration to the




                                                               A0137
                                                                138


1    responses that I have received as well as the arguments of

2    the objectors, particularly those who say I filled out your

3    form, it’s complete, you have my information.

4               I guess maybe in that instance that claimant it

5    would be good to include in the population because it would

6    tend to show if that category means anything that, in fact,

7    it wasn’t a fraudulent claim.

8               So we’re going to take a break for lunch.    And I

9    also have a three o’clock which I am going to push back to

10   four, first days in another matter.    So let’s -- its 1:49,

11   let’s recess till 2:30 and we will take up the next motion.

12              Thank you.    We’re in recess.

13        (Recess taken at 1:49 p.m.)

14        (Proceedings resumed at 2:32 p.m.)

15              THE COURT:    Thank you.   We’re back on the record.

16              MR. ABBOTT:    Thank you, Your Honor.   Derek Abbott,

17   again, Morris Nichols Arsht & Tunnell, here for the debtors.

18              Your Honor, I think we heard a lot of discussion

19   certainly about number four, a little bit about number three

20   which is also the insurers’ motion.     It wasn’t clear to me

21   that they have said their piece on item three on the docket,

22   Your Honor, which is the relief from the omnibus claims

23   objection, but if so then we’re onto number five which is

24   just the insurers motion to seal certain aspects of the 2004

25   motion we did discuss.




                                                             A0138
                                                                       139


1                  THE COURT:    I think we’re on, and the insurers can

2    correct me if I’m wrong, but I think we’re on four.         We heard

3    three.    And four addresses the relief sought against the law

4    firms.    Am I wrong?

5                  MR. ABBOTT:    Let me just let the insurers describe

6    that, Your Honor.    I had thought that is what we had just

7    discussed.

8                  MR. RUGGERI:    Your Honor, James Ruggeri for

9    Hartford.

10                 You are correct.      Mr. Schiavoni is now going to

11   take the other end and talk about that.

12                 THE COURT:    Okay.    Agenda Item 4.

13                 Mr. Schiavoni?

14            (Recording goes off record)

15                 MR. SCHIAVONI:    Yes, Your Honor.

16                 THE COURT:    Okay.    So we’re on the motion seeking

17   to depose various counsel.

18                 MR. SCHIAVONI:    Should I go forward, Your Honor?

19                 THE COURT:    Yes.    My understanding is you are

20   taking the lead on this one.

21                 MR. SCHIAVONI:    Yes.    I am, Your Honor.   Thank

22   you.

23                 If it pleases the court, Your Honor, I’d like to

24   offer into evidence several declarations.

25                 The January 22nd, 2021 declaration of Andrew




                                                                  A0139
                                                                  140


1    Kirschenbaum.   Its Docket No. 1975 and the exhibits

2    associates with that.

3                THE COURT:   Okay.   Is there any objection to the

4    entry into evidence of the declaration of Mr. Kirschenbaum?

5          (No verbal response)

6                THE COURT:   I don’t hear any.   It’s admitted

7    without objection.

8          (Declaration of Andrew Kirschenbaum, received into

9    evidence)

10               MR. SCHIAVONI:   Your Honor, I now offer into

11   evidence the declaration of -- he’s my colleague, but I will

12   mispronounce his name, I’m certain, Sergei Zaslavsky dated

13   February 3rd, 2021 at Docket 2030 and the exhibits thereto.

14               THE COURT:   I don’t remember that one.    Give that

15   to me again.

16               MR. SCHIAVONI:   That’s the declaration, Your

17   Honor, with the tweets, the Kosnoff tweets attached to it.

18               THE COURT:   Okay.   Well I did read that.

19               Let me ask if there is any objection to the entry

20   into evidence of -- give me the name again?

21               MR. SCHIAVONI:   Sergei Zaslavsky.

22               THE COURT:   Mr. Zaslavsky’s declaration.

23         (No verbal response)

24               THE COURT:   I hear no one.   That is admitted

25   without objection.




                                                              A0140
                                                                     141


1          (Declaration of Sergei Zaslavsky, received into

2    evidence)

3                  MR. SCHIAVONI:    Your Honor, I now turn to the

4    declaration of Chuck Fox.       To be clear this was the

5    declaration that was submitted in reply.       It was -- it’s

6    specifically responsive to the filing by Mr. Napoli in his

7    opposition, Docket 2090, Paragraph 35 where he says that he

8    is -- he had certain blank proofs of claim he submitted.         He

9    contends he submitted some of those blank claims as filled in

10   and that there was no further work to be done.       Mr. Fox

11   presents the results of a criminal search on the claimants he

12   reviewed.

13                 So we offer that -- Mr. Fox’s declaration for that

14   purpose.

15                 THE COURT:   I was familiar with everything, but I

16   don’t have his declaration in front of me.

17                 Is there any objection to Mr. Fox’s declaration

18   coming into evidence?

19                 MR. BUSTAMANTE:    Your Honor, this is Brett

20   Bustamante on behalf of Napoli.

21                 I have not received that declaration.    I am

22   unfamiliar.    So I guess I would object to it.     If the court

23   is willing to put that aside or maybe take it for a later

24   hearing, I would certainly be able to take a look at it.

25                 Thank you.




                                                                  A0141
                                                                 142


1                THE COURT:    Okay.   Well I am not -- when was it

2    filed?

3                MR. SCHIAVONI:    It was filed with our reply brief.

4                MR. Elias, do you happen to have the docket number

5    for it or one of my colleagues.

6                MR. ELIAS:    This is Brad Elias from O’Melveny.

7                I believe its Docket No. 2174.

8                THE COURT:    Well I am not going to admit it over

9    objections that it hasn’t been received.      I haven’t seen it.

10               MR. MOXLEY:    Your Honor, Cameron Moxley, Brown

11   Rudnick, on behalf of the Coalition again.

12               This is one of those declarations that I have

13   mentioned at the outset of the hearing today, Judge, that we

14   object to the admission of expert reports into evidence that

15   were filed to the reply for the reasons I stated previously.

16   I’d be happy to state those reasons for the record again,

17   Judge, if you would like.    I just want to note the objection

18   to this declaration on the same grounds.

19               MR. SCHIAVONI:   Your Honor, to be clear, Mr. Fox

20   isn’t an expert as such.     All he did was run criminal -- he

21   ran a criminal search on Mr. Napoli’s opposition brief.     He

22   states that he, sort of, cured the issue of him not having

23   filed blank proofs of claim by filing subsequent proofs of

24   claim.   Mr. Fox simply ran through the ones that he refiled

25   and ran a criminal search on them.     He found a significant




                                                              A0142
                                                                    143


1    number of people who had been convicted of crimes of honesty,

2    you know, identify theft, forgery, that sort of thing.

3                 THE COURT:    Okay.   I do have this two volumes that

4    was filed February 11th I think.

5                 What am I supposed to do with these?     People who

6    have been convicted of a crime can’t have also been abused as

7    a child?

8                 MR. SCHIAVONI:    Judge, these aren’t ordinary

9    crimes. These are crimes of honesty.      You know, as I said,

10   forgery, identity theft, credit card fraud.      These are fraud

11   crimes.

12                The suggestion that this -- you know, again, we’re

13   in a situation here, Your Honor, where we’re not able to

14   speak to the claimant, we’re not able to speak to any

15   witnesses.   You know, this is what we have, so to speak, to

16   indicate that there are issues about these.      This is not an

17   insignificant number among the ones that were subsequently

18   submitted.

19                So you can give it whatever weight in the contexts

20   of this motion you want, but that is the proffer.

21                THE COURT:    Is Mr. Fox available for cross?

22                MR. SCHIAVONI:    Yes, he is.

23                THE COURT:    Okay.   Let me hear the objection

24   again, Mr. Moxley?

25                MR. MOXLEY:    Yes, Your Honor.   And the




                                                               A0143
                                                                 144


1    availability for cross really doesn’t really solve the

2    problem.   The problem with filing these declarations at the

3    eleventh hour with a reply is a tactical one that the

4    insurers engaged in more to limit our ability to study the

5    testimony that is provided in the declaration, to be able to

6    actually prepare meaningfully (indiscernible).

7                These people -- I am surprised to hear that he is

8    (indiscernible) for not, you know, his declaration.     It’s not

9    appropriate, Judge, for these declarations to be filed on teh

10   fly when they’re not actually in response to any declarations

11   that were filed by objectors.     The insurers (indiscernible)

12   and if they had evidence and testimony to support the motion

13   they should have submitted that evidence with the motion.

14   And it’s not appropriate to do so (indiscernible).

15               MR. SCHIAVONI:   Your Honor, there is nothing

16   tactical here.    This is filed in response to an assertion,

17   unsworn assertion by Mr.     Napoli in his opposition that he

18   had “cured” some of the proofs of claim by refiling them.

19               So, you know, if we’re going to --

20               THE COURT:   How does this relate to the refiled

21   claims?    How does it relate to that specifically?

22               MR. SCHIAVONI:   Mr. Fox, ran criminal searches on

23   the collection of, whatever it was, forty, or fifty, or a

24   hundred of these that were refiled to see whether they were

25   like just obvious facial issues with them and he presents




                                                             A0144
                                                                      145


1    these results.

2                  MR. BUSTAMANTE:     Your Honor, if I may.   I also, I

3    think, would add relevance to the objection.        Counsel seems

4    to be making the argument that the proofs of claims were --

5    the proofs of claims were cured by amendment.        Whether the

6    particular claimant has a criminal background is irrelevant

7    to how they were amended.        So it’s completely irrelevant to

8    that topic.

9                  THE COURT:   Thank you.

10                 That is what I am trying to figure out, how does

11   it relate to whether or not the firm subsequently filed an

12   amended proof of claim.        You may not like who filed it or may

13   have an issue with the claim as filed or refiled, but how

14   does that respond to the assertion that the claim has been

15   amended?

16                 MR. SCHIAVONI:    Your Honor, this isn’t an ordinary

17   situation.     The proofs of claim that were filed were blank.

18   They didn’t bear signatures.        They bore an s/Mr. Napoli.

19   Okay.   Then later there is -- not all of the blank ones like

20   this for which there is no explanation of how this came about

21   were amended, some subset were and of those, apparently a

22   significant number of them, come up with, you know, not

23   regular crimes so to speak, but like forgery, identity theft,

24   credit card fraud.

25                 You know, you can give it what weight you want,




                                                                 A0145
                                                                    146


1    but these are the kinds of things in the overall context that

2    raise concerns.

3                  THE COURT:   Okay. I understand in the overall

4    context they may raise concerns for you.       I don’t understand

5    how it is responsive to whether a proof of claim was amended

6    or not.     I am not going to admit it.    The parties haven’t had

7    a real chance to take a look at it and make any response they

8    may have to it.     I am not going to accept it for purposes of

9    this hearing. It’s excluded.

10                 MR. SCHIAVONI:    Your Honor, I’d next like to offer

11   --

12                 THE COURT:   Excuse me, Mr. Schiavoni, can everyone

13   please make sure that they are muted.       I’m hearing background

14   noise.     Thank you.

15                 Mr. Schiavoni?

16                 MR. SCHIAVONI:    Your Honor, I’d next like to offer

17   the January 22nd, 2021 declaration of Paul Hinton.

18                 THE COURT:   Is there any objection to the

19   declaration of Mr. Hinton, signed January 22nd, 2021?

20            (No verbal response)

21                 THE COURT:   I hear none.

22                 It's admitted.

23            (Hinton Declaration received in evidence)

24                 MR. SCHIAVONI:    Okay.   Your Honor, lastly, I'd

25   like to offer the declaration of Erich Speckin, dated




                                                                A0146
                                                                     147


1    January 22, 2021.

2                  THE COURT:   Is there any objection to

3    Mr. Speckin's declaration, signed January 22, 2021, coming

4    into evidence?

5                  MR. WILKS:   Yes, Your Honor.     This is David Wilks

6    for Timothy Kosnoff and Kosnoff Law.

7                  THE COURT:   Mr. Wilks?

8                  MR. WILKS:   Thank you.   We filed a motion to

9    strike the insurer's reply brief, which Mr. Speckin's

10   declaration and 20-some exhibits were accompanied.        The move

11   to strike, I think, lays out, Your Honor, the basis for the

12   objection to Mr. Speckin's declaration.

13                 It also, Your Honor, is improper opinion

14   testimony.

15                 MR. SCHIAVONI:    Your Honor, he's got the wrong

16   declaration, if I could just help him out.        We're not

17   offering the reply declaration.      Now we're offering the

18   moving declaration.

19                 MR. WILKS:   Then I think we'll stop talking, Your

20   Honor.    Thank you.

21                 THE COURT:   Okay.   Thank you.

22                 Any other objection to the Speckin declaration,

23   signed January 22?

24            (No verbal response)

25                 THE COURT:   I hear no one.




                                                                   A0147
                                                                  148


1               It's admitted, without objection.

2          (Speckin Declaration received in evidence)

3               MR. SCHIAVONI:     Your Honor, will any of these be

4    subject to cross-examination, so that we can make a

5    determination as to whether we should put them on?

6               THE COURT:   Yes.    Does anyone wish to cross-

7    examine Mr. Kirschenbaum?

8          (No verbal response)

9               THE COURT:   I hear no one.

10              Does anyone wish to cross-examine Mr. Zaslavsky?

11         (No verbal response)

12              THE COURT:   I hear no one.

13              Does anyone wish to cross-examine Mr. Hinton?

14         (No verbal response)

15              THE COURT:   I hear no one.

16              Does anyone wish to cross-examine Mr. Speckin?

17              MR. BUSTAMANTE:     Based on Mr. Schiavoni's

18   representation just now, Your Honor, my answer is no.

19              THE COURT:   Okay.    Then I hear no one.

20              MR. SCHIAVONI:     Your Honor, we would just like to

21   make a very brief presentation with Mr. Hinton of his direct,

22   and if there's cross that follows, it's just to acquaint the

23   Court with his declaration.

24              THE COURT:   Okay.    Mr. Hinton?

25              MR. SCHIAVONI:     And my colleague, Mr. Elias, will,




                                                               A0148
                                                                   149


1    at the pleasure of the Court, put him on.        He's got a pro hac

2    pending, Your Honor.     He's appeared in other Delaware courts.

3    He's my colleague.   I vouch for him.

4                THE COURT:     That would be fine.

5                Mr. Hinton, I need to swear you in.       Can you raise

6    your right hand, please.

7            PAUL HINTON, WITNESS FOR THE INSURER, AFFIRMED.

8                THE WITNESS:     I do.

9                THE COURT:    And will you please state your full

10   name and spell your last name for the record.

11               THE WITNESS:    My name is Paul Hinton, H-i-n-t-o-n.

12               THE COURT:     Thank you.

13               Mr. Elias?

14               MR. ELIAS:     Thank you, Your Honor.    Bradley Elias

15   from O'Melveny & Myers.     I intend to show Mr. Hinton a few

16   tables from his declaration.

17               Would it be easier for the Court to share my

18   screen with those or is it better to just have everyone look

19   at their copy of the tables?

20               THE COURT:    I have my copy.

21               MR. ELIAS:    Okay.

22               THE COURT:    If you can share your screen, that's

23   fine.   I don't know how any of that works.

24               MR. ELIAS:    Okay.   Thank you, Your Honor.

25                            DIRECT EXAMINATION




                                                                A0149
                                                                  150


1    BY MR. ELIAS:

2    Q        Mr. Hinton, who is your current employer?

3    A        The Brattle Group.

4    Q        And what is your current position at Brattle?

5    A        I'm a principal.

6    Q        And what type of work do you do as a principal at The

7    Brattle Group?

8    A        I conduct economic analysis and provide testimony in

9    mass-tort cases, in securities litigation, and in finance

10   cases.

11   Q        And how long have you been doing this type of work?

12   A        I've been doing this work for over 20 years and in the

13   mass-tort area, almost exclusively for a period of 10 years.

14   Q        And can you describe for the Court your educational

15   background.

16   A        Yes, I have an undergraduate degree from Oxford

17   University in the United Kingdom in engineering science and a

18   master's degree from Harvard University's Kennedy School of

19   Government and that degree gave me the opportunity to study

20   statistics, economics, and finance.

21   Q        And how many mass-tort cases have you worked on during

22   your career?

23   A        I've worked on over 40 cases, I would estimate.

24   Q        And what about mass-tort cases, how many of those have

25   you worked on?




                                                                A0150
                                                               151


1    A     I've conducted claims estimation work that's been

2    relied on in at least five significant mass-tort

3    bankruptcies, including Dow Corning, Armstrong, W.R. Grace,

4    Combustion Engineering, and I can't remember the other ones,

5    but ...

6    Q     And have you provided expert testimony before?

7    A     In the area of mass torts, I provided expert testimony

8    in the Dow Corning trust matter for ING's insurance

9    subsidiary in a fee arrangement, which is a U.K.-based

10   restructuring insurance and runoff.   In a matter called the

11   Harmon v Atlantic Richfield, in a private trust litigation

12   for medical monitoring, and in a chemical company indemnity

13   case, involving Kemira, the chemical company.   Those are the

14   most prominent ones.

15   Q     And do you have any professional experience with or

16   without mass torts, outside of the litigation context?

17   A     Yes, I have had the opportunity to do public policy

18   related research and, in particular, published studies that

19   do empirical analysis of the cost of mass torts and torts and

20   cost in the United States, and was invited on the basis of

21   that research, to provide testimony to Congress to the House

22   Judiciary Committee on two occasions about the impact of U.S.

23   tort litigation on U.S. competitiveness and jobs.

24   Q     Now, turning this case, what has been your role?

25   A     I've been retained by Century Indemnity Company as a




                                                            A0151
                                                                   152


1    claims estimation expert.

2    Q        And have you submitted any, prepared or submitted any

3    declarations in this case?

4    A        Yes, I've submitted two declarations; one on

5    January 22nd and the second on February 11th.

6    Q        I'm going to ask you today only about your first

7    declaration on January 22nd.      Can you please briefly describe

8    the work that's reflected in the declaration.

9                  MR. ELIAS:   I don't know if others are hearing the

10   music?

11                 THE COURT:   Yes.   Can everyone please check your

12   lines.

13                 Operator, can you tell where that's coming from?

14                 THE OPERATOR:   Your Honor, I have muted John

15   Thomas' line.    It appears the music was coming from there.

16                 THE COURT:   Thank you.   Mr. Elias?

17   BY MR. ELIAS:

18   Q        Mr. Hinton, I'll repeat the question.   I was asking if

19   you could briefly summarize the work that you performed

20   that's reflected in your January 22nd, 2021, declaration.

21   A        Yes, I have been analyzing the claims data for the BSA

22   case that was assembled by Omni and developed certain

23   indicators of claims characteristics, such as their

24   completeness and various other measures that we'll talk

25   about.




                                                               A0152
                                                                153


1    Q     And just for the record, what is Omni?

2    A     My understanding is that Omni is the claims agent for

3    Boy Scouts of America and so claim forms were submitted to

4    Omni and they processed them to extract the information from

5    them and publish them in a database and made that database

6    available to the parties and to the experts for the parties

7    to (indiscernible) the claims review and analysis.

8    Q     And can you briefly describe how you performed your

9    analysis in this case using the Omni data.

10   A     Yes.   Well, I work with a team at The Brattle Group who

11   work at my direction.   We started with the process of

12   downloading data from the Omni website.   We did that on two

13   occasions, just before each of the declarations I prepared,

14   to make sure we had up-to-date data.   We did some work that's

15   standardized.   Some of the information text yields, there are

16   a lot of text yields that can have typos or misspellings or

17   can just use different syntax, for example, law firms' names.

18   So that had to be standardized.

19         And then we also extracted certain text information

20   from text yields such as key descriptor of the abuse, such as

21   the abuser name and the year of abuse and state of abuse.

22         And, finally, we conducted a random sampling exercise

23   so that we could then manually review a random sample to

24   evaluate the statistical competence level that I could report

25   for the test statistics that I computed in my report to show




                                                              A0153
                                                                154


1    that they were reliable.

2    Q     Okay.   I'd like to ask you about a few of the specific

3    analyses you did in your report.   I'm going to show you

4    Table 1 in your initial declaration.

5    Can you see that on your screen in front of you, Mr. Hinton?

6    A     I can, thank you.

7    Q     And can you describe the analysis that you've done in

8    Table 1.

9    A     Yes, this table, you'll see lawyers' names in the first

10   column and there are several columns of numbers where I'm

11   reporting the frequency of claims that were signed by

12   particular lawyers.

13   Q     And what was your conclusion after analyzing this data

14   regarding the number of claims signed by attorneys in two

15   weeks prior to the bar date?

16   A     Well, first of all, I identified the lawyers who signed

17   the most claims for the purposes of this table, and I

18   identified lawyers who either filed more than 500 proofs of

19   claim or signed more than 200 on a single day.   And what I

20   discovered is a large number of those claims and attorneys

21   were associated with, the law firms they were associated with

22   and some of them were so admitted with the Abused in Scouting

23   firms, so those are the first firms listed.

24         I see that over 13,000 claims altogether are signed by

25   the top 15 lawyers that are on this table and the lawyers who




                                                             A0154
                                                                155


1    signed the most claims on a single day signed almost 900

2    claims on a single day and that was Adam Krauss (phonetic).

3    Q     Let's move now to Table 2 in your declaration.    I'll

4    try to make that a little bigger for you.

5          Can you tell us what you did in the analysis depicted

6    on Table 2.

7    A     Yeah, in Table 2, I expanded the list of law firms

8    beyond the list of law firms for the lawyers who signed the

9    (indiscernible) claims to include the other two law firms

10   from the Coalition.    So, this table can now report, I can

11   report on this table, statistics for both, the high-volume

12   signing firms and separately for the Coalition firms, which

13   potentially overlap.

14         And I'm focusing here on indicators that I've developed

15   of claims that have missing key pieces of information of two

16   types; one, information that identifies the claimants and,

17   secondly, information that identifies and describes the

18   nature of the abuse.

19   Q     And just so we're clear, how did you select the firms

20   that were included in this chart in this table?

21   A     Okay.   So, I started with the firms that I identified

22   in my first table, which were identified by starting with the

23   lawyers who signed the largest numbers of claims and then I

24   noted that a large proportion of those claims were attributed

25   to law firms that were in the Coalition.    All but two of the




                                                            A0155
                                                                   156


1    firms in the Coalition were included in that analysis.       So, I

2    added the other two firms which were (indiscernible) at the

3    bottom of Table 2 so that we can now, on this table, report

4    statistics of the Coalition.

5    Q        And can you describe for us the types of information

6    that was missing from the claims that you examined in this

7    table.

8    A        Right.    So, there are two categories.   So, in terms of

9    claimant identification information, I focused on five pieces

10   of information:      the surname, the zip code, the Social

11   Security number, you know, five digits, and the date of

12   birth, month and year.      And if any one of those pieces of

13   information was not provided, then I would flag that as

14   missing key claimant information.

15   Q        And in what respect --

16   A        It's --

17   Q        Keep going, Mr. Hinton.    I'm sorry?

18   A        Yeah, sorry.    I was just going to mention the second

19   category of missing information on this table is, I described

20   as the information about the abuse and, specifically, I

21   identified indicators of the abuse in terms of the when,

22   where, what, and who associated with the abuse.       And if this

23   information was not available for each of those categories, I

24   indicated it in the corresponding column.

25   Q        And what percentage of the claims that you examined in




                                                                A0156
                                                                157


1    this table were missing key information?

2    A      Well, if you count claims that were missing any

3    information for any one of these indicators, I found that 65

4    percent of claims from the high-volume signing firms, and 65

5    percent is also the number with missing information from the

6    Coalition firms, and that's shown in the last column at the

7    bottom of the table.

8    Q      So, just to break that out, you mentioned high-volume

9    signers and then the Coalition firms.

10          How many claims overall were these firms responsible

11   for?

12   A      So, the high-volume signing firms were the firms where

13   the attorneys signed the most claims, work at law firms that

14   are responsible for 66,000 claims.

15   Q      Okay.   Let's move to your third table.

16          Can you describe for the Court the analysis depicted in

17   Table 3.

18   A      Yes, in Table 3, I now look at the counts of claims for

19   these same law firms that were filed late, after the bar

20   date, where they represented a multiple, meaning there was

21   more than one claim filed for the same claimant or exhibited

22   certain inconsistent information about the age of the

23   claimant or the location of the alleged abuse.

24   Q      You mentioned the inconsistencies with the age.    How

25   did you make that determination?




                                                              A0157
                                                                158


1    A     Yes, what we noted is that for some claimants, the

2    dates of the alleged abuse occurred when the claimant was not

3    of scouting age, based on the information provided about that

4    scouting activity.

5    Q     And you also have a column here for never lived in the

6    state of alleged abuse.

7          How did you make that determination?

8    A     Well, we did our best to identify the claimant in a

9    commercially available background check database called

10   National Public Data, where we were able to find information

11   about the claimant about their historical locations of

12   residence.     We checked to see if they had ever lived in the

13   state where the alleged abuse occurred.     And when we found

14   that they had never lived in that state, we listed that here.

15   Q     Dismissed the address data that you mentioned a moment

16   ago, did that have information for all of the claims that you

17   looked at?

18   A     No, we were only able to identify inconsistencies for

19   the claims where we were able to obtain historical residence

20   information.    So, we weren't able to do this for every

21   claimant, so there are a lot of claimants for which we don't

22   know the answer to this question.    So, this is potentially an

23   underestimate.

24   Q     So, what percentage of the claims were either missing

25   key information or were late, a multiple claim, or had




                                                             A0158
                                                                   159


1    inconsistencies with regard to age or location?

2    A        Right.   So, combining the results from the previous

3    Table 2 and these results, I report in the last column here

4    that 78 percent of the claims filed by the high-volume

5    signing firms had some sort of deficiency of the types that

6    are listed here.

7          And for the Coalition firms, it's almost the same,

8    77.7, so it rounds to 78 percent, also.

9    Q        Have you been asked for counsel to make any

10   determination as to whether any individual or specific claims

11   were valid?

12   A        No, I haven't been reviewing individual claims.    The

13   whole point of this analysis is to look at proofs of claim,

14   to look at certain indicators or claim characteristics to see

15   whether any are unusual and raise questions about the claims

16   process.

17   Q        And did you look at any other issues associated with

18   the claims?

19   A        I did.   One of the issues I looked at was this question

20   of the frequency with which certain law firms had filed

21   claims that were almost completely blank.

22   Q        So what do you mean by -- how do you define a blank

23   claim?

24   A        Well, a blank claim, I define as essentially lacking

25   all information about alleged abuse.     And there are four




                                                                A0159
                                                                       160


1    sections of the claim form that are focused on capturing that

2    information:      Sections 3, 4, 5, and 6.    And in those

3    sections, there are 120 different fields of information that

4    claimants are asked to provide information on by answering

5    those questions.

6            And I classify a claim as almost completely blank if it

7    only contained two or fewer responses to those 120 questions.

8    Q       And using that methodology, how many blank claims did

9    you find?

10   A       I'm just going to look at the relevant page of my

11   report (indiscernible) memorized it, but I think it's about

12   2500.

13   Q       Okay.    And did those forms come from any specific firms

14   of group of firms?

15   A       Well, it was noteworthy that almost the majority of

16   them came from only three firms, which were the Mark Berman &

17   Partners firm (ph), the Napoli Law Firm, and the Abused in

18   Scouting group.

19   Q       Mr. Hinton, thank you for your time today.

20                   MR. ELIAS:   Your Honor, I have no further

21   questions.

22                   THE COURT:   Thank you.

23                   Does anyone have any cross?

24                   MR. ROBBINS:   Yes, Your Honor.   This is Larry

25   Robbins from the firm of Robbins Russell.         I represent the




                                                                  A0160
                                                                 161


1    firms of Andrews & Thornton and ASK, LLP, and I wonder if I

2    could just do a brief cross-examination of the witness,

3    please?

4                 THE COURT:   Certainly, Mr. Robbins.

5                 MR. ROBBINS:   Thank you, Your Honor.

6                              CROSS-EXAMINATION

7    BY MR. ROBBINS:

8    Q     Good afternoon, Mr. Hinton.

9          May I ask you, sir, to turn back to Table 1.    Just so

10   you know what I'm about to do, I'm going to take you through

11   Tables 1, 2, and 3, and I have a couple of questions about

12   each one.

13         So, may I ask you to please put in front of you,

14   Table 1, and tell me when you're there.

15   A     I'm there.

16   Q     All right.   And you have a column in which you gather,

17   in which you report the number of proofs of claim that were

18   signed within two weeks of the bar date; is that correct?

19   A     Yes.

20   Q     And just so we're clear, that column tells us only when

21   the proof of claim was signed, but not anything about when

22   the information contained in the proof of claim was vetted by

23   the signer; is that correct?

24   A     Yeah, that information is just based on the date of

25   signature that's reported in Omni.     It doesn't tell me




                                                             A0161
                                                               162


1    anything else.

2    Q     So, for example, you would agree with me, Mr. Hinton,

3    that if I were a lawyer submitting one of these claims and I

4    had several rounds of vetting and several rounds of

5    interviews with the claimant and I followed up with the

6    claimants to make sure I was getting as much information as I

7    potentially could so that nobody would impeach the

8    credibility of that claim, and I therefore vetted that claim

9    almost until the bar date was upon us, that would show up,

10   would it not, in your column, indicating when the proofs of

11   claim were signed within the last two weeks, would it not?

12   A     Well, the fact that you had engaged in a lot of vetting

13   prior to that date presumably would show up in some of the

14   indicators that I report, right, in terms of how complete the

15   claims were and whether they were free from inconsistencies

16   as of that date --

17   Q     Yeah, I agree -- I'm sorry, please finish your answer.

18         Are you done?

19   A     I'm finished.

20   Q     All right.   So, let's return to my question.

21         I'm looking at just this column on Table 1 where you

22   list the date of signature and these are the claims that were

23   signed within the two weeks before the bar date, and all I'm

24   asking you is whether the numbers in that column shed any

25   light whatsoever on the extensiveness or timing of the




                                                           A0162
                                                                 163


1    vetting of a given claim by a given law firm, yes or no?

2    A     Well, I think it tells you something about the timing

3    of the vetting, because it wasn't completed until two weeks

4    before the bar date.      But that column is just telling you how

5    many claims were filed at the last minute.     That's all it

6    tells you.

7    Q     Okay.    All right.

8          Let's talk about Table 2.     Table 2, you've gathered

9    what you call "missing information" --

10                THE COURT:   I'm still on this hearing.   I'm just

11   on mute.

12   BY MR. ROBBINS:

13   Q     You gathered missing information for a collection of

14   law firms that you call "high-volume signatories and

15   Coalition law firm members."     I want to ask you about two of

16   those columns.    One of them is missing key claimant ID.

17         Do you see that?

18   A     Yes.

19   Q     And I believe you told us on the direct exam by your

20   counsel that -- well, actually, let me ask you, you tell us,

21   do you not, in paragraph 9 of your declaration on page 4, the

22   things that constitute incomplete information; am I correct?

23   A     Yes.

24   Q     And you also testified, did you not, sir, that if any

25   one of those different categories of information is missing,




                                                              A0163
                                                                   164


1    it goes into the column that you call "missing key claimant

2    ID."

3           Correct or incorrect?

4    A      Yes, the five elements of claimant identification are

5    tested in that column.

6    Q      Yes.   But the point, sir, is if a given proof of claim

7    is missing any of these five, it goes into that column, does

8    it not?

9    A      Yes, it does.

10   Q      So, if a proof of claim is missing, for example, the

11   zip code of the claimant, that shows up in that column of

12   Table 2, does it not?

13   A      Yes.

14   Q      All right.    You also have a column called "missing

15   abuser last name."

16          Correct?

17   A      Yes.

18   Q      And you tell us, do you not, in Footnote 4 on page 4,

19   that you count a given proof of claim as including key

20   information if the last name is identified in the text field

21   of the last name of the abuser, the purported abuser,

22   correct?

23   A      Yes.

24   Q      Which means that if a given claimant, let's say three

25   years after his abuse, if a given survivor can recall only




                                                             A0164
                                                                   165


1    the first name of the scout leader who abused him, that shows

2    up, does it not, in the column called "missing abuser last

3    name."

4             Correct?

5    A        Yes, that's correct.

6    Q        And you don't hold yourself out as any kind of expert

7    in the question whether it is common among survivors of

8    sexual abuse, particularly males, to have forgotten the last

9    name of a scout troop leader.     You don't hold yourself out as

10   that kind of expert, do you?

11   A        No.   Actually, we can just look at those questions by

12   looking across the claims data.     So, I think you're

13   misunderstanding the person's abuse whose data are not to

14   assess the validity of any individual claim; it's to look and

15   see whether particular groups of law firms have unusually

16   high rates of missing information.

17            Whether it's common or not depends, and can be

18   determined, by looking at the other claims.     And so, for

19   example, you can look at claims that were signed by attorneys

20   versus those that were signed by claimants.     So, that would

21   be one way to look at this question to see whether these

22   particular claims look unusual or not, and you don't need to

23   be an expert in sexual abuse to do that analysis.

24   Q        Can we go back to my question, do you fancy yourself an

25   expert on the question whether it is common among abuse




                                                               A0165
                                                                  166


1    survivors to have forgotten the last name of an abuser 30

2    years prior; that's my question.

3             Are you so an expert?

4    A        I'm providing expert testimony that includes

5    information about the frequency of certain pieces of

6    information provided by claimants.      So, you can decide for

7    yourself whether that means I'm an expert of the type that

8    you describe, but I'm representing myself as an expert in

9    claims estimation and analysis, and so I am trying to, in

10   this table, show descriptively, what frequency of these types

11   of deficiencies are in particular groups of claims so the

12   Court can decide whether that warrants asking further

13   questions or not.

14   Q        I see.   So, can I take that as a no to my question, the

15   actual question I asked?

16   A        Well, I'm sorry, I just didn't understand your question

17   fully enough in terms of describing expertise --

18   Q        All right.   Let's move on.   I think I probably made the

19   point.

20            Let's look at Table 3 together.   Tell me when you're

21   there.

22   A        I'm there.

23   Q        And one of your columns is inconsistent age, correct?

24   A        Yes.

25   Q        And to figure out what you mean by inconsistent age,




                                                               A0166
                                                                167


1    one of the things we should look at is how you define that

2    category in Footnote 13 of you report on page 6; am I

3    correct?

4    A     Yes.

5    Q     And so, if there is a mismatch, for example, between

6    the type of scouting that the claimant purports to have been

7    part of and the age of that particular claimant, that could

8    very well be the kind of inconsistency that would result in

9    showing up in the so-called "inconsistent age" column of

10   Table 3; am I correct?

11   A     I think just to put it simply, you know, all I'm doing

12   is how old were you when the abuse occurred and were you of

13   scouting age, based on the type of scouting activities that

14   you were involved with as a child.

15   Q     Well, let's suppose --

16   A     There are different ages --

17   Q     I'm sorry, go ahead.

18   A     I was just saying, you know, based on, you know, some

19   people were in the Cub Scouts, some people were in the Eagle

20   Scouts and we looked at the information from -- on scouting

21   on the Boy Scouts of America website to determine the age

22   ranges for kids in those different scouting activities, so if

23   you were --

24   Q     I really appreciate that -- sorry, go ahead.

25   A     You know, so I'm just saying --




                                                             A0167
                                                                168


1    Q      That's exactly what I want to ask you --

2    A      Right.   So, if you were -- if you know that you were

3    abused when you were too old or too young to be a scout, then

4    that raises certain questions.   So, we classified those

5    claims.

6           And that's not to say that some of those claims, if

7    given the opportunity, might be able to clarify that

8    information, but all we're doing here is indicating that that

9    is an inconsistency.   It may be a little bit technical, but

10   it might have useful in this, you know, in the process of

11   identifying proofs of claim where we have additional

12   questions.

13   Q      All right.   Well, let me ask you a concrete example and

14   see, because I appreciate your clarification.     Let me give

15   you this example, Mr. Hinton.

16          Suppose the given survivor fills out a proof of claim

17   and states that he was born in 1952 and that the abuse took

18   place when he was a Boy Scout in 1961 when he was 9 years

19   old.   And he otherwise provides all bells and whistles, every

20   bit of data that you could possibly want, but he calls

21   himself a Boy Scout and not a Cub Scout in 1961 when he was 9

22   years old.

23          My question to you is whether that proof of claim for

24   that claimant, that survivor, would or would not show up in

25   your inconsistent age category, yes or no?




                                                             A0168
                                                                 169


1    A     I think based on Footnote 13, you have to be -- if you

2    were a Boy Scout, you would be age 10 to 18, so that would be

3    an inconsistency, if he -- that particular claimant said they

4    were abused at age 9 as a Boy Scout.

5    Q     So, if -- so, just to be clear, if a claimant is 9

6    years old at the time of the abuse and calls himself in the

7    proof of claim, a Boy Scout and not a Cub Scout, why then, he

8    would show up -- his claim would show up in your column of

9    Table 3 called "inconsistent age."

10         Isn't that true?

11   A     That's right, it's showing up there because it's an

12   inconsistency that deserves a little further investigation.

13              MR. ROBBINS:    All right.    Your Honor, I think I'm

14   through with this witness.    Thank you very much.

15              THE COURT:    Thank you.

16              Any other counsel who wishes to cross-examine?

17              MR. SULLIVAN:     Your Honor, Bill Sullivan.   I have

18   a follow-up question.

19              THE COURT:    Mr. Sullivan?

20                            CROSS-EXAMINATION

21   BY MR. SULLIVAN:

22   Q     Mr. Hinton, staying with the inconsistent table, which

23   is Table 3, would it also be correct that if a Boy Scout who

24   resided in Delaware traveled to Maryland for a camp and was

25   abused at that camp, that that would, nonetheless, show up in




                                                               A0169
                                                                 170


1    your inconsistent information table?

2    A       Well, it depends, whether I was able to get background

3    check information that provided the historical residence

4    information.   But if I were able to do that, that would get

5    flagged, but, again, that doesn't say anything about the

6    validity of that particular claim, right.    All it's doing is

7    saying when we look at particular groups of claims together

8    of particular law firms, is there any reason to expect that

9    there were more, going to be more inconsistencies for one law

10   firm than another or for claims brought by and signed by

11   lawyers versus claims signed by claimants.

12           And when you see these differences or statistically

13   significant differences in these indicators, it can look

14   unusual and raises questions, and that's why we're doing

15   this.   We're not doing it to suggest that there's not an

16   explanation in some of these cases or that individual cases

17   might be cured of inconsistencies, but we're looking at them

18   here as groups.

19   Q       But the answer to my question is, if you were able to

20   determine from historical information that the Boy Scout

21   resided in Delaware and he alleges that he was abused at a

22   camp in Maryland, that would show up as an inconsistency in

23   Table 3, correct?

24   A       Yes, that's true.

25   Q       Thank you.




                                                            A0170
                                                                  171


1                 THE COURT:    Thank you.

2                 Any other counsel with cross?

3                 MR. TAYLOR:    Yes, Your Honor.   Joel Taylor with

4    Kagen Caspersen & Bogart on behalf of Slater Slater &

5    Schulman.

6                 THE COURT:    Mr. Taylor?

7                               CROSS-EXAMINATION

8    BY MR. TAYLOR:

9    Q     Mr. Hinton, can you turn to Table 2, please.

10   A     Yes.

11   Q     Here, you performed an analysis of claims filed by the

12   columns that are listed on the left-hand column; is that

13   correct?

14   A     Yes.

15   Q     And have you performed -- are there claims that have

16   been filed by firms, other than those that are in the left-

17   hand column?

18   A     Yes.

19   Q     And did you perform an analysis of this kind with

20   respect to the claims filed by those firms?

21   A     I think we computed these metrics for all claims in the

22   database.    We just haven't reported them here because --

23   Q     Because why?

24   A     Because this analysis was motivated by looking for

25   lawyers who signed the highest volume of individual claims.




                                                               A0171
                                                                  172


1    Q     Okay.    And so, let me just -- we'll look at the right-

2    hand column there and there are conclusions there that as to

3    the claims filed by those that you identified in the left-

4    hand column, 65 percent are missing some element of

5    information; is that correct?

6    A     Yes.

7    Q     And do you present anywhere in your analysis, the

8    percentage of the claims filed by other law firms that are

9    missing this information?

10   A     In my second declaration, what I do to make a

11   comparison is compare claims that were filed and signed by

12   attorneys versus those that were signed by claimants, but I

13   do that --

14   Q     I understand that.    That's not my question, right.

15         My question is, did you perform an analysis of the

16   frequency with which there was information missing from

17   claims that are filed by law firms, other than those that are

18   listed in the left-hand column?

19   A     I have done that analysis, it's just not recorded here

20   for the reason that I described.

21   Q     Right.   So, it may well be, and we don't know because

22   you haven't submitted the information, that those claims that

23   were submitted by firms other than those in the left-hand

24   column, in fact, report a higher frequency of missing

25   information; isn't that correct?




                                                             A0172
                                                                  173


1    A       Well, no, in fact, they have a lower frequency of

2    missing information, because I have done that work and I have

3    looked at that question, and I don't --

4    Q       But you don't report that in our --

5    A       It wouldn't be wise to do that.

6    Q       You don't have that in your report, do you, Mr. Hinton?

7    A       It's not included in the report because I think 65

8    percent speaks for itself; that's a pretty high number.

9    Q       But for all we know, the other firms may have an 85

10   percent missing information rate; isn't that correct?

11   A       Well, I think you have access to the Omni data, as

12   well, so I certainly hope you don't know that, because that

13   would be wrong, in fact, (indiscernible) what we think is

14   true.

15   Q       Am I correct that you have chosen not to share with the

16   Court, the results of your analysis as to the rate of

17   incomplete information contained in claims filed by firms,

18   other than those in the left-hand side; isn't that correct?

19   A       It's true that those additional numbers for the other

20   firms is not reported here.

21   Q       Okay.   Now, can we please turn to Table 3.

22           The same is true of Table 3, isn't it, Mr. Hinton?

23   Isn't it the case that you have chosen not to report to the

24   Court the frequency with which there is so-called

25   inconsistent information in claims that are filed by law




                                                             A0173
                                                                174


1    firms, other than those in the left-hand column.

2    A     Well, I just want to -- I don't really agree with the

3    phrasing of the question, because you have articulated that

4    it's something that I've chosen to do.

5          I was charged with a particular scope of work, with

6    regard to this declaration, which was very narrow and related

7    to identifying, as narrowly as possible, which of the law

8    firms that show with the indicators I've developed, unusual

9    frequency of claimant characteristics that warrant further

10   inquiry or raise questions.

11   Q     Well --

12   A     Yeah, I could have added more law firms, but I was

13   asked to just for focus on those law firms that had attorneys

14   who filed the most claims and that was the starting point and

15   so, it was my mandate.   It doesn't like I chose not to give

16   you information that would be useful to the Court.   I was

17   narrowly focused in my inquiry for this particular

18   declaration.

19   Q     Okay.    So, you report that 78.4 percent of the claims

20   filed by the firms in the left-hand column had inconsistent

21   information of some sort, correct?

22   A     That's correct, yes.

23   Q     And you have been mandated to not share with us the

24   rate of inconsistencies that may appear in claims filed by

25   law firms other than those in the left-hand column; isn't




                                                            A0174
                                                                  175


1    that correct?

2    A     I think that's really a mischaracterization of how I

3    was given my mandate.     And I've already told you that

4    actually the rates are actually relatively lower for the

5    other firms and the pro ses in general.

6    Q     But you have chosen, or you have been mandated not to

7    share that information with the Court, correct?

8    A     As I said, I was asked to start by looking at the

9    lawyers who signed the most claims and that was the starting

10   point for my analysis.    We then looked at all the claims that

11   were filed by those law firms.

12   Q     Okay.     But based on the information that you have

13   chosen or mandated to share with us, we and the Court, have

14   no way of knowing whether or not those claims filed by those

15   listed, the firms listed in the left-hand column are any more

16   or less likely to have missing elements of information or

17   inconsistent information than those claims filed by firms

18   that are not on that list; isn't that true?

19   A     No, absolutely not.

20         Everybody, all the experts, all the parties have access

21   to the same Omni data.    This declaration was filed almost a

22   month ago.    All the parties have claims analysis experts who

23   are able to access these data and look at them.    So, I can

24   only infer that you have looked at this and you've seen that

25   the numbers aren't actually supportive, and you're not -- you




                                                                A0175
                                                              176


1    haven't decided to reference that or cross me on that.

2    Q     Okay.   But let me just repeat my question, which is

3    based on the information that you have chosen to give to the

4    Court or that you have been mandated to the Court, there is

5    no way for us to know whether or not the rate of

6    inconsistency or rate of missing information is any higher or

7    lower for the firms listed in the left-hand column than it is

8    for those that you have chosen not to present information

9    for; isn't that correct?

10   A     I disagree with your characterization that there's no

11   way that you can find that information; that's just not true.

12   Q     That was not my question.   My question was, based on

13   the information that you chose or were mandate to furnish,

14   there is no way to know; isn't that correct?

15   A     Well, yes, I guess if you're just referring to the work

16   I've done.

17         My understanding is that all the parties have experts

18   who are doing work and can answer whatever questions they

19   have about the claims data.

20   Q     Okay.   Thank you.

21         Another set of questions related to Tables 2 and 3.     Am

22   I correct that as to both Tables 2 and 3, the analysis that

23   you have performed relates to all claims that were filed by

24   the firms in the left-hand columns and not just those claims

25   that were signed by attorneys?




                                                           A0176
                                                               177


1    A     Yes, in columns 2 and 3, they include all the claims

2    that were filed as of the date that we downloaded the data

3    from Omni, which was January 4th for the purposes of this

4    table --

5    Q     And so, Tables 2 and 3 contained in your declaration

6    tell us nothing about whether or not the claims that were

7    signed by attorneys are any more or less likely to contain

8    missing information or inconsistent information than those

9    claims that were signed by claimants themselves; isn't that

10   correct?

11   A     I did that analysis in my second declaration.

12   Q     Right.   I'm asking you about your first declaration.

13   The information contained in Tables 2 and 3 tell us nothing

14   about the rate at which there are inconsistencies or missing

15   information contained in those claims that are filed by

16   attorneys, as opposed to those claims filed by someone, other

17   than an attorney; isn't that correct?

18   A     Yeah, these two tables report those numbers together,

19   so you're seeing the average.

20   Q     Right.   So, when you see, for example, in Table 2 that

21   65 percent of the claims are missing information, we don't

22   know if that means 80 percent of the claims filed by non-

23   attorneys are missing that information and only 20 percent of

24   the claims filed by attorneys are missing that information,

25   we don't know, right?




                                                           A0177
                                                                       178


1    A     Well, not by looking at that table, but you can find

2    that answer by looking at my second declaration.

3    Q     Okay.     So, just finalizing on your first declaration,

4    the information contained in there doesn't really give us any

5    insight into whether those claims filed by attorneys are any

6    more or less reliable than those filed by non-attorneys,

7    correct?

8                  UNIDENTIFIED:    Your Honor, we would like to offer

9    the second declaration.       He's opened the door for us to offer

10   the second declaration.       We would like to offer it.

11                 THE COURT:   I don't think he's opened the door for

12   the second declaration.       I don't know who's speaking.    I

13   don't think counsel did.

14                 Overruled.

15   BY MR. TAYLOR:

16   Q     So, can you please answer the question, Mr. Hinton.

17   A     I'm sorry, you had just wanted me to confirm that

18   Tables 2 and 3 don't look at the question of the frequency of

19   missing information or attorney-filed claims versus claimant-

20   filed claims.

21         Yes, that's correct, I don't address that question in

22   the first declaration.

23   Q     Right.     So, it could well be that the attorney-signed

24   claims are more reliable in that they contain fewer

25   inconsistencies and less missing information than those




                                                                  A0178
                                                                   179


1    claims that are filed by claimants; isn't that correct?

2    A     Well, no, that's not true.     The opposite is true.

3    Q     Well, that's not contained in your declaration,

4    correct?   You did not do that analysis.

5    A     That's right.   Not in the first declaration, that's

6    correct.

7                MR. TAYLOR:    Okay.   Your Honor, I would like to

8    reserve the opportunity to cross-examine Mr. Hinton with

9    respect to his second declaration if it is moved into

10   evidence, otherwise, I have no other questions for him.

11               THE COURT:    Yes, that's reserved.   It has not been

12   moved into evidence yet.

13               Any other cross-examination?

14               MR. GOODMAN:    Your Honor, this is Eric Goodman.

15               Can you hear me?

16               THE COURT:    Yes, Mr. Goodman?

17               MR. GOODMAN:    Thank you.   I just have four

18   questions for the witness.

19                             CROSS-EXAMINATION

20   BY MR. GOODMAN:

21   Q     And, again, Eric Goodman, counsel for the Coalition for

22   Abused Scouts for Justice.

23         Are you aware that 47 -- sorry, let's try that again --

24   are you aware that 40.7 percent of the claims filed by the

25   law firm Jeff Anderson & Associates, were attorney-signed?




                                                                 A0179
                                                                    180


1    A        (No verbal response.)

2                     THE COURT:   Okay.   I've lost volume.

3                     THE WITNESS:   Oh, I'm sorry, I think I put myself

4    on mute.

5                     I don't recall exactly what the fraction was for

6    that particular law firm, I'm sorry.

7    BY MR. GOODMAN:

8    Q        Okay.    But you would agree with me that that law firm

9    does not appear in any of your tables?

10   A        Any of the tables in the first declaration, that's

11   right.

12   Q        Okay.    Another question.

13            Are you aware that the law firm Hurley McKenna & Mertz

14   filed other 4,000 proofs of claim in these cases?

15   A        Again, I looked at -- I summarized all the claims by

16   law firm, but I don't recall -- I don't remember all the

17   numbers for every law firm, so I apologize.

18   Q        Okay.    You would agree with me that the law firm Hurley

19   McKenna & Mertz does not appear in any of the tables in your

20   first declaration?

21   A        That's true.

22                    MR. GOODMAN:   No further questions.

23                    THE COURT:   Thank you.

24                    Any other questions?

25            (No verbal response)




                                                                 A0180
                                                                181


1                 THE COURT:   Okay.   Redirect.

2                          REDIRECT EXAMINATION

3    BY MR. ELIAS:

4    Q     Mr. Hinton, I just have one or two questions for you.

5          Do you recall earlier you were asked about the

6    designation of claimants as to whether they participated in

7    Boy Scouts, Cub Scouts, or Explorer Scouts, do you recall

8    that line of questioning?

9    A     Yes.

10   Q     And do you know on the claim forms whether claimants

11   are asked to provide that information in a free-form text box

12   or whether they're asked to check the box for the appropriate

13   scouting organization?

14   A     I believe they have the opportunity to provide the

15   information both ways, but that's my recollection.

16   Q     And do you recall seeing checkboxes with the scouting

17   organization names on them?

18   A     Yes, I recall seeing them.

19   Q     So, if a claimant was checking the box for the Boy

20   Scouts, in your analysis, you would assume they were a Boy

21   Scout and not a Cub Scout, given the choice they made when

22   they filled out the form.

23         Do I understand that correctly?

24   A     Yes.

25                MR. ELIAS:   I have nothing further, Your Honor.




                                                             A0181
                                                                    182


1                  THE COURT:   Okay.   Thank you.

2                  Mr. Hinton, thank you for your testimony.     You're

3    excused.

4                  THE WITNESS:   Thank you.

5          (Witness excused)

6                  MR. SCHIAVONI:   Your Honor, I think we can go to

7    argument now with the --

8                  THE COURT:   Let me ask before we do that if any of

9    the objectors have any evidence that they're going to be

10   presenting?

11         (No verbal response)

12                 THE COURT:   Okay.   I hear no one.

13                 Argument, Mr. Schiavoni.

14                 MR. SCHIAVONI:   Thank you, Your Honor.

15                 Rule 9011 applies to proofs of claim.     It embeds

16   in it the proof of claim, the oath that's there to affirm the

17   contents of the proof of claim.      It's an essential part of

18   the, in essence, statutory scheme here for 502.         That 502 may

19   create a presumption of validity if the questions posed in a

20   proof of claim go through all the elements, but if it does,

21   the protections built into the statute include the

22   verification of the contents of the proof of claim.        It's an

23   essential element of that statutory scheme.

24                 The cases that have looked at 9011 make that

25   really clear.    And, Your Honor, you know, there's always one




                                                                 A0182
                                                                183


1    or two cases in every case that, you know, every motion you

2    want to sort of like to refer the Court to, but In re Obasi,

3    which is a Southern District of New York case, Westlaw

4    6336153 is one of those cases.     It's a case that talks about

5    the 9011 requirement, the context of proofs of claim, and,

6    you know, critically it says in compliance with 9011 is

7    particularly important for proofs of claim because a properly

8    filed proof of claim may constitute prima facie evidence of

9    validity.   And because of that, it's essential that the Court

10   know that there's integrity in the proof of claim process

11   itself.   It's a key protection.

12                We cite in our moving papers, the cases that apply

13   the 9011 requirement and talk about what has to do done and

14   why it's important.    We cite in Obasi itself, it makes

15   crystal clear that that's an obligation that when a lawyer

16   signs, right, that when a lawyer signs a proof of claim, that

17   that's a nondelegable obligation, that the person signing,

18   who's giving the oath, has to verify that the oath is correct

19   and has to do it in the context of the actual proof of claim.

20                The other point we make in our brief in citing

21   cases, In re Rivera, 342 B.R. 435, is that you may not, you

22   cannot comply with 9011 by attaching pre-signed signature

23   pages.    This is not the first case where this has happened.

24   Other bankruptcy courts have looked at this and said, you

25   cannot do this.




                                                             A0183
                                                               184


1               And the reason is sort of clear that if you're

2    pre-signing signature pages and giving them to someone else

3    to attach, you're not complying with the fundamental elements

4    of 9011 which require that you personally vet the contents of

5    the proof of claim.   In re Rivera talks specifically about

6    that, and that decisions we cite some other cases that talk

7    about other instances in the bankruptcy context where people

8    have tried to, basically, either pre-print signature pages or

9    give signature pages to other people.

10              THE COURT:   Let me ask you a question --

11              MR. SCHIAVONI:    Yes?

12              THE COURT:   -- let me ask you a question on

13   Rivera, because I spent a lot of time in Judge Lane's opinion

14   in Obasi, which was in the context of a sanctions motion.

15              What's the context of Rivera?

16              MR. SCHIAVONI:    Rivera deals with certifications

17   of -- it's a certification of compliance.   I forget exactly

18   with what, but it's something that has to be signed.   It's

19   the same context of a lawyer signing.

20              And in this particular case, the signatures have

21   been -- it's like they were pre-done, the certifications, and

22   given to others to attach.

23              THE COURT:   Okay.   Because Judge Lane does not

24   disallow the proofs of claim because of the attorney's

25   impropriety in Obasi, right?




                                                            A0184
                                                                   185


1                 MR. SCHIAVONI:      Your Honor, the procedural context

2    of that case was a little complicated.       There was an issue

3    about the trustee being involved and whatnot, as I recall,

4    but definitely, in Obasi, the Court definitely held that you

5    cannot delegate the signing of the proof of claim.       It was --

6                 THE COURT:   Yes.

7                 MR. SCHIAVONI:   It was a sanctions case.

8                 THE COURT:   Uh-huh.

9                 MR. SCHIAVONI:   I don't think the exact issue of

10   the proof of claim is even before the Court, and the Court

11   ended up dealing with the sanctions issue in the context of

12   sanctions.   But I don't think the Court ruled anything about

13   the propriety of the proof of claim without the signature

14   attached, without the appropriate signature.

15                THE COURT:   Well, he did note that the defect had

16   been, that the firm had taken steps to remedy the defect and

17   had amended the proof of claim to include the electronic

18   signature of the attorney who actually did the review, as

19   opposed to the attorney who had signed the proof of claim.

20                So, clearly, Obasi is right on point on what your

21   obligations are, with respect to a proof of claim and how to

22   sign it.   So, I do want to hear in your presentation what it

23   is that you want to do with the -- I want to hear the

24   purpose, I want to hear the purpose of the discovery you want

25   from the law firms.




                                                               A0185
                                                                    186


1                  MR. SCHIAVONI:   All right.   Your Honor, here's the

2    thing here.    This is not -- we're not asking here to

3    disallow.     This is not a disallowance motion.   We're not

4    seeking that as a remedy now to disallow the claims.      We're

5    also not seeking sanctions in connection with this motion.

6    That's not what the motion is.

7                  The motion is -- you know, at the very beginning,

8    I sort of introduced these two motions as sort of the two

9    ends of the pipe --

10                 THE COURT:   Uh-huh.

11                 MR. SCHIAVONI:   -- you know, one being the kinds

12   of claims that were coming out and the other, the process

13   that generated the claims.     And just one minute of background

14   before I can get into, like, you know, the purpose, but it's

15   like getting the notion of how the claims were prepared, the

16   process of the claims.     502 builds into that some assurance

17   of reliability of the process.

18                 And one of the elements of that is having the

19   claims vetted and having someone personally attest to the

20   claim.   There was at least, at a minimum, a sufficient

21   concern in Obasi about the situation that some remedy was

22   done after the fact.

23                 Here, it's like where the evidence takes us from

24   here and, critically, the testimony we put forward who

25   reviewed the actual signatures on the proofs of claim, they




                                                               A0186
                                                                187


1    don't just show that signatures were pre-signed and given to

2    others.   They show, critically, further, that the signatures

3    were given to third parties.   They were given to claims

4    aggregators, for-profit shops that do this work, and that the

5    role of interviewing the claimant and vetting the claimant

6    was delegated not to one's associate, but to these claims

7    aggregator firms.

8                All of the exhibits that are cited, all of the

9    factual assertions cited in our brief about those claims

10   aggregator firms, they've all come in now uncontested.

11   They're all attached to exhibits from Mr. Kirschenbaum's

12   declaration and Sergi's (phonetic) declaration, and they all

13   show, not just a failure of lawyers not just that the

14   signature pages have been passed to others, but they have

15   been passed to third parties who aren't even lawyers.

16               And, further, it's like we have also put in

17   evidence of indications that the claims are bought and sold.

18   Among that evidence, Your Honor, is a tweet from Mr. Kosnoff

19   himself after this motion was filed, which talks about

20   inventories of claimants being bought and sold.   He talks

21   about them being acquired from, quote, TV advertisers.     This

22   is direct reference and there was nobody better placed to

23   know how this was done than the man behind it, the man who

24   founded the Coalition.   And that concern goes to how -- goes

25   to the process, the process by which these proofs of claim




                                                             A0187
                                                                188


1    were generated and whether or not they were really vetted.

2               The discovery we've asked for, the purpose of it

3    isn't really to sanction people, per se, or at least,

4    initially, to disallow the claims, but the purpose of it is

5    to identify the breadth and scope to which the claim, like

6    the actual claim process was delegated out to non-lawyers,

7    third parties, in violation of 9011, so that we all, in

8    connection with Obasi, can make an evaluation about the

9    integrity of the proofs of claim as a general matter, the

10   extent to which this was done, and, frankly, to confirm, to

11   be confirmatory about exactly how many it was done in

12   connection with it.

13              The evidence that we've offered, it gets us enough

14   of the way along to show that this sort of thing was done.

15   We walked through in our brief four different examples of

16   collections of these mass-signed declarations that are all

17   supported by the uncontested declaration that's now in

18   evidence of the gentleman that reviewed the actual signature

19   pages, the metadata embedded in those signature pages, and

20   the verification sheets attached to them that show that

21   signature pages were generated and attached to proofs of

22   claim before the proofs of claim, like the signature page

23   was -- one of the examples that's on page -- this shows up in

24   our moving brief on page 10 through 12, is an example that

25   was called out that specifically walked through in the




                                                             A0188
                                                                  189


1    declarations, where signatures were generated before the

2    proofs of claim were created and essentially attached after

3    the fact.

4                  And then the same sets of these proofs of claim,

5    gets a trace through the metadata and the other electronic

6    data associated with them to the third-party claims

7    aggregators who were the ones who were actually submitting

8    the proofs of claim.

9                  This is a failure in the process.   In is exactly

10   what those 9011 cases talk about that the process was

11   supposed to have lawyers vetting the claims and that's all

12   indications that that's absolutely not what happened here.

13   But we're not asking -- again, we're not asking for sanctions

14   on this right now.    We're not asking for anything else,

15   except we're asking for some very targeted discovery directed

16   at establishing the full extent to which this happened, so we

17   can focus on those groups of claims for further question and

18   study.

19                 And, again, talking about the overall process that

20   Hartford and Century have tried to come forward here with to

21   be constructive, to give some sense of where there are issues

22   with these proofs of claim.     This is one of them.   This is an

23   effort.     We didn't jump the gun.   We didn't move for

24   sanctions.    We didn't try to take -- you know, we didn't rush

25   out and immediately file objections on these.      We'd like a




                                                                A0189
                                                                190


1    better understanding of the breadth to which this happened.

2                  And, Your Honor, just to bring you back to when we

3    all faced -- you know, remember what happened.    The TCC here,

4    which has the fiduciary duty to all the claimants, they

5    signed off on, and a bar date order was entered that required

6    the claimants to actually sign and to use real signatures.

7                  It was the Coalition that came in and asked that

8    that be changed.    We had argument on that, and Your Honor

9    decided to grant that motion.

10                 But, importantly, I think some of the concerns

11   that we raised then about what might happen, you know, I

12   think Your Honor took some of those things to heart.    And the

13   Court, in connection with that, if you remember, you know,

14   you recognized the risk created by permitting lawyers to sign

15   the proofs of claim, the Court noted, quote, that it was ill-

16   advised for lawyers to sign proofs of claim -- this was at

17   the October 14th, 2020, hearing; it's pages 190 to 12 --

18   lines 12 through 17 -- it's on the docket as 1520.

19                 And, you know, obviously the Court is free to --

20   I'm not quoting Your Honor back as if you're authority to

21   yourself; that's not the point.    I want to make a different

22   point here, and that point is, really, that the claimants,

23   the plaintiffs' lawyers here were completely forewarned not

24   to do this.

25                 The Court went on to tell them at that hearing on




                                                             A0190
                                                                  191


1    October 14 that it was, quote -- that the Court would be,

2    quote, concerned, closed quote, if, quote, a thousand claims

3    are signed by a particular lawyer.    And Your Honor went on to

4    add that an attorney signing a claim, quote, might have to

5    give a -- to become a fact witness and may be subject to

6    deposition.    That's on page 183, line 9 through 22, of that

7    October 14 deposition.

8                  And despite this, this is exactly happened.    This

9    is exactly happened.    And the reason is, if you look at these

10   firms, many of them are fairly small.    It's almost

11   implausible that they could have generated this volume of

12   claims on their own.    It's like, we've submitted to you, and

13   it's in the exhibits that are attached to these declarations,

14   that have quoted in the fact section of the moving brief,

15   from these aggregator firms that, you know, the sections

16   where they talk about in their own marketing that, we will

17   take care of everything for you.    We will run the process.

18   We will submit the claim.    We will speak to the people.    And

19   there's every reason to believe, based on what we've

20   submitted, that that's exactly what happened here and that,

21   in many ways, is how this mass-tort process has changed.

22                 You heard someone in the prior argument this

23   morning talk about the three prior cases they have worked on.

24   They were Takata and two other cases that had nothing to do

25   with sexual abuse.    We put in the fact section that it's




                                                             A0191
                                                                192


1    clear that many of the lawyers that came in to the, you know,

2    and are now part of the Coalition, and, critically, not all

3    of them, to be clear, but many of them were firms that have

4    no connection with sexual abuse cases, have no history in it

5    at all.   That their history, their commonality is that

6    they're filing proofs of claim in one after the other mass-

7    tort bankruptcy.     The only commonality of it is they're mass-

8    tort bankruptcies.    The claims are all being generated out of

9    this, this central, like, these central, you know, claims

10   aggregators.

11                The point here is that without the protections of

12   9011, there's not the same assurance that the claims are

13   valid.    Just like in Obasi, the Court said, look, once they

14   got hold of the facts on that, and, again, it's not -- that

15   case is not really one where they took at issue directly the

16   proof of claim.    They were dealing with the sanction motion.

17   But the Court looked at that and said, Yes, and there was

18   some mention of, yes, it was the follow-up on that.

19                That's what we're, like, what we're trying to do

20   is just that.    This process of you know -- it's like you've

21   seen the evidence in the examples in the moving brief.    It's

22   uncontested.    The targets here of this motion very easily

23   could have put in one-paragraph declarations saying, yes,

24   just like the gentleman did on cross with Mr. Hinton that,

25   like, yes, we thoroughly reviewed these in the months prior




                                                             A0192
                                                                193


1    to the filing and then we filed them.

2               That's not what they did.    To be clear, that's not

3    what they did.   There's not an affidavit from a single one of

4    them here that in any way contests any of the evidence that

5    is now uncontested in the record which points entirely in a

6    different direction, where when you get into the metadata,

7    you have signature pages coming in and being submitted

8    seconds after each other in series and machines on file that

9    could only be done, the only plausible explanation for this

10   is that it's being done out of an aggregator, submitting

11   large numbers of claims all at once.

12              That's not a good process.   That's not a process

13   that 9011 has in mind.   That's a process that generates

14   claims that are not of the same quality.   That's a process

15   that generates suspect claims.

16              And, yes, you can cross Mr. Hinton about, you

17   know, maybe this or that is driving the high number of

18   disparities, but the disparity on these, on the Coalition

19   claims is very, very significant and there's significant

20   oddities among those claims, including just -- I mean, some

21   of them are almost hard with a straight face, to explain.

22              You know, in example four in our brief for the

23   Paul Napoli firm, and, by the way, the whole thing about,

24   like, mentioning some complaint about mentioning the father

25   instead of the son, it's not in this motion.   If it was a




                                                            A0193
                                                                  194


1    typo in the other brief, apologies to the Napoli family.       I'm

2    completely unaware of that, but it's not in this motion,

3    because we pointed out that Paul Napoli, he allegedly signed

4    over 500 proofs of claim in the days leading up to the bar

5    date.    Four hundred of those proofs of claim were essentially

6    blank, blank with just a similar symbol at the bottom of it.

7    This is not a sign of a normal process.   There is something

8    wrong.

9                 We pointed Your Honor also in the brief, and it's

10   uncontested to the Junelle (phonetic) firm, which actually

11   publicly published that they, the firm, was going to, quote,

12   have their proofs of claim completed and filed without the

13   claimants, even getting back to them, that they created like

14   a negative opt-out, that if you wrote them, unless you wrote

15   them, they would finish your form and file it.

16                This is not a reliable process.    It's a process

17   that causes great -- it's a suspect process.     It's in

18   violation of 9011, to start with, and it's entirely

19   legitimate for us to say that the evidence we've offered is

20   enough to say, please give us, you know, a few depositions of

21   these folks.

22                If Your Honor, you know, thinks 15 is too large a

23   number, so be it.   You could cut it in half.    You could just

24   pick the ones who have the most numbers of claims.     But

25   getting a handle on, and a sense before the Court of how the




                                                                A0194
                                                                 195


1    claims were actually prepared, it goes right to the -- like,

2    can you rely on the integrity of this process.

3                And that's really a key issue here, how these

4    claims were prepared.   All of those examples are uncontested.

5    We attach, again, you know, four of the different --

6    (indiscernible) embedded in the proofs of claim, you know,

7    the verification stuff, information showing that they come in

8    from (indiscernible) Consumer Attorney Marketing, a firm

9    called Archer, a case called case management.    Actually, they

10   tout that they take over your management of your claims.

11               This is wrong.   It's a classic reason for Rule

12   2004 discovery, and we cite In re Subpoena Duces Tecum as a

13   2004 case where the Court actually talked about how the

14   process on which the proofs of claim were being prepared was

15   a legitimate form of question for 2004.

16               Here, I'd be the first to tell you, Your Honor,

17   this is sort of a unique process.   This is unique.   I will

18   tell you that.

19               The shadowy role that these claims aggregators

20   have played has not been one that's really been inquired

21   about.   Everyone thought the plaintiffs' firms just made, you

22   know, ran some ads and they, themselves, did the interviews.

23   The notion that this whole process is one that third-party

24   investors, working together with claimants, is running is one

25   that only raises concern about this process, because, look,




                                                            A0195
                                                                196


1    like, we (indiscernible) one of these firms, one of the

2    funders for this is a Wall Street hedge fund which is known

3    for, you know, distressed investing.

4               You know, I have clients that do -- that are

5    distressed-investing hedge funds.   We all know that they're

6    very, very aggressive, and they know how this process works.

7    Fill out 15 questions, file the form, it's presumptively

8    approved, everything is confidential about it, we're going to

9    make it incredibly hard to attack it.

10              And by the way, it's like Your Honor has seen the

11   retention agreements in connection with the 2019s.    I thought

12   it was important that you saw those and saw how the

13   retentions were set up.   I'm not going to disclose what the

14   fee percentages there were.   I don't have to, because in the

15   UCCs filed by the funders, they tout the fact that they're

16   taking -- in the UCCs, they're in evidence, but, you know,

17   uncontested, as part of this brief -- that they're going to

18   take 40 percent of the claim.   When you add on top of that

19   the coalition's rates, you know, the charges of the

20   Coalition, half the money goes out the door to the people who

21   have generated the claims and own the claims.   It's a process

22   that is problematic.

23              But at the end of the day, the thing that is most

24   convincing here is -- Mr. Stamoulis, could you bring up Mr.

25   Kosnoff's tweet for a second.




                                                            A0196
                                                                   197


1                 MR. STAMOULIS:   Your Honor, I'm going to share my

2    screen.    This is Stam Stamoulis.

3                 THE COURT:   Okay.

4                 MR. SCHIAVONI:   I (indiscernible) before Your

5    Honor --

6                 MR. STAMOULIS:   Go ahead.

7                 MR. SCHIAVONI:   The screen-sharing is disabled in

8    my -- as my participant's view -- okay.    Well, there we go.

9    I was going to make a joke about how I'm no more

10   sophisticated than Your Honor in using the screen-sharing,

11   but I guess I proved it even better.

12                But the tweet that we're relying upon or that we

13   offer, it's like, I got it, it's a tweet, but it tells it

14   all, because, you know, Mr. Kosnoff talks in there about

15   inventories of claims being bought from TV advertisers.       He

16   talks about how the lawyers handling those claims, he talks

17   about them in derogatory terms, and it's probably unfair, but

18   the gist of it is that they're just moving from one of these

19   cases to another, but they're not professional at handling

20   sexual abuse cases.

21                And I have no doubt that there are lawyers on this

22   phone -- we heard one earlier -- who has spent his career on

23   this sort of work and, if anything, it's people like that

24   gentleman who are, and their clients, who are the ones who

25   are potentially victimized by this, because bringing in this




                                                             A0197
                                                                 198


1    sort of mass numbers of claims, if we're not able to inquire

2    about them and look into it, you know, it does hurt the

3    claimant.   It hurts those claimants with meritorious claims.

4                The integrity of the process is important.    And

5    I've got it.   It's like, you know, Greeks bearing gifts,

6    hearing it coming from me, but it's true, nonetheless, it's a

7    true fact about this, that having the unreliability of the

8    proofs of claim is a real problem.

9                So, Your Honor, I'd ask you, respectfully, to give

10   this some serious thought.   I continue to think that these

11   two motions are, to some extent, the most important motions

12   you'll hear on the case, because if we're just simply, our

13   hands are tied behind our back and, you know, we're

14   blindfolded and our ears are stuffed and we're just told, you

15   know, here's 95,000 claims that were done through an

16   aggregator, mass-tort process system, and no matter what it

17   is, you have to take them all and let the tort claimants

18   generate the values, it's like it becomes an impossibility to

19   deal with the situation.   It becomes one that can only be

20   resolved fundamentally by the Circuit, and it's like one that

21   will just buy tremendous amounts of litigation.

22               Letting us have some ability to, like, get into

23   this -- and this is not, you know, to be clear, like the

24   folks that we have asked for this discovery from, cut the

25   number in half if you think, focus on some of the ones that




                                                              A0198
                                                                199


1    we offered the most compelling evidence in that group, but

2    these are people at the end of the day that, respectfully,

3    you warned in very clear terms that if you sign, you may be

4    deposed.   And the case law supports that.   We offered those

5    cases, and it makes clear that if you sign, you know -- and

6    that's not something -- like, to honest I've had a couple of

7    clients call me at the last minute and tell me to sign and,

8    you know, I don't like to turn away business, but, you know,

9    I said, I'm not going to do it.

10               I did it once when it was just a bond, you know,

11   it was like I was just attaching a bond, but to submit, you

12   know, after the Court has told you to submit 2,000 claims in

13   your own name or to submit hundreds and hundreds on a given

14   day when the Court has warned you that if you do that, you

15   may be deposed, all notions of proportionality and prejudice,

16   I think genuinely go out the window.   It's like these folks

17   happen to have an obligation to step forward, and in a

18   deposition, they'd be asked, basically, the fundamental

19   questions of, is that really true what you heard before?

20   Were you really vetting these over the last three weeks?    Or,

21   you know, is what's in the metadata the story, that, in fact,

22   you signed this, sent your signature page to Verus, and Verus

23   handled the whole process, just like they tout in their

24   advertisements.

25               And that's something that we don't have,




                                                            A0199
                                                                200


1    necessarily, the metadata from all of the claims, so we can't

2    build this out, but getting into this process a little bit,

3    we could isolate the broader group here.

4                And, by the way, there's one other element to it.

5    You know, there was a key part of the proof of claim where

6    there was an issue about should we have verifications for the

7    claimant signatures, all right.    And most of the claimant

8    signatures here are electronic; they're not handwritten.      And

9    of the electronic ones, some had verifications, but many

10   don't, because that ended up being something that wasn't

11   required.

12               But the indication that they were using the

13   aggregators and what we have already, it looks like the

14   signatures, many of them were attached by the aggregators and

15   not separately by the claimants.

16               But we need discovery.    We need the ability to get

17   a little discovery on this to really kind of confirm that,

18   and make an issue about, and see whether there's an issue

19   about how many that happened to.     And, again, that's not just

20   important to us, that's important to the claimants at the end

21   of the day, those with meritorious claims.

22               And, yes, you know, the TCC has not opposed this.

23   There are -- by no means is Mr. Stang in any way working with

24   us or Mr. Stang like insurers or anything like that.    I'll be

25   the first to show up at Mr. Stang, you know, valedictorian to




                                                             A0200
                                                                      201


1    give him that, like, he is against insurers and whatnot.

2                But the bottom line is, I think, and, you know,

3    they have not opposed this, because it's not -- it's

4    discovery that isn't anti-claimant; it's discovery that could

5    be beneficial to the claimants with meritorious claims.

6                Thank you, Your Honor.     Sorry I got a little

7    passionate about it.

8                THE COURT:     Okay.   Thank you.

9                It's 4:20 and I need to take the hearing in my

10   other matter, so we're going to do that.        We're going to

11   adjourn until 5:00 and then I'm going to hear the response,

12   the objectors' arguments.     We're not getting to the Rule 2019

13   today.   That's just not going to happen, but I want to close

14   the argument on this particular motion.

15               So, we're adjourned until -- we're in recess until

16   five o'clock.

17         (Recess taken at 4:17 p.m.)

18         (Proceedings resumed at 5:08 p.m.)

19               THE COURT:   Thank you, this is Judge Silverstein.

20               We're back on the record in Boy Scouts.

21               Mr. Schiavoni has finished his argument.

22               Is there any other party in support who wants to

23   speak before I go to the objectors?

24               MR. RUGGERI:    Your Honor, James Ruggeri for

25   Hartford, very briefly, just to make a couple of points, Your




                                                                A0201
                                                                  202


1    Honor.

2                 We join in full in Mr. Schiavoni's comments this

3    afternoon.    His motion is well-supported by evidence, and

4    we'd just note, again, that the Coalition or the objectors, I

5    should say, could have offered competing evidence.    They

6    didn't.    The objectors could have cross-examined Mr. Speckin

7    this afternoon about his declaration and all of the

8    irregularities that he found with regard to the signatures on

9    the proof of claim forms.    He didn't.

10                On cross-examination of Mr. Hinton, the only

11   witness they chose to cross, all it really showed is that his

12   claim count would have someone who lived in one state and

13   camped in an adjacent state and those instances, no doubt,

14   are few and far between, but more importantly, that point

15   doesn't do anything to undermine the credibility of his work

16   in this case.    I mean, again, this afternoon, the objectors

17   are going to be left not with evidence, but with argument of

18   counsel.

19                These motions, this motion, as the other one, in

20   our view, they're about integrity and they're important, Your

21   Honor.    And thank you for your time today.

22                THE COURT:   Thank you.

23                Okay.   Let's hear from the objectors.

24                MR. GOODMAN:   Good afternoon, Your Honor.

25                Eric Goodman, Brown Rudnick, counsel for the




                                                               A0202
                                                                203


1    Coalition of Abused Scouts for Justice.

2                 Just two matters before I get into argument on the

3    2004 motion, themselves, or the 2004 motion, directed at

4    attorneys.   The first is we did have some discussions

5    regarding an order, a lineup, if you will, in terms of who

6    wants to talk and when.   I will note, and if the Court will

7    agree with this, we would certainly appreciate it, although,

8    the Court is obviously free to call on anyone she wants and

9    at any time.

10                But after I am done speaking, I would like to turn

11   the virtual podium over to Mr. Robbins, who represents

12   Andrews Thornton and ASK.   And then following Mr. Robbins

13   would be Mr. Taylor, who represents Slater Slater & Schulman.

14   Following Mr. Taylor would be Mr. David Wilks, who represents

15   Mr. Kosnoff, and following Mr. Wilks would be Mr. Hogan, who

16   represents the Eisenberg firm.   There may be others who want

17   to speak after Mr. Hogan, but those are the initial lineup,

18   if you will.

19                The second matter before I get into argument, a

20   matter was brought to my attention at lunch that I wanted to

21   address.   Apparently, the insurers made a representation that

22   there were some 80,000 claims filed in this case that are

23   deficient because the victims did not allege an affiliation

24   with scouting.

25                Apparently, that is factually not true.   There are




                                                              A0203
                                                                  204


1    claims where the survivors did not check the box in

2    Part 3(e)(a) of the claim form, indicating an affiliation

3    with scouting, but, instead, included a detailed narrative,

4    explaining their affiliation with scouting, instead.

5               Since the insurers evidently, have not reviewed

6    all of the claim forms, or at least the vast majority of the

7    claim forms submitted by survivors, they kept asserting that

8    some 80,000 claimants have no affiliation with scouting.

9    Again, we believe that that is factually not true, and I was,

10   specifically, asked to bring that to the Court's attention

11   before beginning argument.

12              So, with those two points --

13              THE COURT:    Okay.   I will -- your lineup is fine,

14   and I would ask everyone to please check your phones.       I'm

15   getting some feedback.    Make sure you're muted.

16              MR. GOODMAN:    Okay.   Thank you, Your Honor.

17              So, there are three key points this time that I

18   would like to make in response to Century and Hartford's Rule

19   2004 motion, seeking discovery on attorneys, Your Honor.       The

20   first is, this is not about the survivors, nor is it about

21   their claims; this is about the law firms.

22              And I thought that Century and Hartford's reply

23   brief was very clear on this point.    According to Century and

24   Hartford, the discovery they're seeking from the law firms

25   is, and I quote, not material, or material, not because the




                                                             A0204
                                                                  205


1    Plaintiffs' lawyers may have knowledge of the underlying

2    abuse, but to determine whether they conducted any pre-filing

3    investigation.

4                 I agree with the insurers' own characterization of

5    their motion.    The Plaintiffs' lawyers have no personal

6    knowledge of the underlying abuse.    When they signed the

7    claim forms, they did not travel back in time and witness

8    abuse that occurred decades ago.

9                 The attorneys are not fact witnesses, as to the

10   allegations contained in the proofs of claim.    Seeking

11   discovery from the law firms is not about the survivors.

12   This is about the insurers' ongoing war against law firms

13   that seek to help tort victims and it goes beyond this case.

14                The insurers are seeking discovery and aid of a

15   sanctions motion, which itself is improper, but more

16   importantly, it's not about the survivors or their claims,

17   and, therefore, it's not about the debtors' liabilities,

18   which takes this out of Bankruptcy Rule 2004 entirely.

19                Bankruptcy Rule 2004 has never been used for this

20   purpose.    In the history of bankruptcy, no court has ever

21   granted a Rule 2004 motion like this one.    The Obasi case,

22   which was discussed --

23                THE COURT:   I'm sorry, in the history of

24   bankruptcy, no court has ever granted a Rule 2004 motion like

25   this one?




                                                              A0205
                                                                206


1               I don't know whether they have or they haven't,

2    but let me ask you a question --

3               MR. GOODMAN:   We haven't located anything close to

4    it, Your Honor.   Obasi involved a Rule 11 motion and

5    Subpoena Duces Tecum involved a nationwide review of claims

6    by mortgage servicers conducted by the United States Trustee.

7               Again, we haven't found, and no case has been

8    cited, where anything like this has been done before.     And

9    the reason, I think, for that is it doesn't fall within the

10   scope of Rule 2004, which is --

11              THE COURT:   Okay.   So, what would be the remedy or

12   what would be the appropriate way to investigate process

13   issues?

14              MR. GOODMAN:   So, I think we would look at

15   Rule 9011, Your Honor, as that deals with the specific issue.

16   And I think the starting point would be that if a party

17   identifies a claim in this case that they believe has not

18   been asserted and doesn't, you know, contain appropriate

19   information, that they could send a letter; in fact, that's

20   what Rule 9011 requires before a party should come before the

21   Court on a motion for sanctions.

22              I think that the Bankruptcy Rules, themselves, set

23   in place a process by which these types of challenges can

24   occur and it's not about free-range discovery under Rule

25   2004, because, again, whether the attorney did his job or not




                                                              A0206
                                                                 207


1    is not something that is related to the validity of the

2    claim, which is, again, what takes you out of Rule 2004

3    entirely.

4                 The debtors, again, are not seeking this relief.

5    From our perspective, Century is seeking to use Rule 2004

6    here to further its own personal agenda, and that's not an

7    appropriate use of the bankruptcy statute.

8                 Second point, Your Honor, there's no evidence of

9    fraud.    I'm going to say that again:   There's no evidence of

10   fraud.

11                Let's go through it.   One, attorney advertising

12   happened.    The debtors, themselves, engaged in a robust

13   nationwide noticing campaign.    That's not fraud.

14                A     lot of claims were filed on the eve of a bar

15   date.    That happens in every bankruptcy case.   That's not

16   fraud.

17                People used electronic signatures.   So did the

18   insurers on the pleadings they file in this case.      That's not

19   fraud.

20                Lawyers used photocopies of signatures.    I'm sure

21   The Center for Disease Control appreciates that.     That's not

22   fraud.

23                Duplicate claims were filed; in fact, Hartford

24   apparently filed duplicate claims in this case, and I will

25   say, probably not fraud.




                                                              A0207
                                                                  208


1                 Claims have deficiencies; again, not uncommon in

2    mass-tort bankruptcies.

3                 If the Court wants to see a truly bare-boned proof

4    of claim, one that lacks almost any description or detail at

5    all, you should look at the claims filed by Hartford or

6    Century.    I still can't figure out how they have claims in

7    these cases, but not fraud.

8                 Attorneys signed claim forms.   This is permitted

9    by the Bankruptcy Rules.   This was already litigated, not

10   fraud.

11                Abuse victims have criminal records.    Yes, they

12   do, because they were abused as children.    Also, not fraud.

13                Family members doubt that their sons or siblings

14   were abused.   That's actually fairly consistent with social

15   science and heartbreaking in many ways, but also not fraud.

16                People who have been named as abusers have denied

17   such accusations.   Also, not surprising, also does not prove

18   fraud on behalf of any of the attorneys.

19                There was a, quote, explosion of claims before the

20   bar date.   Yes, we know that.   Look at Purdue.    Look at PG&E.

21   Look at Takata.

22                Attorneys have litigation funding; again, not

23   fraud.

24                Your Honor, the insurers are employing a logical

25   fallacy, known as proof by assertion.   If they repeat a




                                                              A0208
                                                                  209


1    statement enough times, regardless of contradiction or lack

2    of evidence, they're hoping that this Court and others will

3    believe that it is true.    It is called a logical fallacy for

4    a reason, Your Honor.   Simply shouting fraud over and over

5    again does not make it so.

6                 Third point, Your Honor.   This motion has not been

7    filed for a proper purpose, and I feel obligated to say that

8    because I am not the attorney that's being personally

9    attacked here.

10                I did not sign any claim forms.   I did not

11   directly represent any abuse victims.    I am counsel for an ad

12   hoc group.   I did not counsel any survivors on how to

13   describe being raped as a teenager on a claim form, but many

14   attorneys who are under attack in this courtroom have.       They

15   have been on those calls.    They have heard the stories and

16   none of them seem remotely surprised by the number of abuse

17   claims filed in these cases.

18                Again, a national organization like the Boy

19   Scouts, decades of known abuse, thousands of known abusers.

20   I checked over the lunch break and the number of known

21   abusers, according to news articles is 7,819, and that's just

22   the ones that are known.    Are the insurers really shocked at

23   how many claims were filed?

24                These lawyers are being targeted, Your Honor.

25   First, I would submit that they're being targeted because




                                                                A0209
                                                                    210


1    they're part of the Coalition.      The insurers understand the

2    collective votes that we represent and it's terrifying to

3    them and they need a way to attack the firms.

4                  When Mr. Hinton testified, I asked him a few

5    questions.    I asked him about two law firms; first, Jeff

6    Anderson & Associates.    40.7 percent of the claims his firm

7    filed were attorney-signed.       The second firm was Hurley

8    McKenna & Mertz.    That firm filed 4,065 claims, putting them

9    in the top five overall.    Both firms are completely absent

10   from any of Mr. Hinton's charts.      Both firms represent

11   members of the TCC.

12                 I'm not suggesting that Century is working with

13   the TCC.    I just wanted to be clear that this is a job that

14   is targeting firms that are part of the Coalition.

15                 The second reason they're being targeted --

16   because they are on the front lines.       Yes.   They signed claim

17   forms for their clients because they believed it was the

18   right thing to do, and we should all wish for that kind of

19   courage and dedication.    If it means that one survivor of

20   sexual abuse gets compensated, it was worth it.

21                 And the insurers have the audacity to come before

22   the Court and accuse lawyers of, quote, outright fraud and

23   Rule 11 violations.    Based on what?    Advertising?   Electronic

24   signatures?    Duplicate forms?     A surge in filings before the

25   bar date?




                                                                A0210
                                                                 211


1                Your Honor, this has to stop.    Insurers should not

2    be allowed to threaten State Court counsel when there's no

3    evidence.   This is not how attorneys should be treated.    This

4    is not how anyone should be treated.    There are a number of

5    complex problems that must be solved for survivors to be

6    fairly compensated and for the Boy Scouts to survive.

7                We are trying to be constructive.   Every day I

8    wake up trying to solve the real problems in these cases.

9    Having to spend weeks responding to motions like these when

10   the parties are in mediation, does nothing to advance these

11   cases.   It is incredibly expensive.   When you look at the

12   agenda for today, it is driven entirely by Century and

13   Hartford.   I mean, consider how much time has been spent

14   dealing with their motions and objections.    This is all being

15   driven by insurers, not creditors, that won't even admit that

16   they have coverage obligations.

17               At some point, the gamesmanship needs to stop.

18   It's causing real harm.    Thank you, Your Honor.

19               THE COURT:    So, let me ask you, why did the

20   Coalition feel the need to file something, when they are not

21   the subject of the motion?

22               MR. GOODMAN:   That is a fair point, Your Honor.      I

23   believe that the attorneys that represent State Court counsel

24   are probably going to have a lot more to say on these

25   specific issues.   The reason why the Coalition filed an




                                                             A0211
                                                                  212


1    objection is, one, because we thought that it was an improper

2    use of Bankruptcy Rule 2004 and, most importantly, we think

3    that it is serving as a massive distractions in these cases.

4    We do not want to see this kind of discovery go forward

5    because we are trying to find a constructive solution.

6                 THE COURT:   I guess I understand that, but you

7    also make factual assertions or representations in your

8    filings, which I assume you have no knowledge of, so I was a

9    little surprised to see the filing.     This isn't directed at

10   you.   You don't represent these law firms.    You don't even

11   represent the underlying claimants.     But you're spending time

12   and effort on what you think is a distraction from your other

13   efforts.   That's why I ask.

14                You don't know.   You do not know what these law

15   firms did or did not do.    The Coalition don't, right?

16                MR. GOODMAN:   I will answer your question

17   directly, and you're correct.    I do not have any personal

18   knowledge.

19                THE COURT:   So, how can you tell me what they did

20   or did not do?

21                MR. GOODMAN:   I cannot.   I can simply look at the

22   data that the insurers have given to you, and to me, it's

23   meaningless.

24                THE COURT:   That's a different argument.    Okay.

25                MR. GOODMAN:   With that, I will cede the podium to




                                                               A0212
                                                                  213


1    Mr. Robbins, Your Honor.

2               THE COURT:    Mr. Robbins?

3               MR. ROBBINS:    Thank you, Your Honor.   Again, this

4    is, for the record, this is Larry Robbins for two firms:

5    Andrews & Thornton and ASK, LLP.

6               I want to join in the arguments Mr. Goodman made

7    on behalf of the Coalition as a whole, but, Your Honor, with

8    respect to the two firms that I represent today, the 2004

9    discovery that's requested by the insurers is especially

10   unwarranted, and I say that for four reasons.

11              First, to our knowledge, Rule 2004 discovery has

12   never been used to take discovery from opposing counsel in

13   the very case, itself.    Now, the Court posed a question to my

14   co-counsel a moment ago:    Can you really say that in the

15   entire history of the Bankruptcy Code, there's never been

16   such a motion?

17              If there is, Your Honor, I can't find it, and more

18   importantly, neither have the insurers.   Now, they did tell

19   you on page 27 of their opening brief, they told you -- they

20   included the following sentence, quote, indeed, they said,

21   Rule 2004 has been used to obtain discovery from counsel.

22              With all respect, that truly misdirects the eye,

23   because what they didn't tell you is that in the only two

24   cases they've cited, the discovery was against lawyers from

25   closed cases, not from the opposing counsel in the two cases




                                                             A0213
                                                                 214


1    before the Court.   In the Gawker case, the first one they

2    cite, the only one they cite in text, that was a closed case

3    in which the debtor was taking discovery from a lawyer who

4    had represented a third-party funder; in other words, not --

5    it was Mr. Peter Thiel in the famous Gawker case, who was

6    behind-the-scenes, funding the Plaintiffs' counsel and debtor

7    brought that 2004 motion to get discovery in a closed case.

8                The same is true in the second, and only the

9    second -- they only cite two cases.   It's true in the other

10   case, as well, which is cited in the so-called Bewitt

11   (phonetic) case, cited in Footnote 121 of their opening

12   motion.   In that instance, the discovery was taken from a

13   lawyer who was basically a business partner in the pre-

14   bankruptcy transactions conducted by the debtor.

15               So, to put it squarely, we are unaware of any

16   reported case in which 2004 discovery has been used as the

17   insurers propose to use it here, to take discovery from their

18   actual litigation opponents.   It's never happened and their

19   claim that there are two such instances, which they make at

20   page 27 of their brief is simply untrue.

21               Now, is there a case out there that nobody can

22   find?

23               Obviously, I can't swear to you, Your Honor, that

24   somebody couldn't come up with one, but everybody has had a

25   lot of good reasons to try to find it and nobody has given it




                                                             A0214
                                                                215


1    to you, and they've given you know good reason to be the

2    first judge to order it against a counsel in the very case

3    itself.

4               Point number two, they told you, Mr. -- counsel

5    for the insurers did, as Mr. Goodman explained in the last

6    sentence of their reply brief, and, actually, in the very

7    first sentence in Mr. Schiavoni's argument today, he made

8    clear that the purpose of the discovery they're seeking, the

9    purpose for this 2004 discovery is to support a potential

10   9011 claim for sanctions.   He said he's not actually seeking

11   sanctions right now, but he's looking for the predicate.      He

12   wants to know, as he put it, what went on, how were the

13   claims prepared, how we they vetted.

14              Under Rule 11, where the case law tells us, it's

15   supposed to be a benchmark for the application of Rule 9011,

16   as well, the advisory committee notes are emphatic.   They

17   state that the Court must, to the extent possible, limit the

18   scope of sanctions proceedings to the record, thus discovery

19   should be conducted only in extraordinary circumstances.

20              It is therefore not surprising that there is no

21   reported 2004 case that we've been able to find in which

22   discovery was permitted for the purpose of predicating these

23   sanctions motions.   We've never seen one.   The other side

24   doesn't cite one.

25              Now, they do cite cases.    To be clear, Your Honor,




                                                            A0215
                                                                216


1    they do cite cases in which 2004 has been used for discovery

2    into the bona fides of claims, but they cite not a single

3    case in which 2004 discovery was used to investigate the bona

4    fides of the lawyers, themselves.

5               We are aware of no such case and the advisory

6    committee notes to Rule 11 tell us that only in the most

7    extraordinary circumstance should it be granted, and we've

8    never seen one, and they've never cited one.    So, for that

9    second reason, this Court oughtn't to be the first to do so.

10              Now, if you were ever going to be the first to do

11   so, Your Honor, it ought to be in a case where there's

12   abundant good cause and that brings me to the third point.

13   At least with respect to the two firms I represent, there is

14   nothing remotely close to good cause.   The allegations don't

15   come close to meeting the Millennium standard that this Court

16   articulated.

17              Let's be clear about what the insurers say about

18   Andrews & Thornton and ASK, in particular.     I urge the Court

19   to look closely at Tables 2 and 3, and I don't want to

20   restate the points that I hope came clear in my cross-

21   examination of Mr. Hinton, because the data reflected in

22   Tables 2 and 3 to the Hinton declaration call to mind, Your

23   Honor, the adage usually attributed to Mark Twain, that,

24   "There are three kinds of lies:   lies, damned lies, and

25   statistics."




                                                             A0216
                                                                217


1                This is an example of the third kind of lie.

2    Let's start with Table 2.   Table 2 asked this Court to infer

3    that the proofs of claim filed by A&T and ASK were missing

4    all sorts of important information and, therefore, must have

5    been filed without proper vetting.   That, Your Honor, is an

6    utter canard.

7                Here's what Table 2 actually shows.   For, ASK, it

8    shows that of the 3613 proofs of claim listed, 99.9 percent

9    listed the date of the abuse, 99.1 percent listed the

10   location of the abuse, 99.9 percent listed the nature of the

11   abuse.

12               For A&T, of the 3104 proofs of claim listed, 96

13   percent listed the date, 96 listed the location, 99.9 listed

14   the nature of the abuse.

15               The balance Table 2 is equally misleading, I

16   suggest.   Take the category called "missing key claimant ID."

17   That certainly sounds ominous, but as the Court will recall

18   from my cross-examination of Mr. Hinton, it turns out that

19   all you have to do to get into that column, Your Honor, is to

20   omit the claimant's zip code.   And even under that rather

21   exacting standard, ASK and A&T filed quote, unquote, complete

22   proofs of claim 56 percent of the time.

23               How about the final category on Table 2, "missing

24   abuser's last name."   I asked Mr. Hinton about that and, you

25   know, in all fairness, I didn't expect him to profess any




                                                             A0217
                                                                218


1    expertise in this field, but I would suggest to Your Honor

2    that it is a scarcely surprising that survivors of BSA

3    predation can now only recall the first names of their

4    abusers.

5               Does that, does the failure after all this time,

6    to remember the last name of their scoutmaster, as well,

7    remotely suggest that these law firms, the two that I

8    represent, or for that matter, any of them, have somehow

9    failed to discharge their ethical duties?   Could that

10   possibly be a basis for being the first court, to our

11   knowledge, ever to permit 2004 discovery into the ethical

12   conduct of lawyers in the very case, itself?

13              How about Table 3?   Table 3 supposedly shows you

14   that a significant percentage of high-volume filers made

15   mistakes in the claims they filed.   Unfortunately, this is

16   yet another illustration of the Mark Twain principle at work.

17   For ASK, 99.9 percent of the claims were timely, 90 percent

18   weren't duplicates, 97 percent of the claimants lived in the

19   state of the alleged abuse.

20              For A&T, 87 percent were timely, 90 percent

21   weren't duplicates, 95 percent lived in the state where the

22   abuse took place.

23              But the insurers, like Inspector Javert, are bound

24   and determined to find some kind of impropriety.   For

25   example, they pounce on a category called "inconsistent




                                                              A0218
                                                                 219


1    ages," but as the Court will recall from my cross-examination

2    of Mr. Hinton this afternoon, it turns out that when you look

3    at Footnote 13 of the Hinton declaration, inconsistent ages

4    could simply be when a 9-year-old abuse survivor checks off

5    "Boy Scout," instead of "Cub Scout" on the form.    And even

6    then, under that cherry-picked standard, ASK got the ages

7    right 81 percent of the time, while A&T got it right 61

8    percent of the time.

9                  The notion that data this paltry could launch a

10   Rule 11, a Rule 2004 foray to rummage through opposing

11   counsel's files is absurd, I respectfully suggest.

12                 So, what's left over to show good cause in this

13   case?   What else do they have?

14                 Well, they say that some firms received funding

15   from a hedge fund on Wall Street, no less.    I'd suggest that

16   there are a fair number of big law firms that are represented

17   on today's call that gets funding from banks, too, for their

18   operations.    I'd suggest that some of them use marketers, as

19   well.   I would suggest that some of them use outside vendors

20   or use contract lawyers.

21                 This isn't a specialty of Plaintiffs' law firms;

22   it's endemic to the entire profession.    There's nothing

23   unique or much less suspect as grounds for launching this

24   kind of rummaging through files.

25                 They also say in their reply brief that in the six




                                                             A0219
                                                               220


1    weeks between the receipt of the financing and the bar date,

2    the two firms filed many more claims than they filed in the

3    six weeks before the financing.   But all that shows, Your

4    Honor, is a basic fact about human nature.    Busy people tend

5    to finish things close to the due date.   If anything, this

6    completely anodyne fact suggests only that the two firms I

7    represent continue to vet claims up through the bar date and

8    only then made the filing.

9               And I want to actually return to a question you

10   posed to my co-counsel.    You asked, well, gosh, if this isn't

11   the right way to do it.    If this isn't an appropriate use of

12   2004, what actually is the right way to investigate claims

13   that the process was abused or that lawyers have failed to

14   discharge their ethical duties?

15              And there was an answer to that.    It's an answer

16   prescribed by the rule itself.    Rule 9011 and Rule 11 tells

17   us what the process should look like, and it tells us in the

18   advisory notes that only in extraordinary circumstances shall

19   that process, shall the existing record be supplemented by

20   the launching of discovery.    This is not even remotely such

21   an extraordinary case.

22              Finally, the only other piece of so-called good

23   cause evidence that they have as to my two firms are that the

24   firms signed numerous claims on a given day.   Again, that's

25   just beside the point.    The question is not when did these




                                                            A0220
                                                                  221


1    claims get signed?   The question is, did they get vetted?

2                And the fact that they may have been signed on a

3    given day, as the due date, the bar date was fast

4    approaching, sheds absolutely no useful light on when the

5    claims were vetted for their sufficiency and the lawyers'

6    ethical obligations under 9011.   It's completely without

7    probative force, much less the compelling probative force it

8    would have to have to allow, to permit this kind of rummaging

9    through opposing counsel's files.

10               In any event, and this is the last substantive

11   point I want to make before just quickly addressing three or

12   four quick things that Mr. Schiavoni said in his argument,

13   even if there were good cause, even if this weren't an

14   untethered use of Rule 2004, even if it were permissible to

15   rummage through opposing counsel's files in a way that, to my

16   knowledge, is unprecedented in reported cases, even if all of

17   that were true, it would be premature to do it now.

18               Mediation is ongoing, as other counsel had pointed

19   out, and if mediation fails, it's quite likely that the

20   plaintiffs will launch an --

21               Somebody's on the phone.

22               THE COURT:   Somebody has another conversation

23   going.   Please check your phones.

24               MR. ROBBINS:   Thank you, Your Honor.

25               THE COURT:   Mr. Robbins?




                                                            A0221
                                                                  222


1                  MR. ROBBINS:   Thank you, Your Honor.

2                  And if mediation fails, there's a likelihood that

3    the plaintiffs will seek a 502(c) adversary estimation

4    proceeding.    As this Court pointed out in Millennium, once

5    that happens, 2004 relief is no longer available.

6                  Now, in our brief, Your Honor, we explained the

7    large swaths of this requested discovery is burdensome and

8    would infringe on privileges and work product, but because it

9    is so plainly -- Rule 2004 is so plainly unwarranted, as a

10   matter of law, I don't think there's any occasion for this

11   Court to wade into the particulars of the discovery requests

12   because they're simply not entitled to it.

13                 I'm going to close with four quick points about

14   things that Mr. Schiavoni said that need correction.    He

15   pointed Your Honor to a series of tweets from Mr. Kosnoff and

16   he said in his argument -- I wrote this down -- quote, it

17   tells it all, end quote.

18                 And point of fact, it tells us nothing, because

19   the tweets of one individual lawyer cannot be admitted for

20   the truth of the matter asserted against the other lawyers

21   involved in this case under Rule 801(b)(2).     It simply -- if

22   a party admission is admitted, as this Court well knows, only

23   against the party itself, not against everyone else.    So, it

24   tells us literally nothing about the conduct and bona fides

25   of anybody else.




                                                             A0222
                                                                 223


1                 Second, Mr. Schiavoni said that 40 percent of the

2    total funding is going to the funders.    That is untrue.    As

3    even a glance at the relevant documents will reveal, it is

4    simply not true.

5                 A      third point, and, actually, I'm going to

6    close with this, Mr. Schiavoni, at some point, said to the

7    Court, in substance, look, if you don't want to give us

8    everything we want, give us half.    Give us 7 out of 15 or 8

9    out of 15.

10                I say this with all respect to opposing counsel,

11   when you are seeking the extraordinary remedy of asking to

12   look through the processes and files kept by your opposing

13   counsel, that is not a moment for such cavalier argument.

14   What Mr. Schiavoni is asking this Court to do is not only

15   unprecedented, to our knowledge; it is deadly serious.      It is

16   not a joking matter to rummage through opposing counsel's

17   files, and it is not an occasion for saying, well, gosh, if

18   you don't give us 15, give us 7 or 8.

19                No.   The right answer, Your Honor, is to stick to

20   the plain text of Rule 2004, the advisory committee notes to

21   Rule 11, and not to undercut the nature of the adversary

22   system, itself, along with its attendant privileges and work

23   product protections, and allow a motion, whose evident

24   purpose is to disable that adversary process from finally

25   uncovering the truth.




                                                             A0223
                                                               224


1               And with that, Your Honor, I yield the floor and

2    thank the Court for its time.

3               THE COURT:   Thank you, Mr. Robbins.

4               Let me ask you a question, and I don't know if

5    this applies to your two firms -- I don't recall -- to the

6    two firms you represent.   Part of the request is to have Rule

7    2004 discovery into Verus Claims Services, Consumer Attorney

8    Marketing Group, Archer Systems, and Stratus Legal.

9               As I said, I don't know if the two firms you

10   represent have a relationship with those entities or not, but

11   I would like your thoughts -- if they are -- I would like

12   your thought with respect to that particular aspect of the

13   request.

14              MR. ROBBINS:    Well, I may not be the right person

15   to answer it, because to my knowledge, we have no such

16   relationship --

17              THE COURT:   Okay.

18              MR. ROBBINS:    -- but since I have the privilege of

19   the lectern for just a moment, I will say that if we had some

20   relationship, which I believe we don't, it would be no more

21   relevant to the question before the Court.

22              Whether a particular law firm uses outside vendors

23   to assist in the marketing process or the advertising process

24   is, it seems to me, a matter of utter irrelevance.    If every

25   law firm representing the insurers in this case -- and let me




                                                            A0224
                                                                      225


1    say, I'm rarely in a case where -- I'm not a mass-tort

2    lawyer.     I'm not a personal injury lawyer.     I don't pretend

3    to know the ins and outs of that profession.        I spend most of

4    my time dealing with law firms that are today, in front of

5    you, representing insurance companies.

6                  And I can tell you this, there's not a one of them

7    that doesn't use outside vendors, that doesn't use marketers,

8    that doesn't make some kind of advertising, and the

9    suggestion that somehow these law firms, on behalf of

10   individual claimants and survivors are doing something that

11   is unique or endemic only to the Plaintiffs' side of the

12   caption is a canard.

13                 But the short answer to your question is, as far

14   as I know, we have no involvement with those particular

15   entities.

16                 THE COURT:    Thank you.

17                 MR. ROBBINS:    Thank you, Your Honor.

18                 MR. SCHIAVONI:    Your Honor, if I may, their

19   involvement is set out on page 13 of our brief.        There's

20   specifically, the signature pages were sent to Verus.           It's

21   in paragraph 18 of Mr. Speckin's declaration, which is in

22   evidence.

23                 THE COURT:    Okay.   Let me hear from Mr. Taylor.

24                 MR. TAYLOR:    Good afternoon, Your Honor.

25                 Can you hear me okay?      I'm on speakerphone.    I can




                                                                A0225
                                                                226


1    put you on --

2               THE COURT:    Yes.

3               MR. TAYLOR:     So, I will try to be brief, because I

4    think Mr. Goodman has done a very good job of explaining many

5    of these issues already.

6               I'm counsel to Slater Slater & Schulman and speak

7    only to address whether or not good cause has been shown with

8    respect to that firm, to serve discovery on that firm.

9               There are only three allegations made by insurers

10   with respect to the Slater firm; one, which I think has

11   already been generally addressed, both by Mr. Mr. Goodman and

12   Mr. Robbins, is that there are two attorneys at the Slater

13   firm who signed claim forms, more than 200 claim forms, and,

14   secondly, which was addressed by Mr. Robbins, is that the

15   Slater firm was also a party to this lending agreement that

16   provided litigation financing.    And I think the proper

17   explanations of those two things have already been provided

18   and I won't repeat that.

19              The third factor that the insurers point to is the

20   information contained in the Hinton declaration, which I

21   cross-examined him about, that there are certain claims that

22   were filed that were either incomplete or contained other

23   characteristics that Mr. Hinton suggested may sort of reflect

24   on the reliability of those claims.

25              And that, to me, is really the meat of what it is




                                                             A0226
                                                                227


1    that is being argued.   The rest of these, you know, sort of

2    accusations of impropriety are sort of atmospheric or window

3    dressing, whether or not the claims that are filed have any

4    kind of demonstrable infirmity in a manner that other claims

5    don't.

6               And that was the purpose of my cross-examination

7    of Mr. Hinton that the two principle sources of information

8    that he's providing is Table 2 and Table 3 of his opening

9    declaration is, you know, in Table 2 where he reaches a

10   conclusion that 65 percent of the claims filed by the firms

11   that are listed have some element of information that's

12   missing, but he doesn't furnish you, doesn't furnish the

13   Court, doesn't furnish us any information as to sort of a

14   control group, right.   He doesn't look at the other firms to

15   figure out the percentage of those claims filed by those

16   firms that have any missing information.

17              So, when he says that 65 percent are missing

18   information it may well be that the claims filed by other

19   firms have 80 percent of those claims are missing information

20   and, in fact, the firms that he is targeting, that the

21   insurers are targeting, have more complete claims than others

22   and they elected not to furnish the Court with that

23   information.

24              The same is true of Table 3, where there is

25   information that they say is -- and I don't know what the




                                                           A0227
                                                                 228


1    purpose of this is -- they call them "indicators of

2    characteristics," which is meaningless to me, but I assume

3    that these categories that they identified are in some manner

4    that they think they reflect a lack of prima facie validity

5    of the claims.   And, again, there's no comparison of the

6    claims that are submitted by the firms that they're targeting

7    for discovery to those for claims that are filed by firms if

8    they're not the subject of discovery.   There's no control

9    group, right.

10              So, they say that 78 percent of the claims as a

11   group, 78 percent of the claims have, you know, the

12   inconsistent information or one of these other

13   characteristics, but it may well be that the claims by firms

14   that are not the target of this discovery is of a much higher

15   percentage, right.   It may well be that this group, in fact,

16   has more reliable claims being filed.   So, that's one point.

17              The second point is that none of this information

18   is distinguishing between claims that are filed by attorneys

19   and claims that are being filed by the claimants.   So, these

20   are just aggregate numbers.   So, in the case of Slater, which

21   filed 15,497 claims, there's a conclusion that 74.5 percent

22   of them -- this is in Table 3 -- has one of these

23   characteristics, but we don't know whether or not those

24   characteristics are more prevalent in attorney-signed claims

25   or non attorney-signed claims.   It could very well be that




                                                           A0228
                                                                  229


1    the attorney-signed claims are less likely to have these

2    characteristics than are the non attorney-signed claims.      It

3    may be that the attorney-signed claims, to the extent that

4    these are indicators of the prospective validity of the

5    claims, it may well be that the claims being filed by the

6    attorneys have greater indication of validity.     And we don't

7    know, because they elected not to provide that information to

8    the Court.

9                  And, in fact, Mr. Hinton did file a supplemental

10   declaration addressing that issue, trying to identify as to

11   each firm, the probability that a claim is going to missing

12   information or other characteristics that those that are

13   attorney-signed and those that are not attorney-signed, and

14   they chose not to move that into evidence for reasons I don't

15   understand.

16                 I do, I certainly do with respect to Slater,

17   because what it shows is, in fact, that it is the percentage

18   of the claims that are being filed by the attorneys are less

19   likely to have these characteristics than those claims that

20   are filed by the -- that are not filed by the attorneys,

21   right.

22                 And you can look at this in the supplemental

23   declaration of Mr. Hinton, right.     There are one, two, three,

24   four -- four characteristics --

25                 MR. SCHIAVONI:   Your Honor, I'm going to object.




                                                              A0229
                                                                       230


1                  To the extent counsel wants to talk about the

2    supplemental declaration, we would like to offer it into

3    evidence.   We're not hiding from it.        We would like it in

4    evidence.

5                  So, please, he's opened the door.      We'd ask that

6    it be admitted into evidence or he stop trying to sort of

7    cherry-pick things from it and cite them, you know,

8    improperly.    But we would like it in evidence.

9                  THE COURT:    Let's have argument about what's in

10   evidence.

11                 MR. TAYLOR:    I would -- I think had they moved it

12   into evidence when Mr. Hinton was available for deposition, I

13   think he'd have a better basis, but they chose not to do so

14   at that point.

15                 THE COURT:    Yes, you're correct.    It's not in

16   evidence, so I'm not going to consider it.

17                 MR. TAYLOR:    So, am I not to speak to it?

18                 THE COURT:    It's not in evidence.

19                 MR. TAYLOR:    Well, I will represent to you, if you

20   look at the factors that they say, there's incomplete

21   information or that the information somehow has other

22   characteristics with respect to --

23                 MR. SCHIAVONI:    Objection.

24                 MR. TAYLOR:    -- with respect to the Slater firm --

25                 I hear your objection and I'll speak, and the




                                                                 A0230
                                                                231


1    judge can decide if she wants to hear it or not.

2                With respect to the Slater firm, it is more likely

3    that a claim that's not filed by an attorney has these

4    characteristics than a claim that is filed by a Slater

5    attorney.   And as to those where there is statistical

6    significance, as found by Mr. Hinton, there is not a single

7    one of these characteristics that is more likely to appear in

8    an attorney-signed claim.

9                Those two that have some statistical significance,

10   according to Mr. Hinton, as to both of those, the attorney-

11   signed claims are less likely to have those characteristics

12   than the non attorney-signed claims, right.

13               It is a complete contradiction of the insurers'

14   thesis that somehow these attorney-signed claims are less

15   reliable or some indicator of fraud; in fact, by their very

16   own roster of characteristics, the attorney-signed claims are

17   more likely to be reliable.

18               The only exception to that is what they refer to

19   as incomplete, and incomplete, there are more incomplete

20   attorney-signed claims than there are non attorney-signed

21   claims, which makes a lot of sense for the reasons that

22   Mr. Robbins talked about, is that these are being signed

23   shortly before the bar date, before they have all the

24   information.

25               And if you look at -- and this is the same




                                                              A0231
                                                                    232


1    exercise that Mr. Robbins went through -- if you look -- and

2    this is back to Mr. Hinton's original declaration, right --

3    if you're not interested in hearing anything about the

4    supplemental declaration, because they chose not to move it

5    into evidence -- this is going back to his original

6    declaration, right.

7                  MR. SCHIAVONI:    We'd like it in evidence.

8                  THE COURT:    Go ahead.

9                  MR. TAYLOR:    So, this is something that is

10   certainly in evidence, right, and if you look at the numbers

11   here, it is very similar to what was the case of ASK and of

12   Andrews & Thornton, that the vast, vast majority of these

13   claims contain all of the information, the vast of it.         The

14   only exception to that is the category of "missing abuser

15   last name."    There's 8,668 of those, right.

16                 If you remove that, just that one category, only

17   11 percent of the claims that are filed by Slater Slater &

18   Schulman, are missing any information, right.      And for the

19   reasons Mr. Robbins and others have talked about, it is

20   unsurprising that somebody now doesn't remember the name of

21   the scout leader that molested them when they were a child.

22                 So, what it comes down to is the entire basis on

23   which the insurers are seeking discovery from the Slater firm

24   is an inflated number of supposedly incomplete claim forms

25   based on the fact that they don't have last names, right.




                                                                  A0232
                                                                     233


1    That's the extent of it.

2                  Every other indicator that they have of whether or

3    not a claim form is complete or has other characteristics is

4    demonstrable that the attorney, by their own evidence, if the

5    attorney-signed claim forms have fewer of those

6    characteristics.

7                  So, that's what I have to say about that.     I think

8    the Mark Twain quote is an appropriate one.       If you actually

9    look at the numbers, you'll see that a case has not been made

10   that the attorney-signed claim forms are in any way less

11   reliable than non attorney-signed claim forms.

12                 THE COURT:    Okay.   So, your point is on this

13   Table 2, if I'm understanding it right, is that if you look

14   at these claim forms included information almost all the time

15   of when the abuse occurred, where the abuse occurred, and

16   what abuse occurred?

17                 MR. TAYLOR:    Yes.   For example, if there are

18   15,492 claims are filed, only 33 of which were missing

19   information about when the abuse occurred, only 50 of which

20   were missing information about where the abuse occurred, and

21   only 89 of which were missing information about what abuse

22   occurred.   That's pretty extraordinary, right.

23                 So, they are trying to inflate the number of

24   supposedly incomplete claim forms by including these two

25   categories.    And Mr. Robbins also talked about missing abuser




                                                                A0233
                                                                       234


1    last name and missing key claimant information, and it's

2    particularly that "missing abuser last name" category, which

3    in the case of Slater, it's 8,668 that don't have a last

4    name, but that certainly shouldn't be a basis, in and of

5    itself, as Mr. Robbins said, to rummage through the files of

6    your adversary law firm, right, because it's natural that

7    many of these claimants aren't going to know the last name of

8    the people who abused them, right.         These are 5-year-old

9    children who were abused by a scout leader who, you know, 20

10   years later, can't remember the scout leader's last name, if

11   they ever knew it.

12                 THE COURT:    Okay.    Well, not now, but, Mr.

13   Schiavoni, when it's your turn, you can tell me why it is

14   that the missing abuser last name column doesn't dominate how

15   this chart comes out.

16                 Okay.   Anything further, Mr. Taylor?

17                 MR. TAYLOR:    No, Your Honor.

18                 THE COURT:    Thank you.

19                 Mr. Wilks?

20                 MR. WILKS:    Thank you, Your Honor, and good

21   evening, everyone.     And I'll join everybody else in thanking

22   you for so much time today.         Your patience is truly

23   incredible.    But if it were earlier in the day, you know,

24   Your Honor, I would have a lot to say, but I know Your Honor

25   reads all the submissions, you know I've written a lot on




                                                                    A0234
                                                                 235


1    this motion, and I know what time it is.   So I'm going to be

2    just hitting some high points here.

3                I also don't probably need very much time because

4    it feels like the insurers have kind of gone full circle here

5    when it comes to my client, Tim Kosnoff.

6                The original motion that they filed was really

7    bare bones when it comes to Mr. Kosnoff.   They talked about

8    the email that we talked about last fall that he had written

9    about some folks in this case.   It should never have gotten

10   public anyway because that was a privileged communication,

11   but that we can kind of take that aside, it doesn't really

12   expose him to 2004 discovery.    Your Honor already held last

13   fall that it doesn't expose him to discovery on the issues

14   before the Court then and this one is really no different,

15   this was even more attenuated.

16               And then they cite the two statistical points

17   that, gosh, there's an awful lot of attorney-signed proofs of

18   claim and, gosh, there's an awful lot of him close to the bar

19   date.   Well, those two things go together, of course, because

20   the attorneys' signatures are required because this is -- you

21   know, we've heard it before today, this is a deadline that

22   had to be met and an attorney who would blow the deadline for

23   a client like this is an attorney with a problem, a much

24   bigger problem than facing a deposition in a 2004

25   examination, which is entirely extraordinary.




                                                            A0235
                                                                   236


1                But the irony not lost on me, I don't know if

2    anybody else picked up on it, is that Mr. Schiavoni even

3    wants discovery from Mr. Kosnoff because the tweet that he's

4    kind of showing Your Honor and keeps talking about has

5    nothing whatever to do with Mr. Kosnoff's practices or

6    anybody that he's associated with.   It's -- Mr. Kosnoff is

7    only one man's view of what other nameless, faceless

8    attorneys might be doing in his view, it has nothing to do

9    whatever with --

10               THE COURT:   I don't know that I buy that.   I don't

11   know that I buy that when he's referring in a tweet to his

12   clients, he's talking about a case; I don't know that I

13   believe that the tweet means nothing.      I don't know what I do

14   with it, but I don't know that I believe that it's not in his

15   lawyer capacity and representing his clients when -- I don't

16   have it right in front of me, but I think that's what he

17   talks about.

18               MR. WILKS:   Oh, it's about this case.   Make no

19   mistake, Your Honor, it's about this case, but he's not

20   talking about, hey, guess what, I have a bunch of fraudulent

21   claims.   Guess what, I use hedge funds.    Guess what, I use

22   third party aggregators in marketing firms.     That wasn't

23   self-referential, he was -- those were his own views of what

24   other people, in his view, he suspects might be doing, which

25   sounds an awful lot like what Mr. Schiavoni is talking about.




                                                              A0236
                                                                 237


1    They're both criticizing the same thing.

2                  Our submissions are very clear.   We answered the

3    accusations that are set forth in the original motion papers.

4    There's no evidence now supporting or even submitted on any

5    of these new allegations that came in, you know, in the

6    reply, which I don't have to talk about now, I don't think,

7    because Your Honor isn't going to consider the Speckin

8    declaration or anything attached to that.

9                  But the fact of the matter is, the record before

10   Your Honor is Mr. Kosnoff is probably the most experienced

11   child sex abuse advocate in the country, although hearing

12   from Carmen Durso today was enlightening too.     I mean, these

13   are two old warhorses in this practice area, no one else

14   holds a candle to either of them.

15                 THE COURT:   Do I have any evidence -- do I have

16   any evidence at all about Mr. Kosnoff?     What evidence do I

17   have?

18                 MR. WILKS:   Your Honor, first of all, we're not

19   obligated to put forth the evidence.     And it's interesting to

20   hear Mr. Schiavoni talk about that because he suggests we

21   should put in evidence, we should provide the evidence that

22   he is asking for in a 2004 exam.     In order to avoid a 2004

23   exam, we should put in the 2000 -- the information that he's

24   asking for.

25                 THE COURT:   That's a different argument, that's a




                                                              A0237
                                                                       238


1    different argument, but you told me I had evidence.        So I

2    want to know what evidence I have.       I don't think I have any

3    evidence in front of me about Mr. Kosnoff or his practice.              I

4    have representations from counsel, but I don't have any

5    evidence.

6                 MR. WILKS:   You're right, Your Honor.     You have my

7    representation, that's exactly right, and I, as an officer of

8    the court, take that very seriously, as everyone else on this

9    call does.   But what you -- well, let's look at the flipside.

10   What evidence do you have that Mr. Kosnoff uses hedge funds?

11   None.   What evidence is there that Mr. Kosnoff uses any of

12   the three third party aggregators that Your Honor named?

13   None, not -- there's no evidence.

14                THE COURT:   Does he or doesn't he?

15                MR. WILKS:   He does not, Your Honor, and that's an

16   attorney representation.      He does not use those three -- he

17   doesn't use third party aggregators.

18                MR. SCHIAVONI:      Objection.   You can't -- that

19   statement can't be made consistent with the duty of candor,

20   it's just not true.

21                MR. WILKS:   It is true.

22                THE COURT:   Mr. Schiavoni, this is Mr. Wilks'

23   argument.

24                MR. WILKS:   Yes.

25                THE COURT:   Is it aggregator by another name or




                                                                 A0238
                                                                   239


1    what is it?    How did he sign so many claims?

2                  MR. WILKS:   Well, first of all, as I said, he's a

3    warhorse.   He has been on the New York Times; he's been on

4    the Canadian version of 60 Minutes.     His name is out there

5    and has been for 25 years handling these kinds of cases.

6                  He's also associated with other lawyers who have

7    proprietary software and proprietary methods.     I mean, a lot

8    of that is work product, Your Honor.     Nobody has really

9    talked about the work product doctrine today.     I mean, the

10   work product and privilege issues here are rampant.

11                 But, you know, for Mr. Schiavoni to get upset and

12   suggest that Mr. -- there's any evidence that Mr. Kosnoff

13   uses those three organizations that Your Honor asked someone

14   else about, there is no evidence at all.     You know why?

15   Because he doesn't.    And he doesn't take hedge fund money.

16   There is absolutely no suggestion that each proof of claim

17   filed with the Kosnoff name on it had attorney consideration

18   involved in the process before they were signed, that's the

19   way it was done and there's not a shred of evidence to the

20   contrary.

21                 It's not our burden to come forward and show the

22   insurance companies and everybody else exactly what our

23   methods are.    That's proprietary, it's work product.   In

24   order for that to be required they'd have to come up with

25   something other than plain, bald accusation, which is all




                                                              A0239
                                                                  240


1    this is.    He wrote an email last fall criticizing folks who

2    are taking a different tack in this case, those arguments are

3    going to be hashed out someday in this case, I imagine.      That

4    has nothing whatever to do with what we're talking about

5    today.    He also has the two statistics that are in these

6    charts.    I'm not going to slice through them at all.

7                 What's important is, how did he get to where he

8    got to?    Is there any evidence at all (inaudible) proofs of

9    claim that he -- that came through for his claimants, are any

10   of them fraudulent?    Was there ever -- is there any evidence

11   at all that there's no homework done behind it, that there's

12   no attorney work done behind it?    Absolutely none.     There are

13   trained professionals, there are trained nurses, there are

14   forensic nurses, there are professionals, there are lawyers,

15   there's a big team of people all behind each one of these

16   proofs of claim and we lay that out in our papers.

17                So I don't think it's my burden to come forward

18   with that evidence, it's not our burden to put forth a

19   declaration or an affidavit, which is exactly the ultimate

20   relief that the motion seeks.    It's not our obligation to

21   give them what they seek in order to beat the motion.      On the

22   flipside, there is absolutely nothing that suggests that any

23   of the Kosnoff proofs of claim are anything other than bona

24   fide claims that pass muster.

25                I don't have to address all the accusations in Mr.




                                                               A0240
                                                                  241


1    Speckin's declaration of course.       If there's anything that

2    Your Honor is particularly, you know, worried about of the

3    three things that are in the original, I'm happy to discuss

4    them.    But the motion, Your Honor, is improper, it asks for

5    extraordinary, extraordinary relief.

6                 In a regular case, if a defense lawyer hired by an

7    insurance company or anybody else suspects that a complaint

8    filed and signed, by the way, by an attorney is unworthy of

9    Rule 11, you don't -- the relief is not to depose that

10   lawyer.    The relief is to take discovery in the case and let

11   the case follow its course, unless there are other purposes

12   here behind the motion.    Is it an attempt to run out the

13   clock?    Is it an attempt to disturb the debtors' hoped-for

14   plan confirmation?    I don't know, but if that's the design,

15   this is probably a decent way to go about it because, if

16   we're going to go through discovery of lawyers, the

17   privilege, the work product, the scope questions, we're going

18   to be back in front of Your Honor quite a lot and I don't

19   think that's lost on the insurers.

20                So, unless Your Honor has any questions, I've

21   talked more than I intended to.    Thanks very much.

22                THE COURT:   Thank you.

23                Mr. Hogan?

24                MR. HOGAN:   Thank you, Your Honor.    Good

25   afternoon, Daniel Hogan of Hogan McDaniel on behalf of




                                                                A0241
                                                                242


1    Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C.

2               Your Honor, I don't stand to repeat most of what

3    you've heard today because you've heard a lot.   I would and

4    always like to focus on the big picture here, Your Honor, and

5    I really hope that the Court doesn't lose sight of the fact

6    that this case and where this case is, this 2004 discovery is

7    largely premature and specious, at best.   The Eisenberg firm

8    has been subject to discovery as a product of these motions,

9    Your Honor, I'm not sure you're aware of that, but we were

10   served with discovery requests, interrogatories, requests for

11   production and requests for admissions relative to these

12   motions and, as a product of that, we have answered some of

13   the questions that the insurance companies are looking for

14   from these other firms.   And I can tell you unequivocally

15   that Eisenberg has denied each of the allegations that were

16   brought forth in the requests for admissions and these

17   requests for admissions largely mirror the requests that

18   they're looking for in this 2004 motion.   And so it was a

19   little strange for us, honestly, to have to answer discovery

20   about relief that they were requesting in the motion that the

21   discovery was predicated upon.

22              Nevertheless, we responded to the requests for

23   admission, Your Honor, and we denied each of the allegations.

24   Allegations such as whether signatures were photocopied and

25   affixed to claim forms, whether we used -- whether we




                                                             A0242
                                                                  243


1    submitted claim forms without the claim form having been

2    completed, whether AIS counsel did not individually

3    investigate the factual contentions in each claim form,

4    whether AIS counsel did not individually review each claim

5    form that bears the signature.

6               And so from our perspective, Your Honor, this

7    entire process is somewhat backwards, and it's our

8    perspective that this discovery is inappropriate,

9    particularly at this juncture.    The Eisenberg firm had a

10   significant vetting process that it undertook with regard to

11   each proof of claim that was filed.    In fact --

12              MR. SCHIAVONI:     Objection.   There's no evidence in

13   on this issue.

14              THE COURT:   It's argument.     Go ahead, Mr. Hogan.

15              MR. HOGAN:   Thank you, Your Honor.

16              In fact, there is -- there's a number of proofs of

17   claims, in excess of 1500 proofs of claims that have been

18   amended post bar date by the Eisenberg firm to in fact

19   replace the signatures of the individual lawyers who reviewed

20   those proofs of claim with the signatures of the claimant,

21   and I think that speaks to the nature of the vetting and also

22   to the nature of the bar date and the fact that these claims

23   were filed at the last moment largely because that's how

24   deadlines work, Your Honor.

25              With relation to the tweets, Your Honor, the




                                                              A0243
                                                                   244


1    tweets really are a sideshow.   The tweets were made by Mr.

2    Kosnoff, the tweets weren't made by Abused in Scouting, they

3    weren't re-tweeted by Abused in Scouting, they weren't re-

4    tweeted by the Eisenberg law firm.     They are just merely a

5    sideshow; they're a predicate upon which the insurance

6    companies are seeking to have this Court inject itself into

7    these proofs of claims unnecessarily.

8               And so from our perspective, Your Honor, these

9    motions are inappropriate and should be denied.

10              Do you have any questions for me, Your Honor?

11              THE COURT:    Thank you.

12              Any other objectors?    I think that was the end of

13   the lineup, but I'd like to hear from anyone else.

14              MR. THOMAS:    Your Honor, this is John Thomas from

15   Houston, Texas, representing the Junell & Associates firm.

16              THE COURT:    Mr. Thomas.

17              MR. THOMAS:    Yes, Your Honor.   My apologies for

18   not being on camera today.   In Houston, we're largely without

19   power and all without water, so my apologies.     I will be

20   brief.

21              I want to respond specifically because Counsel

22   addressed Junell & Associates in its comments, and I got the

23   distinct impression that Counsel was trying to suggest that

24   there was some funny busy or fraud going on in the

25   communications with clients regarding opt-outs.     The




                                                               A0244
                                                                245


1    communication that Counsel was referring to is contained at

2    Exhibit 1 to the Kirschenbaum document contained in their

3    2004 motions.   That communication is one that was done by

4    email and text at the end of a lengthy process to evaluate

5    and file claims on behalf of numerous claimants in this case.

6    And I'll direct the Court's attention -- unfortunately, I

7    can't share my screen, Your Honor, but in that communication,

8    which was sent to clients, paragraph 1 states that "Our

9    firm," which is Junell & Associates, "has a signed contract

10   with you to participate in the BSA litigation and, as your

11   attorneys, we are obligated to act as fiduciaries on your

12   behalf in this matter."

13              It goes on to say that the power-of-contract form

14   with our firm that you signed is an obligation that we take

15   extremely seriously with respect to both professional

16   responsibility and the law, and we aim to make certain that

17   all of our BSA clients meet the November 16th deadline.

18              Your Honor, this communication was done three days

19   before the deadline to clients who had not signed their

20   forms, and it reflected the communication with regard to

21   putting the clients on notice that time was running out and

22   that we can complete the claim form with the information you

23   provided over the phone during your first consultation with

24   us about the litigation.   And we advised clients -- Junell &

25   Associates advised clients that, unless they told us not to,




                                                             A0245
                                                                 246


1    we were going to go forward and do the job that we were

2    hired, which is to file a claim.

3                 And, Your Honor, the claim form, which was a

4    process of negotiation and vetting with the Court, contained

5    a statement that "I have examined the information in the

6    Sexual Abuse Survivor proof of claim and have a reasonable

7    belief that the information is true and correct," and this

8    Court permitted attorneys to make that representation, if

9    needed, on behalf of its clients who it provided the

10   information that was used to fill out this 12-page, multi-

11   question claim form.

12                And, Your Honor, I was not at the October 14th

13   hearing, but I do recall Your Honor making a comment with

14   regard to why would I believe that the attorneys did not do

15   their job?   Your Honor, we did not put into the record the

16   specific discovery that was requested by the insurers in

17   response to this motion because there is nothing that they

18   have to suggest that my clients, Junell & Associates, didn't

19   discharge their duties and their ethical obligations to the

20   client and to this Court in filing the claim forms that

21   they've submitted to the Court.

22                And, Your Honor, I don't have the statistics handy

23   at this time and can sure provide them, but there are

24   numerous claim forms that have been submitted post bar date

25   with the clients' signatures.




                                                             A0246
                                                                   247


1                  And so, Your Honor, we do object to the discovery

2    for the reasons stated previously and for the reasons stated

3    in my comments.    I simply wanted to address Counsel's

4    comments because it suggested some kind of funny business or

5    fraud in connection with these claims submitted by Junell &

6    Associates.

7                  Thank you.

8                  THE COURT:   Very well.

9                  MR. SULLIVAN:   Your Honor, I think you said me,

10   but I didn't hear, is that right?

11                 THE COURT:   I didn't hear anyone.   Who is

12   speaking?

13                 MR. SULLIVAN:   Oh, I'm sorry, Bill Sullivan.

14                 THE COURT:   Mr. Sullivan.

15                 MR. SULLIVAN:   Your Honor, for the record, Bill

16   Sullivan on behalf of Mark Bern and Partners.

17                 Your Honor, from our perspective, the focus on the

18   colloquy that Your Honor had last October is a discussion in

19   the abstract.     At best, it may have been a warning for

20   counsel not to substitute convenience for best practices, but

21   I don't read it to be an invitation to demand discovery if an

22   attorney signs a claim form, which is a permitted practice.

23   And I think we can leave that behind because now we also have

24   the benefit of hindsight.

25                 The principal point I'd like to make, Your Honor,




                                                                 A0247
                                                                248


1    is that the broad-brush approach here is not appropriate to

2    meet the for cause standard that applies to the Rule 2004

3    examination that they're requesting.    The insurers' requested

4    discovery doesn't go to all of the claims signed by

5    attorneys, it doesn't go to all of the attorneys who signed

6    claims, it appears and based on the Hinton testimony that

7    it's only directed at attorneys who signed claims at or near

8    the bar date.   And I think that shows that it's really the

9    spike of activity near the bar date that is the insurers'

10   concern, but I don't think that's an unexpected occurrence.

11   It may have been that because the bar date process was

12   extended in this case that people thought it would be

13   otherwise, but human nature is what it is and attorneys

14   respond to deadlines, and they also try to get their clients

15   to do the same.

16              Your Honor, the reality is is that a signature on

17   the proof of claim is the last act before it's filed.     And so

18   whether it's signed by an attorney or not or whether it was

19   filed two days before the bar date or two months before the

20   bar date, none of that is proof of a lack of vetting of the

21   proof of claim.   I think Mr. Robbins' questions of Mr. Hinton

22   brought that out.    And so the discovery that is being sought

23   on a broad basis from a large number of law firms isn't

24   really appropriately targeted and there isn't cause for Your

25   Honor to grant it.




                                                             A0248
                                                                 249


1                Your Honor, I think the parties recognize that

2    Rule 11 applies to proofs of claim; I don't think any party

3    has disputed that.

4                Your Honor, with respect to attorney discovery, we

5    also pointed out that the Shelton rule applies and that, you

6    know, in order to get it, there are three standards that

7    should be met, and that is no other means exist to obtain it,

8    the information that's sought is relevant and not privileged,

9    and the information is crucial to the preparation of the

10   case.   I don't think that standard has been met either.

11               Your Honor, we referred to a Law Journal article

12   by Young and Hefter (ph) from 2014 in our response, but --

13   and I think it echoes your comments about the Obasi case --

14   and that is Rule 11 does -- Rule 9011 does apply to proofs of

15   claim, but the signing of a proof of claim by an attorney

16   does not and should not automatically turn the attorney into

17   a fact witness.

18               And, Your Honor, respectfully, the grounds to

19   obtain this discovery have not been met and we ask that Your

20   Honor overrule the motion.

21               THE COURT:    Thank you.

22               Is there anyone else?

23               MR. HARRIS:   Your Honor, Jim Harris with the James

24   Harris Law Firm.   Can you hear me okay?   Your Honor, can you

25   hear me?




                                                            A0249
                                                                   250


1                THE COURT:    Yes, I can --

2                MR. HARRIS:   Okay.

3                THE COURT:    -- and go ahead.

4                MR. HARRIS:   All right.   Thank you, Your Honor.

5                The general points that have been made so far, I

6    won't go over those again, they've been made and I would join

7    in them.   I would just say, with respect to each individual

8    attorney that's been targeted here, I ask the Court to just

9    make sure that they've met their heavy burden with respect to

10   each attorney.   There's been a general tendency to try to

11   paint everyone with the same brush.       In the case of my law

12   firm, I don't believe that they've met their burden.        They've

13   not shown good cause.

14               It seems that their complaint is with the number

15   of claim forms that were signed by myself and I don't think

16   that's probative, it's just -- it's part of this innuendo

17   that there must be some sort of fraud going on.      And my

18   understanding is the rule allowed attorneys to sign, Your

19   Honor allowed attorneys to sign, and so the number of times

20   that a lawyer did what you said they could do and what the

21   rules say they could do can't be probative.      It's not

22   evidence of fraud; it's just evidence that they're following

23   the rules and they're following your order and doing what you

24   allowed them to do.

25               So I think they need to show something more




                                                                 A0250
                                                                       251


1    because they start rummaging through clients' files and

2    privileged materials and, in my case, I don't think they've

3    met that burden.

4                  Thank you, Your Honor.

5                  THE COURT:    Thank you.

6                  MR. PICKENS:    Your Honor, this is Joe Pickens,

7    Taft, Stettinius & Hollister on behalf of Babin Law.

8                  I'll be brief.    We agree with and we echo the

9    arguments that were made by Mr. Goodman and Mr. Robbins and

10   the other objectors, I won't rehash those here, and we have

11   nothing more to add.       Thank you.

12                 THE COURT:    Thank you.   Anyone else?

13            (No verbal response)

14                 THE COURT:    Okay, I hear no one else.     Mr.

15   Schiavoni?

16                 MR. BUSTAMANTE:     Your Honor, Brett Bustamante on

17   behalf of Napoli Law.

18                 THE COURT:    Yes --

19                 MR. BUSTAMANTE:    Can you hear me?

20                 THE COURT:     -- Mr. Bustamante.

21                 MR. BUSTAMANTE:    Again, we'd like to join in the

22   concerns of our colleagues.       We believe there's no good cause

23   for discovery, specifically from Napoli.          Just a couple of

24   points that I'll try and keep as brief as possible for Your

25   Honor.




                                                                     A0251
                                                                 252


1                  First, there's been no attempt to meet and confer

2    specifically with me.    I appeared before this Court three

3    times and I'm counsel of record on every case.     So, you know,

4    the fact that they haven't met and conferred with me on the

5    motion kind of shows that it's more about harassing our law

6    firm than it is about actually solving issues in the

7    litigation.

8                  And to that point, if they honestly believed there

9    were deficiencies of any kind, why not give us a list of some

10   kind?    Why not tell us what those deficiencies are?

11                 Just first to very quickly deal with the

12   conspiracy theory.    Napoli has been lumped in with other law

13   firms.    Obviously, we don't think any of those law firms have

14   done anything wrong either.    But just very quickly, the

15   insurers have not established any evidence that we have any

16   connection to Tim Kosnoff, which we don't, there's no

17   evidence that we coordinated any of our filings or advertised

18   any with other members of the coalition.

19                 They also make the claim that we used claim

20   aggregators to file cases and they pushed this point in their

21   reply.   They claimed that they have evidence that -- some

22   type of forensic evidence that we used claim aggregators to

23   actually file claims, and they cite to paragraph 18 and 19 of

24   the Speckin declaration.    If you look at that citation, that

25   simply doesn't refer to Napoli.    So the citation is a




                                                               A0252
                                                                   253


1    misrepresentation on their part.    And, again, there's just no

2    outright fraud on behalf of Napoli.

3               As far as the one other argument I wanted to bring

4    to the Court's attention, they initially claimed in their

5    opening motion that we filed 1700 cases and a large amount of

6    them had no attorney signature and -- or had an attorney's

7    signature and were largely blank.   This was a direct and very

8    intentional misrepresentation.   It omitted the fact that

9    there were amendments made by Napoli.    Our opposition pointed

10   out that we only have 1300 cases, about 1300 cases, so we

11   can't possibly have 1700 cases on file, there has to be a

12   large amount of amendments there.

13              In their reply, the insurers capitulate to that to

14   some extent.   They claim that there's 93 amendments that we

15   did, we claim there are far more.     Just for Your Honor I

16   could represent that we mark 690 cases to be amended, we

17   believe that we've amended 391 of them and we have 299 left,

18   which we intend to do that and we are doing so through even

19   today.

20              Regardless, their capitulation shows that there's

21   essentially no fraud taking place by the Napoli firm.    If

22   we're able to amend the cases and they now bear an

23   attorney/client signature, regardless of their number or not,

24   there simply can't be fraud unless we've made up the names of

25   the claimants as well and their signatures as well, which I




                                                             A0253
                                                                254


1    think would be a very bold claim and I don't think the

2    insurers have made that claim.

3                And just to very quickly address -- if Your Honor

4    has any questions, I don't want to cut you off.   I'm sorry.

5                To address some of the other arguments, there was

6    an argument made about fonts, that certain claim forms have

7    different fonts on the signature page.   Just in dealing with

8    the clients myself, I know that sending out a proof of claim

9    and getting it back, they sometimes sign it independently of

10   us filling -- of completing it over the phone with them or

11   they may use a different software program when signing the

12   proof of claim.   So that certainly is no evidence of fraud in

13   itself.

14               There was a point made about sharing contingency

15   fees.   I think that largely got glossed over, but I can

16   assure you our law firm, but certainly any law firm that

17   works with contingency fees is not sharing those contingency

18   fees, it's an illegal practice.

19               And I echo the concerns brought up before about

20   evidence, you know, it's not our burden to show that we are

21   not part of some made-up fraud.

22               And then just finally, Mr. Schiavoni addressed the

23   issue of naming Joseph Napoli, our senior partner's father,

24   in their briefing.   He claims now that it's a typo, but in

25   their papers they again said Mr. Napoli also (indiscernible)




                                                           A0254
                                                                    255


1    the insurers, they're accusing his father, Joseph Napoli, of

2    impropriety, but the insurers do not mention Joseph Napoli

3    anywhere in their brief.      So the accusation is hard to

4    understand.

5                  Mr. Schiavoni's name is on the signature block of

6    that briefing.    So, technically, he's the only person who

7    signed it and violated Rule 9011 so far.

8                  With that, if Your Honor has any questions?

9                  THE COURT:    Thank you.

10                 MR. BUSTAMANTE:    Thank you.

11                 THE COURT:    Anyone else?

12                 MS. LEVICK:    Hi, this is Stephanie Levick on

13   behalf of D. Miller and Associates.        I just want to echo and

14   join in all the arguments made by Mr. Goodman and our other

15   colleagues, which I won't repeat given that it's already

16   6:30.

17                 I just wanted to add that we don't believe that

18   the insurers have demonstrated good cause to take discovery,

19   specifically from our client, D. Miller, and note only that

20   the insurers' papers make no specific allegations regarding

21   D. Miller beyond their argument that somehow the volume of

22   attorney-signed claim forms or forms submitted close to the

23   bar date are somehow inherently suspicious.

24                 That's all I had.    Thank you.

25                 THE COURT:    Thank you.




                                                                A0255
                                                                     256


1                  Anyone else?

2             (No verbal response)

3                  THE COURT:    Mr. Schiavoni?

4                  MR. SCHIAVONI:    The reason why, Your Honor, I feel

5    a little like Custer going to Little Big Horn by myself, but

6    sometimes, you know, just one man in the wilderness is right

7    and, this one, we're right on; this is not a close call.

8                  The arguments you've heard, almost all of them are

9    straw man arguments.       This is not a motion to seek discovery

10   for sanctions.    I don't know how anyone could perceive that

11   somehow that would be in our advantage.       This is a motion to

12   seek discovery in furtherance of what 502 objections should

13   be filed.    We were explicit about it.      The two motions that

14   we filed are both unified, they are both tied to the omnibus

15   objection motion.     We've made that very, very clear.     I

16   understand why there's concern here about sanctions by some

17   of these folks, but that is not what we're seeking discovery

18   about.

19                 Two, this is not a motion where we have the

20   obligation to prove fraud, nor is it even really an element

21   of the motion that we have to show fraud or that we are

22   showing fraud, or whatnot.       We've made a specific showing

23   here through the evidence that was uncontested, the exhibits

24   that are in, the forensic document examiner declaration

25   that's in that none of these folks really wanted to talk




                                                                A0256
                                                                257


1    about, but the illustration of that is almost best made by

2    you heard from Mr. Krause's lawyer -- I forget his name, he's

3    a very eloquent fellow -- but here's what's in the

4    declaration and in the brief, and the brief is all summed up

5    on page 13 and tied to the declarations, but Adam Krause

6    signed -- or his signature is affixed to 890 proofs of claim

7    in one day, overall it's affixed to 2500 proofs of claim.

8    Assuming an eight-hour day, you know, we say this in our

9    papers, he'd have to be affixing it every 32 seconds to get

10   that 890 that day.

11              But what's important about it -- and this is

12   what's been missed in all the arguments you've heard -- is

13   they've all sort of selected out individual pieces and not

14   tied them together, but they're tied together in the moving

15   brief and they're tied together in the declarations, and that

16   is we went a step further.   It's not just that 890 proofs of

17   claim went in one day and that carries with it some real

18   oddities about what was happening, they got -- the forensic

19   document examiner got into those individual documents and

20   what he found inside of them was he found that the signature

21   was -- that this affixed signature was pasted as part of a

22   PDF image onto the proofs of claim of over 1900 proofs of

23   claim.

24              What else did he find?   And it's in his

25   declaration, you know, paragraph 18, he found that those were




                                                           A0257
                                                                  258


1    all submitted by this firm Verus.

2               What was the other thing that we put in as

3    evidence that ties this together?    We put in -- and it's

4    cited and quoted on page 13 -- we put in in the Kirkland

5    declaration, Exhibits 2 and 3, we put in documents that we

6    got from Verus.   Verus actually couched what they're doing on

7    the Boy Scouts and this is what they say:     "Verus will be

8    handling the complete process of the proofs of claim forms,

9    as well as the actual submission of the claims to the Chapter

10   11 proof of claims submission."     The complete process.   Even

11   when 90 signatures get imaged, they get given to a third

12   party aggregator, they get affixed to 1900 proofs of claim,

13   and they all get submitted.

14              You know, we don't have a videotape of Mr. Krause,

15   what he was doing in the weeks before, but there's enough

16   evidence there to warrant the discovery we've asked for

17   because what it indicates is that these proofs of claim were

18   done exactly what Verus says, that they will be handling the

19   complete process of the proofs of claim.

20              And we heard, we heard Mr. Krause's lawyer get up

21   -- and I'm going to be clear, Mr. Krause's lawyer sounded to

22   me like a very eloquent fellow, I don't know, and I 100

23   percent believe that he believed everything he said because

24   he did condition it saying this isn't his area of practice,

25   okay?   But he actually got up and said we don't use Verus,




                                                             A0258
                                                                  259


1    despite the fact that that's the evidence, that's the

2    evidence here.   There's not an affidavit from Krause denying

3    this, there's no -- none of the evidence submitted on it was

4    contested.   Mr. Kosnoff, the linkup is the same.

5                 You don't even have to take Mr. Speckin's reply

6    declaration, who was replying just to the submission that Mr.

7    Kosnoff made.    In Mr. Kosnoff's own opposition papers he

8    says, well, like somehow if we weren't -- we weren't using --

9    and this is in his surreply -- we weren't using these other

10   aggregators, we somehow used reciprocity.   Well, if you try

11   to go on the website for reciprocity, it's an aggregator.

12   It's owned by Mr. Van Arsdale.   I think he refers to that

13   actually in his reply paper.

14                And, okay, we didn't put on the reply declaration

15   of Mr. Speckin because -- like all the hoot and hollering

16   about somehow that's -- you know, it would be ambushing the

17   poor Mr. Kosnoff, but my goodness, we'd have to be ostriches

18   with our heads in the sand not to know that what's in there

19   is actually evidence that Mr. Kosnoff is using reciprocity to

20   submit his claims and that's -- which is something he's

21   admitted himself, and they're the ones -- it's a call center,

22   it's a call center, it's not a marketing firm, they're the

23   ones who actually spoke to the people.   How do we know that?

24   Mr. Kosnoff is a solo practitioner, how on earth could he

25   generate these numbers?    And we can go through each one of




                                                             A0259
                                                                260


1    these.

2                 To hear Mr. Napoli get up and now Mr. Napoli is

3    suggesting maybe sanctions are appropriate against me.    To be

4    clear, in this motion, in the motion about the claimants'

5    signatures, we do not refer to his father.     Apparently, in

6    the motion that Mr. Ruggeri argued, it may be they have the

7    name wrong, in which case -- and I acknowledge my name is on

8    that, in which case I acknowledge it's a typo and it

9    shouldn't have been there.    Okay?   So no insult intended to

10   Mr. Napoli's father.    But the reality is what matches, the

11   Napoli firm submitted hundreds of claims that were blank that

12   just had S slashes on them.

13                You can't fathom how any of this is even close to

14   consistent with what the statutory scheme envisioned with

15   regard to the importance of having a lawyer vet the claims.

16   You know, not somebody who the week before was working at a

17   pizza delivery company and for 15 bucks an hour is on the

18   call center phone, filling out proofs of claim and maybe

19   getting a bonus to submit them for it.     It's like, no, an

20   actual member of the bar actually sitting down with people

21   and making sure that the claims were -- are in fact should be

22   submitted.

23                And that gets to another point.   I want to answer

24   Your Honor's question about the Hinton declaration.     It gets

25   to what is really off the rails about this kind of case.




                                                             A0260
                                                                   261


1    Your Honor, you easily could miss the big picture by sort of

2    focusing on is the proof of claim, are the 15 questions

3    perfectly filled out?   This type of mass tort is very

4    different from some of these other latent injury one, at

5    least like in the asbestos or some of these others, talc, but

6    fundamentally the claims turn on some very objective

7    evidence.    You've heard some of it in Imerys.    Do you have

8    ovarian cancer?   Do you have lung cancer?   Do you have

9    another cancer?   At the end of day there's to be debate about

10   like what proof they've done on that, but there's some tie-

11   down on what the proof is.   These kind of claims are very

12   different.

13                You did hear from a gentleman who I give great

14   credit to from Massachusetts who said he's got attached to

15   his declaration, it's in his proof of claim, 15 or 20 pages

16   of exhibits.   I have not seen a single proof of claim like

17   that.   I'm happy to sit down with him and his proof of claim

18   and try to resolve that with Mr. Ruggeri, but that, my

19   goodness, is the absolute oddity here.   It's like here all

20   you've got to do is answer the 15 questions.      And the

21   suggestion that perfectly filling out the 15 questions leads

22   to like, okay, pay $2 million is absolutely not how any of

23   these claims are normally handled in any way because the

24   credibility of the claimant and the collaboration that one

25   can get through a sworn exchange with the claimant is




                                                                 A0261
                                                                  262


1    absolutely critical to verifying the claims.     To simply hand

2    them out and say, did you fill in the questions perfectly,

3    you know, it's like that's -- that doesn't get there.      It's

4    like that's almost as much of the problem as anything else.

5                  So the notion that they're perfectly filled out --

6                  THE COURT:   How does that relate to what you're

7    looking for here?    You're really arguing then that there

8    needs to be a different focus -- and I haven't even seen a

9    focus yet -- on who a trustee might be, what the trust

10   distribution procedures might look like, what will be

11   acceptable documentation to support a claim, isn't that

12   really what you're getting to with this?

13                 MR. SCHIAVONI:   So, admittedly, Judge, you are

14   sort of reaching forward -- and maybe I am a little bit too,

15   because you will hear argument from us about that at some

16   point perhaps because that is an issue, that's a problem

17   here, okay?    But to suggest that the purpose of today -- and

18   I want to come back to answering a Hinton question and also

19   like dealing directly with how this would be helpful, this

20   discovery -- it's like to suggest that like, well, like maybe

21   if they're perfectly filled out, everything is, you know,

22   copacetic, it's not really the case.     That's not really the

23   situation because think what we have, think what we have.        We

24   have a non-member of the bar hired by a for-profit company

25   called Verus saying we will be handling the complete process,




                                                              A0262
                                                                263


1    the complete process.   Okay?   It's like they could be trained

2    to perfectly, you know, fill out the form, but it's like we

3    need to know that to know how to -- how to -- in essence,

4    where there are problems here and where there aren't.

5               The discovery we've sought, it is specific.     It's

6    like we would like to speak to -- and some of these folks

7    like Mr. Krause who submitted hundreds and hundreds of claims

8    on a given day and who are linked to what appear to be just

9    giving it to Verus and we would like the subpoena to Verus to

10   show how -- what was the process here that generated these

11   things.   Because I think 9011 and I think the statutory

12   system, like the scheme was intended that, as members of the

13   bar, we're kind of bound by ethics rules and procedures about

14   how we would go about preparing a proof of claim and how we

15   would vet someone when they come in the door, not even go

16   into someone who's a for-profit entity.    It's like it's a

17   totally different, Wild West entity.   It's like we ought to

18   know what proofs of claim come out of there and the process

19   for -- and if we're all wrong about it, so be it, but letting

20   us have some discovery on this when there's this kind of

21   evidence, it's like I think this is the kind of thing that

22   actually really would concern the circuit if they see 96,000

23   claims coming down valued at millions of dollars, every one

24   of them, it's like it's a process off the rails to not let us

25   even look under the hood and see what is going on with these




                                                             A0263
                                                                     264


1    folks.

2                  And, again, you know, I picked Krause out.    I

3    could go on through each one of these.    I'd ask you to look

4    at the Speckin declaration.    And, yes, the proof is sort of

5    different for each one of them and for some it's not as

6    complete as the others, but it's there and it's linked

7    together about how these entities were involved and how they

8    were generating claims.    And the importance of it, yes, is

9    9011 was a substantive protection.

10                 And the discovery we want, it's not to sanction

11   people, that's not the point.    The point is what is the scope

12   and extent of this?    And where were these claims emanating

13   from and what commonality could we then draw from them, so we

14   could make some assessment about what to deal with the proofs

15   of claim objections as a general matter and how to deal with

16   the claims.    And that's a very valid point in using 2004.

17                 I disagree about the case law and somehow this is

18   the first time ever that 2004 has been used to look at the

19   process of proofs of claim being produced.     But you know

20   what?    If they want to say it's the first time, tell me

21   another case, another case in this district where somebody

22   submitted 890 proofs of claim, they signed them, and then

23   their signature turned out to be affixed to a PDF coming from

24   a third party entity.    It's like there's a first time for

25   everything and this might be it, if that's really the view,




                                                                A0264
                                                                265


1    but it's like that -- you know, that is really a process

2    that's off the rails and it's something that merits some

3    targeted discovery.

4               And, you know, what we've asked for here is not --

5    you know, it's not really that much.   Okay?   And the notion

6    that, you know, these folks saying, oh, yeah, it's like, you

7    know, we didn't do anything, they're not really 100-percent

8    upfront about the evidence that's out there.   There's a

9    reason why they didn't put declarations in, they can't.    It's

10   like a lot of what we've heard is utterly inconsistent with

11   what's actually happened.

12              And, you know, I'd just like to wrap up on two

13   points.   Your Honor, I went back and I looked at the Riviera

14   case -- I don't know if I've pronounced it right -- Rivera

15   case -- and it's worth a read what the court there said about

16   the use of, you know, pre-signed certifications in that case

17   and they were used, they were being attached to stay motions.

18   And what the Riviera court that this District of New Jersey

19   talks about is that, quote, "no reasonable attorney would

20   consider" -- and then a, you know, bracket -- "forms with

21   pre-signed signatures to be certifications, nor would any

22   reasonable lawyer engage in the practice of using un-signed

23   signature forms."

24              The case goes on and on about the judge talking

25   about the practice is in violation of 9011 because writings




                                                            A0265
                                                                   266


1    were presented for, you know, an improper purpose.     They had

2    the court believe that they were certifications.    Moreover,

3    the threshold factual contention in each one of these

4    submissions was that the signatory read and signed is flatly

5    untrue.    That's the situation here.

6                 But we're not seeking this discovery to sanction

7    these people.    Okay?   You know, it's sort of a distraction to

8    what's really important to us and that is how big a problem

9    is this.    Because, yes, we thought and I think the Court

10   thought when it was getting the signatures on it that it was

11   getting someone verifying that they read this and they

12   thought about it before they submitted it.    It's one of the

13   reasons, by the way, in the tort system that we ended up in

14   the filing with 275 claims because the lawyers had to make

15   actual, real decisions before they took on claims.     They

16   weren't having a third party just saying, well, you know, for

17   every one of these we will fill out, we're going to sell it

18   to you for X dollar amount and you're going to be able to

19   then turn around and turn it for another dollar amount.       It's

20   a totally different process.

21                But, you know, Judge, a point I'll end on is the

22   one other quote from the hearing, you know, on October 14th

23   that you told the parties -- and, again, you're obviously

24   free to rule any way you want about this, I'm not quoting you

25   -- I'm not quoting back to you -- but what you warned the




                                                             A0266
                                                                 267


1    parties was, quote, "Think long and hard before you sign a

2    proof of claim form because you may become a witness."

3                These folks were definitely, like they were

4    warned, but they -- you know, they went ahead and did it

5    anyway.   Asking Mr. Krause to sit for a deposition to

6    explain, you know, what happened here is just -- it would be

7    very productive and it would not lead to a huge distraction.

8                Thank you, Your Honor.

9                THE COURT:   Thank you.   Okay.

10               MR. SCHIAVONI:   Oh, I did -- if you want to hear

11   about Hinton, I'm sorry to miss that, but I'm happy to answer

12   that question.   Hold on, let me just --

13               THE COURT:   You did answer the question.    If I

14   eliminate the abuser last name column from Table 2, does it

15   look that bad?

16               MR. SCHIAVONI:   Okay.    So, Judge, first of all, if

17   you set aside the missing abuser last name, there's still

18   tens of thousands of proofs of claim among the 66,000 that

19   were submitted by these high-volume-signing firms with other

20   infirmities that are flagged by Mr. Hinton in Tables 2 and 3.

21   So just simply sort of putting that aside, it doesn't really

22   -- it's like there's still a very significant issue with the

23   other things made in Tables 2 and 3.

24               The other point is that like I've got it that some

25   victims may not remember their abuser's name, we're not




                                                              A0267
                                                                    268


1    saying otherwise.    It's like that easily -- that could

2    happen.   Okay?   But what we're saying is to have almost 60

3    percent of the proofs of claim in this kind of case missing

4    that kind of information, it is noteworthy, it is something,

5    it is noteworthy and it does go into the analysis here.

6                  THE COURT:   Doesn't it matter if the rest of the

7    proof of claim form is very specific?         It has a troop number,

8    it has a date, it has -- so that you could figure it out by

9    the first name?

10                 MR. SCHIAVONI:   Again, Judge, in any one case

11   that's -- I hear you, I completely hear that, you know, but

12   in this large -- it's the overall percentage of it in the

13   context of this kind of matter.       Okay?    Where there's -- like

14   the allegation is long-term grooming, et cetera.

15                 And, look, I already can hear it, so, you know,

16   the objectors need not put on an argument about it.        I can

17   tell you they'll say, oh, well, there's a million

18   psychologists who could explain it away in any one case, and

19   that may be the case, but the overall number is significant,

20   60 percent.

21                 THE COURT:   Okay.   This is the flipside, these

22   deficiencies are the flipside of what you just postulated

23   that you could hire a whole bunch of people who know how to

24   fill out the form perfectly even though there are no valid

25   claims.   So this is sort of the flipside of that.       Either




                                                                 A0268
                                                                 269


1    they fill it out perfectly or there are deficiencies.

2               MR. SCHIAVONI:   Judge, that's -- look, I hear you

3    on that and actually (indiscernible) and I have sort of

4    looked at both.   It's like one set of ones to look at were

5    almost the ones that -- and, by the way, like I think they

6    were the ones, some of the ones that HUD pulled, they were

7    the ones, they were absolutely perfect, and that's -- they

8    drew a lot of -- a lot of those turned out to be problematic

9    for reasons -- for reasons that we will put on at some point,

10   but they pulled a small sample of those and, yeah, it's like

11   it was the oddity of sort of the perfect submission.

12              THE COURT:   They're too good, they're too good --

13              MR. SCHIAVONI:   Too good.

14              THE COURT:   -- they can't be right.

15              MR. SCHIAVONI:   But, Judge, here's the thing.

16   We're not here today to prove fraud.    I have -- and to be

17   100-percent clear, we haven't accused anybody of fraud.

18   Hartford and Century have tried to be careful, cautious;

19   we've tried to come up with a process that gives us a good

20   faith basis to look at this.   Okay?

21              And no one has -- look, I will be the first to say

22   that I think it was wrong for -- it's wrong to the extent a

23   lawyer photocopied a signature and attached it, I don't take

24   it you've just excused that, but it's -- but we haven't

25   accused any claimant of fraud, we haven't accused any lawyer




                                                             A0269
                                                                 270


1    of fraud at this point.     We're looking to try to identify and

2    get a handle on these claims and this is -- what we've come

3    up with is a legitimate, good faith effort to try to do that

4    and, you know, without objecting to every single claim, it's

5    a good faith effort to try to address the issue.

6               THE COURT:    Thank you.

7               Okay, it's 7 o'clock.      I don't know what else is

8    on the agenda.   I don't recall, other than the Rule 2019

9    motion, which we're not going to get to tonight.     Is there

10   anything else that I have to address tonight?

11              MR. ABBOTT:    Your Honor, it's Derek Abbott.    There

12   were a handful of sealing motions, as well as a motion

13   requesting the ability to file a surreply, but the 2019 is

14   the only thing -- and there's a motion to strike by Mr.

15   Kosnoff, but I would suggest, Your Honor, that the 2019 is

16   the only other thing of real substance or import tonight that

17   remain on the agenda.

18              THE COURT:     Okay.   We'll find a time for that -- I

19   don't know when that will be, but we'll find a time for that

20   and I'll take these matters under advisement.

21              Thank you.

22              COUNSEL:   Thank you, Your Honor.

23              THE COURT:    Thanks for the day, guys, and I will

24   be -- and we're adjourned.

25              COUNSEL:     Thank you, Your Honor.




                                                              A0270
                                                               271


1          (Proceedings adjourned at 6:59 p.m.)

2

3

4                               CERTIFICATE

5

6          I certify that the foregoing is a correct transcript
7    from the electronic sound recording of the proceedings in the
8
     above-entitled matter.
9
     /s/Mary Zajaczkowski                February 19, 2021
10   Mary Zajaczkowski, CET**D-531
11
     /s/William J. Garling               February 19, 2021
12
     William J. Garling, CE/T 543
13

14   /s/ Tracey Williams                 February 19, 2021

15   Tracey Williams, CET-914

16

17

18

19

20

21

22

23

24

25




                                                             A0271
                                                                 1


1                       UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF DELAWARE
2
                                       .   Chapter 11
3    IN RE:                            .
                                       .   Case No. 20-10343 (LSS)
4
     BOY SCOUTS OF   AMERICA and       .
5    DELAWARE BSA,   LLC,              .
                                       .
6                         Debtors.     .
     BOY SCOUTS OF   AMERICA,          .   Adv. Pro. No. 20-50527
7                                      .
                       Plaintiff,      .
8                                      .
           v.                          .   Courtroom No. 2
9                                      .   824 Market Street
     A.A., et al.,                     .   Wilmington, Delaware 19801
10                                     .
                       Defendants.     .   March 17, 2021
11
     . . . . . . .   . . . . . . . . . .   9:00 A.M.
12
                   TRANSCRIPT OF TELEPHONIC OMNIBUS HEARING
13              BEFORE THE HONORABLE LAURIE SELBER SILVERSTEIN
                        UNITED STATES BANKRUPTCY JUDGE
14
     APPEARANCES:
15
     For the Debtor:            Derek C. Abbott, Esquire
16                              Andrew R. Remming, Esquire
                                Eric W. Moats, Esquire
17                              Paige N. Topper, Esquire
                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
18                              1201 North Market Street, 16th Floor
                                Wilmington, Delaware 19899
19
                                - and -
20
                                Jessica C. Lauria, Esquire
21                              WHITE & CASE LLP
                                1221 Avenue of the Americas
22
                                New York, New York 10020
23

24   Audio Operator:            Brandon J. McCarthy

25




                                                              A0272
                                                                2


1    Transcription Company:    Reliable
                               1007 N. Orange Street
2                              Wilmington, Delaware 19801
                               (302)654-8080
3                              Email: gmatthews@reliable-co.com
4
     Proceedings recorded by electronic sound recording; transcript
5    produced by transcription service.

6

7    TELEPHONIC APPEARANCES (Continued):

8    For the Debtors:          Michael C. Andolina, Esquire
                               Matthew E. Linder, Esquire
9                              Laura E. Baccash, Esquire
                               Blair M. Warner, Esquire
10                             WHITE & CASE LLP
                               111 South Wacker Drive
11                             Chicago, Illinois 60606
12   For Century Indemnity:    Tancred Schiavoni, Esquire
                               Brad Elias, Esquire
13
                               O’MELVENY
14                             7 Times Square
                               New York, New York 10036
15
     For Tort Claimants:       James Stang, Esquire
16                             PACHULSKI STANG ZIEHL JONES LLP
                               919 North Market Street, 17th Floor
17                             Wilmington, Delaware 19801
18   For Hartford Financial:   Philip Anker, Esquire
                               WILMERHALE
19                             250 Greenwich Street
                               New York, New York 10007
20

21   For Andrews Thornton:     Lawrence Robbins, Esquire
                               ROBBINS RUSSELL ENGLERT ORSECK
22                               UNTEREINER SAUBER LLP
                               2000 K Street NW, 4th Floor
23                             Washington, DC 20006

24

25




                                                              A0273
                                                               3


1    TELEPHONIC APPEARANCES (Continued):

2    For the Ad Hoc           Richard Mason, Esquire
     Committee of Local       Joseph Celentino, Esquire
3    Councils:                WACHTELL, LIPTON, ROSEN & KATZ
                              51 West 52nd Street
4
                              New York, New York 10019
5
     For the Committee of     Rachel Ringer, Esquire
6    Unsecured Creditors:     KRAMER LEVIN NAFTALIS& FRANKEL LLP
                              1177 Avenue of the Americas
7                             New York, New York 10036

8    For the FCR:             Edwin Harron, Esquire
                              YOUNG CONAWAY STARGATT & TAYLOR LLP
9                             1000 N West Street
                              Wilmington, Delaware 19801
10
     For the U.S. Trustee:    David Buchbinder, Esquire
11
                              UNITED STATES DEPARTMENT OF JUSTICE
12                            OFFICE OF THE UNITED STATES TRUSTEE
                              844 King Street, Suite 2207
13                            Lockbox 35
                              Wilmington, Delaware 19801
14
     For the Coalition of     David Molton, Esquire
15   Abused Scouts for        BROWN RUDNICK LLP
     Justice:                 7 Times Square
16                            New York, New York 10036
17   For Abuse Survivors:     Michael Pfau, Esquire
                              PFAU COCHRAN VERTETIS AMALA
18
                              403 Columbia Street, Suite 500
19                            Seattle, Washington 98104

20                            - and -

21                            David Klauder, Esquire
                              BIELLI & KLAUDER, LLC
22                            1204 North King Street
                              Wilmington, Delaware 19801
23

24

25




                                                           A0274
                                                             4


1    MATTERS GOING FORWARD:

2    2. Debtors’ Second Omnibus (Substantive) Objection to Certain
     (I) Cross-Debtor Duplicate Claims, (II) Substantive Duplicate
3    Claims, (III) No Liability Claim, (IV) Misclassified Claims,
     and (V) Reduce and Allow Claims (Non-Abuse Claims) (D.I. 2020,
4
     Filed 2/3/21)
5
         Schedule 1:   Supplemental Revisions Needed
6
         Schedule 2:   Supplemental Revisions Needed
7
         Schedule 3:   Objection Sustained
8
         Schedule 4:   Objection Sustained
9
         Schedule 5:   Objection Sustained
10

11
     MATTERS GOING FORWARD AS A STATUS CONFERENCE:
12
     6. Amended Chapter 11 Plan of Reorganization for Boy Scouts of
13   America and Delaware BSA, LLC (D.I. 2293, Filed 3/1/21)

14   7. [SEALED] Hartford and Century’s Motion for an Order (I)
     Authorizing Certain Rule 2004 Discovery and (II) Granting
15   Leave from Local Rule 3007-1(f) to Permit the Filing of
     Substantive Omnibus Objections (D.I. 1971, Filed 1/22/21)
16
     8. [SEALED] Insurers’ Motion for an Order Authorizing Rule
17   2004 Discovery of Certain Proofs of Claims (D.I. 1974, Filed
     1/22/21)
18

19
     ADVERSARY PROCEEDING:
20
     Boy Scouts of America v. AA, et al.; Adv. Pro. No. 20-50527
21   (LSS)

22   1. The BSA’s Motion to Extend Preliminary Injunction Pursuant
     to 11 U.S.C. §§ 105(a) and 362 (D.I. 144, filed 2/22/21)
23
     Ruling:   Approved/Order Entered
24

25




                                                          A0275
                                                                      5


1        (Proceedings commenced at 9:09 a.m.)

2                  THE COURT:    Good morning.   This is Judge

3    Silverstein.    We’re here in the Boy Scouts of America case;

4    Case No. 20-50527.

5                  Let me remind everyone to make sure your computers

6    are muted when you are not addressing the court.

7                  I will turn it over to Mr. Abbott.

8             (No verbal response)

9                  THE COURT:    Can parties hear me?

10                 UNIDENTIFIED SPEAKER:     Yes, Your Honor.

11                 THE COURT:    Okay.   Thank you.

12                 Mr. Abbott?

13                 MR. ABBOTT:    Thank you.   Derek Abbott here of

14   Morris Nichols on behalf of the debtors, Your Honor.

15                 We have a modestly long agenda today so we will try

16   to get through it quickly, Your Honor.

17                 In accordance with the second amended agenda that

18   was filed -- and I want to make sure that Your Honor has it.

19                 THE COURT:    I do.

20                 MR. ABBOTT:    Thank you, Your Honor.

21                 Item one, orders have been entered.     We are good

22   there.

23                 Number two, Your Honor, is, I believe, the second

24   omnibus claims objection.       There were certifications filed,

25   but we understand the court may have some questions about the




                                                                 A0276
                                                                   6


1    matters raised in that objection.

2                So we’re at the court’s pleasure.      I believe Mr.

3    Linder will be responding to the court on these issues.       So we

4    are happy to respond as appropriate.

5                THE COURT:    Okay.

6                MR. LINDER:    Good morning, Your Honor.    Matt Linder

7    of White & Case.

8                Can you hear me okay?

9                THE COURT:    Yes.

10               MR. LINDER:    As Mr. Abbott mentioned, the second

11   omnibus substantive claims objection it relates to

12   approximately sixty non-abuse claims.      In particular, we are

13   seeking to expunge certain duplicate claims and no liability

14   claims to reclassify certain claims that were inappropriately

15   asserted as having priority under the bankruptcy code, and to

16   reduce and allow certain claims in revised amounts.

17               Your Honor, we had a few informal comments that we

18   received from counterparties to fund the claimants.       We were

19   able to resolve those without any further filings.       Those were

20   noted in the certification of counsel filed at Docket No.

21   2315.   We did not receive any formal responses, but we’re

22   happy to address your questions.

23               THE COURT:    Okay.   Thank you.

24               Yes.   I have reviewed the second omnibus objection

25   and -- I’m sorry, I’m getting feedback.        Am I the only one?




                                                                A0277
                                                                    7


1               MS. BATTS:    Your Honor, this is Cacia.    I will go

2    ahead and contact Rob and let him know that you are --

3               THE COURT:    Thank you.

4               MS. BATTS:    You’re welcome.

5               THE COURT:    The -- we’ve reviewed the objections

6    and I have questions with respect to Schedule 1, Schedule 2,

7    and Schedule 3 generally.

8               With respect to Schedule 1 it labels these cross-

9    debtor duplicate claims and by definition if they’re cross-

10   debtor they’re not duplicative.   Okay.     These persons or

11   entities have asserted a claim against two different debtors,

12   often on the same day.   So it’s clear they intended to assert

13   claims against two different debtors.      So they’re not

14   duplicative.   So why should I disallow them as duplicative?

15              MR. LINDER:    I’m happy to address that, Your Honor.

16   Delaware BSA is the other debtor in this case, and Delaware

17   BSA is a non-operating company that is not party to other

18   contracts, it’s not entered into any guarantees other than

19   being a co-obligor on Boy Scouts of America’s prepetition

20   funded indebtedness.

21              Certain of the claims, for example, certain

22   liability, rather, under the Boy Scouts restoration plan which

23   is a prepetition retirement plan.     For example, Delaware BSA

24   has no connection to that plan.   So your comments are well

25   taken in that they are not duplicates asserted at two




                                                                 A0278
                                                                    8


1    different debtors.   The basis for our objection was that

2    Delaware admits they have no liability on account of these

3    claims.

4                 THE COURT:    But that wasn’t the basis of your

5    objection.   The basis of your objection is that they’re

6    duplicative.

7                 MR. LINDER:    We’d be happy, Your Honor, to go back

8    and clarify the objection.         It’s really a no liability basis

9    for the objection.   We can substantiate that with a

10   supplemental declaration if you would like.

11                THE COURT:    Okay.    You need to do that and you need

12   to serve that on the claimants.        Then we will take this up

13   again at another hearing.

14                I have similar questions on Schedule 2.

15   Substantive duplicate claims. Some of them appear to be claims

16   against different debtors.     Some of the claims appear to have

17   been purchased, perhaps.     But I don’t know if -- I’m not sure

18   that I know the basis of objecting to these claims.        They are

19   not purely duplicative.     In fact, they are different on their

20   face.

21                MR. LINDER:    I think generally, Your Honor, we --

22   rather than being able to address these in a non-substantive

23   fashion on the basis that they’re true duplicates and that

24   they are exact matches you are correct, for example, there are

25   a couple of vendor claims that has been filed, on one part, by




                                                                 A0279
                                                                    9


1    the actual counterparties and contract, and on one hand, as we

2    noted, by a third-party who may have purchased the claims.

3                  We’re happy to go back and take a look.     And to the

4    extent that it’s not clear in the objection that we filed

5    we’re happy to revise it to further substantiate the

6    objections.

7                  THE COURT:    Okay.   I think you need to do that and

8    also address, as with the first schedule, the claims that are

9    against different debtors.

10                 MR. LINDER:    Understood, Your Honor.

11                 THE COURT:    With respect to Schedule 3 I was

12   generally okay with that except I have a question with respect

13   to two of the claims where the reason for disallowance, among

14   other things, is that the debtors do not believe these two

15   invoices are valid.    What does that mean?     You think they made

16   them up?

17                 MR. LINDER:    Your Honor, we did take a look in

18   preparation for this hearing.        What that means is that we --

19   the debtors searched its files, its accounts, payable systems,

20   its records, and although it provided services to that

21   counterparty, the invoice that is asserted as to the debtors

22   and the future claim there is no record of those services ever

23   having been provided.

24                 THE COURT:    Okay.   So that is a substantive

25   objection that we have no liability for this because we didn’t




                                                                A0280
                                                                      10


1    get the services.     Okay.    That one is close enough.   I will

2    accept that.

3                  I did not have any questions on Schedules 4 or 5.

4    So I will sustain the objection as to Schedules 3, 4 and 5.

5                  Mr. Linder, you will supplement with respect to

6    Schedules 1 and 2.

7                  MR. LINDER:     Thank you, Your Honor.   We will

8    bifurcate the order and we will submit the claims under

9    certification of counsel that you are sustaining the

10   objections and then we will do as you requested with respect

11   to the balance of the claims.

12                 Thank you very much.

13                 THE COURT:    Thank you.

14                 MR. ABBOTT:     Thank you, Your Honor.

15                 Items three through five on the agenda are the 2019

16   matters that the court previously heard and indicated that it

17   would not be addressing today.

18                 So that moves us along to number six on the agenda,

19   Your Honor which is the debtors’ plan as to which the court

20   requested a status conference.       I am going to cede the podium

21   to Ms. Lauria who will address the court on that.        I believe

22   there are some others who also, obviously, want to be heard on

23   that issue.

24                 Maybe, perhaps, if the court has specific questions

25   that they’d like us to address we can prime the pump so to




                                                                 A0281
                                                                     11


1    speak.

2                  THE COURT:    Well, I do.   I want to take five

3    minutes because I am getting significant feedback in the

4    courtroom and see if we can get this cleared up.         So let’s

5    take five minutes.

6                  MR. ABBOTT:    Thank you.

7             (Recess taken at 9:20 a.m.)

8             (Proceedings resumed at 9:33 a.m.)

9                  THE COURT:    Okay.   May apologies.   Hopefully we

10   have this fixed.

11                 Can you all hear me?

12            (No verbal response)

13                 THE COURT:    Okay.

14                 MR. ABBOTT:    Yes, Your Honor.

15                 THE COURT:    Okay.   Thank you.

16                 Let’s start with the status conference.     I had

17   requested a status conference to have a discussion about

18   whether there’s a realistic timeframe for confirmation or what

19   the realistic timeframe is for confirmation given where we

20   currently are.

21                 Debtors have filed a plan.     I have reviewed it.     I

22   noted that the debtors inserted a confirmation date of July

23   26th which was not vetted with Chambers.         And I don’t know --

24   and that date, by the way, is not available, but the question

25   I really have is where are we.       I wanted to know whether the




                                                                 A0282
                                                                    12


1    debtors were planning estimation procedures, when I can expect

2    TDP’s; all of the things one would expect a Judge would have

3    questions about when asked for confirmation dates and when

4    there is currently a disclosure statement hearing scheduled

5    next month.

6                  I have seen the flurry of paper.      I have read the

7    flurry of paper.    And I would like to have some discussion.

8    If we were in the courtroom I might have it in Chambers, but

9    we’re not.    So we are going to have it on the docket.

10                 Ms. Lauria?

11                 MR. LAURIA:   Thank you, Your Honor.    Again, for the

12   record, Jessica Lauria, White & Case, on behalf of the Boy

13   Scouts of America.

14                 Why don’t I start, Your Honor, with where we’re at

15   and then turn to the importance of the debtors’ timeline, and

16   in particular a summer 2021 confirmation timeline.

17                 I am sure Your Honor saw that in addition to the

18   plan and disclosure statement, and solicitation procedures

19   motion we also filed, on behalf of the mediators, the first

20   mediator’s report.    I think the fact that they used the term

21   first was no accident.      That was intentional.    And it suggests

22   that there are additional mediator reports to come.

23                 In fact, if I could, I want to quote the tail-end

24   of that mediator report which says,

25                 “The mediators are confident that the mediation




                                                                 A0283
                                                                   13


1    will foster additional constructive discussions between and

2    among the debtors and other mediation parties.     Accordingly,

3    the mediators do not consider the mediation to be closed.”

4                  That was a mere two weeks ago.   And we agree with

5    the mediators.    In fact, we have had mediation sessions since

6    that mediator report was filed.    And we have also had

7    mediation -- we have a group mediation session scheduled for

8    the end of the month.

9                  Now we are, Your Honor, keenly aware that we are

10   not there yet.    We also saw the flurry of pleadings, plan

11   response pleadings, that have been filed to date both by

12   survivor constituencies as well as the insurers.      And like, I

13   think, the sentiments that were expressed in those filings the

14   debtors are also frustrated that we’re not there yet.

15                 I will say, Your Honor, that we’re particularly

16   frustrated that because of the impact of COVID we have been

17   unable to have in-person face to face mediation sessions.

18   It’s frustrating, I know, just even from a courtroom

19   experience.    Well that has been extremely frustrating from a

20   mediation experience.    And that has made our bankruptcy

21   mediation, which as you will recall kicked off in the middle

22   of COVID, extraordinarily challenging.    And I don’t think that

23   is putting it mildly.

24                 We didn’t file a responsive pleading to those

25   pleadings.    I am not here today to air our grievances with




                                                               A0284
                                                                   14


1    other mediation parties and what has happened in the

2    mediation.     I think suffice it to say the debtors are

3    committed to continuing to work with the mediation parties.

4    We’re working with the mediation -- excuse me, with the

5    mediators on global resolution.

6                  As I mentioned, we have sessions scheduled

7    regularly, literally daily, and we believe this is going to

8    culminate in group mediation sessions at the end of March,

9    early April.

10                 As you will hear about later today in the hearing

11   we now have consensus around an extension of the preliminary

12   injunction.    That gives us the breathing spell, we think, to

13   continue the mediation.     Your Honor, we know we have a lot of

14   wood to chop.    I don’t think it’s the entire forest, as some

15   people in this case would have you believe, but we know we

16   have a lot of wood to chop.     We have got a process to resolve

17   that and we need -- from the debtors’ perspective we need to

18   let that process play out.

19                 In terms of timing I’m going to start with

20   confirmation timing because I know that is where you started.

21   Our apologies, Your Honor, for putting the date in the

22   documents.     From our perspective it is important that we

23   maintain an emergence by the end of summer 2021 for a lot of

24   reasons.   We kick-off recruiting, in earnest, in the fall.

25                 The debtors need to put this bankruptcy matter




                                                                A0285
                                                                  15


1    behind them.    We have talked in the past about liquidity

2    concerns, financial concerns with the bankruptcy case.

3    Suffice it to say, the case has cost the debtors tens of

4    millions of dollars, upwards of $100 million.    With the

5    litigious environment that we are finding ourselves, the case

6    is running around $10 million a month from an estate cost

7    perspective.

8               If this litigation, between, frankly, the

9    plaintiffs on the one hand and the insurers on the others with

10   the debtors stuck in the middle, continues to escalate that

11   number is only going to go up.    And we think that that is just

12   entirely inappropriate for a non-profit debtor whose revenue

13   is generated by donations, and children attending, you know,

14   youth serving camps.    We just don’t think that is appropriate

15   for the size of this case or the nature of this debtor.      So we

16   are trying to cabin-in those costs also on the timeline.      That

17   is why we are looking at a summer emergence.

18              We would like that hearing to be fully consensual.

19   We have got the mediation set-up, we think, to do that.      We

20   recognize it probably won’t and we will probably need multiple

21   days of Your Honor’s time.    That doesn’t mean we won’t have

22   consensus with some parties, but it may be that there are

23   parties, even as we get to the end of the summer, that aren’t

24   entirely happy with where we have ended up.    We will see when

25   we get there.




                                                            A0286
                                                                  16


1                  In terms of Your Honor specifically asked about

2    estimation.    We understand that last night the TCC, the FCR

3    and, I believe it was joined by the coalition as well, filed a

4    motion to estimate claims.      That is scheduled to be heard, I

5    believe, at the April 15th hearing.

6                  As Your Honor noted, that April 15th hearing is

7    currently scheduled as our disclosure statement hearing.         I

8    think given the fact that we have mediation later this month,

9    late this month, into early April holding that date is going

10   to be very difficult for a disclosure statement hearing.         We

11   fully acknowledge that, but we want to stay within the overall

12   timeline.

13                 So if the date needs to move for the disclosure

14   statement we understand that, but we would ask that it not be

15   moved by much because I think we’ve got momentum in the

16   mediation right now.       We think we should continue to take

17   advantage of that and see where we are at the end of these

18   sessions that are at the end of the month.

19                 THE COURT:    Okay.

20                 MR. MASON:    Your Honor, Richard Mason for the ad

21   hoc committee.    I’d be happy to speak for the ad hoc committee

22   if -- I apologize, I didn’t mean to interject on Ms. Lauria, I

23   Ms. Lauria is done for the moment.

24                 MS. LAURIA:    I am unless Your Honor has any further

25   questions for me.




                                                               A0287
                                                                  17


1               THE COURT:     Not right now.

2               Mr. Mason?

3               MR. MASON:     Yes.   Thank you, Your Honor.   Good

4    morning.   Again, Richard Mason of Wachtell, Lipton, Rosen &

5    Katz for the ad hoc committee of local councils.

6               Just as a very brief reminder, Your Honor, the ad

7    hoc committee consists of eight local councils drawn from

8    across the country.   We are all volunteers as (indiscernible)

9    chair and my firm is pleased to represent the committee pro

10   bono.   We reflect a variety of the 253 local councils that

11   deliver the scouting product on the grounds, Your Honor, to

12   over a million youth today.

13              The ad hoc committee, importantly, for purposes of

14   the mediation, consists of councils with higher numbers of

15   claims against them and those with lower numbers, councils in

16   plaintiff friendly states with open windows, and those in

17   states where the statute of limitations has long since expired

18   and is very unlikely to be revived, frankly, including because

19   of state and constitutional provisions, and councils with

20   relatively higher net worth, and those towards the lower end

21   of the financial scale.

22              Despite that variety, Your Honor, we have a common

23   goal to achieve, if we can, a solution that compensates

24   victims of abuse claims and preserves scouting for the young

25   men and women it serves.    We are a mediation party, the ad hoc




                                                               A0288
                                                                  18


1    committee is, and we believe that we have been engaged

2    productively with other mediation parties including the BSA,

3    the coalition and others.

4                  Recently we have worked very well with the TCC and

5    the coalition on the proposed extension of the preliminary

6    injunction.    That is a matter that you will hear from my

7    colleague, Mr. Celentino, and others later in the agenda.

8                  Your Honor, to be clear, no individual council is a

9    mediation party.    Over the past year the ad hoc committee has

10   been engaged intensively with local councils both to keep them

11   informed about the BSA bankruptcy and particularly recently to

12   see, frankly, what the art of the possible is with regard to

13   local councils aggregate contribution to a global settlement.

14                 Now because the numbers are covered by the

15   mediation confidentiality, Your Honor, I am not intending to

16   discuss on the record the amount that we think we can circle

17   from the local councils based on our own analysis and

18   thousands of hours, frankly, we spent with them.    But I just

19   want Your Honor to know that the local councils are fully

20   engaged through the ad hoc committee’s efforts to achieve a

21   resolution on a timely basis.

22                 I would agree with Ms. Lauria’s comments about the

23   need for speed in the matter to achieve a resolution of one as

24   soon as possible and, frankly, we all look forward to the

25   continuing mediation that, from our perspective, has and




                                                                A0289
                                                               19


1    should be intensifying.

2               I do want to say a brief word, Your Honor, about

3    the TCC’s status report if I might.   Frankly, I read it very

4    briefly last night, much like a disclosure statement objection

5    which is for another day.   I guess possibly not next month,

6    but hopefully soon thereafter.   But there is one point that I

7    would like to address that I think is relevant for today and,

8    you know, in mediation.

9               The TCC says that based on its analysis of local

10   council properties, I think all of which have been appraised

11   at this point, the local councils can contribute to

12   “multiples” of the $300 million number that the BSA has

13   identified in the plan that it filed as the local council

14   aggregate settlement contribution.

15              Now we have done our own analysis and we disagree

16   vehemently with the TCC’s view of that potential.   We think

17   that the appraisals do not properly account for deed

18   restrictions and conservation easements and other limitations

19   on local council properties across the country.   We have other

20   issues, frankly, with the appraisals.

21              We also think that these types of disputes are

22   exactly why we have mediation with three very able mediators

23   appointed by Your Honor so that we can discuss the issues and

24   avoid litigating them if we can.   So we would invite the TCC

25   to share their analysis with us in mediation.   And if we can




                                                            A0290
                                                                  20


1    find common ground that is fantastic, like we did on the

2    preliminary injunction extension.       And if we don’t, at least

3    we will have tried our hardest.     I’m sure they will as well

4    and we will know where we disagree and we can proceed from

5    there.

6                  I do just want to mention that the TCC said in its

7    status report that it had reached out to certain individual

8    local councils to discuss the TCC’s view about their

9    properties based on the appraisals.       The local councils to

10   whom Mr. Stang reached out to discuss these matters are not

11   mediation parties.    I believe almost all of them have

12   responded, and to the extent that they have they have asked

13   the TCC to work with the ad hoc committee which I would just

14   reiterate we are fully prepared to do.

15                 So thank you, Your Honor.    That is all I have for

16   the moment.

17                 THE COURT:   Thank you.

18                 Let me hear from the tort claimants committee.

19                 MR. STANG:   James Stang, Pachulski Stang Ziehl &

20   Jones, for the tort claimants committee.

21                 First, Your Honor, we want a consensual resolution

22   of this case.    Survivors and -- well, the (indiscernible)

23   committee has been accused more than once in conversation with

24   other parties that (indiscernible) and the local councils.

25   That simply is not true.     I (indiscernible) the tort claimants




                                                               A0291
                                                                 21


1    committee is not concerned about whether the Boy Scouts

2    (indiscernible) exists post-confirmation.    Their concern is a

3    reasonable compensation (indiscernible).    If the Boy Scouts

4    cannot continue to (indiscernible) post-confirmation so be it.

5    Our goal is to protect our constituencies and get them

6    compensation.   Our goal is always not the liquidation

7    (indiscernible) for the local councils.

8               The issue that Ms. Lauria described was -- we were

9    informed of that on Monday in a phone call with counsel.        We

10   have not received a single notification from the mediators

11   that that mediation has been since scheduled.     No one has

12   asked the tort claimants committee if they were

13   (indiscernible).   No one has discussed with us whether it was

14   safe to travel to Miami for mediation.

15              I have (indiscernible) creditors committee.      I

16   don’t know if he’s willing to -- he lives in South Florida,

17   whether he is willing to travel to White & Case’s offices.       I

18   am not available to White & Case’s.   I have several previous

19   (indiscernible) conditions that can be at home.    I have

20   vaccinated and I have asked counsel what precautions they were

21   taking to ensure that it was safe to go their offices.      They

22   said they have (indiscernible) protocol.

23              So COVID issues aside the fact that we have not

24   even consulted (indiscernible) about any availability to go to

25   -- it sounds like counsel hopes that their case




                                                              A0292
                                                                  22


1    (indiscernible).    I think it is just (indiscernible) of what

2    is going on in the mediation process generally.

3                 So Mr. Mason’s comments about the councils, I

4    think, is a further illustration of where we are.    I don’t

5    have to have a settlement (indiscernible) in the context of

6    mediation.   We have analysis of five local councils

7    (indiscernible), their assets, their cash, their investments,

8    their camp utilization, their camp values, the reviewed deed

9    restrictions on thousands of properties.

10                We reached out to the local councils because they

11   are in breach.     There is no invitations to date that we have

12   to have with them about the value of those (indiscernible)

13   which is a huge issue in talking to the parties that are

14   liable.   So we decided to cut through that.

15                The first counsel said we’re not interested in

16   talking to you about talking to the local councils.    One of

17   them hasn’t even responded to our inquiry.     The debtors said

18   that (indiscernible) not to you individually, but we will talk

19   to you through the local councils.    Two of those local

20   councils are actually members of the ad hoc committee.       So I

21   don’t understand what (indiscernible) talk to us through the

22   committee, through the ad hoc committee.

23                Frankly, we’d be willing to talk to all 253

24   (indiscernible) but the information we got was confidential

25   and (indiscernible) unless they all agreed.     So we have been




                                                             A0293
                                                                  23


1    invited to talk to the ad hoc committee, which we intend to

2    do.   Mr. Mason doesn’t know that (indiscernible), but it is

3    our intention to do that.

4                That committee has no authority over any of the

5    other local councils.    Mr. Mason has repeatedly said that the

6    committee cannot bind them.   I don’t know what communications

7    are going to go forward from that meeting to the rest of the

8    constituents of the ad hoc committee.

9                So the fact that they’re not mediation parties,

10   Silicon Valley, Garden State, Grand Canyon, these are local

11   councils, Your Honor, doesn’t mean they flock to us.       We are

12   trying to keep our constituents informed of what is going on.

13   We have had three, what I call, (indiscernible) available to

14   all survivors.    We have had (indiscernible).   We have

15   (indiscernible) a couple of thousands of people that

16   downloaded the recordings of those webinars.     We have had town

17   halls (indiscernible) who represent survivors.

18               So they’re useful, informing them as to what is

19   going on.   Honestly, I have heard, I don’t know the

20   (indiscernible), coming onto those town hall meetings to

21   listen as to what is going on.   So this notion that somehow

22   there’s all this communication going on between us and the

23   local councils.   Obviously, we’re not (indiscernible) of the

24   mediations at the moment with the BSA.   We have had lots of

25   conversations.    As you can tell from our (indiscernible)




                                                                A0294
                                                                   24


1    progress to where it should be.

2               Issues that we have with plan and disclosure

3    statements or webinar statements (indiscernible) we have too

4    many things to do today (indiscernible).   In a sense

5    (indiscernible) was right, it was kind of a preview of the

6    disclosure statement objection.   It also works with some other

7    issues that have not (indiscernible).   The estimation matter

8    Mr. Patton talked about it.   (Indiscernible) demonstrates how

9    much (indiscernible) and whether (indiscernible) disclosure

10   depends on a lot of the work that the BSA and local councils

11   do.

12              At the end of the day local councils and chartered

13   organizations, (indiscernible) of all liabilities.      I

14   understand the actions with the insurers, the settlements.          I

15   understand there needs to (indiscernible) for them to continue

16   (indiscernible).   The lack of information that is in the

17   disclosure statement that will be provided to the creditors I

18   think there has to be a real change in attitude by councils as

19   to what assets are in the disclosure (indiscernible), what the

20   alternatives are so that they can look at (indiscernible).

21              Your Honor, we will continue working towards a

22   global resolution, but we have a lot of work to do.     We are

23   committed to doing it, but we have got to have partners.

24   Telling us that we have to be in Miami without asking us

25   (indiscernible), who’s coming, (indiscernible).




                                                                 A0295
                                                                25


1               Thank you, Your Honor.

2               THE COURT:    Thank you.

3               Let me from the unsecured creditors committee.

4               MR. RINGER:    Good morning, Your Honor.   Rachel

5    Ringer from Kramer Levin on behalf of the creditors committee.

6               Your Honor -- as Your Honor saw from the first

7    mediators report we were able to achieve a resolution for the

8    treatment of our constituency which is embodied in the version

9    of the plan that was filed in early March with the caveat

10   that, you know, given the timing as reflected in that plan and

11   disclosure statement those documents, themselves, we are still

12   in the process of reviewing.

13              In terms of the schedules I generally agree with

14   the comments laid out by Ms. Lauria.   From the committee’s

15   perspective, and I think as recognized by, effectively, all

16   the parties in the case, you know, our constituency is small

17   by comparison with the exception of really (indiscernible) for

18   pension claims that are resolved through the plan, and the

19   claims held by our constituency, as I think was referenced in

20   the TCC status report, is not the claims that precipitates the

21   bankruptcy filing.

22              With that in mind we did work very hard with the

23   debtor and with JP Morgan to negotiate a deal for constituency

24   that not only addressed our claims, but allow the organization

25   to take what we view is a critical first step for




                                                             A0296
                                                                26


1    confirmation.   We do recognize that there are, you know, still

2    a lot of wood to chop.   We are happy to and look forward to

3    continuing to work with the debtors to try and achieve greater

4    consensus around the plan.

5               Key to our agreements and key to the settlements

6    that we reached with the debtor is the continued viability of

7    the organization.   That is important not only for the members

8    of our committee and the members of our constituency, many of

9    whom are going to continue doing business with the

10   organization post-bankruptcy, but also because, as Your Honor

11   has heard a little bit about in prior hearings, the assumption

12   of the pension and the avoiding the items that would trigger a

13   potentially very large claim is important for preserving

14   recoveries to, you know, non-general unsecured creditors and

15   preserving recoveries for all other constituencies in the

16   case.

17              You know, we’ve always believed our constituency

18   could be an important and constructive building block and we

19   are happy to have reached an agreement but also recognize that

20   we, along with debtors and other parties in the case, still

21   have work to do before confirmation.

22              THE COURT:    Thank you.

23              Let me hear from the FCR.

24              MR. HARRON:    Good morning, Your Honor.   This is Ed

25   Harron for the FCR.




                                                             A0297
                                                                  27


1                  Can you hear me okay?

2                  THE COURT:    I can.

3                  MR. HARRON:    If I may, Your Honor, I’d like to

4    address two things, the plan and the estimation motion that we

5    filed yesterday with the TCC and the coalition.

6                  Your Honor, we talked about this in other mass tort

7    cases but its generally the case that a mass tort bankruptcy

8    only concludes when you have some level of consensus between

9    the company and the claimants.       And Imerys is an example of

10   that where we have a consensual plan.

11                 Unfortunately, Your Honor, the plan that’s on file

12   does not reflect any sort of consensus, and I think it’s plain

13   from the TCC’s response that it will be a subject of claimant

14   opposition.

15                 And, just to be clear, at this moment, I know that

16   we’re not (indiscernible), but at this moment the FCR does not

17   support that plan.     And to be frank, Your Honor, we think it

18   ignores the elephant in the room.

19                 You know, this case is unique in many ways.   But

20   among the unique facts here is the existence of about 84,000

21   claims that were filed as of the bar date.       And Your Honor has

22   heard in prior hearings that the compensability of those

23   claims, the value of those claims, it will be highly contested

24   by among others, but at least we know the (indiscernible) of

25   issues.




                                                               A0298
                                                                28


1                But those same considerations which claims are

2    compensable and how much are they worth and that feeds into

3    all the confirmation price areas.   That informs claimants on

4    the votes that form the criteria and values in the TDP.

5                It’s necessary for the court to conduct the best

6    interest analysis to compare to the cover available to tort

7    claimants against -- the tort survivors, pardon me -- against,

8    for example, what the commercial claimants are receiving.

9                Also, this case puts at issue third-party releases

10   to the local councils, to the charter organizations, to

11   insurers.   And, of course, the fundamental consideration of

12   the court when evaluating third-party releases is how the

13   consideration compare to the liability.

14               So, to make a long story short, Your Honor, we

15   think the plan is putting the cart before the horse.    And

16   we’ve discussed with the debtor what we believe to be a more

17   appropriate strategy.   And we discussed this with them before

18   we filed the motion.    But we think the way to advance this

19   case is for a court to determine the magnitude of the

20   liability to the abused claimants. And we’re attempting to

21   address that issue via the estimation motion.

22               And Ms. Lauria mentioned that the estimation motion

23   would be up for consideration on the April 15th hearing.

24   That’s not our intention, Your Honor.     In fact, we wanted to

25   bring the motion to your attention today.    Mr. Brady set up a




                                                             A0299
                                                                  29


1    chambers this morning, so we have an opportunity to discuss it

2    with you but later this afternoon we plan to file a motion to

3    withdraw the (indiscernible).

4                  We believe (indiscernible) 157 -- pardon me 28

5    U.S.C. 157(b)(2)(b), the liquidation of personal injury claims

6    is beyond this court’s core jurisdiction.      And because it’s

7    our intention, at least, in part, to use the estimation motion

8    of the basis to potentially fix distributions to claimants,

9    again, it falls squarely within 157(b)(2)(b) which said not

10   matters which are among the court’s core jurisdiction.

11                 So we collectively -- we spent a lot of time

12   consideration which court was best situated to resolve the

13   estimation.    And it’s our view, particularly in light of

14   157(b)(2)(b), primarily in light of that statute.      We believe

15   the District Court is probably the appropriate place to

16   litigate the estimation issues.

17                 THE COURT:    How does that fit into a timetable that

18   the BSA believes is necessary to make sure we have a

19   continuing Boy Scouts?

20                 MR. HARRON:   Well, I don’t want to speak out of

21   school, but BSA says it does not fit into their timetable.        We

22   have -- the motion has an expedited schedule and they’ll

23   proceed -- we intend to proceed quickly but when we get over

24   to District Court, you know, it will be subject to the court’s

25   availability.




                                                               A0300
                                                                    30


1                THE COURT:    Correct.

2                MR. HARRON:    But the BSA timetable we think

3    erroneously assumes that confirmation in the near term is an

4    option.   We don’t accept that premise.    We don’t think -- we

5    think the current plan is a road to nowhere.     And it may be

6    the case of (indiscernible) BSA funds prosecuting that plan.

7    Maybe that’s not in the best interest of the estate.

8                THE COURT:    It may be.   I don’t know.   I’m

9    surprised that anyone thinks that the plan that was filed is

10   the plan that’s going to be confirmed.

11               So I think you’ve all been in this game long enough

12   to know that’s not the case.    So what my concern is, though,

13   and I don’t know what, you know, you file your motion, of

14   course.   I don’t know what the District Court will think about

15   the argument you’re making with respect to who can determine

16   it.

17               And what concerns me more, quite frankly, is a

18   timeframe with the District Court that has on its plate and

19   coming up with hopefully the relaxation of -- well not

20   hopefully, the relaxation, with possibilities of return to

21   criminal trials, a docket that it has to prioritize.         So that

22   is a concern I have.

23               But parties, of course, are free to file whatever

24   motions they think are appropriate and legally required. But I

25   have that concern of the backlog of criminal docket that --




                                                                  A0301
                                                                  31


1    it’s my understanding the District Court will need to

2    prioritize.

3                  But, you know, I read the motion and I’ve seen

4    what’s been filed, as I said, the flurry of filings.       The

5    parties are free to take the positions they want to take.          I’m

6    not sure if they can take them back at some point.

7                  MR. HARRON:    Your Honor, I just want to clarify a

8    few points.

9                  One, we seem to be committed to mediation.    And we

10   don’t see the estimation path and the mediation path as

11   regionally exclusive.       So it’s our hope that the estimation

12   process will bring the parties closer together, rather than

13   further apart.

14                 And with the plan and the timing, we do share the

15   concerns about timing.      Certainly, my client has no interest

16   in harming a long-term process of the Boy Scouts.       But it’s

17   our view that, as Your Honor noted, the plan that’s on file

18   will not be the plan that’s confirmed.

19                 But when we play it out, we think that any plan

20   that’s going to be confirmed ultimately will require an

21   estimation of some sort.       And so, it’s our view, that we can

22   proceed with the estimation now and perhaps use that as an

23   opportunity to bring the parties together.       And once that

24   litigation is completed or near completed, then we can move

25   more promptly to a plan process.




                                                                A0302
                                                                        32


1                  THE COURT:    Okay.    Thank you.

2                  MR. HARRON:    Thank you, Your Honor.

3                  MR. MOULTON:    David Moulton.      May I speak for the

4    coalition?

5                  THE COURT:     Yes.

6                  MR. MOLTON:    Good morning, Judge.     It’s David

7    Molton of Brown Rudnick for the Coalition of Abused Scouts for

8    Justice.

9                  I want to say a few words.      I’m going to try to be

10   as concise as I can, Your Honor.         I know that a lot of folks

11   have already spoken about things that I was going to say.

12                 I know that folks have talked about a lot of wood

13   to chop.     I think that that’s a fair statement, but probably

14   an understatement.    I think that that’s a forest to chop and I

15   know Mr. Stang has talked about the local council issue and

16   the official tort claimants’ issues and efforts in connection

17   with local council.

18                 I think also, Judge, one of the, as alluded to

19   earlier, one of the elephants in this room, as Your Honor has

20   seen from the history of this case and our involvement in it,

21   is the insurers.    And what they’re going to do, what they’re

22   going to bring to this plan.

23                 So I think we can’t respoke it.       Just looking at

24   the Boy Scout proposal and local council’s proposal, but also

25   the issue of the insurers.          And I want to address, go right to




                                                                   A0303
                                                                  33


1    the heart of what you said about estimation, Judge.      Because

2    what you have in the estimation motion, the two fiduciaries

3    for the survivors, plus the ad hoc committee.

4                  The coalition that as Your Honor knows represents a

5    significant amount of those survivors for collective purposes

6    in this bankruptcy case joined together, all of those parties

7    are working extremely hard in the mediation.      I don’t think

8    anybody on this in-conference in your courtroom will say that

9    that’s not the case.

10                 We’ve all extended hours of good faith efforts

11   working with the debtors, working with the local council,

12   engaging as appropriate and necessary.       And to the extent we

13   can with the insurers through the mediators in order to move

14   this case.

15                 At the present time, Judge, the timetable suggested

16   by the estimation is very aggressive. We did that in light of

17   exactly what the debtors concern was and in light of the

18   suggestion and what I knew the question from Your Honor would

19   be.

20                 Your Honor said you read it.    We appreciate that,

21   Judge.   Paragraph eleven is the proposed case management

22   ordered.     We narrowed that, that’s 111 days’ timetable for all

23   of this to get done.    You know assuming that the order is

24   granted and estimation is granted in mid-April, that puts us,

25   you know, within fair game of concluding if that timetable is




                                                               A0304
                                                                 34


1    accepted and abided by.

2                And I know that other folks are going to have their

3    say on that timetable and surely the court hearing this will

4    have its say on that.   But it puts us not beyond or

5    substantially beyond the timetable that Ms. Lauria mentioned.

6    So we tried very hard to do that.

7                Number two, Judge, and I know it’s been talked

8    about earlier in earlier hearings in mass tort bankruptcies

9    estimation often is teed up and often it results in incenting

10   and facilitating the mediation and consent, not the opposite.

11               I refer Your Honor to PGE that I know Your Honor

12   heard from before from some of my colleagues where an

13   estimation was teed up in front of the district judge and soon

14   there afterwards, you had a deal between the debtors and the

15   prior victims on value and the amount that would be paid to

16   them in the plan.

17               Just across the hall, the physical hall, at one

18   period of time, an incest, Your Honor, I think it was -- well

19   it’s going to be a year and a half, almost two years ago, the

20   debtor teed up an estimation process very early in the

21   program.   And what happened is under the mediation auspices of

22   Judge Carey, mediation happened with that regime be proposed

23   by the debtor which mediation went to a consensual plan.

24               So it’s important to understand that from the

25   survivor constituency’s perspective, in light of -- and I




                                                             A0305
                                                                35


1    don’t want to get into mediation discussions. That’s not

2    appropriate.    I’m not even going to allude were they

3    successful, non-successful progress or non-progress.     But,

4    clearly, the survivor constituencies in light of everything

5    that Your Honor had seen in this case so it’s important and

6    necessary to tee this up at this point in time for the reasons

7    that Mr. Harron described.

8                I will say, Your Honor, that you know the coalition

9    agrees with the TCC and the FCR that the plan itself is

10   unconfirmable and will not be voted.    There will be -- I can’t

11   say no survivor, but there will be overwhelming survivor

12   opposition and vote no to the plan.

13               There’s a lot of issues that I know Mr. Stang stood

14   and raised that 2388 that was filed yesterday, I think it’s

15   fair to say that the coalition doesn’t have to repeat them or

16   join in them.

17               Just some of the things that weren’t said in there,

18   you know, number one, we have great concerns under the present

19   plan.   First of all, it purports to be insurance neutral but

20   yet it gives the insurers enhanced rights such as the ability

21   to avoid direct claim litigation where that litigation is

22   allowed in various states.

23               Further, Judge, in terms of the millennium factors

24   because non-debtor releases here as stated by Ms. Boelter from

25   day one, Ms. Boelter, Ms. Lauria, and Mr. Andolina are




                                                              A0306
                                                                 36


1    absolutely essential to Boy Scouts’ surviving, if it’s going

2    to emerge from Chapter 11 and survive.

3                A key issue in evaluating whether one of the

4    Millennium, Master Mortgage, Metromedia, whatever you want to

5    call the case law that gives the court the criteria for

6    evaluating non-debtor releases.   Whether the claim effected by

7    the releases are going to be paid in full.   Clearly, the

8    issues there are the value of the claims which is we’re

9    dealing with now with the tee up of the estimation, but also

10   the value of the insurance assets.

11               I think it’s important to note that no matter what

12   the argument is of the contribution of the local council to

13   the debtors, I think it’s undisputed among everybody in this

14   virtual courtroom today, Your Honor, that those assets even if

15   to the maximum requested by the survivor constituencies, the

16   hard assets, you know, will not be even -- will be de minimis

17   in terms of satisfying (indiscernible).

18               So really what is the value of the insurance

19   assets.   And we’re really concerned, Judge, that a key issue

20   is what are the obligations of those companies with respect to

21   the proposal made by the debtors in terms of transferring

22   insurance rights under the insurance neutral plan to a trust

23   and one of those issues is, I think, is previewed, I believe,

24   in prior hearings whether the insurers can state that all they

25   owe is the amount that was actually paid into the trust,




                                                           A0307
                                                                  37


1    meaning by the Boy Scouts, or whether their coverage

2    obligation is coextensive with the actual value of the claim.

3                 Those are all issues that we believe need to be

4    addressed, one way or other in this case before a plan can be

5    confirmed.   And in that way will give you, Your Honor, the

6    ability to make the Millennium decision to evaluate those

7    criteria based on actual disclosure and ascertain ability of

8    the value of the claim and what is being transferred to the

9    trust to satisfy those claims.

10                So, Your Honor, I think, what we’ve asked the

11   debtor’s counsel nicely and sometimes not so nicely is put off

12   the hearings next month.   There’s no reason for all the

13   parties in this room, the talented lawyers in your courtroom

14   to be expending time and resources objecting to a plan that as

15   Your Honor knows won’t be the plan that’s confirmed and

16   clearly has substantial disqualifications to confirmability

17   now, let alone deficiencies and disclosure.

18                Instead of spending that time and telling us as Ms.

19   Lauria just did, well we think we may have to adjust the

20   schedule, but you know we want to hold it until when?    Until

21   everybody files their objection and the debtor replies and

22   further money is spent on a wasted effort that we all know and

23   then to a plan that cannot be confirmed?

24                No, let’s put a hiatus on that, Your Honor, and to

25   use that money to allow Boy Scouts that saves money from the




                                                             A0308
                                                                    38


1    Boy Scouts’ estate to be channeled, so to say, into more

2    productive activities over the next month.       Let’s get the

3    estimation motion teed up and decided. And, again, there’s a

4    case management procedure proposed therein that we think works

5    and addresses all the issues, Your Honor, that have been

6    previewed to Your Honor before regarding this case and the

7    claim.

8                  Get it teed up and continue with Judge Carey and

9    Crofton and Tim Gallagher’s efforts to bring parties to some

10   common ground.    We’re fully behind that, Your Honor.       The

11   coalition has been since day one.      And I’d ask Your Honor, you

12   know, to consider those points in terms of next step.

13                 MS. LAURIA:    Your Honor, this is Jessica Lauria.

14   May I just briefly respond to the time line point?        Because I

15   think that was, in fact, the purpose of the status conference.

16                 MR. BUCHBINDER:    Excuse me.   This is Dave

17   Buchbinder.    May I be heard briefly on behalf of the U.S.

18   Trustee, Your Honor?

19                 THE COURT:    I'd like to hear from all the parties

20   who want to speak.     And then, certainly, Ms. Lauria, I will

21   come back to you.

22                 MS. LAURIA:    Thank you, Your Honor.

23                 THE COURT:    Mr. Buchbinder.

24                 MR. BUCHBINDER:    Thank you, Your Honor.   David

25   Buchbinder on behalf of the United States Trustee.




                                                                  A0309
                                                               39


1                I'd like the Court and the parties to be aware that

2    the U.S. Trustee has provided the debtor with numerous

3    comments regarding the plan, the disclosure statement, and the

4    solicitation procedures motion was also fraught with numerous

5    concerns.   And we do share many of the concerns echoed, not

6    only by the Court, in your initial comments, Your Honor, but

7    in earlier comments, as outlined by the status report filed by

8    the tort claimants committee.   And I would just like the Court

9    to know that at this point in time.

10               Also, as a human being here, it seems that there

11   are two things that are undisputed.   Before this case can go

12   to consensus, we need to know the size of two pots, the size

13   of the claimant pot and the size -- from whatever sources they

14   come from -- of the pot that's available to pay compensation.

15   And what I've heard here this morning, as a human being, is a

16   lot of excuses and reasons why we can't do that now, we can't

17   do this for this reason or that reason.

18               And after acknowledging that these are the two

19   issues, that's where whatever little agreement exists breaks

20   down.   It's incumbent on the parties to roll up their sleeves

21   and sit down and deal with this seriously and realistically

22   because that's what's going to answer the questions, including

23   getting consensus to this case and minimizing, as opposed to

24   exponentially increasing the administrative expenses.    Thank

25   you, Your Honor.




                                                             A0310
                                                                     40


1                  THE COURT:   Thank you.

2                  MR. ANKER:   Your Honor, this is Mr. Anker.    May I

3    be heard?

4                  THE COURT:   Yes, Mr. Anker.

5                  MR. ANKER:   Yes, Your Honor.   For the record,

6    Philip Anker from Wilmer, Cutler, Pickering, Hale & Dorr, for

7    Hartford, the Hartford Insurers.

8                  Your Honor, I certainly want to echo what Mr.

9    Buchbinder just said, that we all need to roll up our sleeves,

10   and we all need to avoid unnecessary administrative expenses.

11   And Ms. Lauria talked about those expenses.

12                 Your Honor may not end up deciding whether there

13   will be an estimation motion in the first instance; it may be

14   the District Court.    But that -- since people have started to

15   politic and try to poison the well, let me briefly respond.          I

16   think Your Honor's instinct that this is a bad aide and an

17   idea that is simply going to lead to more administrative

18   expense is right.

19                 Among other things, let's just start with two basic

20   propositions, which are:     One, does the motion have merit?

21   And two, can Your Honor decide it?      Your Honor, under 157,

22   cannot liquidate for distribution purposes an unliquidated

23   personal injury claim.     The most significant part of the

24   motion that has been in front of you that was filed is

25   Footnote 3.    Footnote 3 reads, quote:




                                                                 A0311
                                                                  41


1                 "Estimation of aggregate liability will not

2    determine the liquidating amount of any particular individual

3    claim.   The plan contemplated that the movants will likely

4    provide that such individual amounts will be determined

5    through trust distribution procedures, the TDP, or through

6    release of actions in the tort system through adjudication, as

7    permitted by the TDP."

8                 That means, first, Your Honor can resolve the

9    motion; and second, the motion is directly contrary to 502(c),

10   the Bankruptcy Code provision on estimation, which says -- if

11   I can call it up quickly and I apologize, Your Honor:

12                "There shall be estimated, for purpose of allowance

13   under this section, any contingent or unliquidated claim" --

14   singular -- "the fixing or liquidation of which, as the case

15   may be, would unduly delay the administration of the case."

16                Yes, there are procedures for valuing that are done

17   in connection with a plan; for valuing assets of an estate and

18   liabilities of an estate.   But what is being proposed here

19   with respect to estimation flies in the face of the words of

20   the statute.   And the proposition that Your Honor can't

21   consider it flies in the face of the words of the

22   jurisdictional statute 28 U.S.C. 157.   We will make those

23   arguments.

24                But this -- let's ask the real question, what is

25   going on and why it's going on.   What's going on -- and Mr.




                                                             A0312
                                                                  42


1    Moulton, with all due respect -- and I've known him for a long

2    time -- is being -- and he smiles, and I think he acknowledges

3    that I know him -- is cute, is being cute.     What really is

4    being sought here is some sort of adjudication by someone of

5    aggregate liability, so that, then, when it comes to coverage

6    litigation, someone can say, ah hah, that's already been

7    determined.

8                  If we want insurance neutrality here, I agree with

9    Mr. Moulton, the current plan is not insurance-neutral.      It

10   denies carriers rights, doesn't grant them rights.    One of our

11   rights is to defend every claim in the tort system, if we want

12   to; and, if not, if not, that is a breach of the policy, and

13   it provides for defense to coverage.    If there's going to be

14   insurance-neutrality here, there needs to be language that

15   either honors our rights or gives us all defenses to coverage

16   that that creates and doesn't have anything that this Court

17   does or the District Court does affect that ultimate coverage

18   decision.

19                 Having said all of that, I want to come back to and

20   actually echo something that Your Honor said and Ms. Lauria

21   said.   This case has led to enormous expense and a lack of

22   consensus.    There is an ongoing mediation.   I am not going to

23   breach the mediation privilege, either.    But I think Ms.

24   Lauria would attest that our client has been constructive and

25   helpful, and we are trying to see if we can get to something




                                                             A0313
                                                                   43


1    that ultimately makes sense, given the extraordinary -- and I

2    know Mr. Moulton likes to stay away from this.       But going from

3    275 filed claims in the tort system to 86,000 is staggering

4    and tells you something is -- I'm trying to remember what the

5    Shakespeare expression was, something is amiss in Denmark, or

6    whatever that expression was.

7                Something doesn't smell right, and that has to be

8    dealt with, but this estimation process is not the way to do

9    it.   It simply is inconsistent with the Code and with the

10   jurisdictional statute.     Thank you, Your Honor.

11               THE COURT:     Thank you.

12               MR. ROBBINS:    Your Honor, I wonder if I could --

13   this is Larry Robbins.     Our firm is litigation counsel to the

14   coalition in connection with the estimation.

15               I had thought that all we were appropriately

16   supposed to do today was to call the fact of the estimation

17   motion to the Court's attention.        Mr. Anker has just given

18   what I assume is the first half of his oral argument on the

19   merits.   I don't propose to engage on it.      But I also don't

20   want the moment to pass with the suggestion that we believe

21   that that substantive opposition has any merit.       We don't.

22               And when Mr. Anker and his co-counsel put those

23   arguments in writing, in due course -- which is how motions

24   are supposed to be handled -- we will respond.        And we are

25   confident that whatever court resolves the threshold question




                                                                A0314
                                                                  44


1    of whether there should be an estimation will conclude that

2    it's appropriate and that the time line that we proposed is

3    fully consistent with the debtors' goal of getting a plan

4    confirmed in a timely manner.

5                Unless the Court is asking for argument on the

6    merits today, I'm going to stop here because I don't think an

7    oral argument of the sort Mr. Anker just gave is warranted.

8                THE COURT:    Thank you, Mr. Robbins.

9                Anyone else before I go back to mister -- to Ms.

10   Lauria?

11               MR. MOULTON:    Judge, it's Mr. Moulton again.   I

12   just want to tell Mr. Anker that the last time I was called

13   "cute" was in high school, so thank you.

14               MS. LAURIA:    Thank you, Your Honor.   And I think

15   we're getting --

16               MR. SCHIAVONI:    (Indiscernible) I'm sorry, I had

17   mute on.   Your Honor, this is Tanc Schiavoni for Century.        May

18   I be heard for just a moment before Ms. Lauria?

19               THE COURT:    What hearing would be complete if I

20   didn't hear from you?

21               MR. SCHIAVONI:    I -- and Your Honor, what I'm going

22   to say is really -- I really want to talk about estimation,

23   but I'm not going to.     Okay?   I just want to say something

24   very brief, that I think will be noteworthy, and that is:

25               I have had many disagreements with Ms. Lauria.        I




                                                              A0315
                                                                      45


1    don't necessarily agree with a lot of the things in the plan.

2    But I think you should give her some more time and a chance.

3    We're willing to work with her, and I think she can be very

4    creative.   So I would give her a little bit more string to run

5    out here, and that's me saying positive things about Ms.

6    Lauria and the Boy Scouts.      So let me end on that note and

7    thank you for hearing me.

8                  THE COURT:    Thank you.

9                  Anyone else?

10         (No verbal response)

11                 THE COURT:    Ms. Lauria.

12                 MS. LAURIA:    Thank you, Your Honor.   Jessica

13   Lauria, White & Case, on behalf of Boy Scouts of America.

14                 While Mr. Schiavoni deprived me of the joke I was

15   going to make about my boxing helmet, as you can see, with my

16   big puffy earphones today, because that was an unusual

17   occurrence.     But I do wear these things for a reason.        And as

18   you can see, we're a little bit stuck in between our plaintiff

19   colleagues -- who we agree with all of the remarks that were

20   made, it is our desire to equitably compensate victims -- and

21   our insurers.

22                 But without delving into the merits of the plan or

23   the estimation, I do think we need to return to the time line

24   because that, I think, is where you started, Your Honor.

25                 On the estimation, we share Your Honor's concern




                                                                A0316
                                                                46


1    about the District Court's calendar and the time line that the

2    District Court would be able to accommodate.   But even if this

3    were in front of Your Honor, I should note that the hundred-

4    and-eleven-day time line that was proposed in the estimation

5    conveniently expires right at the debtors' statutory

6    exclusivity period.

7                And as I read the motion, it suggested that the

8    bankruptcy cases should hold tight while the estimation work

9    proceeds -- with that hearing at some point in mid-August,

10   again, when our statutory exclusivity expires -- so that,

11   apparently, the other parties can deprive the debtors of their

12   time in Chapter 11 and their attempts to reach a consensual

13   deal.   We don't think that's appropriate and we don't think

14   that should guide the Court today in determining what our time

15   line is for confirmation.

16               As I said, Your Honor, and just to put a finer

17   point on it, accrued professional fees through the end of

18   February are upwards of $100 million.   By the time we get to

19   August, we're estimating they'll be around $150 million.

20   That's just -- that's not right for a nonprofit case.     And we

21   are trying to reign that in with the mediation process.

22               With respect to Mr. Moulton's point on moving the

23   disclosure statement hearing, Your Honor, we understand that

24   if we need to move that to accommodate parties, but as I said

25   earlier, only by a bit.   We are getting to the point in this




                                                             A0317
                                                                 47


1    case -- and certainly, I think we will be there by the end of

2    April, that we're going to need the Court to start calling

3    balls and strikes on disputed issues.     And those disputed

4    issues go beyond 2004 requests and 2019 motions.      We have

5    pretty serious issues that we'll need to bring before the

6    Court at the appropriate time on an appropriate briefing

7    schedule.    So, in our view, pushing the disclosure statement

8    hearing off indefinitely or to a date past the 111 days or

9    well into the future is just not right for this particular

10   case.

11                So, again, if the Court is inclined to move that

12   date, we would say only move it by a very little bit because

13   we do believe we need to come in front of the Court,

14   potentially in the near term -- let's see how the mediation

15   goes through the month of March -- to call some balls and

16   strikes for us.

17                THE COURT:    When you say "a little bit," what are

18   you thinking?

19                MS. LAURIA:    You know, I would say two weeks, two

20   to four weeks.    I know we have an omnibus mid-May, I think

21   it's May 15th, if I'm not mistaken, or thereabouts.

22           (Pause in proceedings)

23                THE COURT:    May 19th.

24                Well, thank you for all of the input.   As I said, I

25   have read what's been filed, the flurry of papers noted, the




                                                              A0318
                                                                  48


1    adversary proceeding that's been filed, obviously the

2    estimation motion.    Sometimes I think I am not the audience

3    for some of these filings because I can read a mediator's

4    report and understand exactly what it meant.    But the -- and I

5    -- so if parties perceive that their filings are helpful for

6    some reason, of course you can file what you want.    But again,

7    I don't always think I'm the intended audience.

8                 The concern I have with going forward with the

9    disclosure statement at this point is because I don't see some

10   very necessary information and documents, quite frankly, that

11   I would want to see at a disclosure statement, including the

12   TDPs.    Those who are involved in Imerys with me know that I

13   did not send out that disclosure statement until we had TDPs.

14   They can be negotiated or they can not be negotiated.    But

15   there's -- but I think -- and think this plan has that gap in

16   it, where parties don't know what, in fact, the treatment is

17   going to be.

18                So, for very practical reasons, I think it's

19   difficult, perhaps, to go forward with that hearing in mid-

20   April.    On the other hand, I hesitate to move it because

21   deadlines usually focus people and things get achieved.      What

22   I think, here, perhaps can focus people are the mediation

23   sessions that are to take place later this month.

24                And whether attending in person or attending via

25   Zoom, I expect everybody to be there, who the mediators




                                                             A0319
                                                                  49


1    request be there.    I don't want to hear that someone decided

2    it was inconvenient or they couldn't show.   We're $100 million

3    into fees in this case, I think that is a staggering number,

4    and progress needs to be made.    Victims need to be compensated

5    appropriately and the Boy Scouts' mission needs to continue.

6    And that's evident from -- everyone that I see here has voiced

7    that view.

8                 And I will say that some of the letters that I've

9    received from individual -- individuals who are abuse

10   survivors, or who say they are abuse survivors -- and they get

11   docketed -- also share that view, which I find quite

12   heartening and somewhat amazing sometimes; that those

13   survivors, some of them, are still involved in scouts, their

14   kids are involved in scouts, and they see a role for scouts

15   going forward.   Boy Scouts, I should be specific.

16                So I think that goal needs to be paramount, and I

17   think it affects the mediation.    It affects the timing of

18   disclosure statement and confirmation.   It affects how much

19   this is going to cost.   And quite frankly, every dollar to

20   professional fees is a dollar that comes out of some

21   creditor's pocket.

22                So I'm going to move the disclosure statement

23   hearing to April 29th and 30th.   And I will look for any

24   further mediation reports that the mediators find appropriate

25   to file after further mediation sessions.    And we'll have a




                                                             A0320
                                                                     50


1    further status report or hearing on April 12th.

2                  MR. ABBOTT:    Your Honor, Derek Abbott for the

3    debtors.   I assume we can just work with chambers to tighten

4    up specific timing for that and get notice --

5                  THE COURT:    Yeah, I'm looking in the afternoon.

6    And if that doesn't work for parties, generally, we can do it

7    on the 13th.    My thought is to try to get in a status before

8    objections are due to disclosure statement, recognizing that

9    some people may still have to work on it notwithstanding, but

10   people seem to have a jump on it.        And I want it sufficiently

11   after the sessions with the mediator, so that discussions can

12   continue, as they often do after the mediation, and we can see

13   if -- what kind of consensus, if any, is reached on overall

14   issues or discrete issues.      But I'm generally available the

15   afternoon of the 12th and 13th, and I don't have a preference,

16   but that's my thinking.

17                 MR. ABBOTT:    (Indiscernible)

18                 THE COURT:    Thank you.

19                 MR. BUCHBINDER:    Your Honor, Dave Buchbinder for

20   the record.

21                 I take it that the objection deadlines will be

22   extended accordingly?

23                 THE COURT:    Yes, they need to be extended

24   accordingly.

25                 MR. BUCHBINDER:    Thank you, Your Honor.




                                                                 A0321
                                                                   51


1                THE COURT:    Thank you.

2                Okay.   What's next?

3                MR. ABBOTT:    Yes.   Your Honor, the next matters on

4    the agenda are related, Items 7 and 8.     I believe the Court

5    requested status on the 2004 motion filed by the insurers.

6    I'm suspecting the Court may have questions.     But I'll cede

7    the podium, obviously, to the insurers' counsel.

8                THE COURT:    Okay.   Well, here's my thoughts.   I had

9    been working on ruling on these motions when the flurry of

10   paper came in.   And quite frankly, I had waited to see what

11   the plan was going to look like before I ruled on these

12   motions.   And now I think we've somewhat eclipsed them, in

13   that, if this estimation motion goes forward, then I see no

14   reason why that discovery shouldn't go forward as part of that

15   process.   I may not be the person who is presiding over that

16   process or making that decision.

17               But I considered this, the requested discovery --

18   and I should qualify that by saying that certain of the

19   discovery could go forward, was my thinking -- would be or

20   could be relevant to estimation and could be relevant to the

21   TDPs, more so than objections to claims because, at least

22   under this plan, as filed, the survivor proofs of claim are

23   expunged from the docket.    I'm not making a comment on whether

24   or not that's appropriate, but that's what this plan says with

25   respect to those proofs of claim form -- forms and said that




                                                              A0322
                                                                    52


1    those claims will be -- I forget exact language, but the

2    claims will be resolved exclusively in accordance with the

3    TDPs, which we've already discussed that we don't have yet.

4                So my inclination was to permit certain of the

5    discovery to go forward, but I think it needs to be racked

6    into where we are now.     So I'm going to hold off, again, and

7    let's see where it goes.     But I think certain of this

8    discovery is appropriate.     And quite frankly, I see in the

9    estimation motion the movants wanting to do similar, if not

10   the same type of discovery, which they opposed -- well, the

11   coalition opposed two weeks ago, so I think it needs to be

12   racked into that.   So I'm not going to rule separately on it

13   at this point.

14               MR. MOULTON:    Judge, can I add one point, just for

15   clarification, if Your Honor lets me?

16               THE COURT:     Mr. Moulton.

17               MR. MOULTON:    Yeah.   I don't think we oppose,

18   Judge.   I think we opposed the 2004 process, which was a

19   unilateral process, I think, at the hearing.     We suggested

20   that we were willing to engage in a reciprocal process or come

21   to an agreement as to a process.

22               And I do note, Your Honor -- and Your Honor is

23   correct that that sort of process that was suggested by the

24   first motion, which would -- what I call the "claims motion,"

25   that I think Your Honor is probably referring to --




                                                                A0323
                                                                   53


1               THE COURT:   Uh-huh.

2               MR. MOULTON:   -- is, in fact, covered by 11(d) of

3    the estimation, but it endeavors a cooperative, collaborative

4    regime.   And if that -- a cooperative and reciprocal regime.

5    And if that regime is unable to be agreed to, then the

6    presiding court will decide it.

7               So I do want to say I don't think -- I don't

8    necessarily think it's an accurate characterization that we

9    were opposed to it.   I think the survivors have their claims.

10   I think our estimation motion with the TCC and the FCR shows

11   that we believe in our claims.    It's interesting, I know,

12   again, referring to my friend Mr. Anker's "cute" reference,

13   but it's almost too cute by half that the very issue that

14   we've been hearing since day one of our emergence in this

15   case, now we put it on, teed it up.    Apparently, they're not

16   in favor of it, so that's an interesting thing.

17              But the estimation process and the proposed

18   discovery regime in it does cover that.    And it would be my

19   suggestion, Judge, that that be left to the Judge who's

20   administering that to work within -- with the parties and come

21   up with a doable plan and regime.     That would be my only

22   point, Your Honor.

23              Otherwise, you know, clearly, with respect to the

24   second motion, what I call the "attorney discovery motion," we

25   just stand on our -- you know, I'm not going to repeat what




                                                             A0324
                                                                 54


1    was said at length a month ago.    And the claims -- I note Your

2    Honor's points on claims objection, which we still stand on

3    our arguments.   Thank you, Judge.

4                 MR. SCHIAVONI:   Your Honor, Tanc Schiavoni for

5    Century.

6                 We do have -- it could have been lost in the

7    motion, but we do have the request for relief under 3007-1(f).

8    And I'm not -- and Your Honor will obviously rule whenever you

9    choose to.   But I just would ask that -- you know, I think a

10   ruling on that could be decoupled from the other issues.       If

11   you some -- if you decided you want to deal with this -- the

12   discovery collectively, you know, I defer to the Court's

13   decisions about how to administer matters.      But 3007 is a sort

14   of separate issue, and it is sort of tied to solicitation

15   here, about whether -- you know, what claims should vote, what

16   claims should not.

17                We put before the Court specific uncontested

18   evidence of proofs of claim bearing signatures, the same

19   signature for multiple different names of claimants and other

20   such things that are very problematic.    We look forward to the

21   U.S. Trustee weighing in on these issues, as they examine the

22   evidence.    But we think the 3007 relief is a separate issue

23   that we'd ask Your Honor to take into consideration and

24   consider ruling on.    Thank you, Your Honor.

25                THE COURT:   Thank you.




                                                              A0325
                                                                 55


1                My thought was that I was going to consider the

2    Rule 3007 issue after I saw what discovery yielded.     But I'll

3    make a decision on that when I see whether or not I'm going to

4    be handling the estimation motion and -- because I think I

5    need to see what's happening there.     I may decide -- if I'm

6    not handling it, so that I cannot coordinate all of this, then

7    I may rule separately on the Rule 3007 request.

8                I do think, to some extent, all of these issues are

9    intertwined.   And the estimation, for example, the discovery

10   you want with respect to the -- or from the attorneys, the

11   individual attorneys and the aggregaters may be appropriate

12   discovery in the estimation motion context.     And so I'm -- but

13   since I may not be handling that, I'm not going to rule on it

14   for now.   And I will consider whether I rule on the 3007

15   separately, once I know whether or not I'm handling the

16   estimation motion.

17               MR. SCHIAVONI:     Your Honor, we -- if you recall, we

18   took an appeal on the bar date order that's before Judge

19   Andrews.

20               THE COURT:   Ah.

21               MR. SCHIAVONI:     One of the issues there was -- so I

22   just -- so, if you remember that, one of the issues there was

23   sort of how the form questions -- the adequacy of the

24   questions, what would happen.      It's a -- you know, it's as if

25   a prophet wrote that email -- that brief.      It foretells what




                                                              A0326
                                                                 56


1    might go wrong.   And I'm not -- no -- and Your Honor, I mean

2    no criticism, obviously, to the Court.    It's like, you know, I

3    think we were all faced, at that time, not -- you know, with

4    some novel issues.

5                But Judge Andrews does have before him an appeal

6    that asks him to -- that, because of -- you know, the

7    substance of the appeal is the claim shouldn't be granted

8    presumptive validity.    Okay?   So that is before him.

9                Now just one thing to close on:   It's still before

10   him.   I'm not sure how many months have gone by.   But you

11   know, perhaps -- Mr. Moulton would be very happy if like he

12   gets to the estimation after he gets out that appeal for six

13   months.   Okay?

14               THE COURT:   Well, my --

15               MR. SCHIAVONI:   I mean --

16               THE COURT:   My guess is --

17               MR. SCHIAVONI:   -- it's like -- it's illustrative

18   of the case --

19               THE COURT:   My guess is, if the District Court

20   takes this, you're going to be in front of Judge Andrews, so

21   you'll be able to address him on multiple issues.    I could be

22   wrong, but that's generally how it happens.    So -- and I --

23   has he had argument on that yet?

24               MR. SCHIAVONI:   No, Your Honor, he hasn't.

25               THE COURT:   Okay.   Well, I will consider this.      I -




                                                               A0327
                                                                   57


1    - as I said, I was going to sequence it a little differently,

2    but I will rethink whether I need to -- how I should sequence

3    it, once I know what I'm handling and what I'm not handling

4    and we see --

5                 MR. SCHIAVONI:    Thank you, Your Honor.

6                 THE COURT:    I'd like to see if the mediation

7    results in something that could somehow meet this issue, as

8    well, or address this issue, as well.      So we'll see.   Okay.

9    Thank you, everyone.

10                What is next?

11                MR. ABBOTT:    Thank you, Your Honor.

12                The next item on the agenda is the debtors' motion

13   for preliminary injunction.     I believe that matter has been

14   resolved, but I'll cede the mic to Mr. Andolina, Your Honor,

15   who will (indiscernible)

16                THE COURT:    Mr. Andolina.

17                MR. ANDOLINA:    Good morning, Your Honor.    Michael

18   Andolina, White & Case, on behalf of the Boy Scouts of

19   America.

20                Yes, Your Honor.    As Ms. Lauria previewed and Mr.

21   Abbott just stated, some continued good news and momentum to

22   report.    Your Honor, we filed a motion to extend the

23   preliminary injunction on February 19th.      Prior to the

24   objection deadline on that motion, we engaged in extensive

25   mediated negotiations with the UCC, the TCC, the coalition,




                                                                A0328
                                                                  58


1    the FCR, and the ad hoc committee of local councils.      And Your

2    Honor, the parties were able to finalize a stipulation and

3    proposed order that was filed at Docket 151.

4                 That stipulation was served on all parties in the

5    adversary on March 8th.    There were no objections by any

6    plaintiff to either our motion or to that stipulation.     As

7    Your Honor is aware, Century had filed a limited objection to

8    the stipulation.    We greatly appreciate the conversations we

9    had over the last several days, in particular with Mr.

10   Schiavoni, Mr. Lucas, and Mr. Celentino, assisted by Mediator

11   Tim Gallagher.    And we were able to resolve Century's limited

12   objection.

13                Your Honor, we provided a blackline version of the

14   proposed order to the Court.    I don't know if Your Honor has

15   had an opportunity to review that.    We can -- I can either

16   read the language or we can submit that to Your Honor, you

17   know, through a filing.    But all the parties to the

18   stipulation -- the TCC, the UCC, the insurers and the ad hoc -

19   - have signed off on that additional language to the proposed

20   order.    And we would ask that the Court enter the order and

21   stipulation as soon as the Court has an opportunity to review

22   that proposed language.

23                THE COURT:   It was just handed to me.   Let me see.

24   Okay.    It looks fine.

25                Does anyone else wish to be heard?




                                                              A0329
                                                                   59


1                  MR. STANG:   Your Honor, this is Mr. Stang.    I'd

2    like to make a comment, please.

3                  THE COURT:   Yes.

4                  MR. STANG:   Your Honor, while it's good news --

5    good that we're not having a preliminary injunction trial

6    today, the real good news will be if (indiscernible) satisfied

7    the conditions for the extension of their preliminary

8    injunction.    And this (indiscernible) this is an agreement

9    between the TCC and the (indiscernible) and the counsels have

10   been told (indiscernible) eligible for the extension of the

11   injunction, this is what you have to do (indiscernible)

12   production of documents.

13                 And we've talked about (indiscernible) before, they

14   are critically important to our survivors, to our

15   (indiscernible) organizations (indiscernible) liable for the

16   abuse they suffered and may be channeled parties or

17   participating parties under the proposed plan.      So we keep our

18   fingers crossed.

19                 We've been through this (indiscernible) before,

20   local counsel producing information.     And (indiscernible) they

21   have -- they did supply information (indiscernible)

22   disclosures, but there was a response.      So we're hoping that,

23   through (indiscernible) the debtor (indiscernible) can

24   (indiscernible) counsel to make those searches (indiscernible)

25   rosters under the conditions specified in the stipulation.




                                                                 A0330
                                                                    60


1                 Your Honor, Mr. Pfau, who represents abuse

2    survivors, filed a joinder to the (indiscernible) response, I

3    should say, to the preliminary injunction (indiscernible) like

4    to make a comment to the Court.

5                 THE COURT:    Okay.

6                 MR. PFAU:    Your Honor, this is Michael Pfau.    Can

7    you hear me clearly?

8                 THE COURT:    I can hear you, yes.

9                 MR. PFAU:    Okay.    My apologies.   I'm traveling, so

10   I had to appear via iPhone.        But if you can hear me and see

11   me, great.

12                I filed a joinder -- I represent a number of abuse

13   survivors across the country, and I filed a joinder and am

14   appearing in conjunction with David Klauder, a Delaware

15   bankruptcy attorney.      We filed that joinder, we thought it was

16   important because we wanted to raise an issue with you that we

17   think is critically important.       We styled our joinder a

18   cautious joinder, not an enthusiastic joinder, and it's

19   cautious because we have been seeking the troop rosters for a

20   long time.   Don't need to get into that now because we have

21   agreement, or at least agreement on a protocol that will allow

22   us to obtain those rosters.

23                The rosters may not be as important for the

24   bankruptcy lawyers and bankruptcy professionals, but they are

25   of critical importance to those of us who are representing




                                                                 A0331
                                                                   61


1    survivors in this case.   And you know, why are the rosters so

2    important?   The rosters allow the survivors to identify the

3    local council in the sponsoring organization.     Not many, but

4    some of my clients have not been able to identify the

5    sponsoring organization that sponsored the troop when they

6    were children.

7                 I have been told that there are tens of thousands

8    of claimants who have not identified a sponsoring

9    organization.    Now this is important because the injunction

10   does not toll the statute of limitations for the lawyers that

11   are practicing in State Court, and it doesn't allow for

12   discovery.

13                And the reason I wanted to speak, Your Honor, on my

14   client's behalf, and I think on behalf of many of the tort

15   lawyers representing abuse survivors was a timing issue.

16   There are three states who have passed limbo legislation, New

17   Jersey, New York, and North Carolina, where those windows are

18   going to be closing this year.    We need to be able to

19   identify, in order to preserve the statute of limitations,

20   those sponsoring organizations, and we need the troop rosters.

21                I'm glad we've reached a point where we have a

22   protocol in place to obtain that discovery.    But we thought it

23   was important, Your Honor, to raise this issue.     It's of

24   critical important to us, to put it on your radar.    Hopefully,

25   we'll not be back asking for any relief in this regard.       But




                                                               A0332
                                                                   62


1    we thought it was important to join, important to state our

2    piece, and like I said, put this on your radar.       So thank you.

3               THE COURT:   Thank you.

4               Is there anyone else who wishes to be heard?

5               MR. CELENTINO:   Your Honor, this is Joe Celentino

6    of Wachtell, Lipton, Rosen & Katz, for the ad hoc committee.

7    May I be heard?

8               THE COURT:   Yes.    Can I remind everyone else,

9    please mute your microphones?     Thank you.

10              Mr. Celentino.

11              MR. CELENTINO:      Good morning.    I'll be brief, Your

12   Honor.

13              As you have no doubt just heard, this -- we support

14   the preliminary injunction stipulation that Your Honor is

15   being asked to enter, and we hope that you will.       As you can

16   tell from the comments that were made just now, the injunction

17   stipulation is a compromise, and it's a compromise that we

18   support because it's one that will let the parties focus on

19   mediation, which, as Your Honor heard this morning, is

20   critical, given where we are in the case right now.       It is

21   critical that we can get to a global resolution in the short

22   time frame that we have here.

23              We believe this stipulation will help move these

24   cases forward to a positive conclusion, which is in everyone

25   interests -- everyone's interests here.        And we hope that Your




                                                                A0333
                                                                      63


1    Honor will enter the stipulation this morning.        And we will

2    continue, the ad hoc committee will continue to work to move

3    these places -- these cases to a global resolution.         Thank

4    you, Your Honor.

5                  THE COURT:    Thank you.

6                  Anyone else?

7             (No verbal response)

8                  THE COURT:    Okay.    Well, I have reviewed the

9    revised form of order and I will enter it as consensual and

10   recognize that it is a compromise that the parties who

11   negotiated it have reached.         I do not have any plaintiff in

12   the underlying litigation in front of me objecting to any

13   further extension of the preliminary injunction, and so I will

14   grant it.    I will address whatever subsequently occurs with

15   respect to the compromise, as and when it's brought in front

16   of me.    So that will be signed.

17                 MR. ABBOTT:    Thank you, Your Honor.

18                 THE COURT:    Anything further?

19                 MR. ABBOTT:    Thank you, Your Honor.    Your Honor,

20   Derek Abbott again for -- on behalf of the debtors.         No, that

21   completes the agenda.       We appreciate the Court's time and

22   guidance today.

23                 THE COURT:    Thank you.    And I encourage everyone to

24   make good use of the mediators and the mediation session that

25   was coming up.    If I were channeling Judge Fitzgerald -- who




                                                                 A0334
                                                                   64


1    many of you have been in front of on mass tort cases -- I

2    would say bring your toothbrushes and be prepared to come to a

3    resolution.    We're adjourned.

4                  UNIDENTIFIED:   Happy St. Patrick's Day, everyone.

5                  UNIDENTIFIED:   Thanks, David.   Nice hat.

6                  UNIDENTIFIED:   Thank you, everybody.    Thank you,

7    Judge.

8                  UNIDENTIFIED:   Thank you, Your Honor.

9             (Proceedings concluded at 11:05 a.m.)

10

11

12

13

14                                 CERTIFICATE

15

16            I certify that the foregoing is a correct transcript
17   from the electronic sound recording of the proceedings in the
18
     above-entitled matter.
19
     /s/Mary Zajaczkowski                   March 17, 2021
20   Mary Zajaczkowski, CET**D-531
21

22

23

24

25




                                                                A0335
                  UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF DELAWARE

                              .    Chapter 11
IN RE:                        .
                              .    Case No. 20-10343(LSS)
BOY SCOUTS OF AMERICA AND     .
DELAWARE BSA, LLC,            .
                              .    824 Market Street
                              .    Wilmington, Delaware 19801
                    Debtors. .
. . . . . . . . . . . . . . . .    Monday, April 12, 2021

                 TRANSCRIPT OF VIDEO HEARING
       BEFORE THE HONORABLE LAURIE SELBER SILVERSTEIN
               UNITED STATES BANKRUPTCY JUDGE

APPEARANCES VIA ZOOM:    (On the Record)

For the Debtors:              Jessica Lauria, Esq.
                              WHITE & CASE, LLP

For the Ad Hoc Committee
of Local Councils:            Richard Mason, Esq.
                              WACHTELL, LIPTON, ROSEN & KATZ

For the Tort Claimants
Committee:                    James Stang, Esq.
                              John Lucas, Esq.
                              PACHULSKI, STANG, ZIEHL & JONES

For The Hartford:             Phillip Anker, Esq.
                              WILMER, CUTLER, PICKERING, HALE
                               & DORR

                              James Ruggeri, Esq.
                              SHIPMAN & GOODWIN


(Appearances Continued)

Audio Operator:               Electronically Recorded
                              by Brandon J. McCarthy, ECRO

Transcription Company:        Reliable
                              1007 N. Orange Street
                              Wilmington, Delaware 19801
                              (302)654-8080
                              Email: gmatthews@reliable-co.com

Proceedings recorded by electronic sound recording,
transcript produced by transcription service.
                                                      A0336
APPEARANCES VIA ZOOM:   (On the Record - Continued)

For the Coalition of
Abused Scouts:               David Molton, Esq.
                             BROWN RUDNICK, LLP

For Century Indemnity
Company:                     Tancred Schiavoni, Esq.
                             O'MELVENY & MYERS, LLP




                                                       A0337
                                                3

                            INDEX


                                      Page

STATUS BY MS. LAURIA                        4

COMMENTS BY MR. STANG                   15

COMMENTS BY MR. MASON                   17

COMMENTS BY MR. ANKER                   19

COMMENTS BY MR. MOLTON                  22

COMMENTS BY MR. SCHIAVONI               25

SCHEDULING                              33




                                    A0338
                                                                       4

1         (Proceedings commence at 3:04 p.m.)

 2             THE COURT:    Okay.   Good afternoon.   This is Judge

 3   Silverstein.   We're here in the Boy Scouts of America case,

 4   Case Number 20-10343, for a status conference.

 5             And I will turn it over to Ms. Lauria --

 6             UNIDENTIFIED:    (Indiscernible)

 7             THE COURT:    -- and ask all others to please make

 8   sure you're muted.

 9             MS. LAURIA:    Thank you, Your Honor.   Jessica

10   Lauria, White & Case, for the debtors.

11             Your Honor, with -- in connection with today's

12   status conference, the debtors wanted to address three issues

13   with the Court:

14             First, we wanted to talk through at a very high

15   level where we're at on the mediation and the plan and

16   disclosure statement.

17             Next, we wanted to alert the Court to a motion that

18   the debtors expect to file on Thursday.

19             And then, finally, we wanted to address the time

20   line and, in particular, the time line for the disclosure

21   statement hearing.

22             So, if I could I'm going start with sort of where

23   we're at, again, very high level, not getting into any

24   mediation confidences, with respect to the mediation and talk

25   a little bit about the plan and disclosure statement.


                                                            A0339
                                                                     5

1              Following our last hearing, which I think was March

 2   17th, the mediators conducted both virtual mediation and

 3   optional, in-person mediation March 30th through April 1st.

 4   We did make progress during those sessions.   But as the Court

 5   can probably guess due to the lack of a mediation statement,

 6   we did not reach a resolution as a result of those sessions.

 7             We did, however, have great momentum coming out of

 8   those sessions.   And certain of the parties have kept at the

 9   mediation, literally with daily mediation sessions, including

10   on the most recent holidays and weekends, since the virtual

11   in-person sessions concluded on April 1.

12             As we always do at these status conferences, we, of

13   course, want to thank the mediators and all of the mediation

14   parties for their efforts.    We specifically want to thank the

15   attorneys representing coalition members for their efforts,

16   they've been working around the clock, as well as the FCR and

17   certain of our insurers.   We appreciate their commitment and,

18   really, everyone's commitment to trying to get this

19   bankruptcy case to a place where we can confirm a plan of

20   reorganization.

21             While we still have very strong momentum, we

22   recognize that there are some parties that we don't have that

23   momentum with that aren't happen with where the mediation

24   stands today.   Candidly, the debtors aren't happy with where

25   the mediation stands today.   We wanted to come before the


                                                           A0340
                                                                     6

1    Court today and announce a global resolute -- excuse me --

2    resolution of the cases.    We're simply not there yet.   But

3    that's not to say, Your Honor, that we've reached an impasse;

4    we haven't.   In our view, we haven't reached an impasse with

5    any of the mediation parties.    We are still negotiating on

6    multiple fronts and we intend to continue to negotiate on all

7    of those fronts.

8              But as I said at the last hearing, we're coming

 9   very close to a time where we will call upon Your Honor to

10   start calling balls and strikes when it comes to the

11   disclosure statement and plan.    I think -- and you've seen

12   this in the pleadings before -- if you polled the parties in

13   the case, I think we would agree on one thing, and that is

14   there are some issues that will have to be litigated in

15   connection with the plan.

16             We believe, Your Honor, that the best forum for

17   those issues and the best procedural posture to resolve the

18   open issues through litigation is through plan confirmation

19   in front of this Bankruptcy Court, we think that's the most

20   efficient process for all of the parties.    That has the

21   ability to, not only equitably compensate a few survivors,

22   but also preserve our mission.

23             To that end, Your Honor, unless the stars align

24   tonight and we reach some sort of meaningful resolution with

25   one or more parties this evening, the debtors intend to file


                                                          A0341
                                                                     7

1    tomorrow an amended plan, an amended disclosure statement,

2    trust distribution procedures, and a trust agreement.    I want

3    to outline very briefly the structure that we're

4    contemplating for that plan, in light of where we are in the

5    mediation and the bankruptcy cases, more generally, just to

6    provide context for what, not only you, but all of the

7    parties that are present here today will see in that filing.

8               In short, the plan that we intend to file tomorrow

 9   has been designed to continue the momentum that we have in

10   the mediation and with other negotiations, to facilitate a

11   global resolution of these cases, while addressing concerns

12   that we have heard from the TCC and others, and while

13   addressing the BSA's timing needs.

14              In short, Your Honor, what we are going to file

15   tomorrow is what I can best describe as a "toggle plan."     The

16   sort of default or the Plan A version of that is a global

17   resolution plan, very similar to what we have filed in the

18   past.   It provides for local council releases, in exchange

19   for substantial contribution.   It would provide for releases

20   of chartered organizations that have claims exposure that

21   contribute voluntarily to a trust.   It would provide, just

22   like the plan today provides a framework for insurance

23   settlements.

24              This global resolution plan would have an added

25   feature, and that's an estimation of the debtors' abuse


                                                         A0342
                                                                      8

 1   liability.    You've heard a lot about estimation over the last

 2   several weeks, as have we.    We've heard the parties loud and

 3   clear.    We believe there should be an estimation in

 4   connection with confirmation.    We think the settlements that

 5   we are hopeful you will see in the global resolution

 6   component of the plan, we think, in the Court's consideration

 7   of those settlements, the Court would benefit from an

 8   estimation.    We think all parties, candidly, will benefit

 9   from an estimation in that world, so we are going to propose

10   one.

11                We think this global resolution plan -- what I kind

12   of refer to in discussions on our side as the "Plan A plus,

13   plus, plus" -- is the absolute best plan for BSA.    We think

14   it's the best plan for the survivors, we think it provides

15   them with a structured and centralized means to receive

16   timely compensation and equitable compensation.    We think

17   it's far preferable to what they would face in the tort

18   system.    And we also think it continues the mission for BSA

19   and the local councils.    But that's the global resolution

20   side of the plan.

21                As I mentioned, the plan does contain a toggle

22   feature, so a BSA toggle feature.    If the abuse claimants do

23   not vote in sufficient numbers to accept that global

24   resolution plan and Your Honor is, therefore, reluctant to

25   confirm that global resolution plan, the plan of


                                                             A0343
                                                                     9

1    reorganization would drop the global resolution component.

2    And again, that's the component that requires the plaintiffs'

3    support with the nondebtor releases, including the insurance

4    settlements.   We would drop the global resolution component

5    and we would proceed with a BSA only toggle, a BSA only plan,

6    where BSA could still emerge from bankruptcy.

7               We would save millions of dollars of professional

 8   fees.   We would avoid what we think would be wasteful and

 9   destructive bankruptcy-related litigation.   We would maintain

10   our time line.   So those are the positives of the BSA toggle.

11              The negatives are it's sub-optimal in our view,

12   worse than sub-optimal for the victims.   We would -- in that

13   world, we wouldn't have the local council contributions, we

14   wouldn't have chartered organization contributions.    We

15   wouldn't have a centralized forum to liquidate and provide

16   timely compensation to creditors.   We would have certainly

17   complications with our insurance, due to the shared insurance

18   features of BSA's insurance program, with the local counsels

19   not being part of the plan.   It would be difficult to

20   contribute certainly the policies to the trust or anything

21   that infringes upon their rights.

22              But that is a sub-optimal plan that's confirmable.

23   We think it's very close to what the TCC was actually

24   suggesting in their pleadings.   We hope that the abuse

25   victims vote in favor of the global resolution plan, and we


                                                           A0344
                                                                    10

1    hope other parties come to that table.   But if not, we have a

2    confirmable plan that will get BSA out of bankruptcy.

3              I should note that the UCC/JPMorgan settlement that

 4   was reached in connection with the mediation would be a

 5   feature that is present in both plans.   Both plans would

 6   provide for that feature.   So that's where we're at with the

 7   plan and the mediation.

 8             I can turn to estimation, et cetera, if that would

 9   be helpful, Your Honor, and then go to time line.   And I'm

10   sure there may be others that wish to be heard, and I'm happy

11   to answer, of course, any questions.

12             So the next piece.    At our last hearing, I believe

13   it was counsel for the FCR mentioned that the TCC, FCR, and

14   coalition would be filing a motion to withdraw the reference,

15   as well as an estimation motion, and they did, in fact, file

16   those motions.   They are scheduled for an objection deadline

17   of the 15th, which I believe is this Thursday.   The debtors

18   will be objecting to both of those motions, both the

19   withdrawal of the reference, as well as the estimation

20   motion.

21             As I just explained, in our view, the best forum

22   and the best procedural posture for resolution of the

23   litigated issues, including estimation in this case, is you,

24   Your Honor.   It's also in connection with the plan of

25   reorganization itself.    And I understand you're not ruling on


                                                          A0345
                                                                     11

1    either of these matters now.   I just want to give you a heads

2    up of where the debtor is coming out.

3               In our view, if we're in the world of that global

 4   resolution that I just described, the District Court will

 5   likely need to affirm Your Honor's ruling in any event, which

 6   would be premised upon an estimation of the abuse liability.

 7   If we are flipped into the world of the BSA toggle plan, we

 8   don't think District Court involvement is necessary,

 9   including with respect to the estimation.   So we don't think

10   it's necessary to go before the District Court with respect

11   to that estimation.

12              We appreciate the insurers' 2004 motion.    We

13   appreciate the efforts of the TCC, FCR, and coalition to come

14   up with a protocol for estimation.   But we are going to file

15   a confirmation discovery motion that includes the estimation

16   component, we're going to file that also on Thursday, the

17   15th.   As I mentioned, that will apply to plan confirmation.

18   It's going to be very similar, I'm sure, Your Honor, to what

19   you've seen in numerous other cases and concerning, you know

20   litigated confirmation matters.   We will have a protocol

21   that's baked in with respect to the estimation that is

22   designed to get the debtor out of bankruptcy on the time line

23   that we've been discussing.

24              The good news is, on discovery, Your Honor, we're

25   not starting from scratch.    I think you probably know we've


                                                           A0346
                                                                     12

1    provided a lot of information to the creditor parties.    But

2    we do recognize that, in the context of a contested

3    confirmation hearing and a contested estimation proceeding,

4    people are going to need more, and we need a framework to

5    provide them what they need to work through that process.      So

6    we'll be filing that motion, like I said, on the 15th,

7    together with the objections to the other two motions.

8              It's probably -- that's probably a good segue to

 9   the timing discussion.   You know, at the risk of sounding

10   like a broken record at the last several hearings, the

11   overall time line is still critically important to the BSA,

12   for all of the reasons that we talked about before.     The fee

13   burn in the case is extraordinary.    We believe that every,

14   you know, additional month takes money out of the trust.      The

15   bankruptcy, I think, jeopardizes the BSA's mission, so we

16   need to get this out of bankruptcy.

17             So we've got two matters that I think are coming up

18   in relatively short order.   We've got the disclosure

19   statement, which currently is scheduled for April 29th.    And

20   I'll come back to the timing of that because I think we

21   understand and have heard from various parties that they

22   would like a little more time on that.   And then we have this

23   discovery protocol motion that I just mentioned.

24             Since we do have time with the Court on April 29th

25   right now, we would ask that we still reserve a few of those


                                                           A0347
                                                                    13

1    hours to get things started on the discovery protocol and the

2    estimation protocol.   We think sooner, rather than later, is

3    best for that.   We want to avoid having parties file before

4    the Court additional 2004 motions and the like.   We think we

5    need a centralized mechanism to deal with the discovery

6    motions.   So we would like to take advantage of the Court's

7    time on April 29th.

8               With respect to the disclosure statement, a couple

 9   of things on that.    One, I know the Court is aware of what

10   I'm about to say, but I do feel compelled to address a theme

11   that we've seen in some of the pleadings, which is this

12   notion that, due to lack of support principally from the

13   plaintiff classes, the Court shouldn't hear the disclosure

14   statement or permit the plan to be launched for solicitation.

15   I think it goes without saying there isn't a Bankruptcy Code

16   or Bankruptcy Rule requirement that creditors commit in

17   advance to the support of a plan.   We think it's essential,

18   particularly with the amended plan that I just described,

19   that we put that out as soon as possible.

20              Century did file a motion requesting that the April

21   29th date be adjourned.   While we are -- we disagree with

22   Century's position on 3017(a) and the notion that we couldn't

23   file an amended disclosure statement during the twenty-eight-

24   day period provided for in that rule -- and I should note the

25   disclosure statement that was filed on March 1st, while it


                                                          A0348
                                                                      14

1    didn't contain TDPs and a trust agreement, it was very

2    robust.   It contained a liquidation analysis, as well as the

3    debtors' five-year business plan.

4                 But we're sympathetic to Century's view and the

 5   views of others.    We understand that the parties may need

 6   some additional time to review the filings for tomorrow.        Our

 7   next omnibus is scheduled for May 19th.     We would ask that we

 8   not go beyond that May 19th date.     We don't think there's any

 9   reason to.    Even if you were to adopt Century's reading of

10   Rule 3017(a), that 28 days, assuming we file the documents

11   tomorrow, expires around, I think it's May 11th.     So we can

12   certainly go earlier than that.     But we also know that your

13   docket is extremely full, Your Honor, and so understand if

14   there isn't other available time.

15                So that's where we're at on the three topics,

16   including the time line.     I'm happy to answer any questions,

17   Your Honor, if you have any with respect to those remarks or

18   other matters.

19                THE COURT:   No, I don't have any questions.

20                Let me hear from others who would like to be heard.

21   Mister --

22                MR. MASON:   Your Honor, may I -- oh, sorry.   I

23   didn't mean to interrupt anyone.

24                MR. STANG:   Your Honor, the committee would like to

25   be heard briefly.


                                                            A0349
                                                                     15

1              MR. MASON:   And after the committee, Your Honor,

 2   the ad hoc committee of local councils, please.

 3             THE COURT:   Thank you.

 4             Mr. Stang.

 5             UNIDENTIFIED:    (Indiscernible)

 6             MR. STANG:   Thank you, Your Honor.

 7             I can't comment too much on what Ms. Lauria -- I'm

 8   sorry -- on what Ms. Lauria said about this new plan.     We'll

 9   see it and we'll review it.

10             Her Toggle B, at least the way she described it,

11   sounds like what we were referencing in our objection to

12   exclusivity, but we'll see.

13             But I would -- I don't want to turn this into a

14   complaint session about what happened in Miami.     But I do

15   want to point out that the committee has been left out of any

16   discussions since Miami.   At Miami, we asked for permission

17   to address -- because that's what you have to do, you have to

18   ask for permission -- to address all parties-in-interest, but

19   BSA in particular, about claims models.      That request was

20   never responded to by the mediators, except we were told on

21   the last day of the mediation that we were excused because

22   apparently nobody wanted to talk to us.

23             And so, if there is a plan to be filed tomorrow

24   that has a claims matrix in it with values, no one has talked

25   to us about those values, other than a presentation by the


                                                            A0350
                                                                        16

1    debtor as to its claims model, which we asked for an ability

2    to respond to in the mediation forum, and we were ignored.

3    So I don't know what this thing is going to look like.     But

4    if the debtors' MO continues, it's going to be that the

5    committee is not a party that it thinks is particularly

6    relevant to the formulation of its Toggle B plan, or, for

7    that matter, maybe its Toggle A plan, and it's unfortunate.

8              But we have not withdrawn from the mediation.       We

 9   attended the days that we were told we were wanted there.       We

10   had some discussions with some of the mediation parties, but

11   obviously not all of the ones we wanted to.    And we will

12   continue to participate in an effort to reach a consensual

13   plan.

14             We are having discussions with the debtor regarding

15   our restricted asset adversary proceeding, and it would be

16   great if we could reach a resolution on the BSA contribution

17   around that negotiation.   So I don't want the Court to think

18   that we have withdrawn from the process.    We have not.   We

19   want to be engaged with the debtor, we are engaged with the

20   coalition, we are a joint party in the estimation motion.

21   But the debtor is being very careful about who it's talking

22   to and who it's not talking to.     And on certain material

23   issues, they're not talking to us.    So we look forward to

24   seeing what they file, Your Honor.

25             THE COURT:   Thank you.


                                                           A0351
                                                                      17

1               Mr. Mason.

 2              MR. MASON:    Thank you, Your Honor.   Can you hear

 3   me?   I just want to make sure the computer is working.

 4              THE COURT:    Yes.

 5              MR. MASON:    Thank you, Your Honor.   Again, Richard

 6   Mason, Wachtell, Lipton, Rosen & Katz for the ad hoc

 7   committee of local councils.

 8              And Your Honor, just as a brief reminder, the ad

 9   hoc committee consists of eight local councils, drawn from

10   across the country.     The members of the ad hoc committee are

11   all volunteers, and my firm is representing the committee pro

12   bono.

13              Prior to the petition date, Your Honor, the BSA

14   asked that I form the ad hoc committee, so that local

15   councils could have an active voice in these proceedings, and

16   we have been very active, Your Honor, both in court and

17   outside.   Outside of court, in particular, we have spent

18   thousands of hours, volunteer hours, amongst ourselves and

19   with the over 250 local councils to try to determine the art

20   of the possible in meeting the twin goals of the BSA case;

21   that is, compensating victims and maintaining the scouting

22   mission.

23              Now, for a global resolution to be achieved, Your

24   Honor, in our view, that means literally thousands of

25   volunteers across the country have to agree.      But we


                                                            A0352
                                                                     18

1    understand that the principal focus of the mediators and the

2    mediation parties over the last several weeks has been, as it

3    should be in our view, I'll just say "elsewhere," without

4    saying too much.

5                 When it comes time, Your Honor, to negotiate and

 6   finalize the local council contribution, we believe it is

 7   essential that the ad hoc committee be involved, much more

 8   involved than we have recently been asked to be, if a global

 9   resolution is to be achieved, certainly within the time frame

10   that Ms. Lauria has laid out.

11                And for our piece, Your Honor, I'll just say the

12   following:    Based on our work and our extensive interaction

13   with our fellow local councils -- far more interaction, I

14   think, candidly, than other parties have had -- we believe

15   that local councils, in the aggregate, can make and are

16   prepared to make a substantial contribution of cash,

17   property, and insurance rights to resolve the BSA case.    But

18   the amount and other terms, in our view, need to be

19   realistic, in light of all of the circumstances.

20                So, Your Honor, I just want to say for the Court

21   and everyone our sleeves are rolled up and we're ready to

22   work with the other mediation parties, if they're willing,

23   particularly if we have a bit more time before the disclosure

24   statement hearing to achieve a realistic global solution

25   involving the local councils.    We're here and we hope the


                                                           A0353
                                                                      19

1    other parties are, as well.     Thank you.

2                THE COURT:   Thank you.

 3               Mr. Anker.

 4               MR. ANKER:   Good afternoon, Your Honor.   Can you

 5   hear me okay and the other parties?

 6               THE COURT:   Yes.

 7               MR. ANKER:   Thank you.

 8               Your Honor, let me start out by not complaining

 9   about the debtor freezing us out and refusing to negotiate.

10   There have been extensive negotiations.      And I appreciate Ms.

11   Lauria's comment that she appreciates the efforts by, in

12   addition to the coalition and the FCR, several of the

13   insurers.

14               I'm not going to take personal credit, I didn't go

15   to Miami in person, though I did participate by Zoom.     But my

16   colleague Mr. Ruggeri, who is on the line, as well as the

17   head of litigation for Hartford, went down in person and met

18   with the debtor and others.     I think it is fair to say there

19   is progress.   But it's also fair to say there isn't a deal.

20   And I'm not going to comment further and violate any

21   mediation privilege.     But I did want to say people are trying

22   and I'm not here to complain about that process.

23               What I do want to comment briefly about is

24   estimation.    We, too, will be filing an objection come this

25   Thursday, both to the withdrawal of the reference and the


                                                            A0354
                                                                      20

1    pending current estimation motion.   That motion -- and I

2    don't know if Your Honor has read it yet -- is rather

3    remarkable.   What it seeks -- and this is the motion filed by

4    the FCR, the coalition, and the TCC -- is not an estimation

5    of any claim in particular for the purpose of allowance under

6    Section 502, but an estimation of the debtors' aggregate

7    liability by calendar year, and the policies are by calendar.

8               This is an obvious effort to try to get an order

 9   out of Your Honor, or the District Court, if not Your Honor,

10   that the plaintiffs can then parade later in coverage for it

11   and say ah hah, the aggregate liability by policy year.     So

12   the Hartford policy years are X, Y, and Z; the Century policy

13   years are A, B, and C.   We know what the aggregate liability

14   is, that's been liquidated.   And this isn't the first time

15   this has been tried in an effort to use Bankruptcy Court

16   orders that plainly are not liquidations, plainly not

17   allowance of claims, not for any bankruptcy purpose, for --

18   but for coverage purposes.

19              I will say, Your Honor, I haven't seen the debtors'

20   motion, so I can't say today whether we will object to it or

21   not.   But if it is an attempt to do something similar, to

22   strong arm the carriers and deny them their rights to have an

23   actual adjudication in accordance with their policies of what

24   claims are valid and not and what liability they have, and

25   misuse Your Honor's own orders, A, we're not going to let


                                                         A0355
                                                                    21

1    Your Honor be confused about what's being attempted; and, B,

2    we will certainly object to that and protect our rights.

3              I hope that isn't going to -- what is being

 4   attempted by the debtor.   It is plainly what is being

 5   attempted by the FCR, the coalition, and the TCC.   And we

 6   will respond to that both in an objection we will be filing

 7   before Your Honor this Thursday to the estimation motion, and

 8   an objection to the motion to withdraw the reference to the

 9   District Court.   I just wanted to alert you to that.

10             I'll also say one other thing.   To the extent

11   there's been estimation proceedings in mass tort cases, not

12   allowance, the real estimation -- so, for example, for

13   purposes of deciding whether the treatment, for example, of -

14   - whether enough was being contributed by the debtors, so

15   they could treat all claimants as unimpaired.   That was the

16   issue in Garlock.   In similar cases, you have estimation

17   proceedings that went on a year, literally a year or longer.

18             I appreciate, from Ms. Lauria's standpoint, why

19   that is impossible here.   And I'm going to accept that

20   representation at face value.   I certainly take at face value

21   that $100 million in professional fees in a case of a not-

22   for-profit like the Boy Scouts is not viable, and another 100

23   million will be even less viable.

24             And so, if there is an attempt to really get an

25   estimation that is an any way, shape, or form binding or


                                                         A0356
                                                                     22

1    probative, even, for future coverage litigation, we will,

2    regretfully, have to become an obstacle in that because

3    that's not consistent with due process and not consistent

4    with our rights as -- our clients' rights as carriers.    I

5    don't want to do that.    I don't want to do -- say I'm not

6    going to do it lightly because we, too, would like to see

7    this debtor emerge from bankruptcy and reorganize

8    (indiscernible) our clients' rights.

9              And so we'll oppose the existing motion, which is

10   plainly an effort to do that.     And as to what the debtors

11   ultimately file, we will review it in good faith and,

12   hopefully, we won't have to take a similar position.    Thank

13   you, Your Honor.

14             THE COURT:     Thank you.

15             MR. MOLTON:     Your Honor, may I go next?

16             THE COURT:     Who was that?

17             MR. MOLTON:     Your Honor, may I -- it's Mr. Molton,

18   Your Honor, for the coalition.

19             THE COURT:     Yes.   Mr. Molton.

20             MR. MOLTON:     Thank you.

21             First, I want to respond to my friend Mr. Anker.      I

22   had my -- I thought today was April 12th and not May 19th.

23   May 19th is the date for argument on the estimation motion.

24   My friend Mr. Anker has used this opportunity to give us a

25   preview of his argument.    Be advised, Your Honor, I'm not


                                                            A0357
                                                                   23

1    going to do the same.   We're going to just put on the record

2    that we disagree with much of what Mr. Anker, if not all of

3    what he said.

4              And the time will come when we'll put in front of

 5   you, Your Honor, the issues as to estimation, none of which

 6   are remarkable, none of which will take the time Mr. Anker

 7   said, and all of which will move this case to a successful

 8   conclusion, we believe, from the coalition, into 2020, along

 9   the lines of what the debtor had articulated as their time

10   line.

11             So, in any event, we'll reserve our rights.   And

12   I'm not going to hold Mr. Anker to deduct from his time on

13   the 19th of May, the units he used now, I'll let him do it

14   again, if Your Honor -- if your -- you know, I will not be

15   asking that of Your Honor.

16             In any event, Judge, I do want to say a few things

17   about what Ms. Lauria said because I think there were some

18   points that we should be cognizant of, is that parties are

19   working hard with the debtor and other mediation parties, in

20   the context of a mediated resolution of what is a very, very

21   complicated case, a challenging case, as Your Honor knows.

22             Yes, it's true that no agreements were reached at

23   Miami, that we can report to you today.   But the parties are

24   talking, phone lines are open, calls are being responded to.

25   And even as late as within the last hour, Your Honor, the


                                                         A0358
                                                                    24

1    coalition has been hard at work in dealing with mediation

2    issues with respect to the parties, you know, the mediation

3    parties.   And we look forward to putting rubber to road, so

4    to say, on that, and seeing if they can bear fruit.

5               I don't want to go any further than that.    But

 6   nobody should take away from this status conference that

 7   Miami happened, and then it was over.    No, Miami was a

 8   beginning that set -- you know, that the parties were able to

 9   understand each other's positions.   And it has served for a

10   basis for continual discussions and serious, serious

11   negotiation.

12              I do want to say, Judge, that the coalition had its

13   mediation delegation on the ground in Miami, meeting with

14   various mediation parties that were there, you know,

15   including the debtor and insurers.   And we had folks on, you

16   know, digital, as well, participating.    It was a challenging

17   endeavor to do this in the way that it was done.    But I

18   think, all in all, looking back at it, it was successful in

19   allowing the parties to articulate their positions,

20   understand each other's positions, and set the groundwork for

21   further discussions.

22              So, in any event, Your Honor, that's what I would

23   like to say.   And if Your Honor has no more questions, I'll

24   leave it at that.

25              THE COURT:   Thank you.


                                                            A0359
                                                                      25

1                Who would -- who else would like to be heard?

 2               MR. SCHIAVONI:   Century, Your Honor.

 3               THE COURT:   Yes.

 4               MR. SCHIAVONI:   If you --

 5               THE COURT:   Before that, please, everyone check

 6   your audio to make sure you're muted.    I'm getting some

 7   background.

 8               Mr. Schiavoni.

 9               MR. SCHIAVONI:   Thank you, Your Honor.   Tanc

10   Schiavoni for Century Indemnity.

11               Your Honor, I flew to Miami, I was there the whole

12   week.   I stayed a few days to -- I basically traveled on a

13   safer route back.   My client was available.   The actual

14   reality on the ground was that Century was excluded from all

15   meetings with -- between the Boy Scouts and the coalition,

16   save for an opening meeting.    That's true with respect to, I

17   believe, essentially all of the other insurers, except for

18   Hartford.   There were meetings throughout the session between

19   Hartford and the Boy Scouts and the coalition.      But by and

20   large, the other insurers -- or not "by and large."     The

21   other insurers were -- had one discussion or two with one of

22   the mediators, but were not -- were excluded from all of the

23   discussions between the Boy Scouts and the coalition.

24               We are hopeful that things will go in a positive

25   direction here, and we still are -- you know, hold out an


                                                            A0360
                                                                     26

1    olive branch to engage.    But you know, to be clear here, you

2    know, what had happened is the debtor is engaging with an ad

3    hoc committee that isn't bound by fiduciary duties, which has

4    made multiple threats, as we set out in the 2019 motions we

5    filed.   These are very challenging discussions, what's gone

6    on here.

7                We're very concerned that we face an enormous moral

 8   hazard in how this case reaches a landing.   In essence, we

 9   are, at this point, almost completely in the dark as to what

10   the debtor is doing.   I mean, what I just heard from Ms.

11   Lauria is all complete news to us.   I had no idea that this

12   is where they are.   It may be a positive; it may be a

13   negative.   Anything new, in my mind, is potentially a

14   positive.   I'm looking at the glass half full.   You know,

15   we've gotten -- we've written them saying -- you know, giving

16   them our phone number to call us.    We're, you know, anxious

17   to work with them over the next couple of days.

18               But the bottom line here is that we face a genuine

19   enormous moral hazard, which we're very familiar with how

20   that went down in Imerys.   We do think -- we're not seeking

21   delay for the purpose of delay.   But under 3017, we ought to

22   have the basic 28 days to, you know, examine the disclosure

23   statement and engage on it.   And that's -- you know, our

24   substantive rights in that regard shouldn't be trampled

25   because of the spending.


                                                          A0361
                                                                     27

1              There has been enormous spending here.     But Your

 2   Honor, the spending is being talked about as if it's almost

 3   like an act of God, you know, a drought that's occurred or

 4   something that no one has had any control over.    The debtor

 5   is in significant control over this spending.   There has not

 6   been open-ended litigation in this case.    It is true that

 7   Century has brought several motions, but they've been

 8   brought, not against the debtor or the TCC; they've been

 9   brought against the coalition, which is not an estate

10   professional and doesn't bill the estate.   The T -- honestly,

11   both the TCC and the debtor really sat aside on those

12   motions, so we can't be blamed for this spending.    The

13   spending has largely occurred in the context of essentially

14   no contested litigation going on.

15             The debtor has huge control over this.     We've urged

16   them to do things like enhance the budgets they have.      We've

17   urged them to do things like the U.S. Trustee, Mr. Vara, has

18   put in place in another abuse case in the last several weeks,

19   in the District of New Jersey, he's imposed a case-ending

20   holdback instead of 20 percent, so that the estate

21   professionals are -- have a holdback until the end of case.

22   We continue to think that actually would be a very productive

23   suggestion here, and encouraging everyone to really focus on

24   getting the case done.   But yes, I got it, that even that

25   suggestion coming from me sounds like, you know, a Trojan


                                                           A0362
                                                                    28

1    Horse, Greeks bearing gifts, et cetera.    But it's,

2    nonetheless, a good idea.

3              But the main point here is our substantive rights

 4   to deal with this disclosure statement should not be trampled

 5   because of the spending, which we have no control over,

 6   frankly, at all.   This is a huge -- it's like this case poses

 7   tremendous threats to these -- you know, my client is a

 8   runoff, it has limited assets.    You know, you've seen the

 9   papers that have been put in.    It's like they're

10   (indiscernible) it's like we need our rights under 3017.

11   That's the second point I'd like to make.

12             The third point, Your Honor, is we do have two

13   motions before you.   And I just want to just explain to you

14   why they actually are important to be decided.    The 2019

15   motion, it's a supplemental motion that -- look, I'm the

16   first to say that I think, when we brought the 2019 motions

17   before Your Honor, you might have been wondering what is this

18   all about, is this a waste of time.    But I think as you've

19   seen how the case has evolved, how the negotiations are

20   taking place and how the subgroups have evolved, identifying

21   the subgroups and whether we really have a controlling vote

22   is actually very important.   And what's been driving them is

23   very, very important to resolving this case.    And we think

24   your rulings on the 2019, so far, have been helpful.

25             What we have on the supplemental motion we have


                                                            A0363
                                                                     29

1    before you on 2019, it deals with a very fundamental problem

2    we have.    The coalition, the biggest block of votes within

3    the coalition is by an entity calling itself "AIS," Abused in

4    Scouting.    It's sort of -- we've previously argued this to

5    you.   It's sort of presenting itself as a conglomerate

6    organization when it's really sort of three firms working

7    together.

8                 But we have one of the -- one of the co-lawyers who

 9   co-share those claimants is regularly publishing statements

10   about liquidating the Boy Scouts.    We've included some of

11   those statements in the 2019 that he publishes on the web.

12   And they go out to like a list of other plaintiffs' lawyers

13   and other claimants.    Meanwhile, you know, the negotiations

14   for the coalition are being led at the very same time by his

15   co-counsel, who shares the same exact clients, who is

16   purporting to run the negotiations in the -- in Miami and

17   elsewhere.    Okay?

18                It's important for all the parties to know does the

19   coalition, in fact, have a majority vote.    You know, is AIS

20   acting as one entity, or is there an issue here because the

21   two -- you know, is this some sort of negotiating ploy,

22   having one co-counsel say he's liquidating the Boy Scouts,

23   and the other saying he's negotiating to a resolution, or is

24   there a genuine conflict between the two counsel?    That 2019

25   motion is important for that reason.    It goes to who the


                                                           A0364
                                                                    30

1    parties are dealing with and whether they think there

2    actually could be a deal with them.

3               But we would ask you to consider looking at those

 4   motions.   I don't think Your Honor needs to schedule further

 5   argument on them, or at least we'd be prepared to waive

 6   argument, if it (indiscernible) decision.

 7              The other motions before Your Honor are Century's

 8   2004 motions that go to how the claims were generated.    And I

 9   got it, but there's a huge temptation to sort of put this off

10   and put off decision on it until somehow discovery comes

11   along.   But you can see what's happening.   It's like there's

12   a proposal now that like we should wait for all discovery

13   until right at the end, right before confirmation, and even

14   defer this discussion until after estimation.

15              The fact of the matter is the 2004 discovery is

16   threshold discovery that was supposed to put us in a position

17   to file omnibus objections before solicitation.   So deferring

18   -- if there's a rush to move this forward, I would just

19   suggest that that rush mandates or -- maybe that's too harsh

20   of a word, I apologize -- it, you know, encourages,

21   incentivizes a ruling on the 2004 motion sooner, rather than

22   later.

23              And we do think those motions are extremely

24   meritorious.   We don't think solicitation can go forward when

25   there's hundreds of proofs of claim that they're, you know,


                                                           A0365
                                                                     31

1    basically, you know, forged signatures, we've submitted, and

2    other like very serious problems about them.    So we would ask

3    that that motion not be held up as part of some package on

4    estimation, but that it be dealt with, you know, as soon as

5    Your Honor can issue a decision on it.

6                 And just last, Your Honor, I don't -- I'm not

 7   intending to get into arguments about estimations.    But you

 8   know, to be clear, this is sort of being marshaled as some

 9   sort of weapon.    If you were to -- if you were to grant an

10   estimation motion, you will be the first judge in the United

11   States of America to estimate sexual abuse claims.    The only

12   other judge that's looked at this, it's the only other

13   citation in the TCC's brief, when you read the decision, was

14   horrified at the notion of the complex and bizarre issues it

15   would get involved in.

16                The other thing about it that no one has even

17   mentioned is that this is an estimation motion, not just of

18   the Boy Scouts liability, it's an estimation of nondebtor

19   liability.    In other words, they're going to ask -- are

20   asking that you estimate the liability of the local councils

21   and of the sponsoring organizations.    To be clear, there's

22   over 5,000 sponsoring organizations and 253 local council

23   entities.

24                We don't think, as a matter of law, the estimation

25   procedures ever could be used to estimate nondebtor


                                                           A0366
                                                                      32

1    liabilities, and we think it's dead on arrival for that

2    reason, all by itself.    But we also don't think it's actually

3    possible to estimate, you know, by putting on some

4    statistician, the different liabilities based on 5,000

5    different sponsoring organizations, all with their own kind

6    of unique and peculiar facts involving each of those

7    institutions.

8                 And the same goes true with (indiscernible) local

 9   councils.    Obviously, that kind of discovery would take

10   months, it would be -- it is -- I -- you know, in just the

11   most concise word possible, this estimation is an appeal

12   magnet.   It will -- it's like, you know, to the extent there

13   were efforts to do this for an entirely different reason, in

14   W.R. Grace, in Owens Corning, it generated so many different

15   appeal issues.    It was like an appellate lawyer's dream.

16   This will be a disaster to go this route (indiscernible) so,

17   Your Honor, we think that's a reason -- the only reason I

18   bring that up is the 2004 and the 2019 discovery rulings

19   shouldn't wait for that to happen.    It should go forward now.

20                And again, to just sum up on a happy note, it's

21   like, you know, we're prepared to engage if anybody reaches

22   out to us.    But right now, quite bizarrely, I'm with Mr.

23   Stang, and both of us are in the dark on sort of where the

24   debtor is, Your Honor.    So thank you.   Thank you very much

25   for listening.


                                                           A0367
                                                                       33

1              THE COURT:     Thank you.

 2             Is there anyone else who would like to be heard?

 3        (No verbal response)

 4             THE COURT:     Okay.   Well, I've received a request to

 5   push the disclosure statement hearing, and it makes sense

 6   because the debtors are going to be making new filings.      So

 7   we're going to let the debtor make the new filings, and we'll

 8   all see what they are.    And we will move the disclosure

 9   statement hearing to May 19th.     And we'll move the objection

10   to the disclosure statement hearing accordingly, objections

11   to the disclosure statement.

12             MR. SCHIAVONI:     And Your Honor, does that include

13   the solicitation procedures, too?       I think they're part of

14   the same motion, so --

15             THE COURT:     Yes, that's going to include --

16             MR. SCHIAVONI:     -- they both --

17             THE COURT:     -- anything related to the disclosure

18   statement and solicitation procedures.      And that should give

19   people plenty of time to take a look at what the debtor is

20   going to file on Thursday.

21             MR. LUCAS:     Your Honor --

22             THE COURT:     And we'll --

23             MR. LUCAS:     -- this is John Lucas.

24             THE COURT:     We'll go from there.

25             Mr. Lucas.


                                                             A0368
                                                                          34

1                MR. LUCAS:    Yeah, I'm sorry, Your Honor.      I'm just

 2   not clear when the objection deadline is now.       Can maybe Ms.

 3   Lauria or somebody clarify that for us?

 4               THE COURT:    What do we usually --

 5               MS. LAURIA:    This is Jessica --

 6               THE COURT:    -- do with --

 7               MS. LAURIA:    -- Lauria.

 8               THE COURT:    Yeah.

 9               MS. LAURIA:    Yeah.    I apologize, Your Honor.     I

10   don't know the current time line in front of me, and I can't

11   recall if that objection deadline was scheduled 7 or 14 days

12   in advance of the hearing.        We would, as Your Honor just

13   suggested, utilize the exact same timing that is currently in

14   place, whether it's 7 or 14 days, and notice it out

15   accordingly.

16               THE COURT:    Yes.    It will get re-noticed.

17               MR. LUCAS:    (Indiscernible) thank you.

18               UNIDENTIFIED:    (Indiscernible)

19               THE COURT:    I'm hearing somebody's discussion.

20        (Pause)

21               THE COURT:    Okay.    What is left, if anything, for

22   Thursday?

23               MS. LAURIA:    Your Honor, the hearing this Thursday

24   is the hearing with respect to the debtors' exclusivity

25   motion.   One objection has been filed, which was the


                                                                 A0369
                                                                         35

1    objection of the TCC.      Obviously, they have not seen the

2    documentation that we just described, so I'm sure they're

3    unable to represent if they're going to continue with that

4    objection.    But we would be prepared to go forward with that

5    on Thursday.

6                 THE COURT:    Okay.   Okay.   Well, I appreciate the

 7   status.    I appreciate all parties' efforts to continue

 8   discussions.    I'm hearing that some parties were more

 9   involved than other parties with respect to the mediation, or

10   at least -- and some parties feel they weren't fully utilized

11   at the mediation.

12                I would, of course, encourage all parties to talk

13   to all other parties, to see what can be resolved.        But I'm

14   heartened to hear that the parties -- some of the mediation

15   parties are still having discussions post the March mediation

16   down in Miami.    And I would expect that those communications

17   would continue.    Any momentum that was generated by the

18   mediation is welcome, and I would hope that that momentum

19   could continue and could broaden to include parties who feel

20   they were not fully utilized during the mediation.

21                Anything else?

22                MS. LAURIA:    Not from your -- the debtor, Your

23   Honor.    Thank you for your time today.

24                THE COURT:    Okay.   Thank you, everyone.   We're

25   adjourned.


                                                               A0370
                                                                    36

1             COUNSEL:   Thank you, Your Honor.   Thank you, Your

2   Honor.

3        (Proceedings concluded at 3:55 p.m.)

4                                *****




                                                         A0371
                                                                   37

 1                            CERTIFICATION

 2             I certify that the foregoing is a correct

 3   transcript from the electronic sound recording of the

 4   proceedings in the above-entitled matter to the best of my

 5   knowledge and ability.

 6

 7

 8

 9

10                                            April 12, 2021

11   Coleen Rand, AAERT Cert. No. 341

12   Certified Court Transcriptionist

13   For Reliable




                                                           A0372
